Exhibit 10.1

CREDIT AGREEMENT

DATED AS OF MARCH 1, 2017

by and among

CONDOR HOSPITALITY LIMITED PARTNERSHIP,

AS THE BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS THE AGENT,

AND

KEYBANC CAPITAL MARKETS INC.

AND

THE HUNTINGTON NATIONAL BANK,

AS JOINT LEAD ARRANGERS

AND

THE HUNTINGTON NATIONAL BANK,

AS SYNDICATION AGENT



--------------------------------------------------------------------------------

Table of Contents

 

              Page   §1.   DEFINITIONS AND RULES OF INTERPRETATION      1    
§1.1    Definitions      1     §1.2    Rules of Interpretation      38   §2.  
THE CREDIT FACILITY      40     §2.1    Revolving Credit Loans      40     §2.2
   [Intentionally Omitted]      41     §2.3    Unused Fee      41     §2.4   
Reduction and Termination of the Commitments      41     §2.5    Swing Loan
Commitment      42     §2.6    Interest on Loans      44     §2.7    Requests
for Revolving Credit Loans      45     §2.8    Funds for Loans      45     §2.9
   Use of Proceeds      46     §2.10    Letters of Credit      46     §2.11   
Increase in Total Commitment      49     §2.12    Extension of Maturity Date   
  51     §2.13    Defaulting Lenders      54   §3.   REPAYMENT OF THE LOANS     
57     §3.1    Stated Maturity      57     §3.2    Mandatory Prepayments      58
    §3.3    Optional Prepayments      58     §3.4    Partial Prepayments      58
    §3.5    Effect of Prepayments      58   §4.   CERTAIN GENERAL PROVISIONS   
  58     §4.1    Conversion Options      58     §4.2    Fees      59     §4.3   
Funds for Payments      59     §4.4    Computations      64     §4.5   
Suspension of LIBOR Rate Loans      64     §4.6    Illegality      65     §4.7
   Additional Interest      65     §4.8    Additional Costs, Etc.      65    
§4.9    Capital Adequacy      66     §4.10    Breakage Costs      67     §4.11
   Default Interest; Late Charge      67     §4.12    Certificate      67    
§4.13    Limitation on Interest      67     §4.14    Certain Provisions Relating
to Increased Costs      68   §5.   COLLATERAL SECURITY; GUARANTORS      69    
§5.1    Collateral      69     §5.2    Appraisal      69     §5.3    Additional
Collateral      69     §5.4    Additional Guarantors; Release of Guarantors     
71  

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page     §5.5    Partial Release of Collateral      72     §5.6   
Release of Collateral      73   §6.   REPRESENTATIONS AND WARRANTIES      73    
§6.1    Corporate Authority, Etc.      73     §6.2    Governmental Approvals   
  75     §6.3    Title to Properties      75     §6.4    Financial Statements   
  75     §6.5    No Material Changes      75     §6.6    Franchises, Patents,
Copyrights, Etc.      75     §6.7    Litigation      76     §6.8    No Material
Adverse Contracts, Etc.      76     §6.9    Compliance with Other Instruments,
Laws, Etc.      76     §6.10    Tax Status      76     §6.11    No Event of
Default      77     §6.12    Investment Company Act      77     §6.13    Setoff;
Absence of UCC Financing Statements      77     §6.14    Certain Transactions   
  77     §6.15    Employee Benefit Plans      78     §6.16    Disclosure      78
    §6.17    Trade Name; Place of Business      79     §6.18    Regulations T, U
and X      79     §6.19    Environmental Compliance      79     §6.20   
Subsidiaries; Organizational Structure      81     §6.21    Leases      81    
§6.22    Property      82     §6.23    Brokers      84     §6.24    Other Debt
     84     §6.25    Solvency      84     §6.26    No Bankruptcy Filing      84
    §6.27    No Fraudulent Intent      84     §6.28    Transaction in Best
Interests of the Borrower and Guarantors; Consideration      85     §6.29   
Contribution Agreement      85     §6.30    Representations and Warranties of
Guarantors      85     §6.31    OFAC      85     §6.32    Labor Matters      86
    §6.33    Ground Lease      86     §6.34    Material Contracts      87    
§6.35    Intellectual Property      87     §6.36    EEA Financial Institutions
     87     §6.37    Initial Borrowing Base Properties      87   §7.  
AFFIRMATIVE COVENANTS      87     §7.1    Punctual Payment      87     §7.2   
Maintenance of Office      87     §7.3    Records and Accounts      88     §7.4
   Financial Statements, Certificates and Information      88     §7.5   
Notices      92     §7.6    Existence; Maintenance of Properties      93  

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page     §7.7    Insurance; Condemnation      94     §7.8   
Taxes; Liens      99     §7.9    Inspection of Properties and Books      100    
§7.10    Compliance with Laws, Contracts, Licenses, and Permits      100    
§7.11    Further Assurances      101     §7.12    Leases of the Property     
101     §7.13    Material Contracts      102     §7.14    Business Operations   
  102     §7.15    Registered Service Mark      102     §7.16    Ownership of
Real Estate      103     §7.17    Distributions of Income to the Borrower     
103     §7.18    Plan Assets      103     §7.19    Completion of Renovations   
  103     §7.20    Borrowing Base Properties      104     §7.21    Sanctions
Laws and Regulations      108     §7.22    Assignment of Interest Rate
Protection      108     §7.23    Post-Closing Items      109   §8.   NEGATIVE
COVENANTS      109     §8.1    Restrictions on Indebtedness      109     §8.2   
Restrictions on Liens, Etc.      110     §8.3    Restrictions on Investments   
  112     §8.4    Merger, Consolidation      114     §8.5    Sale and Leaseback
     115     §8.6    Compliance with Environmental Laws      115     §8.7   
Distributions.      116     §8.8    Asset Sales      117     §8.9    Restriction
on Prepayment of Indebtedness      117     §8.10    Zoning and Contract Changes
and Compliance      117     §8.11    Derivatives Contracts      118     §8.12   
Transactions with Affiliates      118     §8.13    Management Fees      118    
§8.14    Changes to Organizational Documents      118     §8.15    Equity
Pledges      118     §8.16    Non-Encumbrance      118   §9.   FINANCIAL
COVENANTS      119     §9.1    Borrowing Base      119     §9.2    Leverage     
119     §9.3    Secured Leverage Ratio      119     §9.4    Debt Service
Coverage Ratio      120     §9.5    Adjusted Consolidated EBITDA to Fixed
Charges      120     §9.6    Minimum Consolidated Tangible Net Worth      121  
  §9.7    Minimum Property Requirement      121     §9.8    Unhedged Variable
Rate Debt      121   §10.   CLOSING CONDITIONS      121     §10.1    Loan
Documents      121     §10.2    Certified Copies of Organizational Documents   
  121     §10.3    Resolutions      121  

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page     §10.4    Incumbency Certificate; Authorized Signers     
122     §10.5    Opinion of Counsel      122     §10.6    Payment of Fees     
122     §10.7    Performance; No Default      122     §10.8    Representations
and Warranties      122     §10.9    Proceedings and Documents      122    
§10.10    Borrowing Base Qualification Documents      122     §10.11   
Compliance Certificate and Borrowing Base Certificate      122     §10.12   
Appraisals      122     §10.13    Consents      123     §10.14    Contribution
Agreement      123     §10.15    Insurance      123     §10.16    Other      123
  §11.   CONDITIONS TO ALL BORROWINGS      123     §11.1    Prior Conditions
Satisfied      123     §11.2    Representations True; No Default      123    
§11.3    Borrowing Documents      123     §11.4    Endorsement to Title Policy
     123     §11.5    Future Advances Tax Payment      124   §12.   EVENTS OF
DEFAULT; ACCELERATION; ETC.      124     §12.1    Events of Default and
Acceleration      124     §12.2    Certain Cure Periods; Limitation of Cure
Periods      127     §12.3    Termination of Commitments      128     §12.4   
Remedies      128     §12.5    Distribution of Collateral Proceeds      129    
§12.6    Collateral Account      129   §13.   SETOFF      130   §14.   THE AGENT
     131     §14.1    Authorization      131     §14.2    Employees and Agents
     131     §14.3    No Liability      132     §14.4    No Representations     
132     §14.5    Payments      132     §14.6    Holders of Notes      133    
§14.7    Indemnity      133     §14.8    The Agent as Lender      133     §14.9
   Resignation      133     §14.10    Duties in the Case of Enforcement      134
    §14.11    Request for Agent Action      135     §14.12    Bankruptcy     
135     §14.13    Reliance by the Agent      135     §14.14    Approvals     
135     §14.15    The Borrower Not Beneficiary      136     §14.16    Reliance
on Hedge Provider      136     §14.17    Comfort Letters      136   §15.  
EXPENSES      136   §16.   INDEMNIFICATION      137  

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page   §17.   SURVIVAL OF COVENANTS, ETC.      138   §18.  
ASSIGNMENT AND PARTICIPATION      139     §18.1    Conditions to Assignment by
Lenders      139     §18.2    Register      140     §18.3    New Notes      140
    §18.4    Participations      140     §18.5    Pledge by Lender      141    
§18.6    No Assignment by the Borrower      141     §18.7    Disclosure      141
    §18.8    Mandatory Assignment      142     §18.9    Amendments to Loan
Documents      143     §18.10    Titled Agents      143   §19.   NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATIONS      143   §20.   RELATIONSHIP      145
  §21.   GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE      145   §22.  
HEADINGS      146   §23.   COUNTERPARTS      146   §24.   ENTIRE AGREEMENT, ETC.
     146   §25.   WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS      147   §26.
  DEALINGS WITH THE BORROWER      147   §27.   CONSENTS, AMENDMENTS, WAIVERS,
ETC.      148   §28.   SEVERABILITY      149   §29.   TIME OF THE ESSENCE     
149   §30.   NO UNWRITTEN AGREEMENTS      149   §31.   REPLACEMENT NOTES     
149   §32.   NO THIRD PARTIES BENEFITED      149   §33.   PATRIOT ACT      150  
§34.   ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS     
150  

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    FORM OF JOINDER AGREEMENT Exhibit B    FORM OF REVOLVING CREDIT
NOTE Exhibit C    FORM OF SWING LOAN NOTE Exhibit D    FORM OF REQUEST FOR
REVOLVING CREDIT LOAN Exhibit E    FORM OF LETTER OF CREDIT REQUEST Exhibit F   
FORM OF LETTER OF CREDIT APPLICATION Exhibit G    FORM OF COMPLIANCE CERTIFICATE
Exhibit H    FORM OF BORROWING BASE CERTIFICATE Exhibit I    FORM OF ASSIGNMENT
AND ACCEPTANCE AGREEMENT Exhibits J    FORMS OF U.S. TAX COMPLIANCE CERTIFICATES
Exhibit K    FORM OF ASSIGNMENT OF INTERESTS Schedule 1.1    LENDERS AND
COMMITMENTS Schedule 1.3    INITIAL BORROWING BASE PROPERTIES, TIER I PROPERTIES
AND TIER II PROPERTIES Schedule 2.9(a)    PERMITTED ACQUISITIONS Schedule 2.9(b)
   PERMITTED REFINANCES Schedule 4.3    ACCOUNTS Schedule 5.3    BORROWING BASE
QUALIFICATION DOCUMENTS Schedule 6.3    TITLE TO PROPERTIES Schedule 6.5    NO
MATERIAL CHANGES Schedule 6.7    PENDING LITIGATION Schedule 6.10    TAX STATUS
Schedule 6.14    CERTAIN TRANSACTIONS Schedule 6.20(a)    SUBSIDIARIES OF REIT
Schedule 6.20(b)    UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES
Schedule 6.21    LEASES Schedule 6.22    PROPERTY Schedule 6.24    OTHER DEBT
Schedule 6.34    MATERIAL CONTRACTS Schedule 6.37    INITIAL BORROWING BASE
PROPERTIES Schedule 7.23    POST-CLOSING ITEMS

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made as of March 1, 2017, by and
among CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership
(the “Borrower”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending
institutions which are parties to this Agreement as “Lenders”, and the other
lending institutions that may become parties hereto as “Lenders” pursuant to
§18, and KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (the “Agent”).

R E C I T A L S

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility to the Borrower; and

WHEREAS, the Agent and the Lenders are willing to provide such revolving credit
facility to the Borrower on and subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Acknowledgments. The Acknowledgments executed by a Guarantor or another Person
in which Equity Interests have been pledged pursuant to the Loan Documents in
favor of the Agent, acknowledging the pledge of Equity Interests in such
Guarantor or other Person to the Agent, such Acknowledgments to be in form and
substance reasonably satisfactory to the Agent, as the same may be modified,
amended or restated.

Additional Commitment Request Notice. See §2.11(a).

Additional Guarantor. Each additional Subsidiary of the Borrower which becomes a
Subsidiary Guarantor pursuant to §5.4.

Adjusted Consolidated EBITDA. On any date of determination, the sum of
Consolidated EBITDA for the four (4) fiscal quarters most recently ended less
the FF&E Reserve for all Real Estate of the REIT and its Subsidiaries and less
the Franchise Fees of the REIT and its Subsidiaries and less the Management Fees
of the REIT and its Subsidiaries (to the extent not previously included in
Consolidated EBITDA), in each case for the four (4) fiscal quarters most
recently ended. Adjusted Consolidated EBITDA for the period shall be adjusted on
a proforma basis to account for properties acquired or sold in the period in a
manner satisfactory to the Agent.

Adjusted Net Operating Income. On any date of determination Net Operating Income
from the Borrowing Base Properties or other Real Estate, as applicable, for the
prior four (4) fiscal quarters most recently ended less the FF&E Reserve
applicable to the Borrowing Base Properties or other Real Estate, as applicable,
for such period. Adjusted Net Operating Income for the period shall be adjusted
on a pro forma basis to account for properties acquired in the period in a
manner satisfactory to the Agent.

 

1



--------------------------------------------------------------------------------

Affected Lender. See §4.14.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent (10%) or more of the outstanding
limited partnership interests, preferred stock or other ownership interests of
such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by the
Agent.

Agreement. This Credit Agreement, including the Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Aloft Atlanta Joint Venture. Spring Street Hotel Property II LLC and Spring
Street Hotel OpCo II LLC, which are owned indirectly eighty percent (80%) by the
REIT and twenty percent (20%) by Three Wall Capital LLC, and which are the
indirect owner and lessee, respectively, of the Aloft hotel in Atlanta, Georgia.

Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations, guidelines and orders of all Governmental Authorities and all
orders and decrees of all courts, tribunals and arbitrators.

 

2



--------------------------------------------------------------------------------

Applicable Margin.

(a) On any date prior to the occurrence of the Qualified Capital Raise, the
Applicable Margin for LIBOR Rate Loans and Base Rate Loans shall be a percentage
per annum as set forth below:

 

Applicable Margin

For

LIBOR Rate Loans

  

Applicable Margin

For

Base Rate Loans

3.95%

   2.95%

(b) On any date commencing on the date of the occurrence of the Qualified
Capital Raise and continuing thereafter, the Applicable Margin for LIBOR Rate
Loans and Base Rate Loans shall be a percentage per annum as set forth below
based on the applicable Leverage Ratio:

 

Pricing Level

  

Leverage Ratio
(Consolidated Total

Indebtedness to Consolidated

Total Asset Value) 1

  

Leverage Ratio
(Consolidated Total

Indebtedness to EBITDA) 2

   Applicable
Margin
for
LIBOR
Rate Loans     Applicable
Margin
for
Base Rate
Loans  

Pricing Level 1

   Less than 45%    Less than 5 to 1      2.25 %      1.25 % 

Pricing Level 2

   Equal to or greater than 45% but less than 55%    Equal to or greater than 5
to 1 but less than 5.5 to 1      2.50 %      1.50 % 

Pricing Level 3

   Equal to or greater than 55%    Equal to or greater than 5.5 to 1      3.00
%      2.00 % 

The Applicable Margin determined pursuant to this subparagraph (b) shall not be
adjusted based upon such ratio, if at all, until the first (1st) day of the
first (1st) month following the delivery by REIT to the Agent of the Compliance
Certificate after the end of a fiscal quarter. In the event that REIT shall fail
to deliver to the Agent a quarterly Compliance Certificate on or before the date
required by §7.4(c), then without limiting any other rights of the Agent and the
Lenders under this Agreement, the Applicable Margin for Loans shall be at
Pricing Level 3 until such failure is cured within any applicable cure period,
or waived in writing by the Required Lenders, in which event the Applicable
Margin shall adjust, if necessary, on the first (1st) day of the first
(1st) month following receipt of such Compliance Certificate. Notwithstanding
the foregoing, any accrued interest payable at the Applicable Margin determined
pursuant to subparagraph (a) above prior to the applicability of this
subparagraph (b) shall be payable as provided in §2.6.

In the event that the Agent, REIT or the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(a) the Borrower shall as soon as practicable deliver to the Agent the corrected
financial

 

1  The grid is applicable prior to the effectiveness of the First Extension
Period.

2 

This grid is applicable commencing on the effectiveness of the First Extension
Period and continuing thereafter.

 

3



--------------------------------------------------------------------------------

statements for such Applicable Period, (b) the Applicable Margin shall be
determined as if the Pricing Level for such higher Applicable Margin were
applicable for such Applicable Period, and (c) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with this Agreement.

Appraisal. An MAI appraisal reasonably acceptable to the Agent of the value of
Real Estate, determined on an “as-is” value basis, performed by an independent
appraiser and ordered, with respect to the Borrowing Base Properties, by the
Agent, and with respect to any Real Estate that is not a Borrowing Base
Property, by the Agent, or with Agent’s prior approval, another Person.

Appraised Value. The “as-is” value of a parcel of Real Estate determined by the
most recent Appraisal of such Real Estate, obtained pursuant to §2.12, §5.2,
§5.3 or §10.12; subject, however, to such changes or adjustments to the value
determined thereby as may be required by the appraisal department of the Agent
in its good faith business judgment.

Approved Brand. Any of the hotel brands owned by the following hotel companies:
(a) Marriott (including Starwood Hotels), (b) Hilton, (c) Hyatt or
(d) International Hotels Group.

Arranger. KCM and The Huntington National Bank.

Assignment and Acceptance Agreement. See §18.1.

Assignment of Interests. Collectively, each of the Assignments of Interests
executed by the Borrower, REIT, General Partner or a Subsidiary Guarantor in
favor of the Agent, each such agreement to be substantially in the form of the
Assignment of Interests attached hereto as Exhibit K, with such changes thereto
as Agent may reasonably require.

Assignment of Leases and Rents. Each of the assignments of leases and rents from
Borrower or a Subsidiary Guarantor that is an owner of a Borrowing Base Property
to the Agent, as it may be modified or amended, pursuant to which there shall be
assigned to the Agent for the benefit of the Lenders a security interest in the
interest of Borrower or such Subsidiary Guarantor as lessor with respect to all
leases of all or any part of each Borrowing Base Property (to which Borrower or
such Subsidiary Guarantor is a lessor), each such assignment entered into after
the date hereof to be substantially in the form as the initial Assignment of
Leases and Rents executed and delivered by each of Borrower or the Subsidiary
Guarantors on the Closing Date, with such changes thereto as Agent may
reasonably require as a result of state law or practice.

Authorized Officer. Any of the following Persons: J. William Blackham, Jonathan
Gantt, Jeffrey Dougan, Arinn Cavey and such other Persons as the Borrower shall
designate in a written notice to the Agent.

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4



--------------------------------------------------------------------------------

Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date. September 30, 2016.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate, and
(c) LIBOR for an Interest Period of one (1) month plus one percent (1.0%). The
Base Rate is a reference rate used by the lender acting as Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the lender acting as the Agent or any other lender on any
extension of credit to any debtor. Any change in the rate of interest payable
hereunder resulting from a change in the Base Rate shall become effective as of
12:01 a.m. on the Business Day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.

Base Rate Loans. Collectively, (a) the Revolving Credit Loans bearing interest
calculated by reference to the Base Rate and (b) the Swing Loans.

Borrower. As defined in the preamble hereto.

Borrower Security Agreement. The Security Agreement dated as of the date hereof
among the Agent, the Borrower and the REIT.

Borrowing Base Availability. The Borrowing Base Availability shall be as set
forth below:

(a) For the period from the date of this Agreement through the occurrence of the
Vista Acquisition, the lesser of:

(i) the aggregate of (A) sixty percent (60%) multiplied by the aggregate Tier I
Borrowing Base Value of all Tier I Properties that are Borrowing Base
Properties, plus (B) fifty percent (50%) multiplied by the aggregate Tier II
Borrowing Base Value of all Tier II Properties that are Borrowing Base
Properties; and

(ii) The quotient obtained by dividing (A) the aggregate Adjusted Net Operating
Income from the Borrowing Base Properties by (B) the product of (x) 1.50 and
(y) the Mortgage Constant.

 

5



--------------------------------------------------------------------------------

(b) For the period from the date of the occurrence of the Vista Acquisition
through and including June 30, 2017, the lesser of:

(i) seventy percent (70%) multiplied by the aggregate Tier I Borrowing Base
Value and Tier II Borrowing Base Value of all Borrowing Base Properties; and

(ii) The quotient obtained by dividing (A) the aggregate Adjusted Net Operating
Income from the Borrowing Base Properties by (B) the product of (x) 1.50 and
(y) the Mortgage Constant.

(c) Provided that the Vista Acquisition has occurred, for the period commencing
July 1, 2017 through and including December 31, 2017, the lesser of:

(i) sixty-five percent (65%) multiplied by the aggregate Tier I Borrowing Base
Value and Tier II Borrowing Base Value of all Borrowing Base Properties; and

(ii) The quotient obtained by dividing (A) the aggregate Adjusted Net Operating
Income from the Borrowing Base Properties by (B) the product of (x) 1.50 and
(y) the Mortgage Constant.

(d) Provided that the Vista Acquisition has occurred, for the period commencing
January 1, 2018 and continuing thereafter, the lesser of:

(i) sixty percent (60%) multiplied by the aggregate Tier I Borrowing Base Value
and Tier II Borrowing Base Value of all Borrowing Base Properties; and

(ii) The quotient obtained by dividing (A) the aggregate Adjusted Net Operating
Income from the Borrowing Base Properties by (B) the product of (x) 1.50 and
(y) the Mortgage Constant.

Notwithstanding the foregoing, provided that the Vista Acquisition has occurred,
from and after the occurrence of the Qualified Capital Raise, the Borrowing Base
Availability shall be the sum of the following:

(a) For Borrowing Base Properties that are Tier I Properties, the lesser of:

(i) sixty percent (60%) multiplied by the aggregate Tier I Borrowing Base Value
of all such Tier I Borrowing Base Properties; and

(ii) The quotient obtained by dividing (A) the aggregate Adjusted Net Operating
Income from the Tier I Borrowing Base Properties by (B) the product of (x) 1.50
and (y) the Mortgage Constant, plus

(b) For Borrowing Base Properties that are Tier II Properties, the lesser of:

(i) the Tier II Maximum Availability Amount;

(ii) fifty percent (50%) multiplied by the aggregate Tier II Borrowing Base
Value of all such Tier II Borrowing Base Properties; and

 

6



--------------------------------------------------------------------------------

(iii) the maximum principal loan amount that would not result in the ratio
(expressed as a percentage) of (a) the aggregate Adjusted Net Operating Income
from Tier II Properties included in the calculation of the Borrowing Base
Availability divided by (b) such maximum principal loan amount, to be less than
twenty percent (20%).

Notwithstanding the foregoing, if the Borrowing Base Availability attributable
to a Borrowing Base Property that is encumbered by a Mortgage increases after
such property first becomes a Borrowing Base Property, such increased value
shall not be included in the calculation of Borrowing Base Availability until
Borrower increases the coverage under the Title Policy for such Borrowing Base
Property (and any tie-in endorsements included in the Title Policies for the
other Borrowing Base Properties) to 110% of such increased Borrowing Base
Availability.

Borrowing Base Certificate. See §7.4(c).

Borrowing Base Property or Borrowing Base Properties. The Real Estate owned (or
leased pursuant to a Ground Lease) by Borrower or a Subsidiary Guarantor and
leased by a Subsidiary Guarantor pursuant to an Operating Lease that is security
for the Obligations pursuant to the Mortgages or pursuant to the pledge of
Equity Interests in the Subsidiary Guarantors that own (or lease pursuant to a
Ground Lease) such Real Estate and lease such Real Estate pursuant to an
Operating Lease pursuant to the Assignment of Interests, as required by the
terms of this Agreement.

Borrowing Base Qualification Documents. See Schedule 5.3 attached hereto.

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(a) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (b) the conversion of a LIBOR
Rate Loan to any other applicable interest rate on a date other than the last
day of the relevant Interest Period, or (c) the failure of the Borrower to draw
down, on the first day of the applicable Interest Period, any amount as to which
the Borrower has elected a LIBOR Rate Loan.

Building. With respect to any Real Estate, all of the buildings, structures and
improvements now or hereafter located thereon.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capitalization Rate. The Capitalization Rate shall be (a) eight and one-half
percent (8.5%) for Real Estate that is not a Borrowing Base Property and that
satisfies the requirements of §7.20(a)(v) (except that Agent shall not be
required to approve the Franchise Agreement and Management Agreement), and
(b) twelve percent (12%) for all other Real Estate that is not a Borrowing Base
Property.

 

7



--------------------------------------------------------------------------------

Capitalization Value. As of any date of determination with respect to Real
Estate that is not a Borrower Base Property, as applicable, the amount equal to
the Adjusted Net Operating Income for such Real Estate for the prior four
(4) fiscal quarters most recently ended, divided by the Capitalization Rate.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Collateral Agreement. The Cash Collateral Account Agreement, by and among
the Borrower, the Subsidiary Guarantors, each Additional Subsidiary Guarantor
that may hereafter become a party thereto and Agent, in its capacity as
administrative agent, providing for the deposit of revenues from the Borrowing
Base Properties into the Collection Account, and the granting of a security
interest in and control of such account to Agent for the benefit of the Lenders,
such agreement to be in form and substance reasonably satisfactory to Agent.

Cash Equivalents. As of any date, (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposits having maturities of not
more than one (1) year from such date and issued by (i) any Lender or (ii) any
domestic commercial bank having (A) senior long term unsecured debt rated at
least A or the equivalent thereof by S&P or A2 or the equivalent thereof by
Moody’s and (B) capital and surplus in excess of $100,000,000.00, (c) commercial
paper rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s and in either case maturing within one hundred
twenty (120) days from such date, and (d) shares of any money market mutual fund
rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s.

CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or interests shall have different voting powers) of the voting
stock or voting interests of REIT equal to at least thirty percent
(30%) (excluding the existing and future interests of the Existing Shareholders
as of the date hereof and the interests in the REIT into which the Existing
Shareholders may convert, provided that in no event shall any Existing
Shareholder have beneficial ownership of the voting stock or voting interests of
REIT greater than forty-nine and 9/10ths percent (49.9%);

 

8



--------------------------------------------------------------------------------

(b) as of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT consists of individuals who were not either
(i) directors or trustees of REIT as of the corresponding date of the previous
year, or (ii) selected or nominated to become directors or trustees by the Board
of REIT of which a majority consisted of individuals described in clause
(i) above, or (iii) selected or nominated to become directors or trustees by the
Board of REIT which majority consisted of individuals described in clause
(i) above and individuals described in clause (ii) above;

(c) any two (2) of J. William Blackham, Jonathan Gantt and Jeffrey Dougan shall
cease to be Chief Executive Officer, Chief Financial Officer and Chief Operating
Officer, respectively, of the REIT holding the position described above and a
competent and experienced officer shall not be approved by the Required Lenders
within ninety (90) days of such event, which approval the Required Lenders shall
not unreasonably withhold, condition or delay;

(d) notwithstanding the terms of clause (c) above, it shall be a Change of
Control if J. William Blackham shall not be the Chief Executive Officer of the
REIT, provided that if J. William Blackham shall not be the Chief Executive
Officer of the REIT as a result of his death or disability, then no Change of
Control shall occur under this clause (d) if a competent and experienced officer
to replace him as Chief Executive Officer is approved by the Required Lenders
within ninety (90) days of his death or disability, which approval the Required
Lenders shall not unreasonably withhold, condition or delay; or

(e) REIT, General Partner or the Borrower consolidates with, is acquired in
whole by, or merges into or with any Person (other than a merger permitted by
§8.4); or

(f) General Partner fails to (i) be the sole general partner of Borrower,
(ii) own directly, free of any lien, encumbrance or other adverse claim, at
least eighty-five percent (85%) of the economic, voting and beneficial interest
of the Borrower (other than any Lien of the Agent granted pursuant to the Loan
Documents), or (iii) hold all management powers over the business and affairs of
the Borrower and control the Borrower; or

(g) REIT fails to (i) own directly, free of any lien, encumbrance or other
adverse claim (other than any Lien of the Agent granted pursuant to the Loan
Documents), one hundred percent (100%) of the economic, voting and beneficial
interest of the General Partner, or (ii) hold all management powers over the
business and affairs of the Borrower and General Partner and control the
Borrower and General Partner; or

(h) the Borrower fails to (i) own, directly or indirectly, free of any lien,
encumbrance or other adverse claim (other than any Lien of the Agent granted
pursuant to the Loan Documents), at least ninety-nine percent (99%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor (other
than TRS and the other TRS Lessees) (the other one percent (1%) of which shall
be owned, directly or indirectly, free of any lien, encumbrance or other adverse
claim (other than any Lien of the Agent granted pursuant to the Loan Documents),
by the REIT); or (ii) hold all management powers over the business and affairs
of the Subsidiary Guarantors (other than TRS and the other TRS Lessees) and
control the Subsidiary Guarantors (other than TRS and the other TRS Lessees); or

 

9



--------------------------------------------------------------------------------

(i) General Partner fails to (i) own directly, free of any lien, encumbrance or
other adverse claim (other than any Lien of the Agent granted pursuant to the
Loan Documents), one hundred percent (100%) of the economic, voting and
beneficial interest of TRS, or (ii) hold all management powers over the business
and affairs of TRS and control TRS; or

(j) TRS fails to (i) own directly, free of any lien, encumbrance or other
adverse claim (other than any Lien of the Agent granted pursuant to the Loan
Documents), at least one hundred percent (100%) of the economic, voting and
beneficial interest of each other TRS Lessee, or (ii) hold all management powers
over the business and affairs of each other TRS Lessee and control each other
TRS Lessee.

Closing Date. The date of this Agreement.

Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

Collateral. All of the property, rights and interests of the Borrower or the
Guarantors which are or are intended to be subject to the security interests,
liens and mortgages created by the Security Documents, including, without
limitation, the Borrowing Base Properties and the Equity Interests relating
thereto.

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

Collection Account. A deposit account maintained initially at Huntington, and
thereafter at Agent or another depository approved by Agent more particularly
described in the Cash Collateral Agreement, or any successor deposit accounts
approved by Agent.

Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s commitment to make or maintain Loans to
the Borrower and to participate in Letters of Credit for the account of the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

Commitment Increase. An increase in the Total Commitment to not more than
$400,000,000.00 pursuant to §2.11.

Commitment Increase Date. See §2.11(a).

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

 

10



--------------------------------------------------------------------------------

Communications. See §7.4.

Compliance Certificate. See §7.4(c).

Condemnation Proceeds. All compensation, awards, damages, judgments and proceeds
awarded to the Borrower or a Subsidiary Guarantor by reason of any Taking, net
of all reasonable and customary amounts actually expended to collect the same,
including, without limitation, reasonable and customary amounts expended in
negotiating, litigating, if appropriate, or investigating the amount of such
compensation, awards, damages, judgments and proceeds.

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated Debt Service. For the most recently completed four fiscal quarters
for the REIT and its Subsidiaries, the sum (without duplication) of
(i) Consolidated Interest Expense for such period, plus (ii) the scheduled
principal amount of all amortization payments (but not final balloon payments at
maturity) for such period on all Indebtedness of the REIT and its Subsidiaries.
Consolidated Debt Service shall include the REIT’s share based on its Equity
Percentage of the above-described items from any non-Wholly-Owned Subsidiary and
Unconsolidated Affiliate. Consolidated Debt Service for the period shall be
adjusted on a proforma basis to account for properties acquired or sold in the
period in a manner satisfactory to the Agent.

Consolidated EBITDA. For any period, for the REIT and its Subsidiaries on a
consolidated basis (and without double-counting), consolidated Net Income for
such period, adjusted by (x) adding thereto (i) to the extent actually deducted
in determining said consolidated Net Income, Consolidated Interest Expense,
minority interest and provision for income taxes for such period (excluding,
however, Consolidated Interest Expense and income taxes attributable to
non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates of the REIT and any
of its Subsidiaries), and (ii) the amount of all amortization of intangibles and
depreciation that were deducted determining consolidated Net Income for such
period, and (iii) any non-recurring non-cash charges in such period to the
extent that (A) such non-cash charges do not give rise to a liability that would
be required to be reflected on the consolidated balance sheet of the REIT (and
so long as no cash payments or cash expenses will be associated therewith
(whether in the current period or for any future period)) and (B) the same were
deducted in determining consolidated Net Income for such period, and
(y) subtracting therefrom, to the extent included in determining consolidated
Net Income for such period, the amount of non-recurring non-cash gains during
such period; provided that Consolidated EBITDA shall be determined without
giving effect to any extraordinary gains or losses (including any taxes
attributable to any such extraordinary gains or losses) or gains or losses
(including any taxes attributable to such gains or losses) from sales of assets
other than from sales of inventory (excluding real property) in the ordinary
course of business. Consolidated EBITDA shall be adjusted to include only the
REIT’s or its Subsidiaries’ Equity Percentage of Consolidated EBITDA from any
non-Wholly-Owned Subsidiary and Unconsolidated Affiliate.

 

11



--------------------------------------------------------------------------------

Consolidated Interest Expense. As of any date of determination and for any
applicable period, with respect to REIT and its Subsidiaries, without
duplication, total interest expense accruing or paid on Indebtedness of REIT and
its Subsidiaries, on a consolidated basis, during such period (including
interest expense attributable to Capitalized Leases and amounts attributable to
interest incurred under Derivatives Contracts, but excluding, to the extent
non-cash, amortization of defeasance financing costs and charges), determined in
accordance with GAAP, and including (without duplication) the Equity Percentage
of the foregoing items for the Unconsolidated Affiliates and non-Wholly-Owned
Subsidiaries of REIT and its Subsidiaries. Consolidated Interest Expense shall
not include capitalized interest funded under a construction loan by an interest
reserve.

Consolidated Tangible Net Worth. As of any date of determination, for the REIT
and its Subsidiaries, an amount determined by subtracting the Consolidated Total
Indebtedness from the Consolidated Total Asset Value.

Consolidated Total Asset Value. As of any date of determination, with respect to
REIT and its Subsidiaries on a consolidated basis, the sum of:

(a) The amount of Unrestricted Cash and Cash Equivalents of the Borrower; plus

(b) The amount of Restricted Cash of the Borrower and its Subsidiaries; plus

(c) With respect to any Real Estate of the REIT and its Subsidiaries which is
included in the calculation of Borrowing Base Availability as of the date of
determination, the sum of (i) the Tier I Borrowing Base Value plus (ii) the Tier
II Borrowing Base Value; plus

(d) The book value determined in accordance with GAAP of all Development
Properties owned by REIT and its Subsidiaries; plus

(e) With respect to all Real Estate (other than Development Properties and
assets included under subparagraph (c) above), the Non-Borrowing Base Hotel
Value thereof; plus

(f) The Borrower’s pro rata share of such assets described in subparagraphs (c),
(d) and (e) above held by a non-Wholly-Owned Subsidiary or Unconsolidated
Affiliate (determined based upon its Equity Percentage in such non-Wholly-Owned
Subsidiary and Unconsolidated Affiliate), the value of which shall be determined
consistent with the above-described treatment for wholly owned assets.

Consolidated Total Asset Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the fiscal
quarter most recently ended prior to a date of determination. All income,
expense and value associated with assets included in Consolidated Total Asset
Value disposed of during the fiscal quarter period most recently ended prior to
a date of determination will be eliminated from calculations. To the extent that
Consolidated Total Asset Value attributable to Development Properties would
exceed ten percent (10%) of Consolidated Total Asset Value, then such excess
shall be excluded.

 

12



--------------------------------------------------------------------------------

Consolidated Total Indebtedness. All Indebtedness and, to the extent not
included in Indebtedness, all liabilities (determined in accordance with GAAP)
(but excluding trade debt incurred in the ordinary course of business which is
not more than sixty (60) days past due) of the REIT and its Subsidiaries
determined on a Consolidated basis and shall include (without duplication), such
Person’s Equity Percentage of the Indebtedness of its non-Wholly-Owned
Subsidiaries and Unconsolidated Affiliates.

Contribution Agreement. The Contribution Agreement dated as of even date
herewith among the Borrower, General Partner, REIT and the Subsidiary Guarantors
that are a party thereto as of the Closing Date, and each Additional Guarantor
which may hereafter become a party thereto, as the same may be modified, amended
or ratified from time to time.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Default. See §12.1.

Default Rate. See §4.11.

Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded by it
hereunder unless such Lender notifies the Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Agent, any Issuing Lender, any Swing Loan
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Loans)
within two (2) Business Days of the date when due, (b) has notified the
Borrower, the Agent or any Lender that it does not intend to comply with its
funding obligations hereunder or has made a public statement to that effect
unless with respect to this clause (b), such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three (3) Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations; provided that, notwithstanding the
provisions of §2.13, such Lender shall cease to be a Defaulting Lender upon the
Agent’s receipt of confirmation that such Defaulting Lender will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity,

 

13



--------------------------------------------------------------------------------

(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity, charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment or (iv) is the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority (including any agency,
instrumentality, regulatory body, central bank or other authority) so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person). Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
§2.13(g)) upon delivery of written notice of such determination to the Borrower
and each Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) above, the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

 

14



--------------------------------------------------------------------------------

Designated Person. See §6.31.

Development Property. Any Real Estate owned or acquired by the REIT, any
Subsidiary of REIT or any Unconsolidated Affiliate and on which such Person is
pursuing construction of one or more buildings for use as a Hotel Property of
the type permitted by §8.3(h)(i) and for which construction is proceeding to
completion without undue delay from permit denial, construction delays or
otherwise, all pursuant to the ordinary course of business of the REIT, any
Subsidiary of REIT or any Unconsolidated Affiliate; provided that any Real
Estate will no longer be considered to be a Development Property at the date on
which all improvements related to the development of such Development Property
have been substantially completed and a certificate of occupancy has been issued
for twelve (12) months (provided that following such substantial completion, the
REIT may by delivering written notice to Agent elect to no longer treat such
property as a Development Property).

Directions. See §14.14.

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in Equity Interests of
identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of REIT or any
of its Subsidiaries now or hereafter outstanding; and (c) payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of REIT or any of its Subsidiaries
now or hereafter outstanding. Distributions from any Subsidiary of the Borrower
to, directly or indirectly, the Borrower shall be excluded from this definition.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date, as applicable, is
converted in accordance with §4.1.

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

15



--------------------------------------------------------------------------------

Electronic System. See §7.4.

Eligible Real Estate. Real Estate:

(a) which is located within the continental United States;

(b) which is improved by an operating income-producing Hotel Property;

(c) as to which all of the representations set forth in §6 of this Agreement
concerning the subject Borrowing Base Property are true and correct in all
material respects;

(d) as to which the Agent and the Required Lenders, as applicable, have received
and approved all Borrowing Base Qualification Documents, or will receive and
approve them prior to inclusion of such Real Estate as a Borrowing Base
Property; and

(e) as to which, notwithstanding anything to the contrary contained herein, the
Agent and the Required Lenders have approved for inclusion in the Borrowing Base
Availability.

Employee Benefit Plan. Any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate, other than a Multiemployer Plan.

Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws. As defined in the Indemnity Agreement.

Environmental Reports. See §6.19.

EPA. See §6.19(b).

Equity Interests. With respect to any Person, (a) any share of capital stock of
(or other ownership or profit interests in) such Person, (b) any warrant, option
or other right for the purchase or other acquisition from such Person of (i) any
share of capital stock of (or other ownership or profit interests in) such
Person, or (ii) any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination, and (c) any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

Equity Offering. The issuance and sale after the Closing Date by REIT or any of
its Subsidiaries of any equity securities of such Person (other than equity
securities issued to REIT or any one or more of its Subsidiaries in their
respective Subsidiaries), and the contribution of additional equity capital to
Borrower.

 

16



--------------------------------------------------------------------------------

Equity Percentage. The aggregate ownership percentage of REIT or its
Subsidiaries in each Unconsolidated Affiliate or Subsidiary that is not a
Wholly-Owned Subsidiary, which shall be calculated as the greater of (a) such
Person’s direct or indirect nominal capital ownership interest in the
Unconsolidated Affiliate or Subsidiary that is not a Wholly-Owned Subsidiary as
set forth in the Unconsolidated Affiliate’s or Subsidiaries’ organizational
documents, and (b) such Person’s direct or indirect economic ownership interest
in the Unconsolidated Affiliate or Subsidiary that is not a Wholly-Owned
Subsidiary reflecting such Person’s current allocable share of income and
expenses of the Unconsolidated Affiliate Subsidiary that is not a Wholly-Owned
Subsidiary.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under Section 414 of the Code or Section 4001 of ERISA and any
predecessor entity of any of them.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could have liability under Section 4062(e) or Section 4063 of ERISA.

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Event of Default. See §12.1.

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

Excluded Subsidiary. Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing Secured Indebtedness permitted by this
Agreement or (ii) a provision of such Subsidiary’s organizational documents,
which provision is included as a condition to the extension of such Secured
Indebtedness. Notwithstanding the foregoing, the Excluded Subsidiaries as of the
date hereof also include: Supertel Hospitality Management, Inc.; E&P Financing
Limited Partnership; and E&P REIT Trust; provided that any of such Subsidiaries
shall no longer be an Excluded Subsidiary if it shall own any asset (other than
immaterial assets) or engage in any business operations.

 

17



--------------------------------------------------------------------------------

Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.3) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.3, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.3(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

Existing Shareholders. IRSA Inversiones y Representaciones Sociedad Anónima,
Real Estate Strategies, L.P., StepStone Group LP, SREP III Flight-Investco,
L.P., and as to each such Person its respective Affiliates.

Extension Request. See §2.12(b)(i).

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

Fee Owner. See §6.33(a).

FF&E. All fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on a Borrowing Base Property
or other Real Estate or used in connection with the ownership, use, occupancy,
operation or maintenance of all or any part of such Borrowing Base Property or
other Real Estate, other than stocks of food and other

 

18



--------------------------------------------------------------------------------

supplies held for consumption in normal operation but including, without
limitation, appliances, machinery, equipment, signs, artwork, office furnishings
and equipment, guest room furnishings, beds, linens, televisions, radios,
telephones, specialized equipment for kitchens, dishware, utensils, tables,
chairs, laundries, bars, restaurants, public rooms, health and recreational
facilities, all partitions, screens, awnings, shades, blinds, floor coverings,
hall and lobby equipment, heating, lighting, plumbing, ventilating,
refrigerating, incinerating, elevators, escalators, air conditioning and
communication plants or systems with appurtenant fixtures, vacuum cleaning
systems, call or beeper systems, security systems, sprinkler systems and other
fire prevention and extinguishing apparatus and materials, reservation system
computer and related equipment, and vehicles.

FF&E Reserve. For any period and with respect to any of the Real Estate for the
most recently completed four (4) fiscal quarters, an amount equal to four
percent (4%) of Gross Hotel Revenues from such Real Estate for such period.

First Extension Period. The period commencing on the date that the Maturity Date
is extended pursuant to §2.12(a) (that being March 1, 2019) and continuing
thereafter to February 28, 2020.

Fixed Charges. As of any date of determination for any applicable period for
REIT and its Subsidiaries, determined on a consolidated basis, an amount equal
to (i) Consolidated Interest Expense for such period plus (ii) the aggregate
amount of scheduled principal or amortization payments of Indebtedness
(excluding balloon payments at maturity) required to be made during such period
by the REIT and its Subsidiaries on a consolidated basis plus (iii) the
Preferred Distributions, if any, paid or required to be paid during such period
plus (iv) the REIT or its Subsidiaries pro rata share (based upon their Equity
Percentage in such Unconsolidated Affiliate) of all Fixed Charges from any
non-Wholly-Owned Subsidiary and Unconsolidated Affiliate of REIT and its
Subsidiaries. Fixed Charges for the period shall be adjusted on a proforma basis
to account for properties acquired or sold in the period in a manner
satisfactory to the Agent.

Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and if the Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.

Franchise Agreement. A license or franchise agreement between the Borrower (as
to Borrower only with respect to the Initial Borrowing Base Properties, as
applicable) or a Subsidiary Guarantor and a Franchisor for the operation of a
Hotel Property using the brand of the Franchisor.

Franchise Fees. For any Real Estate, a deemed franchise fee in an amount equal
to the greater of (i) the actual franchise fees payable with respect to such
Real Estate for the period of determination and (ii) an amount equal to four
percent (4%) of Gross Hotel Revenues from such Real Estate for such period.

 

19



--------------------------------------------------------------------------------

Franchisor. A person that licenses or franchises its hotel brand to hotel owners
or operators, including the Borrower, the REIT (as to Borrower and the REIT only
with respect to the Initial Borrowing Base Properties, as applicable) or a
Subsidiary Guarantor.

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Commitment Percentage of Swing Loans other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders, repaid by the Borrower or for which cash collateral or other credit
support acceptable to the Swing Loan Lender shall have been provided in
accordance with the terms hereof.

Funds Available for Distribution. As of any date of determination, an amount
equal to the sum of (a) Consolidated EBITDA for the prior four (4) consecutive
fiscal quarters most recently ended minus (b) all Fixed Charges for such period,
minus (c) Recurring Capital Expenditures for such period.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

General Partner. Condor Hospitality REIT Trust, a Maryland real estate
investment trust.

Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.

Gross Hotel Revenues. All revenues and receipts of every kind derived from
operating a Hotel Property and parts thereof, including, without limitation,
income (from both cash and credit transactions), before commissions and
discounts for prompt or cash payments, from rentals or sales of rooms, stores,
offices, meeting space, exhibit space, or sales space of every kind; license,
lease, and concession fees and rentals (not including gross receipts of
licensees, lessees, and concessionaires); net income from vending machines;
health club membership fees; food and beverage sales; parking; sales of
merchandise (other than proceeds from the sale of FF&E no longer necessary to
the operation of such Hotel Property); service charges, to the extent not
distributed to the employees at such Hotel Property as, or in lieu of,
gratuities; and proceeds, if any, from business interruption or other loss of
income insurance;

 

20



--------------------------------------------------------------------------------

provided, however, that, Gross Hotel Revenues shall not include gratuities to
employees of such Hotel Property; federal, state, or municipal excise, sales,
use, or similar taxes collected directly from tenants, patrons, or guests or
included as part of the sales price of any goods or services; insurance proceeds
(other than proceeds from business interruption or other loss of income
insurance); condemnation proceeds; or any proceeds from any sale of such Hotel
Property. Gross Hotel Revenues shall not include any rents, reimbursements or
other payments by a tenant under a Lease which is in default of any monetary or
other material obligation or which is the subject of any bankruptcy, insolvency
or similar debtor relief proceeding.

Ground Lease. A ground lease relating to a Borrowing Base Property as to which
no default or event of default has occurred or with the passage of time or the
giving of notice would occur and which Agent determines in its reasonable
discretion is a financeable ground lease and that contains the following terms
and conditions (in the ground lease or, if approved by Agent, in any other
agreement in favor of Agent): (a) a remaining term (exclusive of any unexercised
extension options that are subject to terms or conditions not yet agreed upon
and specified in such ground lease or an amendment thereto, other than a
condition that the lessee not be in default under such ground leases) of at
least thirty (30) years or more from the date such asset becomes a Borrowing
Base Property; (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.

Ground Lease Default. See §6.33(d).

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor. Collectively, REIT, General Partner, each Subsidiary Guarantor and
each Additional Guarantor, and individually any one of them.

Guaranty. The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by REIT, General Partner, the Subsidiary Guarantors that are
a party thereto as of the Closing Date, and each Additional Guarantor in favor
of the Agent and the Lenders, as the same may be modified, amended, restated or
ratified, such Guaranty to be in form and substance reasonably satisfactory to
the Agent.

Hazardous Substances. As defined in the Indemnity Agreement.

Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to an interest rate swap,
collar, cap or floor or a forward rate agreement or other agreement regarding
the hedging of interest rate risk

 

21



--------------------------------------------------------------------------------

exposure relating to the Obligations, and any confirming letter executed
pursuant to such hedging agreement, and which shall include, without limitation,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act, all as amended, restated or otherwise modified. Under no
circumstances shall any of the Hedge Obligations secured or guaranteed by any
Loan Document as to a Guarantor include any obligation that constitutes an
Excluded Hedge Obligation of such Guarantor.

Hotel Property. Any Real Estate that operates or, in the case of Land Assets or
a Development Property is intended to be operated, as a hotel or similar lodging
for transient uses of rooms.

Huntington. The Huntington National Bank.

Increase Notice. See §2.11(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than sixty (60) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligations of such
Person as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied solely by the issuance
of Equity Interests); (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violations of “special purpose entity” covenants,
bankruptcy and other similar exceptions to non-recourse liability until a claim
is made with respect thereto, and then shall be included only to the extent of
the amount of such claim), including liability of a general partner in respect
of liabilities of a partnership in which it is a general partner which would
constitute “Indebtedness” hereunder, any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including, without limitation, through
an agreement to purchase property, securities, goods, supplies or services for
the purpose of enabling the debtor to make payment of the indebtedness held by
such owner or otherwise; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by)

 

22



--------------------------------------------------------------------------------

any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; (j) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and (k) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage) of any Unconsolidated Affiliate or
non-Wholly-Owned Subsidiary of such Person. For the avoidance of doubt, if a
Person has guaranteed Indebtedness of an Unconsolidated Affiliate or
non-Wholly-Owned Subsidiary, the greater of the Indebtedness guaranteed or the
Equity Percentage of such Indebtedness shall be included in Indebtedness.
Indebtedness shall be adjusted to remove any impact of intangibles pursuant to
FAS 141, as issued by the Financial Accounting Standards Board in June of 2001.

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower and Guarantors, in favor of the Agent and the Lenders, as the
same may be modified, amended or ratified, pursuant to which each of the
Borrower and the Guarantors agrees to indemnify the Agent and the Lenders with
respect to Hazardous Substances and Environmental Laws.

Information Materials. See §7.4.

Initial Borrowing Base Properties. The Initial Borrowing Base Properties shall
include those properties described on Schedule 1.3 hereto.

Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Borrowing
Base Property, net of all reasonable and customary amounts actually expended to
collect the same, including, without limitation, reasonable and customary
amounts expended in negotiating, litigating, if appropriate, or investigating
the amount of such insurance, proceeds, damages and claims.

Interest Hedge. See §7.22.

Interest Payment Date. As to each Loan, the first day of each calendar month
during the term of such Loan.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one (1), two
(2) or three (3) months thereafter, and (b) thereafter, each period commencing
on the day following the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one (1) of the periods set
forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

23



--------------------------------------------------------------------------------

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a Base Rate Loan on the last day of the then current Interest Period with
respect thereto;

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

Inventory. All inventory as defined in the Uniform Commercial Code, and
including within the term items which would be entered on a balance sheet under
the line items for “Inventories” or “China, glassware, silver, linen and
uniforms” under the Uniform Systems of Accounts.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(x) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (y) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) shall be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to the Guaranty, the
Contribution Agreement, the Indemnity Agreement and the Cash Collateral
Agreement to be executed and delivered pursuant to §5.4 by any Additional
Guarantor, such Joinder Agreement to be substantially in the form of Exhibit A
hereto.

 

24



--------------------------------------------------------------------------------

KCM. KeyBanc Capital Markets Inc.

KeyBank. As defined in the preamble hereto.

Land Assets. Land to be used as a Hotel Property with respect to which the
commencement of grading, construction of improvements (other than improvements
that are not material and are temporary in nature) or infrastructure has not yet
commenced and for which no such work is reasonably scheduled to commence within
the following twelve (12) months.

Lease. Each lease entered into or assumed by Borrower or a Guarantor with
respect to a Borrowing Base Property, as amended, extended or restated. A lease
shall not include agreements permitting users to occupy a Hotel Property in the
ordinary course of business.

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to
this Agreement (but not including any participant as described in §18). The
Issuing Lender shall be a Lender, as applicable. The Swing Loan Lender shall be
a Lender.

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

Letter of Credit Commitment. An amount equal to Five Million and No/100 Dollars
($5,000,000.00), as the same may be changed from time to time in accordance with
the terms of this Agreement.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Lender (other than the Lender
acting as the Issuing Lender) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under §2.10, and the Lender acting as the Issuing Lender shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Lenders other than the Lender acting as the Issuing Lender of their
participation interests under §2.10.

Letter of Credit Request. See §2.10(a).

 

25



--------------------------------------------------------------------------------

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by the Agent, by another
commercially available source providing such quotations approved by the Agent)
at which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by the Agent described above no longer
reports such rate or the Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Agent in the
London Interbank Market, Loans shall accrue interest at the Base Rate plus the
Applicable Margin for such Loan. For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage. Notwithstanding the foregoing, if the rate shown on Reuters Screen
LIBOR01 Page (or any successor service designated pursuant to this definition)
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. Those Loans bearing interest calculated by reference to LIBOR.

Licenses. All certifications, permits, licenses and approvals, including
certificates of completion, certificates of occupancy, and food and beverage and
liquor licenses, required for the legal use, occupancy and operation of a
Borrowing Base Property as used at the time at which it is added to the
Borrowing Base Property and from time to time thereafter.

Lien. See §8.2.

Loan Documents. This Agreement, the Notes, the Guaranty, each Letter of Credit
Request, the Security Documents, and all other documents, instruments or
agreements now or hereafter executed or delivered by or on behalf of the
Borrower or any Guarantor in connection with the Loans.

Loan Request. See §2.7.

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan and a Swing Loan (or Loans)), as the case may be, in the maximum
principal amount of the Total Commitment. All Loans shall be made in Dollars.
Amounts drawn under a Letter of Credit shall also be considered Revolving Credit
Loans as provided in §2.10.

Management Agreements. An agreement entered into by any Subsidiary Guarantor
pursuant to which it engages a Manager to manage and operate a Hotel Property.

 

26



--------------------------------------------------------------------------------

Management Fees. For any Borrowing Base Property for any period of
determination, a deemed base management fee in an amount equal to the greater of
(i) the actual base management fees payable with respect to such Borrowing Base
Property for such period and (ii) an amount equal to four percent (4%) of Gross
Hotel Revenues from such Borrowing Base Property for such period.

Manager. The management company that manages and operates a Hotel Property
pursuant to the Management Agreement for such Hotel Property.

Mandatorily Redeemable Stock. With respect to any Person, any Equity Interest of
such Person which by the terms of such Equity Interest (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than an Equity Interest to the extent redeemable in exchange for common
stock or other equivalent common Equity Interests), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for common
stock or other equivalent common Equity Interests).

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), prospects or results of
operations of REIT and its Subsidiaries, taken as a whole; (b) the ability of
the Borrower or any Guarantor to perform any of its material obligations under
the Loan Documents; (c) the validity or enforceability of any of the Loan
Documents or the creation, perfection and priority of any Liens of the Agent in
the Collateral; or (d) the rights or remedies of the Agent or the Lenders
thereunder.

Material Contract. Collectively, (i) each contract (excluding purchase and sale
contracts for Real Estate) to which the REIT or any of its Subsidiaries is a
party involving aggregate consideration payable to or by the REIT or such
Subsidiary in an amount of Three Million and No/100 Dollars ($3,000,000.00) or
more, and (ii) each Operating Lease, each Management Agreement and each
Franchise Agreement. For the avoidance of doubt, any contract to which the REIT
is a party or which otherwise relates to the purchase or sale of securities
(including, but not limited to, underwriting agreements and private placement
agreements) shall not constitute a Material Contract.

Material Renovation. Any Renovation to any Hotel Property (whether separately or
as part of an overall plan or other similar related renovations, even if not
performed at the same time) that has resulted, or is reasonably expected to
result in, twenty percent (20%) or more of the rooms in such Hotel Property not
being available for occupancy for a period of forty-five (45) days or more.

Material Subsidiary. Material Subsidiaries shall mean (i) any Wholly-Owned
Subsidiary of Borrower or REIT that directly or indirectly owns or leases an
interest in a Borrowing Base Property and (ii) any Wholly-Owned Subsidiary of
Borrower or REIT which is not an Excluded Subsidiary.

 

27



--------------------------------------------------------------------------------

Maturity Date. March 1, 2019, as the same may be extended as provided in §2.12,
or such earlier date on which the Loans shall become due and payable pursuant to
the terms hereof.

Moody’s. Moody’s Investor Service, Inc., and any successor thereto.

Mortgage Constant. As of any date of determination, the monthly factor
determined by the Agent by reference to a standard level constant payment table
for a fully amortizing loan with a maturity of thirty (30) years based upon an
assumed per annum interest rate equal to the greatest of (i) the ten-year
U.S. Treasury rate plus 3.0% (ii) 6.50% and (iii) the weighted average interest
rate then applicable to outstanding Loans.

Mortgage Note Receivables. A first priority mortgage loan on a completed Hotel
Property of the type permitted by §8.3(o), and which Mortgage Note Receivable
includes, without limitation, the indebtedness secured by a related first
priority security instrument.

Mortgages. The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from
Borrower or a Subsidiary Guarantor (which shall include at the Agent’s option
the applicable TRS Lessee) to the Agent for the benefit of the Lenders (or to
trustees named therein acting on behalf of the Agent for the benefit of the
Lenders), as the same may be modified or amended, pursuant to which Borrower or
a Subsidiary Guarantor has conveyed or granted a mortgage lien upon or a
conveyance in fee simple (or of a leasehold under a Ground Lease, as applicable)
(or with respect to a TRS Lessee, its leasehold interest under the Operating
Lease and its other assets) of a Borrowing Base Property as security for the
Obligations, each such mortgage entered into after the date hereof to be
substantially in the form of the initial Mortgages executed and delivered by
Borrower or the Subsidiary Guarantors on the Closing Date, with such changes
thereto as Agent may reasonably require as a result of state law or practice.

Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by REIT or any ERISA Affiliate.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
with respect to any period, the net income (or loss) of such Person (or
attributable to such asset), determined in accordance with GAAP.

Net Offering Proceeds. The total gross cash proceeds received by REIT or any of
its Subsidiaries as a result of an Equity Offering or as a result of receipt of
any contribution of capital less the customary and reasonable costs, expenses
and discounts paid by REIT or such Subsidiary in connection therewith.

Net Operating Income. For any Real Estate as of any date of determination, an
amount equal to (A) the total Gross Hotel Revenues of such Real Estate during
such period; minus (B) the sum of all expenses and other proper charges incurred
in connection with and directly attributable to the ownership and operation of
such Real Estate during such period (including real estate taxes, Management
Fees, Franchise Fees, payments under ground leases, insurance premiums, and bad
debt expenses, but excluding any general and administrative expense, impairment
charges, and any non-cash charges (such as depreciation or amortization of
financing costs) related to the operation of the Borrower.

 

28



--------------------------------------------------------------------------------

Net Sale Proceeds. With respect to any sale, conveyance, transfer or other
disposition of any Real Estate by the Borrower or any of its Subsidiaries (each
referred to for the purposes of this definition as a “disposition”), the
aggregate cash payments or other cash equivalent financial instruments received
by Borrower or such Subsidiary from such disposition (including, without
limitation, cash received by way of deferred payment pursuant to a note
receivable, conversion of non-cash consideration, cash payments in respect of
purchase price adjustments or otherwise, but only as and when such cash is
received), minus the direct out-of-pocket costs and expenses paid to
unaffiliated third parties incurred in connection with such disposition.

Non-Borrowing Base Hotel Asset Value. For each Hotel Property owned or leased by
the Borrower or a Subsidiary of Borrower which is not included in the
calculation of Borrowing Base Availability, the lowest of the Appraised Value of
such Hotel Property and the cost basis of such Hotel Property determined in
accordance with GAAP; provided that from and after the date that is twenty-four
(24) months after the date such Hotel Property was acquired by Borrower or such
Subsidiary, the value of such Hotel Property shall be its Capitalization Value
as of the date of determination.

Non-Consenting Lender. See §18.8.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (c) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness, (d) are the result
of any unpaid real estate taxes and assessments (whether contained in a loan
agreement, promissory note, indemnity agreement or other document) or (e) result
from the borrowing Subsidiary and/or its assets becoming the subject of a
voluntary or involuntary bankruptcy, insolvency or similar proceeding.

Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for Non-Recourse
Exclusions until a claim is made with respect thereto, and then such
Indebtedness shall not constitute Non-Recourse Indebtedness only to the extent
of the amount of such claim) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness or (b) if such Person is
a Single Asset Entity, any Indebtedness solely of such Person (except for
guarantees of Non-Recourse Exclusions by another Person).

Notes. Collectively, the Revolving Credit Notes and the Swing Loan Note.

Notice. See §19.

 

29



--------------------------------------------------------------------------------

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, or whether arising before or after any
bankruptcy or insolvency proceeding, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.

Off-Balance Sheet Obligations. Liabilities and obligations of REIT or any of its
Subsidiaries or any other Person in respect of “off-balance sheet arrangements”
(as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the
Securities Act, which REIT would be required to disclose in the “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”
section of REIT’s report on Form 10-Q or Form 10-K (or their equivalents) which
REIT is required to file with the SEC or would be required to file if it were
subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefor).

Operating Lease. The operating lease of a Borrowing Base Property between the
Borrower or applicable Subsidiary Guarantor that owns such Borrowing Base
Property (whether in fee simple or subject to a Ground Lease) and the applicable
TRS Lessee that leases such Borrowing Base Property, as each may be amended,
restated, supplemented or otherwise modified from time to time.

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.3).

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Participant Register. See §18.4.

 

30



--------------------------------------------------------------------------------

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

PIP. A property improvement plan for a Hotel Property prepared by a Franchisor
or a Manager of such Hotel Property.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Potential Collateral. Any (a) Real Estate or (b) following the Qualified Capital
Raise, Equity Interests in a Wholly-Owned Subsidiary of Borrower and TRS Lessee
which is not at the time included in the Collateral and which Real Estate (or
with respect to a pledge of Equity Interests in a Wholly-Owned Subsidiary, whose
assets), which in either case consists of (i) Eligible Real Estate and the
related rights under an Operating Lease, or (ii) Real Estate which is capable of
becoming Eligible Real Estate through the approval of the Required Lenders and
the related rights under the Operating Lease, and the completion and delivery of
Borrowing Base Qualification Documents as required by the Agent and the related
rights under an Operating Lease.

Preferred Distributions. With respect to any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by REIT or any of its
Subsidiaries, whether now issued and outstanding or hereafter issued and
outstanding. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) of identical class payable to holders of such
class of Equity Interests; or (b) paid or payable to the Borrower or any of its
Subsidiaries.

Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

31



--------------------------------------------------------------------------------

Project Approvals. See §6.23(a)(v).

Qualified Capital Raise. The Qualified Capital Raise shall be deemed to have
occurred at such time as Agent shall have received from Borrower evidence
reasonably satisfactory to Agent of the occurrence after the date of this
Agreement of (a) one or many Equity Offerings of common shares of the REIT that
shall have resulted in REIT receiving not less than $50,000,000.00 in gross
equity proceeds and that the net proceeds thereof have been contributed to
Borrower and (b) the conversion of the Series D Preferred Stock to common stock
of the REIT; provided that for the purposes of §2.12(b), such aggregate gross
proceeds received by REIT and contributed to Borrower pursuant to clause
(a) above shall be not less than $100,000,000.00.

Real Estate. All real property, including, without limitation, the Borrowing
Base Properties, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT or any of its Subsidiaries,
or an Unconsolidated Affiliate of the Borrower and which is located in the
United States of America or the District of Columbia.

Recipient. The Agent and any Lender.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness,
but shall include any Non-Recourse Exclusions at such time a written claim is
made with respect thereto.

Recurring Capital Expenditures. Items that would be reflected in the “hotel and
property operations” line item of REIT’s financial statements for repairs and
maintenance in accordance with GAAP and the Uniform System of Accounts, and
consistent with the financial statements delivered to the Agent prior to the
date of this Agreement.

Register. See §18.2.

REIT. Condor Hospitality Trust, Inc., a Maryland corporation.

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than (i) storing
of materials in reasonable quantities to the extent necessary for the operation
of property in the ordinary course of business, and in any event in compliance
with all Environmental Laws and (ii) any isolated

 

32



--------------------------------------------------------------------------------

and de minimis spills or other dispositions of Hazardous Substances which do not
give rise to any obligation to notify or report to any Governmental Authority
and which do not violate any Environmental Law) of Hazardous Substances.

Renovations. Any renovations, remodeling, expansion, refurbishment or other
capital improvements to a Hotel Property.

Representative. See §14.16.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 67/100 percent
(66.67%) of the Total Commitment; provided that in determining said percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders; provided that if there are three (3) or fewer Lenders, then Required
Lenders shall mean all Lenders that are Non-Defaulting Lenders.

Requirements. See §6.22(a)(iii).

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over the Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for the Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

Restricted Cash. As of any date of determination, the aggregate amount of cash
that is subject to any escrow, cash trap, reserves, Liens or claims of any kind
in favor of any Person.

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of the Total Commitment to be made by the Lenders hereunder as more
particularly described in §2. Without limiting the foregoing, Revolving Credit
Loans shall also include Revolving Credit Loans made pursuant to §2.10(f).

Revolving Credit Notes. See §2.1(b).

Sanctions Laws and Regulations. Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United Nations Security Council, the
European Union or Her Majesty’s Treasury.

S&P. S&P Global, Inc.

SEC. The federal Securities and Exchange Commission.

 

33



--------------------------------------------------------------------------------

Secured Indebtedness. With respect to REIT and its Subsidiaries as of any given
date, the aggregate principal amount of all Indebtedness of such Persons
outstanding at such date and that is secured in any manner by any Lien.

Securities Act. The Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

Security Agreement. The Security Agreement dated as of the date hereof among the
Agent and the TRS Lessees now or hereafter a party thereto, and any joinder
thereto.

Security Documents. Collectively, the Joinder Agreements, the Assignment of
Interests, the Acknowledgments, the Mortgages, the Assignments of Leases and
Rents, the Security Agreement, the Borrower Security Agreement, the Indemnity
Agreement, the Guaranty, the UCC-1 financing statements and any further
collateral assignments to the Agent for the benefit of the Lenders.

Series D Preferred Stock. The REIT’s 6,245,156 shares of 6.25% Series D
Preferred Stock issued on March 16, 2016 pursuant to the Amended and Restated
Articles of Incorporation of the REIT, as amended.

Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor or an owner
of a direct or indirect interest in a Subsidiary Guarantor which owns real
property and related assets which are security for Indebtedness of such entity,
and which Indebtedness does not constitute Indebtedness of any other Person
except as provided in the definition of Non-Recourse Indebtedness (except for
Non-Recourse Exclusions).

Stabilized Properties. Hotel Properties that are open for business, have at
least one (1) full year of operating history, and are not subject to a Material
Renovation.

State. A state of the United States of America and the District of Columbia.

Submarket. Submarket shall have the meaning as used by Smith Travel Research in
its STAR Report (or if such report shall no longer be available to Agent or such
term shall no longer be used in such report, then such other definition as Agent
may reasonably determine).

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Notwithstanding any ownership interest in the
Borrower, the Borrower shall at all times be considered a Subsidiary of REIT.

 

34



--------------------------------------------------------------------------------

Subsidiary Guarantor. Each Person, other than REIT and General Partner that is a
party to the Guaranty as of the date of this Agreement and each Additional
Guarantor.

Survey. An instrument survey of each parcel of Borrowing Base Property prepared
by a registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove with respect to the Tier I Properties the standard survey exception from
the Title Policy, shall show that all buildings and structures are within the
lot lines of the Borrowing Base Property and shall not show any encroachments by
others (or to the extent any encroachments are shown, such encroachments shall
be acceptable to the Agent in its reasonable discretion), shall show rights of
way, adjoining sites, establish building lines and street lines, the distance to
and names of the nearest intersecting streets and such other details as the
Agent may reasonably require; and shall show whether or not the Borrowing Base
Property is located in a flood hazard district as established by the Federal
Emergency Management Agency or any successor agency or is located in any flood
plain, flood hazard or wetland protection district established under federal,
state or local law, shall contain a certification satisfactory to Agent, and
shall otherwise be in form and substance reasonably satisfactory to the Agent.

Swing Loan. See §2.5(a).

Swing Loan Commitment. An amount equal to Five Million and No/100 Dollars
($5,000,000), as the same may be changed from time to time in accordance with
the terms of this Agreement.

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

Swing Loan Note. See §2.5(b).

Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Borrowing Base Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Tier I Borrowing Base Value. For each Tier I Property included in the
calculation of Borrowing Base Availability, the lower of the Appraised Value of
such Borrowing Base Property and the cost basis of each such Borrowing Base
Property determined in accordance with GAAP.

Tier I Properties. Collectively the Hotel Properties owned or leased under a
Ground Lease by a Wholly-Owned Subsidiary of Borrower that is Eligible Real
Estate and leased under an Operating Lease by a TRS Lessee and which satisfy the
requirements of §7.20(a) (other than §7.20(a)(vi)) that have been included as
Borrowing Base Properties and not removed from the calculation of Borrowing Base
Availability. The initial Tier I Properties as of the date of this Agreement are
described on Schedule 1.3 hereto.

 

35



--------------------------------------------------------------------------------

Tier II Borrowing Base Value. For each Tier II Property included in the
calculation of Borrowing Base Availability, the Appraised Value of such
Borrowing Base Property.

Tier II Maximum Availability Amount. The sum of (a) $25,000,000.00, minus
(b) the greater of (i) an amount equal to one hundred percent (100%) of the
aggregate Net Sales Proceeds from Tier II Properties after the date of this
Agreement, (ii) an amount equal to $5,000,000.00 on September 1, 2017, (iii) an
amount equal to $10,000,000.00 on March 1, 2018, (iv) an amount equal to
$15,000,000 on September 1, 2018, and (v) an amount equal to $20,000,000.00 on
March 1, 2019; and provided further that the Tier II Maximum Availability Amount
shall reduce to zero dollars ($0.00) on September 1, 2019.

Tier II Properties. Collectively the Hotel Properties owned or leased under a
Ground Lease by Borrower or a Wholly-Owned Subsidiary of Borrower that is
Eligible Real Estate and leased under an Operating Lease by a TRS Lessee and
which satisfy the requirements of §7.20 (a) (other than §7.20(a)(v)) that have
been included as Borrowing Base Properties and not removed from the calculation
of Borrowing Base Availability. The initial Tier II Properties as of the date of
this Agreement are described on Schedule 1.3 hereto.

Title Insurance Company. Any title insurance company or companies approved by
the Agent and the Borrower.

Title Policy. With respect to each of the Borrowing Base Properties, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under Applicable Law) in
an amount as the Agent may reasonably require based upon the fair market value
of the applicable Borrowing Base Property (but in any event not to exceed 110%
of fair market value) insuring the priority of the Mortgage thereon and that the
Borrower or a Subsidiary Guarantor, as applicable, holds marketable or
indefeasible (with respect to Texas) fee simple title or a valid and subsisting
leasehold interest to such parcel, subject only to the encumbrances acceptable
to Agent in its reasonable discretion and which shall not contain standard
exceptions for mechanics liens, persons in occupancy (other than tenants as
tenants only under Leases) or matters which would be shown by a survey (other
than with respect to any Tier II Properties as to which the survey delivered in
connection with the closing under this Agreement has not been updated), shall
not insure over any matter except to the extent that any such affirmative
insurance is acceptable to the Agent in its reasonable discretion, and shall
contain (a) a revolving credit endorsement and (b) such other endorsements and
affirmative insurance as the Agent may reasonably require and is available in
the State in which the Borrowing Base Property is located, including but not
limited to (i) a comprehensive endorsement, (ii) a variable rate of interest
endorsement, (iii) a usury endorsement, (iv) a doing business endorsement,
(v) if required by Agent, an ALTA form 3.1 zoning endorsement, (vi) a “tie-in”
endorsement relating to all Title

 

36



--------------------------------------------------------------------------------

Policies issued by such Title Insurance Company in respect of other Borrowing
Base Properties, (vii) “first loss” and “last dollar” endorsements, and (viii) a
utility location endorsement. With respect to each Borrowing Base Property as to
which Agent does not receive a Mortgage, an ALTA standard form owner’s title
insurance policy (or, if such form is not available, an equivalent, legally
promulgated form of owner’s title insurance policy reasonably acceptable to the
Agent) issued by a Title Insurance Company (with such reinsurance as the Agent
may reasonably require, any such reinsurance to be with direct access
endorsements to the extent available under Applicable Law) in an amount approved
by the Agent insuring that the Subsidiary Guarantor holds marketable or
indefeasible (with respect to Texas) fee simple title or a valid and subsisting
leasehold interest to such parcel, subject only to the encumbrances acceptable
to Agent in its reasonable discretion and which shall not contain standard
exceptions for mechanics liens, persons in occupancy (other than tenants as
tenants only under Leases) or matters which would be shown by a survey, and
shall not insure over any matter except to the extent that any such affirmative
insurance is acceptable to the Agent in its reasonable discretion.

Titled Agents. The Arranger, and any syndication agent or documentation agent.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is Ninety
Million and No/100 Dollars ($90,000,000.00). The Total Commitment may increase
in accordance with §2.11.

TRS. TRS Leasing, Inc., a Virginia corporation.

TRS Lessee. TRS and each Wholly-Owned Subsidiary of TRS that is a lessee of a
Borrowing Base Property pursuant to an Operating Lease. Each TRS Lessee shall be
a Subsidiary Guarantor.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

Unhedged Variable Rate Debt. Any Indebtedness with respect to which the interest
is not fixed (or hedged to a fixed rate) for the entire term of such
Indebtedness to maturity.

Uniform System of Accounts. The Uniform System of Accounts for the Lodging
Industry, Eleventh Revised Edition, 2014, as published by the Educational
Institute of the American Hotel & Motel Association, as revised from time to
time to the extent such revision has been or is in the process of being
generally implemented within such Uniform System of Accounts.

 

37



--------------------------------------------------------------------------------

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, cash trap, reserves, Liens or claims of any kind in favor of any Person.

Unused Fee. See §2.3.

Unused Fee Percentage. With respect to any day during a calendar quarter,
(a) 0.20% per annum, if the sum of the Revolving Credit Loans, Swing Line Loans
and Letter of Credit Liabilities outstanding on such day is more than 50% of the
Total Commitment, or (b) 0.25% per annum if the sum of the Revolving Credit
Loans, Swing Line Loans and Letter of Credit Liabilities outstanding on such day
is less than or equal to 50% of the Total Commitment.

U.S. Person. Any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate. See §4.3(g)(ii)(B)(iii).

Vista Acquisition. The acquisition by one or more Wholly-Owned Subsidiaries of
Borrower of the properties described on Schedule 2.9(a) and the acceptance of
such properties as Borrowing Base Properties in accordance with the terms of
this Agreement.

West Virginia Lease. The Lease dated March 24, 2016 between Solomons Beacon Inn
Limited Partnership as landlord and Beanery 119, LLC as tenant.

Wholly-Owned Subsidiary. As to the Borrower, REIT or TRS, any Subsidiary of the
Borrower, REIT or TRS that is directly or indirectly owned one hundred percent
(100%) by the Borrower, REIT or TRS, respectively. For the purposes of this
Agreement, the Borrower shall be deemed to be a Wholly-Owned Subsidiary of the
REIT. Also for purposes of this Agreement, any Subsidiary owned ninety-nine
percent (99%) by the Borrower and one percent (1%), directly or indirectly, by
the REIT, shall be deemed to be a Wholly-Owned Subsidiary of the Borrower.

Withholding Agent. The REIT, the Borrower, any other Guarantor and the Agent, as
applicable.

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

 

38



--------------------------------------------------------------------------------

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of the Borrower or the Agent, the Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower and the
Guarantors as in effect prior to such accounting change, as determined by the
Required Lenders in their good faith judgment. Until such time as such amendment
shall have been executed and delivered by the Borrower, the Guarantors, the
Agent and the Required Lenders, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
change had not occurred.

(l) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification

 

39



--------------------------------------------------------------------------------

or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the REIT or any of its Subsidiaries at
“fair value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof

(m) To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then any further qualifier as to
representations and warranties being true and correct “in all material respects”
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.

(n) Notwithstanding the terms of the definitions of Consolidated Debt Service,
Consolidated EBITDA, Fixed Charges, Consolidated Interest Expense, Consolidated
Total Asset Value, Consolidated Total Indebtedness, Adjusted Consolidated EBITDA
and Funds Available for Distribution when determining any results under such
definitions which are to be done on a Consolidated Basis, the results of any
non-Wholly-Owned Subsidiaries shall not be Consolidated but only the REIT’s
Equity Percentage of such Persons shall be included.

(o) If a certain action or event is not prohibited by the terms of this
Agreement or the other Loan Documents, such action or event shall be deemed to
be expressly permitted under the terms of this Agreement or the other Loan
Documents provided that such action or event would not otherwise create or cause
a Default or Event of Default.

§2. THE CREDIT FACILITY.

§2.1 Revolving Credit Loans.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend to the Borrower, and the Borrower may borrow
(and repay and reborrow) from time to time between the Closing Date and the
Maturity Date upon notice by the Borrower to the Agent given in accordance with
§2.7, such sums as are requested by the Borrower for the purposes set forth in
§2.9 up to a maximum aggregate principal amount outstanding (after giving effect
to all amounts requested) at any one time equal to the lesser of (i) such
Lender’s Commitment and (ii) such Lender’s Commitment Percentage of the
Borrowing Base Availability minus the aggregate amount of Letter of Credit
Liabilities and Swing Loans outstanding; provided, that, in all events no
Default or Event of Default shall have occurred and be continuing; and provided,
further, that the outstanding principal amount of the Revolving Credit Loans
(after giving effect to all amounts requested), Swing Loans and Letter of Credit
Liabilities shall not at any time exceed the Total Commitment or the Borrowing
Base Availability. The Revolving Credit Loans shall be made pro rata in
accordance with each Lender’s Commitment Percentage. Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that all of the conditions required of the Borrower set forth in
§§10 and 11 have been satisfied on the date of such request. The Agent may
assume that the conditions in §§10 and 11 have been satisfied unless it receives
prior written

 

40



--------------------------------------------------------------------------------

notice from a Lender that such conditions have not been satisfied. No Lender
shall have any obligation to make Revolving Credit Loans to the Borrower or
participate in Letter of Credit Liabilities in the maximum aggregate principal
outstanding balance of more than the lesser of the amount equal to its
Commitment Percentage of the Commitments and the principal face amount of its
Revolving Credit Note.

(b) The Revolving Credit Loans shall be evidenced by separate promissory notes
of the Borrower in substantially the form of Exhibit B hereto (collectively, the
“Revolving Credit Notes”), dated of even date with this Agreement (except as
otherwise provided in §18.3) and completed with appropriate insertions. One
Revolving Credit Note shall be payable to the order of each Lender in the
principal amount equal to such Lender’s Commitment or, if less, the outstanding
amount of all Revolving Credit Loans made by such Lender, plus interest accrued
thereon, as set forth below. The Borrower irrevocably authorizes the Agent to
make or cause to be made, at or about the time of the Drawdown Date of any
Revolving Credit Loan or the time of receipt of any payment of principal
thereof, an appropriate notation on the Agent’s Record reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such payment.
The outstanding amount of the Revolving Credit Loans set forth on the Agent’s
Record shall be prima facie evidence of the principal amount thereof owing and
unpaid to each Lender, but the failure to record, or any error in so recording,
any such amount on the Agent’s Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Revolving Credit Note to make
payments of principal of or interest on any Revolving Credit Note when due.

§2.2 [Intentionally Omitted].

§2.3 Unused Fee. The Borrower agrees to pay to the Agent for the account of the
Lenders (other than a Defaulting Lender for such period of time as such Lender
is a Defaulting Lender) in accordance with their respective Commitment
Percentages a facility unused fee (the “Unused Fee”) calculated by multiplying
the Unused Fee Percentage applicable to such day, calculated as a per diem rate,
times the excess of the Total Commitment over the outstanding principal amount
of Revolving Credit Loans, Swing Loans and the face amount of Letters of Credit
Outstanding on such day. The Unused Fee shall be payable quarterly in arrears on
the first (1st) day of each calendar quarter for the immediately preceding
calendar quarter or portion thereof, and on any earlier date on which the
Commitments shall be reduced or shall terminate as provided in §2.10, with a
final payment on the Maturity Date.

§2.4 Reduction and Termination of the Commitments. The Borrower shall have the
right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Agent to reduce by $5,000,000.00 or an integral multiple
of $1,000,000.00 in excess thereof (provided that in no event shall the Total
Commitment be reduced in such manner to an amount less than fifty percent
(50%) of the highest Total Commitment ever in effect under this Agreement) or to
terminate entirely the Commitments, whereupon the Commitments of the Lenders
shall be reduced pro rata in accordance with their respective Commitment
Percentages of the amount specified in such notice or, as the case may be,
terminated, any such termination or reduction to be without penalty except as
otherwise set forth in §4.7; provided, however, that no such termination or
reduction shall be permitted if, after giving effect thereto, the sum of
Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the Letter
of Credit

 

41



--------------------------------------------------------------------------------

Liabilities would exceed the Commitments of the Lenders as so terminated or
reduced. Promptly after receiving any notice from the Borrower delivered
pursuant to this §2.4, the Agent will notify the Lenders of the substance
thereof. Any reduction of the Commitments shall also result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000.00) in the
maximum amount of Swing Loans and Letters of Credit. Upon the effective date of
any such reduction or termination, the Borrower shall pay to the Agent for the
respective accounts of the Lenders the full amount of any fee under §2.3 then
accrued on the amount of the reduction. No reduction or termination of the
Commitments may be reinstated.

§2.5 Swing Loan Commitment.

(a) Subject to the terms and conditions set forth in this Agreement, the Swing
Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the Borrower
may borrow (and repay and reborrow) from time to time between the Closing Date
and the date which is five (5) Business Days prior to the Maturity Date upon
notice by the Borrower to the Swing Loan Lender given in accordance with this
§2.5, such sums as are requested by the Borrower for the purposes set forth in
§2.9 in an aggregate principal amount at any one time outstanding not exceeding
the Swing Loan Commitment; provided that in all events (i) no Default or Event
of Default shall have occurred and be continuing; and (ii) the outstanding
principal amount of the Revolving Credit Loans and Swing Loans (after giving
effect to all amounts requested) plus Letter of Credit Liabilities shall not at
any time exceed the lesser of the Borrowing Base Availability or the Total
Commitment. Notwithstanding anything to the contrary contained in this §2.5, the
Swing Loan Lender shall not be obligated to make any Swing Loan at a time when
any other Lender is a Defaulting Lender, unless the Swing Loan Lender is
satisfied that the participation therein will otherwise be fully allocated to
the Lenders that are Non-Defaulting Lenders consistent with §2.13(c) and the
Defaulting Lender shall not participate therein, except to the extent the Swing
Loan Lender has entered into arrangements with the Borrower or such Defaulting
Lender that are satisfactory to the Swing Loan Lender in its good faith
determination to eliminate the Swing Loan Lender’s Fronting Exposure with
respect to any such Defaulting Lender, including the delivery of cash
collateral. Swing Loans shall constitute “Revolving Credit Loans” for all
purposes hereunder. The funding of a Swing Loan hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions set forth
in §§10 and 11 have been satisfied on the date of such funding. The Swing Loan
Lender may assume that the conditions in §§10 and 11 have been satisfied unless
the Swing Loan Lender has received written notice from a Lender that such
conditions have not been satisfied. Each Swing Loan shall be due and payable
within one (1) Business Day of demand by Agent but in any event no later than
five (5) Business Days of the date such Swing Loan was provided and the Borrower
hereby agrees (to the extent not repaid as contemplated by §2.5(d)) to repay
each Swing Loan on or before the date that is five (5) Business Days from the
date such Swing Loan was provided. A Swing Loan may not be refinanced with
another Swing Loan.

(b) The Swing Loans shall be evidenced by a separate promissory note of the
Borrower in substantially the form of Exhibit C hereto (the “Swing Loan Note”),
dated the date of this Agreement and completed with appropriate insertions. The
Swing Loan Note shall be payable to the order of the Swing Loan Lender in the
principal face amount equal to the Swing Loan Commitment, or, if less, the
outstanding amount of all Swing Loans, and shall be payable as set forth below.
The Borrower irrevocably authorizes the Swing Loan Lender to make or

 

42



--------------------------------------------------------------------------------

cause to be made, at or about the time of the Drawdown Date of any Swing Loan or
at the time of receipt of any payment of principal thereof, an appropriate
notation on the Swing Loan Lender’s Record reflecting the making of such Swing
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of the Swing Loans set forth on the Swing Loan Lender’s Record shall be prima
facie evidence of the principal amount thereof owing and unpaid to the Swing
Loan Lender, but the failure to record, or any error in so recording, any such
amount on the Swing Loan Lender’s Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under the Swing Loan Note to make
payments of principal of or interest on any Swing Loan Note when due.

(c) The Borrower shall request a Swing Loan by delivering to the Swing Loan
Lender a Loan Request executed by an Authorized Officer no later than 11:00 a.m.
(Cleveland time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000.00 or
an integral multiple of $250,000.00 in excess thereof) and providing the wire
instructions for the delivery of the Swing Loan proceeds. The Loan Request shall
also contain the statements and certifications required by §2.7(a) and (b). Each
such Loan Request shall be irrevocable and binding on the Borrower and shall
obligate the Borrower to accept such Swing Loan on the Drawdown Date.
Notwithstanding anything herein to the contrary, a Swing Loan shall be a Base
Rate Loan and shall bear interest at the Base Rate plus the Applicable Margin.
The proceeds of the Swing Loan will be disbursed by wire by the Swing Loan
Lender to the Borrower no later than 1:00 p.m. (Cleveland time).

(d) The Swing Loan Lender shall, within two (2) Business Days after the Drawdown
Date with respect to such Swing Loan, request each Lender to make a Revolving
Credit Loan pursuant to §2.1 in an amount equal to such Lender’s Commitment
Percentage of the amount of the Swing Loan outstanding on the date such notice
is given. In the event that the Borrower does not notify the Agent in writing
otherwise on or before noon (Cleveland Time) on the Business Day of the Drawdown
Date with respect to such Swing Loan, the Agent shall notify the Lenders that
such Loan shall be a LIBOR Rate Loan with an Interest Period of one (1) month,
provided that the making of such LIBOR Rate Loan will not be in contravention of
any other provision of this Agreement, or if the making of a LIBOR Rate Loan
would be in contravention of this Agreement, then such notice shall indicate
that such loan shall be a Base Rate Loan. The Borrower hereby irrevocably
authorizes and directs the Swing Loan Lender to so act on its behalf, and agrees
that any amount advanced to the Agent for the benefit of the Swing Loan Lender
pursuant to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to
§2.1. Unless any of the events described in §§12.1(g), 12.1(h) or 12.1(i) shall
have occurred (in which event the procedures of §2.5(e) shall apply), each
Lender shall make the proceeds of its Revolving Credit Loan available to the
Swing Loan Lender for the account of the Swing Loan Lender at the Agent’s Head
Office prior to 12:00 noon (Cleveland time) in funds immediately available no
later than one (1) Business Day after the date such request was made by the
Swing Line Lender just as if the Lenders were funding directly to the Borrower,
so that thereafter such Obligations shall be evidenced by the Revolving Credit
Notes. The proceeds of such Revolving Credit Loan shall be immediately applied
to repay the Swing Loans.

(e) If for any reason a Swing Loan cannot be refinanced by a Revolving Credit
Loan pursuant to §2.5(d), each Lender will, on the date such Revolving Credit
Loan pursuant to §2.5(d) was to have been made, purchase an undivided
participation interest in the

 

43



--------------------------------------------------------------------------------

Swing Loan in an amount equal to its Commitment Percentage of such Swing Loan.
Each Lender will immediately transfer to the Swing Loan Lender in immediately
available funds the amount of its participation and upon receipt thereof the
Swing Loan Lender will deliver to such Lender a Swing Loan participation
certificate dated the date of receipt of such funds and in such amount.

(f) Whenever at any time after the Swing Loan Lender has received from any
Lender such Lender’s participation interest in a Swing Loan, the Swing Loan
Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

(g) Each Lender’s obligation to fund a Loan as provided in §2.5(d) or to
purchase participation interests pursuant to §2.5(e) shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (a) any setoff, counterclaim, recoupment, defense or other right
which such Lender or the Borrower may have against the Swing Loan Lender, the
Borrower or anyone else for any reason whatsoever; (b) the occurrence or
continuance of a Default or an Event of Default; (c) any adverse change in the
condition (financial or otherwise) of REIT or any of its Subsidiaries; (d) any
breach of this Agreement or any of the other Loan Documents by the Borrower or
any Guarantor or any Lender; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. Any portions of a
Swing Loan not so purchased or converted may be treated by the Agent and the
Swing Loan Lender as against such Lender as a Revolving Credit Loan which was
not funded by the non-purchasing Lender, thereby making such Lender a Defaulting
Lender. Each Swing Loan, once so sold or converted, shall cease to be a Swing
Loan for the purposes of this Agreement, but shall be a Revolving Credit Loan
made by each Lender under its Commitment.

 

§2.6 Interest on Loans.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the sum
of the Base Rate plus the Applicable Margin.

(b) Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin.

(c) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

 

44



--------------------------------------------------------------------------------

(d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.7 Requests for Revolving Credit Loans. The Borrower shall give to the Agent
written notice executed by an Authorized Officer in the form of Exhibit D hereto
(or telephonic notice confirmed in writing in the form of Exhibit D hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) by 11:00 a.m.
(Cleveland time) one (1) Business Day prior to the proposed Drawdown Date with
respect to Base Rate Loans and three (3) Business Days prior to the proposed
Drawdown Date with respect to LIBOR Rate Loans. Each such notice shall specify
with respect to the requested Revolving Credit Loan the proposed principal
amount of such Revolving Credit Loan, the Type of Revolving Credit Loan, the
initial Interest Period (if applicable) for such Revolving Credit Loan and the
Drawdown Date. Promptly upon receipt of any such notice, the Agent shall notify
each of the Lenders thereof. Each such Loan Request shall be irrevocable and
binding on the Borrower and shall obligate the Borrower to accept the Revolving
Credit Loan requested from the Lenders on the proposed Drawdown Date. Nothing
herein shall prevent the Borrower from seeking recourse against any Lender that
fails to advance its proportionate share of a requested Revolving Credit Loan as
required by this Agreement. Each Loan Request shall be (a) for a Base Rate Loan
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$250,000.00 in excess thereof; or (b) for a LIBOR Rate Loan in a minimum
aggregate amount of $1,000,000.00 or an integral multiple of $250,000.00 in
excess thereof; provided, however, that there shall be no more than six
(6) LIBOR Rate Loans outstanding at any one time.

§2.8 Funds for Loans.

(a) Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Revolving Credit Loans, each of the Lenders, will make available to the
Agent, at the Agent’s Head Office, in immediately available funds, the amount of
such Lender’s Commitment Percentage of the amount of the requested Loans which
may be disbursed pursuant to §2.1. Upon receipt from each such Lender of such
amount, and upon receipt of the documents required by §§10 and 11 and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to the Borrower the aggregate amount
of such Revolving Credit Loans made available to the Agent by the Lenders, as
applicable, by crediting such amount to the account of the Borrower maintained
at the Agent’s Head Office. The failure or refusal of any Lender to make
available to the Agent at the aforesaid time and place on any Drawdown Date the
amount of its Commitment Percentage of the requested Loans shall not relieve any
other Lender from its several obligation hereunder to make available to the
Agent the amount of such other Lender’s Commitment Percentage of any requested
Loans, including any additional Revolving Credit Loans that may be requested
subject to the terms and conditions hereof to provide funds to replace those not
advanced by the Lender so failing or refusing.

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to the Agent
such Lender’s Commitment Percentage of a proposed Loan, the Agent may in its
discretion assume that such Lender has made such Loan available to the Agent in
accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such

 

45



--------------------------------------------------------------------------------

advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate plus one percent (1%).

§2.9 Use of Proceeds. The Borrower will use the proceeds of the Loans solely for
(a) prior to the occurrence of the Qualified Capital Raise (but subject to the
proviso below), (i) payment of closing costs in connection with this Agreement,
(ii) payment on the Closing Date of existing Secured Indebtedness related to the
Initial Borrowing Base Properties, (iii) the acquisition of the Real Estate
described in Schedule 2.9(a) hereto (or with respect to the Morgan Stanley/PNC
Real Estate loan described on Schedule 2.9(b) hereto, reimbursement to Borrower
of amounts paid by Borrower to pay off such loan immediately prior to the date
of this Agreement), (iv) payments of the existing Secured Indebtedness relating
to the Real Estate described in Schedule 2.9(b) hereto which will then be
Borrowing Base Properties, and (v) general corporate and working capital
purposes, and (b) from and after the occurrence of the Qualified Capital Raise,
for (i) repayment of Indebtedness, (ii) acquisitions and capital improvements,
and (iii) general corporate and working capital purposes.

§2.10 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is ninety
(90) days prior to the Maturity Date, the Issuing Lender shall issue such
Letters of Credit as the Borrower may request upon the delivery of a written
request in the form of Exhibit E hereto (a “Letter of Credit Request”) to the
Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Letter of Credit Liabilities shall not exceed the Letter of Credit Commitment,
(iii) in no event shall the sum of the outstanding principal amount of the
Revolving Credit Loans, Swing Loans and Letter of Credit Liabilities (after
giving effect to any requested Letters of Credit) exceed the Borrowing Base
Availability or the Total Commitment, (iv) the conditions set forth in §§10 and
11 shall have been satisfied, and (v) in no event shall any amount drawn under a
Letter of Credit be available for reinstatement or a subsequent drawing under
such Letter of Credit. Notwithstanding anything to the contrary contained in
this §2.10, the Issuing Lender shall not be obligated to issue, amend, extend,
renew or increase any Letter of Credit at a time when any other Lender is a
Defaulting Lender, unless the Issuing Lender is satisfied that the participation
therein will otherwise be fully allocated to the Lenders that are Non-Defaulting
Lenders consistent with §2.13(c) and the Defaulting Lender shall have no
participation therein, except to the extent the Issuing Lender has entered into
arrangements with the Borrower or such Defaulting Lender which are satisfactory
to the Issuing Lender in its good faith determination to eliminate the Issuing
Lender’s Fronting Exposure with respect to any such Defaulting Lender, including
the delivery of cash collateral. The Issuing Lender may assume that the
conditions in §§10 and 11 have been satisfied unless it receives written notice
from a Lender that such conditions have not been satisfied. Each Letter of
Credit Request shall be executed by an Authorized Officer of the

 

46



--------------------------------------------------------------------------------

Borrower. The Issuing Lender shall be entitled to conclusively rely on such
Person’s authority to request a Letter of Credit on behalf of the Borrower. The
Issuing Lender shall have no duty to verify the authenticity of any signature
appearing on a Letter of Credit Request. The Borrower assumes all risks with
respect to the use of the Letters of Credit. Unless the Issuing Lender and the
Required Lenders otherwise consent, the term of any Letter of Credit shall not
exceed a period of time commencing on the issuance of the Letter of Credit and
ending one year after the date of issuance thereof (or such longer period as
Issuing Lender may approve); provided, however, that a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Issuing Lender but in no
event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the Maturity Date. The amount available to be drawn
under any Letter of Credit shall reduce on a dollar-for-dollar basis the amount
available to be drawn under the Total Commitment as a Revolving Credit Loan.

(b) Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. The Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of
Exhibit F attached hereto) and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

(c) The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d) Upon the issuance of a Letter of Credit, each Lender shall be deemed to have
purchased a participation therein from the Issuing Lender in an amount equal to
its respective Commitment Percentage of the amount of such Letter of Credit. No
Lender’s obligation to participate in a Letter of Credit shall be affected by
any other Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.

(e) Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate equal to one-eighth of one percent (0.125%) per annum of
the face amount of such Letter of Credit (which fee shall not be less than
$1,500 in any event) and an administrative charge of $250, and (ii) for the
accounts of the Lenders (including the Issuing Lender) in accordance with their
respective percentage shares of participation in such Letter of Credit, a Letter
of Credit fee calculated at the rate per annum equal to the Applicable Margin
then applicable to LIBOR Rate Loans on the face amount of such Letter of Credit.
Such fees shall be payable in quarterly installments in arrears with respect to
each Letter of Credit on the first day of each calendar quarter following the
date of issuance and continuing on each quarter or portion thereof thereafter,
as applicable, or on any earlier date on which the Commitments shall terminate
and on the expiration or return of any Letter of Credit. In addition, the
Borrower shall pay to the Issuing Lender for its own account within five
(5) days of demand of the Issuing Lender the standard issuance, documentation
and service charges for Letters of Credit issued from time to time by the
Issuing Lender.

 

47



--------------------------------------------------------------------------------

(f) In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Base Rate Loan under this Agreement
(the Borrower being deemed to have requested a Base Rate Loan on such date in an
amount equal to the amount of such drawing and such amount drawn shall be
treated as an outstanding Base Rate Loan under this Agreement) and the Agent
shall promptly notify each Lender by telecopy, email, telephone (confirmed in
writing) or other similar means of transmission, and each Lender shall promptly
and unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount equal to such Lender’s Commitment Percentage of such Letter of Credit (to
the extent of the amount drawn). If and to the extent any Lender shall not make
such amount available on the Business Day on which such draw is funded, such
Lender agrees to pay such amount to the Agent forthwith on demand, together with
interest thereon, for each day from the date on which such draw was funded until
the date on which such amount is paid to the Agent, at the Federal Funds
Effective Rate until three (3) days after the date on which the Agent gives
notice of such draw and at the Federal Funds Effective Rate plus one percent
(1%) for each day thereafter. Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Lender was required to fund pursuant to
this §2.10(f) until such amount has been funded (as a result of such assignment
or otherwise). In the event of any such failure or refusal, the Lenders not so
failing or refusing shall be entitled to a priority secured position for such
amounts as provided in §12.5. The failure of any Lender to make funds available
to the Agent in such amount shall not relieve any other Lender of its obligation
hereunder to make funds available to the Agent pursuant to this §2.10(f).

(g) If after the issuance of a Letter of Credit pursuant to §2.10(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Lender, for
any reason a drawing under a Letter of Credit cannot be refinanced as a
Revolving Credit Loan, each Lender will, on the date such Revolving Credit Loan
pursuant to §2.10(f) was to have been made, purchase an undivided participation
interest in the Letter of Credit in an amount equal to its Commitment Percentage
of the amount of such Letter of Credit. Each Lender will immediately transfer to
the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Lender a Letter of Credit participation certificate dated the date of receipt of
such funds and in such amount.

(h) Whenever at any time after the Issuing Lender has received from any Lender
any such Lender’s payment of funds under a Letter of Credit and thereafter the
Issuing Lender receives any payment on account thereof, then the Issuing Lender
will distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participation interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.

 

48



--------------------------------------------------------------------------------

(i) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j) The Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither the Agent, the Issuing
Lender nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telecopy, email or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to the Agent, the Issuing Lender or the Lenders hereunder. In
furtherance and extension and not in limitation or derogation of any of the
foregoing, any act taken or omitted to be taken by the Agent, the Issuing Lender
or the other Lenders in good faith will be binding on the Borrower and will not
put the Agent, the Issuing Lender or the other Lenders under any resulting
liability to the Borrower; provided nothing contained herein shall relieve the
Issuing Lender for liability to the Borrower arising as a result of the gross
negligence or willful misconduct of the Issuing Lender as determined by a court
of competent jurisdiction after the exhaustion of all applicable appeal periods.

§2.11 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option at any time and from time to time prior to the Maturity Date to
request an increase in the Total Commitment to not more than $400,000,000.00 by
giving written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), provided that any such
individual increase must be in a minimum amount of $10,000,000.00 and increments
of $5,000,000.00 in excess thereof. Upon receipt of any Increase Notice, the
Agent shall consult with KCM and shall notify the Borrower of the amount of the
facility fees to be paid to any Lenders who provide an additional Commitment in
connection with such increase in addition to the fees to be paid pursuant to the
Agreement Regarding Fees. If the Borrower agrees to pay the facility fees so
determined, the Agent shall send a notice to all Lenders (the “Additional
Commitment Request Notice”) informing them of the Borrower’s request to increase
the Total Commitment and of the facility fees to be paid with respect thereto.
Each Lender who desires to provide an additional Commitment upon such terms
shall provide

 

49



--------------------------------------------------------------------------------

Agent with a written commitment letter specifying the amount of the additional
Commitment which it is willing to provide prior to such deadline as may be
specified in the Additional Commitment Request Notice. If the requested increase
is oversubscribed then the Agent and KCM shall allocate the Commitment Increase
among the Lenders who provide such commitment letters on such basis as the Agent
and KCM, shall determine in their sole discretion. If the additional Commitments
so provided are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrower, then the Agent, KCM, or the Borrower may,
but shall not be obligated to, invite one or more banks or lending institutions
(which banks or lending institutions shall be acceptable to Agent, KCM, and the
Borrower) to become a Lender and provide an additional Commitment. The Agent
shall provide all Lenders with a notice setting forth the amount, if any, of the
additional Commitment to be provided by each Lender and the revised Commitment
Percentages which shall be applicable after the effective date of the Commitment
Increase specified therein (the “Commitment Increase Date”). In no event shall
any Lender be obligated to provide an additional Commitment.

(b) On any Commitment Increase Date the outstanding principal balance of the
Revolving Credit Loans shall be reallocated among the Lenders such that after
the applicable Commitment Increase Date the outstanding principal amount of
Revolving Credit Loans owed to each Lender shall be equal to such Lender’s
Commitment Percentage (as in effect after the applicable Commitment Increase
Date) of the outstanding principal amount of all Revolving Credit Loans. The
participation interests of the Lenders in Swing Loans and shall be similarly
adjusted. On any Commitment Increase Date, those Lenders whose Commitment
Percentage is increasing shall advance the funds to the Agent and the funds so
advanced shall be distributed among the Lenders whose Commitment Percentage is
decreasing as necessary to accomplish the required reallocation of the
outstanding Revolving Credit Loans. The funds so advanced shall be Base Rate
Loans until converted to LIBOR Rate Loans which are allocated among all Lenders
based on their Commitment Percentages.

(c) Upon the effective date of each increase in the Total Commitment pursuant to
this §2.11, the Agent may unilaterally revise Schedule 1.1 to reflect the name
and address, Commitment and Commitment Percentage of each Lender following such
increase and the Borrower shall execute and deliver to the Agent new Revolving
Credit Notes for each Lender whose Commitment has changed so that the principal
amount of such Lender’s Revolving Credit Note shall equal its Commitment. The
Agent shall deliver such replacement Revolving Credit Note to the respective
Lenders in exchange for the Revolving Credit Notes replaced thereby which shall
be surrendered by such Lenders. Such new Revolving Credit Notes shall provide
that they are replacements for the surrendered Revolving Credit Notes and that
they do not constitute a novation, shall be dated as of the Commitment Increase
Date and shall otherwise be in substantially the form of the replaced Revolving
Credit Notes. In connection with the issuance of any new Revolving Credit Notes
pursuant to this §2.11(c), the Borrower shall deliver an opinion of counsel,
addressed to the Lenders and the Agent, relating to the due authorization,
execution and delivery of such new Revolving Credit Notes the enforceability
thereof, in form and substance substantially similar to the opinion delivered in
connection with the first disbursement under this Agreement. The surrendered
Revolving Credit Notes shall be canceled and returned to the Borrower.

 

50



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.11 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:

(i) Payment of Activation Fee. The Borrower shall pay (A) to the Agent and KCM
those fees described in and contemplated by the Agreement Regarding Fees with
respect to the applicable Commitment Increase, and (B) to KCM such facility fees
as the Lenders who are providing an additional Commitment may require to
increase the aggregate Commitment, which fees shall, when paid, be fully earned
and non-refundable under any circumstances. KCM shall pay to the Lenders
acquiring the increased Commitment certain fees pursuant to their separate
agreement; and

(ii) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and

(iii) Representations True. The representations and warranties made by the
Borrower in the Loan Documents or otherwise made by or on behalf of the Borrower
in connection therewith or after the date thereof shall have been true and
correct in all material respects when made and shall also be true and correct in
all material respects on the date of such Increase Notice and on the date the
Total Commitment is increased, both immediately before and after the Total
Commitment is increased, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date);
and

(iv) Additional Documents and Expenses. The Borrower shall execute and deliver
to Agent and the Lenders such additional documents (including, without
limitation, amendments to the Security Documents), instruments, certifications
and opinions as the Agent may reasonably require in its sole and absolute
discretion (including, without limitation, in the case of the Borrower, a
Compliance Certificate and Borrowing Base Certificate, demonstrating compliance
with all covenants, representations and warranties set forth in the Loan
Documents after giving effect to the increase) and the Borrower shall pay the
cost of any updated UCC searches, all recording costs and fees, and any and all
intangible taxes or other documentary or mortgage taxes, assessments or charges
or any similar fees, taxes or expenses which are required to be paid in
connection with such increase; and

(v) Other. The Borrower shall satisfy such other conditions to such increase as
Agent may require in its reasonable discretion.

§2.12 Extension of Maturity Date.

(a) Upon the occurrence of the Qualified Capital Raise, provided that no Default
or Event of Default exists, the Maturity Date shall be automatically extended to
February 28, 2020 without the payment of any fee by Borrower.

 

51



--------------------------------------------------------------------------------

(b) In the event that the Maturity Date has been extended as provided in
§2.12(a), the Borrower shall have the one-time right and option to extend the
Maturity Date to March 1, 2021 upon satisfaction of the following conditions
precedent, which must be satisfied prior to the effectiveness of any extension
of the Maturity Date:

(i) Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent not earlier than the date which is one
hundred twenty (120) days and not later than the date which is sixty (60) days
prior to the Maturity Date (as determined without regard to such extension). Any
such Extension Request shall be irrevocable and binding on the Borrower.

(ii) Qualified Capital Raise. The Qualified Capital Raise as it relates to this
§2.12(b) shall have occurred.

(iii) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Commitments an
extension fee in an amount equal to twenty-five (25) basis points on the Total
Commitment in effect on the Maturity Date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.

(iv) No Default. On the date the Extension Request is given and on the Maturity
Date (as determined without regard to such extension) there shall exist no
Default or Event of Default.

(v) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Maturity Date (as determined without
regard to such extension), except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

(vi) Pro Forma Covenant Compliance. Borrower shall have delivered to Agent
evidence reasonably satisfactory to Agent that Borrower will be in pro forma
compliance with the Borrowing Base Availability and the covenants set forth in
§9 immediately after giving effect to the extension.

(vii) Appraisals. Agent shall have obtained at Borrower’s expense new Appraisals
or an update to the existing Appraisals of the Borrowing Base Properties and
determined the current Appraised Value of the Borrowing Base Properties.

(viii) Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents (including, without limitation, amendments to
the Security Documents) as the Agent may reasonably require, and the Borrower
shall pay the cost of any title endorsement or update thereto or any update of
UCC searches, recordings costs and fees, and any and all intangible taxes or
other documentary or mortgage taxes, assessments or charges or any similar fees,
taxes or expenses which are required to be paid in connection with such
extension.

 

52



--------------------------------------------------------------------------------

(c) In the event that the Maturity Date has been extended as provided in
§2.12(a) and (b), the Borrower shall have the one-time right and option to
extend the Maturity Date to March 1, 2022 upon satisfaction of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Maturity Date:

(i) Extension Request. The Borrower shall deliver the Extension Request to the
Agent not earlier than the date which is one hundred twenty (120) days and not
later than the date which is sixty (60) days prior to the Maturity Date (as
determined without regard to such extension). Any such Extension Request shall
be irrevocable and binding on the Borrower.

(ii) Qualified Capital Raise. The Qualified Capital Raise as it relates to
§2.12(b) shall have occurred.

(iii) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Commitments an
extension fee in an amount equal to twenty-five (25) basis points on the Total
Commitment in effect on the Maturity Date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.

(iv) No Default. On the date the Extension Request is given and on the Maturity
Date (as determined without regard to such extension) there shall exist no
Default or Event of Default.

(v) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Maturity Date (as determined without
regard to such extension), except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

(vi) Pro Forma Covenant Compliance. Borrower shall have delivered to Agent
evidence reasonably satisfactory to Agent that Borrower will be in pro forma
compliance with the Borrowing Base Availability and the covenants set forth in
§9 immediately after giving effect to the extension.

(vii) Appraisals. At Agent’s option, Agent shall have obtained at Borrower’s
expense new Appraisals or an update to the existing Appraisals of the Borrowing
Base Properties and determined the current Appraised Value of the Borrowing Base
Properties.

 

53



--------------------------------------------------------------------------------

(viii) Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents (including, without limitation, amendments to
the Security Documents) as the Agent may reasonably require, and the Borrower
shall pay the cost of any title endorsement or update thereto or any update of
UCC searches, recordings costs and fees, and any and all intangible taxes or
other documentary or mortgage taxes, assessments or charges or any similar fees,
taxes or expenses which are required to be paid in connection with such
extension.

§2.13 Defaulting Lenders.

(a) If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or Applicable Law, such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders, all of the Lenders or
affected Lenders, shall, except as specifically provided in §27, be suspended
during the pendency of such failure or refusal. If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Effective
Rate plus one percent (1%), (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall be applied as set forth in §2.13(d).

(b) Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than two (2) Business Days and not later
than five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitments in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth Business Day, the Lenders have not elected to purchase all of
the Commitments of such Defaulting Lender, then the Borrower (so long as no
Default or Event of Default exists) or the Required Lenders may, by giving
written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitments to an
eligible assignee subject to and in accordance with the provisions of §18.1 for
the purchase price provided for below. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an eligible
assignee. Upon any such purchase or assignment, and any such demand with respect
to which the conditions specified in §18.1 have been satisfied,

 

54



--------------------------------------------------------------------------------

the Defaulting Lender’s interest in the Loans and its rights hereunder (but not
its liability in respect thereof or under the Loan Documents or this Agreement
to the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Acceptance Agreement. The purchase price for the
Commitments of a Defaulting Lender shall be equal to the amount of the principal
balance of the Loans outstanding and owed by the Borrower to the Defaulting
Lender plus any accrued but unpaid interest thereon and accrued but unpaid fees.
Prior to payment of such purchase price to a Defaulting Lender, the Agent shall
apply against such purchase price any amounts retained by the Agent pursuant to
§2.13(d).

(c) During any period in which there is a Defaulting Lender, all or any part of
such Defaulting Lender’s obligation to acquire, refinance or fund participations
in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant to §2.5(e)
shall be reallocated among the Lenders that are Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (computed without giving
effect to the Commitment of such Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists, (ii) the
conditions set forth in §§10 and 11 are satisfied at the time of such
reallocation (and, unless the Borrower shall have notified the Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at the time), (iii) the representations and warranties
in the Loan Documents shall be true and correct in all material respects on and
as of the date of such reallocation with the same effect as though made on and
as of such date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and
(iv) the aggregate obligation of each Lender that is a Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Loans
shall not exceed the positive difference, if any, of (a) the Commitment of that
Non-Defaulting Lender minus (b) the sum of (1) the aggregate outstanding
principal amount of the Revolving Credit Loans of that Lender plus (2) such
Lender’s pro rata portion in accordance with its Commitment Percentage of
outstanding Letter of Credit Liabilities and Swing Loans. Subject to §34, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(d) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder;
third, if so determined by the Agent or requested by the Issuing Lender or the
Swing Loan Lender, to be held as cash

 

55



--------------------------------------------------------------------------------

collateral for future funding obligations of such Defaulting Lender of any
participation in any Letter of Credit or Swing Loan; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Revolving Credit Loans or funded participations in Letters of
Credit or Swing Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share and (ii) such Revolving Credit Loans or funded
participations in Letters of Credit or Swing Loans were made at a time when the
conditions set forth in §§10 and 11, to the extent required by this Agreement,
were satisfied or waived, such payment shall be applied solely to pay the
Revolving Credit Loans of, and funded participations in Letters of Credit or
Swing Loans owed to, all Non-Defaulting Lenders on a pro rata basis until such
time as all Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Loans are held by the Lenders pro rata in accordance
with their Commitment Percentages without regard to §2.13(c), prior to being
applied to the payment of any Revolving Credit Loans of, or funded
participations in Letters of Credit or Swing Loans owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this §2.13(d) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto, and to the extent allocated to the repayment of principal of
the Loan, shall not be considered outstanding principal under this Agreement.

(e) Within five (5) Business Days of demand by the Issuing Lender or the Swing
Loan Lender from time to time, the Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender cash collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and the Swing Loan Lender (after giving effect to §§2.5(a), 2.10(a) and
2.13(c)) on terms satisfactory to the Issuing Lender and/or the Swing Loan
Lender in its good faith determination (and such cash collateral shall be in
Dollars). Any such cash collateral shall be deposited in the Collateral Account
as collateral (solely for the benefit of the Issuing Lender and/or the Swing
Loan Lender) for the payment and performance of each Defaulting Lender’s pro
rata portion in accordance with their respective Commitment Percentages of
outstanding Letter of Credit Liabilities and Swing Loans. Moneys in the
Collateral Account deposited pursuant to this §2.13(e) shall be applied by the
Agent to reimburse the Issuing Lender and/or the Swing Loan Lender immediately
for each Defaulting Lender’s pro rata portion in accordance with their
respective Commitment Percentages of any funding obligation with respect to a
Letter of Credit or Swing Loan which has not otherwise been reimbursed by the
Borrower or such Defaulting Lender.

 

56



--------------------------------------------------------------------------------

(f) (i) Each Lender that is a Defaulting Lender shall not earn and shall not be
entitled to receive any Unused Fee pursuant to §2.3 for any period during which
that Lender is a Defaulting Lender.

(ii) Each Lender that is a Defaulting Lender shall not earn and shall not be
entitled to receive Letter of Credit fees pursuant to §2.10(e) for any period
during which that Lender is a Defaulting Lender.

(iii) With respect to any Unused Fee or Letter of Credit fees not required to be
paid to any Defaulting Lender pursuant to clause (i) or (ii) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that is a Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities or Swing Loans
that has been reallocated to such Non-Defaulting Lender pursuant to §2.13(c),
(y) pay to the Issuing Lender and the Swing Loan Lender the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swing Loan Lender’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay any remaining amount of any such fee.

(g) If the Borrower (so long as no Default or Event of Default exists) and the
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitments (without giving
effect to §2.13(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Revolving Credit Loans, Swing Loans and other Letter of Credit Liabilities
Outstanding on such date, together with any and all accrued and unpaid interest
thereon.

 

57



--------------------------------------------------------------------------------

§3.2 Mandatory Prepayments.

(a) If at any time the sum of the aggregate outstanding principal amount of the
Revolving Credit Loans, the Swing Loans and the Letter of Credit Liabilities
exceeds the lesser of (i) the Total Commitment or (ii) the Borrowing Base
Availability, then the Borrower shall, within five (5) Business Days of such
occurrence, pay the amount of such excess to the Agent for the respective
accounts of the Lenders for application to the Revolving Credit Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.7,
except that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.

(b) In the event there shall have occurred a casualty or Taking with respect to
any Borrowing Base Property, the Borrower shall prepay the Loans concurrently
with the date of receipt by Borrower, such Subsidiary Guarantor or the Agent of
any Insurance Proceeds or Condemnation Proceeds in respect of such casualty or
Taking to the extent required by §7.7.

§3.3 Optional Prepayments.

(a) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.7.

(b) The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time)
at least three (3) Business Days prior written notice of any prepayment of any
LIBOR Rate Loans, or at least one (1) Business Day prior written notice of any
prepayment of a Base Rate Loan, pursuant to this §3.3, in each case specifying
the proposed date of prepayment of the Loans and the principal amount to be
prepaid (provided that any such notice may be revoked or modified upon one
(1) day’s prior notice to the Agent). Notwithstanding the foregoing, no prior
notice shall be required for the prepayment of any Swing Loan.

§3.4 Partial Prepayments. Each prepayment of the Loans under §3.3 shall be in a
minimum amount of $500,000.00 or an integral multiple of $100,000.00 in excess
thereof. Each partial payment under §§3.2 and 3.3 shall be applied first to the
principal of any Outstanding Swing Loans, then, in the absence of instruction by
the Borrower and then to the principal of Revolving Credit Loans (and with
respect to each category of Loans, first to the principal of Base Rate Loans,
and then to the principal of LIBOR Rate Loans).

§3.5 Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid under
§§3.2 and 3.3 prior to the Maturity Date may be reborrowed as provided in §2.

 

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Revolving Credit Loans to a Revolving Credit Loan of another Type and such
Revolving Credit Loans shall thereafter bear interest as a Base Rate Loan or a
LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan

 

58



--------------------------------------------------------------------------------

to a Base Rate Loan, the Borrower shall give the Agent at least one (1) Business
Day’s prior written notice of such election, and such conversion shall only be
made on the last day of the Interest Period with respect to such LIBOR Rate
Loan; (ii) with respect to any such conversion of a Base Rate Loan to a LIBOR
Rate Loan, the Borrower shall give the Agent at least three (3) LIBOR Business
Days’ prior written notice of such election and the Interest Period requested
for such Loan, the principal amount of the Loan so converted shall be in a
minimum aggregate amount of $1,000,000.00 or an integral multiple of $250,000.00
in excess thereof and, after giving effect to the making of such Loan, there
shall be no more than six (6) LIBOR Rate Loans outstanding at any one time; and
(iii) no Loan may be converted into a LIBOR Rate Loan when any Default or Event
of Default has occurred and is continuing. All or any part of the outstanding
Revolving Credit Loans of any Type may be converted as provided herein, provided
that no partial conversion shall result in a Base Rate Loan in a principal
amount of less than $1,000,000.00 or an integral multiple of $250,000.00 or a
LIBOR Rate Loan in a principal amount of less than $1,000,000.00 or an integral
multiple of $250,000.00. On the date on which such conversion is being made,
each Lender shall take such action as is necessary to transfer its Commitment
Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be. Each Conversion/Continuation Request relating to the
conversion of a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the
Borrower.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
converted at the end of the applicable Interest Period to a Base Rate Loan.

§4.2 Fees. The Borrower agrees to pay to KeyBank, the Agent and KCM for their
own account certain fees for services rendered or to be rendered in connection
with the Loans as provided pursuant to the fee letter among the Borrower,
KeyBank and KCM (the “Agreement Regarding Fees”). All such fees shall be fully
earned when paid and nonrefundable under any circumstances. The Borrower agrees
to pay to Huntington for its own account certain fees for services rendered or
to be rendered in connection with the Loans as provided pursuant to the fee
letter among the Borrower and Huntington.

§4.3 Funds for Payments.

(a) All payments of principal, interest, facility fees, Letter of Credit fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds. The Agent is hereby authorized
to charge the accounts of the Borrower with KeyBank set forth on Schedule 4.3,
on the dates when the amount thereof shall become due and payable, with the

 

59



--------------------------------------------------------------------------------

amounts of the principal of and interest on the Loans and all fees, charges,
expenses and other amounts owing to the Agent and/or the Lenders (including the
Swing Loan Lender) under the Loan Documents. Subject to the foregoing, all
payments made to the Agent on behalf of the Lenders, and actually received by
the Agent, shall be deemed received by the Lenders on the date actually received
by the Agent.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim, and free and clear of
and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(d) The Borrower and the Guarantors shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §4.3) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

(e) Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or a Guarantor has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the Guarantors to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of §18.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this subsection.

 

60



--------------------------------------------------------------------------------

(f) As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this §4.3, the Borrower or
such Guarantor shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

61



--------------------------------------------------------------------------------

(II) an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Agent) of an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

62



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.3 (including by the payment of additional amounts pursuant
to this §4.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this §4.3 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

(i) Each party’s obligations under this §4.3 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

(j) The obligations of the Borrower to the Lenders under this Agreement with
respect to Letters of Credit (and of the Lenders to make payments to the Issuing
Lender with respect to Letters of Credit and to the Swing Loan Lender with
respect to Swing Loans) shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances: (i) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the other Loan Documents; (ii) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (iii) the existence of any claim, set-off, defense or any right which
the Borrower or any of its Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan

 

63



--------------------------------------------------------------------------------

Document, or any unrelated transaction; (iv) any draft, demand, certificate,
statement or any other documents presented under any Letter of Credit proving to
be insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between the Borrower or any of its Subsidiaries or Affiliates and
any beneficiary or transferee of any Letter of Credit; (vi) any irregularity in
the transaction with respect to which any Letter of Credit is issued, including
any fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by the
Issuing Lender to conform to the terms of a Letter of Credit (if, in the Issuing
Lender’s good faith judgment, such payment is determined to be appropriate);
(xi) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (xii) the
occurrence of any Default or Event of Default; and (xiii) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing.

(k) For purposes of this §4.3, the term “Lender” includes any Issuing Lender and
the term “Applicable Law” includes FATCA.

§4.4 Computations. All computations of interest on the Base Rate Loans to the
extent applicable shall be based on a three hundred sixty-five (365) or three
hundred sixty-six (366)-day year, as applicable, and paid for the actual number
of days elapsed. All other computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of the Agent from time to time shall be considered prima facie evidence of such
amount absent manifest error.

§4.5 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

 

64



--------------------------------------------------------------------------------

§4.6 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other Governmental
Authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by the Borrower hereunder.

§4.7 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which the Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. The Borrower
understands, agrees and acknowledges the following: (a) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(b) LIBOR is used merely as a reference in determining such rate; and (c) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.8 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any present or future Applicable Law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time (or from time to time)
hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans (other
than for Indemnified Taxes, Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and Connection Income Taxes), or

 

65



--------------------------------------------------------------------------------

(b) impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein, or

(c) impose or increase or render applicable any special deposit, compulsory
loan, insurance charge, reserve, assessment, liquidity, capital adequacy or
other similar requirements (whether or not having the force of law and which are
not already reflected in any amounts payable by the Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part; and the result of any of
the foregoing is:

(i) to increase the cost to any Lender of making, continuing, converting to,
funding, issuing, renewing, extending or maintaining any of the Loans, the
Letters of Credit or such Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans or the Letters of Credit, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

§4.9 Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any Applicable Law regarding liquidity or
capital requirements for banks or bank holding companies or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (b) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding liquidity or capital adequacy (whether or not having the force of
law), has the effect of reducing the return on such Lender’s or such holding
company’s capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full

 

66



--------------------------------------------------------------------------------

utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrower thereof. The Borrower agrees
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender. For purposes of §4.8 and
this §4.9, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, publications, orders, guidelines and directives thereunder or
issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.

§4.10 Breakage Costs. The Borrower shall pay all Breakage Costs required to be
paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
the Agent, or such earlier date as may be required by this Agreement.

§4.11 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to the sum of the Base
Rate plus the Applicable Margin plus four percent (4.0%) (the “Default Rate”),
until such amount shall be paid in full (after as well as before judgment) and
the fee payable with respect to Letters of Credit shall be increased to a rate
equal to four percent (4.0%) above the Letter of Credit fee that would otherwise
be applicable to such time, if any of such amounts shall exceed the maximum rate
permitted by law, then at the maximum rate permitted by law. In addition, the
Borrower shall pay a late charge equal to four percent (4%) of any amount of
interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by the Borrower
within ten (10) days of the date when due (or, in the case of amounts due at the
Maturity Date, within fifteen (15) Business Days of such date).

§4.12 Certificate. A certificate setting forth any amounts payable pursuant to
§4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error, and shall be promptly
provided to the Agent and the Borrower upon their written request.

§4.13 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the

 

67



--------------------------------------------------------------------------------

maximum amount permitted under Applicable Law; and if from any circumstance the
Lenders shall ever receive anything of value deemed interest by Applicable Law
in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by Applicable Law. This §4.13 shall control all
agreements between or among the Borrower, the Guarantors, the Lenders and the
Agent.

§4.14 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.8 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.3 (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.8 or
§4.9, then, upon request of the Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by the Borrower under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrower agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.8 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3 (as a result of the imposition of U.S. withholding taxes on amounts paid
to such Lender under this Agreement), §4.8 or §4.9 and following the request of
the Borrower has been unable to take the steps described above to mitigate such
amounts (each, an “Affected Lender”), then, within thirty (30) days after such
notice or request for payment or compensation, the Borrower shall have the
one-time right as to such Affected Lender, to be exercised by delivery of
written notice delivered to the Agent and the Affected Lender within thirty
(30) days of receipt of such notice, to elect to cause the Affected Lender to
transfer its Commitment, provided that the Borrower shall pay to the Agent the
assignment fee (if any) specified in §18.2, such assignment will result in a
reduction in such compensation or payments thereafter, and such assignment does
not conflict with Applicable Law. The Agent shall promptly notify the remaining
Lenders that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Affected Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender’s Commitment shall
equal any and all amounts outstanding and owed by the Borrower to the Affected
Lender including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.

 

68



--------------------------------------------------------------------------------

§5. COLLATERAL SECURITY; GUARANTORS.

§5.1 Collateral. The Obligations shall be secured by a perfected first priority
lien and security interest (subject to Liens permitted with respect thereto by
§8.2) to be held by the Agent for the benefit of the Lenders on the Collateral,
pursuant to the terms of the Security Documents.

§5.2 Appraisal.

(a) The Agent may obtain new Appraisals or an update to existing Appraisals with
respect to the Borrowing Base Properties, or any of them, as the Agent or the
Required Lenders shall determine (i) at any time that the regulatory
requirements of any Lender generally applicable to real estate loans of the
category made under this Agreement as reasonably interpreted by such Lender
shall require more frequent Appraisals, (ii) at any time following a Default or
Event of Default, (iii) if there is change in the Franchisor of a Borrowing Base
Property or if the Agent reasonably believes that there has been a casualty,
Taking or material adverse change or deterioration with respect to any Borrowing
Base Property, including, without limitation, a material change in the market in
which any Borrowing Base Property is located, (iv) in connection with the
Borrower’s exercise of the option to extend the Maturity Date as provided in
§2.12(b) and (c), or (v) at any time that Agent or the Required Lenders
determine that a more updated Appraisal is required by Applicable Law. The
expense of such Appraisals and/or updates performed pursuant to this
§5.2(a) shall be borne by the Borrower and payable to the Agent within ten
(10) days of demand; provided the Borrower shall not be obligated to pay for an
Appraisal of a Borrowing Base Property obtained pursuant to this §5.2(a) more
often than once in any period of twelve (12) months if no Event of Default
exists

(b) The Borrower shall deliver to the Agent an Appraisal with respect to any
Real Estate that is not a Borrowing Base Property on or prior to the date such
Real Estate is acquired by Borrower or any of its Subsidiaries or Unconsolidated
Affiliates.

(c) The Borrower acknowledges that the Agent has the right to approve any
Appraisal performed pursuant to this Agreement. The Borrower further agrees that
the Lenders and the Agent do not make any representations or warranties with
respect to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrower’s idea of
the value of such property.

§5.3 Additional Collateral.

Provided no Default or Event of Default exists, the Borrower shall have the
right, subject to consent of the Agent and the Required Lenders (which consent
may be withheld in its sole and absolute discretion) and the satisfaction by the
Borrower of the conditions set forth in this §5.3, to add Potential Collateral
to the calculation of Borrowing Base Availability. In the event the Borrower
desires to add additional Potential Collateral to the Borrowing Base
Availability as

 

69



--------------------------------------------------------------------------------

aforesaid, the Borrower shall provide written notice to the Agent of such
request. The Required Lenders shall have ten (10) Business Days following
receipt of all items required under this Agreement to add Real Estate as a
Borrowing Base Property to grant or deny approval for such proposed Potential
Collateral. If a Lender shall fail to respond within such ten (10) Business Day
period, such Lender shall be deemed to have approved such proposed Potential
Collateral. Agent shall notify Borrower if and when the Required Lenders have
granted such approval. For the avoidance of doubt, only Real Estate that
satisfies the requirement to be a Tier 1 Property may be included as Borrowing
Base Properties after the date of this Agreement. Notwithstanding the foregoing,
Potential Collateral shall not be included in the calculation of the Borrowing
Base Availability unless and until the following conditions precedent shall have
been satisfied as determined by Agent (or as required by this Agreement, the
Required Lenders):

(a) such Potential Collateral shall be Eligible Real Estate and shall not cause
a Default under §7.20;

(b) such Real Estate shall be owned (or leased under a Ground Lease) by a
Wholly-Owned Subsidiary of the Borrower and leased pursuant to an Operating
Lease to a TRS Lessee, and said Wholly-Owned Subsidiary, TRS Lessee and any
other Persons required by §5.4 shall have executed a Joinder Agreement and
satisfied the conditions of §5.4;

(c) prior to or contemporaneously with such addition, the Borrower shall have
submitted to the Agent a Compliance Certificate prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Agent under §6.4 or §7.4 and a Borrowing Base Certificate, both prepared on
a pro forma basis and adjusted to give effect to such addition, and shall
certify that after giving effect to such addition, no Default or Event of
Default shall exist;

(d) the Borrower, its Wholly-Owned Subsidiary, REIT, TRS Lessee and any other
Wholly-Owned Subsidiary of Borrower or REIT owning an interest (or Equity
Interest) therein, as applicable, which is the owner and/or lessee (whether
under a Ground Lease or Operating Lease) of the Real Estate and, as applicable,
the owner of an Equity Interest in such Persons, as applicable, shall have
executed and delivered to the Agent all Borrowing Base Qualification Documents,
all of which instruments, documents or agreements shall be in form and substance
reasonably satisfactory to the Agent;

(e) after giving effect to the inclusion of such Eligible Real Estate, each of
the representations and warranties made by or on behalf of the Borrower or the
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connections with this Agreement shall be true in all material respects
both as of the date of which it was made and shall also be true as of the time
of the addition of such Borrowing Base Property with the same effect as if made
at and as of that time, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date),
and no Default of Event of Default shall have occurred and be continuing and the
Agent shall have received a certificate of the Borrower to such effect; and

 

70



--------------------------------------------------------------------------------

(f) the Agent and the Required Lenders as required above shall have consented to
the inclusion of such Real Estate in the calculation of Borrowing Base
Availability, which consent may be granted in the Agent’s sole and absolute
discretion.

§5.4 Additional Guarantors; Release of Guarantors.

(a) In the event that the Borrower shall request that certain Real Estate owned
(or leased under a Ground Lease) by a Wholly-Owned Subsidiary of the Borrower be
included as a Borrowing Base Property as contemplated by §5.3 and such Real
Estate is included as a Borrowing Base Property in accordance with the terms
hereof, the Borrower shall, as a condition to such Real Estate being included as
a Borrowing Base Property, cause each such Wholly-Owned Subsidiary, of Borrower
that owns or leases under a Ground Lease such Real Estate and any TRS Lessee
that leases such Real Estate under an Operating Lease and each other
Wholly-Owned Subsidiary of Borrower or TRS that owns a direct or indirect
interest in any of such Subsidiaries and/or is a pledgor of the Equity Interests
in any of such Persons pursuant to the Assignment of Interests, to execute and
deliver to the Agent a Joinder Agreement, and such Subsidiary shall become a
Guarantor hereunder and thereunder. In addition, in the event any Subsidiary of
the Borrower shall constitute a Material Subsidiary, the Borrower shall promptly
cause such Subsidiary to execute and deliver to Agent a Joinder Agreement, and
such Subsidiary shall become a Guarantor hereunder and thereunder. Each such
Subsidiary shall be specifically authorized, in accordance with its respective
organizational documents, to be a Guarantor hereunder and thereunder and to
execute the Contribution Agreement and such Security Documents as the Agent may
require. The Borrower shall further cause all representations, covenants and
agreements in the Loan Documents with respect to the Guarantors to be true and
correct with respect to each such Subsidiary. In connection with the delivery of
such Joinder Agreement, the Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.

(b) In the event that all Borrowing Base Properties owned or leased by a
Subsidiary Guarantor shall have been removed from the calculation of Borrowing
Base Availability and released (or the Equity Interests relating thereto have
been released, as applicable) as Collateral for the Obligations and Hedge
Obligations in accordance with the terms of this Agreement, then such Subsidiary
Guarantor shall be released by Agent from liability under this Agreement and the
other Loan Documents, provided that such Subsidiary Guarantor is not otherwise
required to be a Guarantor.

(c) The Borrower may request in writing that the Agent release, and upon receipt
of such request the Agent shall release (subject to the terms hereof), a
Subsidiary Guarantor that is a Guarantor solely by virtue of being a Material
Subsidiary pursuant to clause (ii) of the definition thereof from the Guaranty
so long as: (i) no Default or Event of Default shall then be in existence or
would occur as a result of such release; (ii) the Agent shall have received such
written request at least five (5) Business Days prior to the requested date of
release; (iii) such Subsidiary Guarantor is not the direct or indirect owner or
lessee of a Borrowing Base Property; and (iv) the Borrower shall deliver to
Agent evidence reasonably satisfactory to Agent that (A) the Borrower has
disposed of or simultaneously with such release will dispose of its entire
interest in such Guarantor or that all of the assets of such Guarantor will be
disposed of in compliance with the terms of this Agreement, and if such
transaction involves

 

71



--------------------------------------------------------------------------------

the disposition by such Guarantor of all of its assets, the net cash proceeds,
if any, from such disposition are being distributed to the Borrower in
connection with such disposition, or (B) such Guarantor will be the borrower
with respect to Secured Indebtedness that is not prohibited under this
Agreement, which Indebtedness will be secured by a Lien on the assets of such
Guarantor, or (C) the Borrower has contributed or simultaneously with such
release will contribute its entire direct or indirect interest in such Guarantor
to an Unconsolidated Affiliate or a Subsidiary which is not a Wholly-Owned
Subsidiary or that such Guarantor will be contributing all of its assets to an
Unconsolidated Affiliate or a Subsidiary which is not a Wholly-Owned Subsidiary
in compliance with the terms of this Agreement, or (D) such Guarantor is an
Excluded Subsidiary. Delivery by the Borrower to the Agent of any such request
for a release shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

(d) The provisions of §5.4 shall not entitle Borrower, REIT, General Partner or
TRS to any release from the Loan Documents.

§5.5 Partial Release of Collateral. Provided no Default or Event of Default
shall have occurred hereunder and be continuing (or would exist immediately
after giving effect to the transactions contemplated by this §5.5), the Agent
shall release a Borrowing Base Property and the personal property solely used on
or with respect to such Borrowing Base Property pledged under the Security
Agreement or Borrower Security Agreement applicable thereto (and if such
Collateral is a Borrowing Base Property and Borrower has pledged its Equity
Interests in the applicable Subsidiary Guarantor pursuant to the Assignment of
Interests which Subsidiary Guarantor is to be released pursuant to §5.4(b), such
release shall include the Equity Interests in the applicable Subsidiary
Guarantor) upon the request of the Borrower in connection with a sale or other
permanent disposition or refinancing of such Borrowing Base Property, subject to
and upon the following terms and conditions:

(a) the Borrower shall deliver to the Agent written notice of its desire to
obtain such release no later than ten (10) days prior to the date on which such
release is to be effected;

(b) the Borrower shall submit to the Agent with such request a Compliance
Certificate and Borrowing Base Certificate prepared using the financial
statements of the Borrower most recently provided or required to be provided to
the Agent under §6.4 or §7.4 adjusted in the best good faith estimate of the
Borrower to give effect to the proposed release and demonstrating that no
Default or Event of Default with respect to the covenants referred to therein
shall exist after giving effect to such release;

(c) all release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent;

(d) the Borrower shall pay all reasonable costs and expenses of the Agent in
connection with such release, including without limitation, reasonable
attorney’s fees;

 

72



--------------------------------------------------------------------------------

(e) the Borrower shall pay to the Agent for the account of the Lenders a release
price, which payment shall be applied to reduce the outstanding principal
balance of the Loans as provided in §3.4, in an amount equal to the amount
necessary to reduce the outstanding principal balance of the Loans and Letter of
Credit Liabilities so that no violation of the covenant set forth in §9.1 shall
occur, and if such release involves a Tier II Property, such additional amount
required pursuant to §5.5(g);

(f) if such release involves a Tier I Property and the Qualified Capital Raise
has not occurred, the Required Lenders shall have approved such release in
writing; and

(g) if such release involves a Tier II Property, the Required Lenders shall have
approved such release in writing unless (i) such property is being sold,
(ii) the Net Sales Proceeds from such sale are in excess of the Borrowing Base
Availability attributable to such property, and (iii) such Net Sales Proceeds
are paid to the Agent for the account of the Lender as an additional release
price which is applied to reduce the outstanding principal balance of the Loans
as provided in §3.4.

Notwithstanding the foregoing, in the event that any Borrowing Base Property is
to be released from a Mortgage, Agent may condition such release upon (x) the
increase of the coverages under the Title Policies for the remaining Borrowing
Base Properties subject to Mortgages to 110% of the Borrowing Base Availability
attributed to such remaining Borrowing Base Properties, and (y) the Borrower
paying to the Agent or the Person entitled thereto any mortgage, recording,
intangible, documentary stamp or other similar taxes and charges which the Agent
reasonably determines to be payable with respect to the remaining Borrowing Base
Properties subject to Mortgages as a result of such release to any state or any
county or municipality thereof in which any of the Borrowing Base Properties
subject to a Mortgage is located, and the Borrower delivering to the Agent such
affidavits or other information which the Agent reasonably determines to be
necessary in connection with such payment in order to insure that the Mortgages
on the Borrowing Base Properties located in such state secure the Borrower’s
obligation with respect to the Obligations.

§5.6 Release of Collateral. Upon the refinancing or repayment of the Obligations
in full and termination of the obligation to provide additional Loans or issue
Letters of Credit to Borrower, then the Agent shall release the Collateral from
the lien and security interest of the Security Documents and release the
Borrower and Guarantors (other than with respect to obligations that survive
termination of this Agreement), provided that Agent has not received a notice
from the Representative or the holder of the Hedge Obligations that any Hedge
Obligation is then due and payable to the holder thereof.

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. REIT is a Maryland corporation duly organized
pursuant to articles of incorporation filed with the Maryland Secretary of
State, and is validly existing and in good standing under the laws of Maryland.
REIT conducts its business in

 

73



--------------------------------------------------------------------------------

a manner which enables it to qualify as a real estate investment trust under,
and to be entitled to the benefits of, Section 856 of the Code, and has elected
to be treated as and is entitled to the benefits of a real estate investment
trust thereunder. The Borrower is a Virginia limited partnership duly organized
pursuant to its certificate of limited partnership filed with the Virginia State
Corporation Commission, and is validly existing and in good standing under the
laws of Virginia. The Borrower (i) has all requisite power to own its property
and conduct its business as now conducted and as presently contemplated, and
(ii) is in good standing and is duly authorized to do business in the
jurisdiction of its organization and where any of the Borrowing Base Properties
owned or leased by it are located and in each other jurisdiction where a failure
to be so qualified in such other jurisdiction could reasonably be expected to
have a Material Adverse Effect.

(b) Subsidiaries. Each of the Guarantors and each of the Subsidiaries of the
Borrower and the Guarantors (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own or lease its property and
conduct its business as now conducted and as presently contemplated and (iii) is
in good standing and is duly authorized to do business in each jurisdiction
where it is organized and where any of the Borrowing Base Properties owned or
leased by it are located and in each other jurisdiction where a failure to be so
qualified could reasonably be expected to have a Material Adverse Effect.

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
operating agreement, articles of incorporation or other charter documents or
bylaws of, or any agreement or other instrument binding upon, such Person or any
of its properties, (v) do not and will not result in or require the imposition
of any lien or other encumbrance on any of the properties, assets or rights of
such Person other than the liens and encumbrances in favor of the Agent
contemplated by this Agreement and the other Loan Documents, and (vi) do not
require the approval or consent of any Person other than those already obtained
and delivered to the Agent.

(d) Enforceability. This Agreement and the other Loan Documents to which any of
the Borrower or any Guarantor is a party are valid and legally binding
obligations of such Person enforceable in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.

 

74



--------------------------------------------------------------------------------

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
a party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained, and the filing of the Security Documents in the
appropriate records office with respect thereto.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto, REIT and
its Subsidiaries own or lease all of the assets reflected in the consolidated
balance sheet of the REIT as of the Balance Sheet Date or acquired or leased
since that date (except property and assets sold or otherwise disposed of in the
ordinary course of business since that date) subject to no rights of others,
including any mortgages, leases pursuant to which REIT or any of its
Subsidiaries or any of their respective Affiliates is the lessee, conditional
sales agreements, title retention agreements, liens or other encumbrances except
Permitted Liens and otherwise with respect to any Indebtedness being repaid with
the proceeds of Loans on the date hereof.

§6.4 Financial Statements. The Borrower has furnished to the Agent: (a) the
consolidated balance sheet of REIT and its Subsidiaries as of the Balance Sheet
Date and the related consolidated statement of operations and cash flow as of
the Balance Sheet Date certified by the chief financial officer of REIT, (b) an
unaudited statement of Net Operating Income for the period ending September 30,
2016, reasonably satisfactory in form to the Agent and certified by the chief
financial officer of REIT as fairly presenting the Net Operating Income for such
periods, and (c) certain other financial information relating to the Borrower,
the Guarantors, the Borrowing Base Properties and the Collateral. The balance
sheet and statements referred to in clauses (a) and (b) above have been prepared
in accordance with generally accepted accounting principles and fairly present
the consolidated financial condition of REIT and its Subsidiaries as of such
dates and the consolidated results of the operations of REIT and its
Subsidiaries for such periods. There are no liabilities, contingent or
otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in said financial statements and the related notes thereto.

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4 (with the date which is
the most recent being applicable), there has occurred no materially adverse
change in the financial condition, operations, prospects, business or assets of
REIT and its Subsidiaries taken as a whole as shown on or reflected in the
consolidated balance sheets of REIT as of the Balance Sheet Date, or its
consolidated statement of income or cash flows as of the Balance Sheet Date,
other than changes in the ordinary course of business that have not and could
not reasonably be expected to have a Material Adverse Effect. As of the date
hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, operations, prospects,
business or assets of REIT, its Subsidiaries or any of the Real Estate from the
condition shown on the financial statements delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business, assets, operations, prospects or financial condition of REIT and its
Subsidiaries, considered as a whole, or of any of the Borrowing Base Properties.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the

 

75



--------------------------------------------------------------------------------

conduct of their business substantially as now conducted without known conflict
with any rights of others. Except for any rights granted pursuant to any
approved Franchise Agreement for a Borrowing Base Property, none of the
Borrowing Base Properties is owned or operated by the Borrower or its
Subsidiaries under or by reference to any trademark, trade name, service mark or
logo (provided that the Borrowing Base Properties may have signs or other
indications that such properties are owned or operated by REIT or its
Subsidiaries), and except for any rights granted pursuant to any approved
Franchise Agreement for a Borrowing Base Property, none of the trademarks,
tradenames, service marks or logos (other than those indications that such
property is owned or operated by REIT or one of its Subsidiaries) are registered
or subject to any license or provision of law limiting their assignability or
use.

§6.7 Litigation. Except as stated on Schedule 6.7, there are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrower threatened against the Borrower, any Guarantor or any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board which question the validity of this Agreement or
any of the other Loan Documents, any action taken or to be taken pursuant hereto
or thereto, the Borrowing Base Properties, the Collateral (provided that with
respect to the Borrowing Base Properties and the Collateral, this representation
is only made as of the Closing Date and excludes matters that are fully insured
(other than deductibles)) or any lien, security title or security interest
created or intended to be created pursuant hereto or thereto, or which if
adversely determined could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.7, as of the Closing Date there are no
judgments, final orders or awards outstanding against or affecting the Borrower,
any Guarantor, any of their respective Subsidiaries, any Collateral, any
Material Contract or any Borrowing Base Property which are not fully covered by
insurance (other than deductibles). No injunction, writ, temporary restraining
order or any order of any nature has been issued by any court or other
Governmental Authority purporting to enjoin or restrain the execution, delivery
or performance of this Agreement or any other Loan Document, or directing that
the transactions provided for herein or therein not be consummated as herein or
therein provided.

§6.8 No Material Adverse Contracts, Etc. None of the Borrower, any Guarantor or
any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect. None of the
Borrower, any Guarantor or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.10 Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension

 

76



--------------------------------------------------------------------------------

for filing, (b) has paid prior to delinquency all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations except those which are being contested in good faith and by
appropriate proceedings as permitted by this Agreement, and (c) has set aside on
its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. Except as set forth on Schedule 6.10, there are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers or partners of such Person know of no basis for any such claim.
Except as set forth on Schedule 6.10, there are no audits pending or to the
knowledge of the Borrower threatened with respect to any tax returns filed by
the Borrower, any Guarantor or their respective Subsidiaries. The taxpayer
identification number for REIT is 52-1889548, and the taxpayer identification
number for the Borrower is 52-1889549.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

§6.13 Setoff; Absence of UCC Financing Statements.

(a) The Collateral and the rights of the Agent and the Lenders with respect to
the Collateral are not subject to any setoff, claims (except for Liens with
respect thereto permitted by §8.2), withholdings or other defenses by REIT, the
Borrower or any of their Subsidiaries or Affiliates or, to the best knowledge of
the Borrower, any other Person.

(b) Except with respect to Liens with respect to such Person permitted by §8.2
or as disclosed on the lien search reports delivered to and approved by the
Agent, there is no financing statement (but excluding any financing statements
that may be filed against Borrower or any Guarantor thereof without the consent
or agreement of such Persons), security agreement, chattel mortgage, real estate
mortgage or other document filed or recorded with any applicable filing records,
registry, or other public office, that purports to cover, affect or give notice
of any present or possible future lien on, or security interest or security
title in, any property of Borrower or any Guarantor or rights thereunder.

§6.14 Certain Transactions. Except as disclosed on Schedule 6.14 hereto, none of
the partners, officers, trustees, managers, members, directors, or employees of
the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any transaction with the Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
a Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.

 

77



--------------------------------------------------------------------------------

§6.15 Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, (b) failed to make any contribution or payment to any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any
amendment to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code, or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of the assets of REIT or any of its
Subsidiaries, including, without limitation, any Borrowing Base Property or
other Collateral, constitutes a “plan asset” of any Employee Plan, Multiemployer
Plan or Guaranteed Pension Plan.

§6.16 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being,
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date), and neither the Borrower nor any Guarantor has failed to
disclose such information as is necessary to make such representations and
warranties not misleading. All information contained in this Agreement, the
other Loan Documents or otherwise furnished to or made available to the Agent or
the Lenders by or on behalf of the Borrower, any Subsidiary or any Guarantor, as
supplemented to date, taken as a whole, is and, when delivered, will be true and
correct in all material respects and, as supplemented to date, does not, and
when delivered will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements contained therein not
misleading. The written information, reports and other papers and data with
respect to the Borrower, any Subsidiary, any Guarantor, the Borrowing Base
Properties or the Collateral, including, without limitation, the Borrowing Base
Properties (other than projections and estimates) furnished to the Agent or the
Lenders in connection with this Agreement or the obtaining of the Commitments of
the Lenders hereunder was, at the time so furnished, taken as a whole, complete
and correct in all material respects, or has been subsequently supplemented by
other written information, reports or other papers or data, to the extent
necessary to give in all material respects a true and accurate knowledge of the
subject matter in all material respects; provided that such representation shall
not apply to (a) the accuracy of any appraisal, title commitment, survey, or
engineering and environmental reports prepared by third parties or legal
conclusions or analysis provided by the Borrower’s or the Guarantors’ counsel
(although the Borrower and the Guarantors have no reason to believe that

 

78



--------------------------------------------------------------------------------

the Agent and the Lenders may not rely on the accuracy thereof) or (b) budgets,
projections and other forward-looking speculative information prepared in good
faith by the Borrower (except to the extent the related assumptions were when
made manifestly unreasonable).

§6.17 Trade Name; Place of Business. Neither the Borrower nor any Guarantor uses
any trade name or conducts business under any name other than its actual name
set forth in the Loan Documents or names licensed to them by Franchisors. The
principal place of business of the Borrower is 4800 Montgomery Lane, Suite 220,
Bethesda, Maryland 20814.

§6.18 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.19 Environmental Compliance. The Borrower has obtained and provided to the
Agent, or in the case of Borrowing Base Properties acquired after the date
hereof will obtain and provide to the Agent, written environmental site
assessment reports of the Environmental Engineer, which reports shall be in form
and substance satisfactory to the Agent (collectively, the “Environmental
Reports”). Except as set forth in the Environmental Reports with respect to
Borrowing Base Properties, the Borrower makes the following representations and
warranties:

(a) None of the Borrower, the Guarantors or their respective Subsidiaries nor
any manager of the Real Estate, nor any tenant or operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under any Environmental Law, which violation
(i) involves Real Estate (other than the Borrowing Base Properties) and has had
or could reasonably be expected to have a Material Adverse Effect or
(ii) involves a Borrowing Base Property and has had or could reasonably be
expected, when taken together with other matters covered by this §6.19 and §8.6,
to result in liability, clean up, remediation, containment, correction or other
costs to the Borrower or any Guarantor individually or in the aggregate with
other Borrowing Base Properties in excess of $250,000.00 or could reasonably be
expected to materially adversely affect the operation of or ability to use such
property.

(b) None of the Borrower, any Guarantor nor any of their respective Subsidiaries
has received notice from any third party including, without limitation, any
Governmental Authority, (i) that it has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted or has ordered
that the Borrower, any Guarantor or any of their respective Subsidiaries conduct
a remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or

 

79



--------------------------------------------------------------------------------

administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in any
case (i) involves Real Estate (other than the Borrowing Base Properties) and has
had or could reasonably be expected to have a Material Adverse Effect or
(ii) involves a Borrowing Base Property.

(c) (i) no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in compliance
with Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or the users or
operators of their properties, no Hazardous Substances have been generated or
are being used on the Real Estate except in the ordinary course of the
Borrower’s, the Guarantors’ and their respective Subsidiaries’ respective
businesses and in accordance with applicable Environmental Laws; (iii) there has
been no past or present Release or threatened Release of Hazardous Substances
on, upon, into or from the Real Estate; (iv) there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located on
the Real Estate; and (v) any Hazardous Substances that have been generated on
any of the Real Estate have been transported off-site in accordance with all
applicable Environmental Laws (except with respect to the foregoing in this
§6.19(c) as to (A) any Real Estate (other than the Borrowing Base Properties)
where the foregoing has not had or could not reasonably be expected to have a
Material Adverse Effect) and (B) any Borrowing Base Property where the foregoing
has not had or could not reasonably be expected, when taken together with other
matters covered by this §6.19 and §8.6, to result in liability, clean up,
remediation, containment, correction or other costs to the Borrower or any
Guarantor individually or in the aggregate with other Borrowing Base Properties
in excess of $250,000.00 and could not reasonably be expected to materially
adversely affect the operation of or ability to use such property.

(d) none of the Borrower, the Guarantors, their respective Subsidiaries nor the
Borrowing Base Properties is subject to any applicable Environmental Law
requiring the performance of Hazardous Substances site assessments, or the
removal or remediation of Hazardous Substances, or the giving of notice to any
governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement in each case by virtue of the
transactions set forth herein and contemplated hereby, or as a condition to the
recording of the Mortgages or to the effectiveness of any other transactions
contemplated hereby, except for such matters with which the Borrower, the
Guarantors, their respective Subsidiaries shall have complied with as of the
Closing Date.

(e) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities (i) on or
affecting the Real Estate (other than the Borrowing Base Properties) except
where such existence has not had or could not be reasonably be expected to have
a Material Adverse Effect, or (ii) on or affecting a Borrowing Base Property.

 

80



--------------------------------------------------------------------------------

(f) There has been no claim by any party that any use, operation, or condition
of the Real Estate has caused any nuisance or any other liability or adverse
condition on any other property, nor is there any basis for such a claim, except
where such existence (1) as to any Real Estate other than a Borrowing Base
Property has not had or could not be reasonably be expected to have a Material
Adverse Effect or (2) with respect to any Borrowing Base Property has not had or
could not reasonably be expected, when taken together with other matters covered
by this §6.19 and §8.6, to result in liability, clean up, remediation,
containment, correction or other costs to the Borrower or any Guarantor
individually or in the aggregate with other Borrowing Base Properties in excess
of $250,000.00 or could not reasonably be expected to materially adversely
affect the operation of or ability to use such property.

(g) Except as disclosed in a report of an Environmental Engineer delivered to
Agent in connection with the inclusion of Real Estate as a Borrowing Base
Property, no asbestos is located in or on any Building, except for nonfriable
asbestos or contained friable asbestos which is being monitored and/or
remediated in accordance with the recommendations of an Environmental Engineer.

§6.20 Subsidiaries; Organizational Structure. Schedule 6.20(a) sets forth, as of
the date hereof, all of the Subsidiaries of REIT, the form and jurisdiction of
organization of each of the Subsidiaries, and REIT’s direct and indirect
ownership interests therein. Schedule 6.20(b) sets forth, as of the date hereof,
all of the Unconsolidated Affiliates of the REIT and its Subsidiaries, the form
and jurisdiction of organization of each of the Unconsolidated Affiliates,
REIT’s or its Subsidiary’s ownership interest therein and the other direct
owners of the applicable Unconsolidated Affiliate. No Person owns any legal,
equitable or beneficial interest in any of the Persons set forth on Schedules
6.20(a) and 6.20(b) except (i) as to Borrower, the limited partners of Borrower,
(ii) as to any interests not owned by REIT or its Wholly-Owned Subsidiaries, the
indirect owners of any Unconsolidated Affiliate, and (iii) as set forth on such
Schedules. Each Subsidiary Guarantor is a Wholly-Owned Subsidiary of Borrower,
General Partner (as to TRS) or TRS (as to the other TRS Lessees).

§6.21 Leases. Except as set forth on Schedule 6.21 with respect to the Initial
Borrowing Base Properties or as disclosed in writing to Agent prior to the
acceptance of any additional Borrowing Base Properties, none of the Borrowing
Base Properties is subject to any Lease or other occupancy agreement, other than
an Operating Lease to a Subsidiary Guarantor and a Ground Lease, as applicable.
The Borrower has delivered to the Agent true copies of the Leases and any
amendments thereto relating to each Borrowing Base Property required to be
delivered as a part of the Borrowing Base Qualification Documents (other than
the boat slip leases with respect to the Borrowing Base Properties located at
255 Lore Road, Solomons, Maryland and 201 Ocean Drive, Key Largo, Florida). Such
Leases constitute as of such date thereof the sole leases or licenses or other
agreements pertaining to the occupancy or use of space (except for occupants of
the Hotel Property in the ordinary course of business) at such Borrowing Base
Property and in the Building relating thereto. Except as reflected on
Schedule 6.21, no tenant under any Lease (i) is entitled to any free rent,
partial rent, rebate of rent payments, credit, offset or deduction in rent,
including, without limitation, lease support payments, lease buy-outs or
abatements or credits, and (ii) has made any prepayments of rent or other
payments due under such Lease for more than one (1) month in advance of the due
date of such payment. Except as set forth in Schedule 6.21 and except with
respect to defaults under the West Virginia Lease as

 

81



--------------------------------------------------------------------------------

set forth in the tenant estoppel certificate delivered on or about the date
hereof, the Leases reflected therein are, as of the date of inclusion of the
applicable Borrowing Base Property in the calculation of Borrowing Base
Availability, in full force and effect in accordance with their respective
terms, without basic rental payments or other payments to the landlord
thereunder being in default beyond any applicable cure period or, to the best of
Borrower’s knowledge, any other material default thereunder, nor are there any
defenses, counterclaims, offsets, concessions, rebates, or tenant improvement
allowances, contributions or landlord construction obligations available to any
tenant thereunder, and, except as reflected in Schedule 6.21 and except with
respect to defaults under the West Virginia Lease as set forth in the tenant
estoppel certificate delivered on or about the date hereof, neither the Borrower
nor any Guarantor has given or made, any notice of any payment or other material
default, or any claim, which remains uncured or unsatisfied, with respect to any
of the Leases, and to the best of the knowledge and belief of the Borrower,
there is no basis for any such claim or notice of default by any tenant under a
Lease.

§6.22 Property. Except as set forth on Schedule 6.22, (i) all of the Borrowing
Base Properties, and all major building systems located thereon, are
structurally sound, in good condition and working order and free from material
defects, subject to ordinary wear and tear, (ii) all of the other Real Estate of
the Borrower, the Guarantors and their respective Subsidiaries is structurally
sound, in good condition and working order, subject to ordinary wear and tear,
except where such defects have not had and could not reasonably be expected to
have a Material Adverse Effect, (iii) the Real Estate, and the use and operation
thereof, is in material compliance with all applicable federal and state law and
governmental regulations and any local ordinances, orders or regulations,
including without limitation, laws, regulations and ordinances relating to
zoning, building codes, parking, subdivision, fire protection, health, safety,
handicapped access, historic preservation and protection, wetlands, tidelands
and flood control, including without limitation, the American With Disabilities
Act or any state laws regarding disability requirements, and any agreement,
declaration, covenant or instrument to which Borrower, any Subsidiary Guarantor
or its respective Borrowing Base Property may be subject (hereinafter referred
to collectively as the “Requirements”) (but excluding for purposes of this
§6.22, Environmental Laws) except where a failure to so comply as to Real Estate
other than Borrowing Base Properties has not and could not reasonably be
expected to have a Material Adverse Effect, and no Building located on a
Borrowing Base Property is a so-called non-conforming use in violation of
applicable zoning regulations, (iv) except as shown on the Survey for such
Borrowing Base Property, such Borrowing Base Property is not located in a flood
hazard area as defined by the Federal Insurance Administration, and such
Borrowing Base Property is not located in Zone 3 or Zone 4 of the “Seismic Zone
Map of the U.S.,” (v) neither Borrower nor any Subsidiary Guarantor has received
any written notice of, and has no knowledge of, any approvals, consents,
licenses, permits, utility installations and connections (including, without
limitation, drainage facilities), curb cuts and street openings, required by
Applicable Laws or any agreement affecting such Borrowing Base Property for the
maintenance, operation, servicing and use of such Borrowing Base Property or any
Building for its current use (hereinafter referred to as the “Project
Approvals”) which have not been granted, effected, or performed and completed
(as the case may be), in accordance with the timeline required thereunder, or
any fees or charges therefor which have not been fully paid before becoming
delinquent, or which are no longer in full force and effect, and no Project
Approvals will terminate, or become void or voidable or terminable on any
foreclosure sale of such Borrowing Base Property pursuant to the applicable
Mortgage or the foreclosure of any Equity Interests pursuant to the Assignment
of Interests,

 

82



--------------------------------------------------------------------------------

(vi) there are no outstanding notices, suits, orders, decrees or judgments
relating to zoning, building use and occupancy, fire, health, sanitation or
other violations affecting, against, or with respect to, such Borrowing Base
Property or any part thereof for any material matter (including any matter that
could affect the use or operation of the Property for its intended purposes),
(vii) neither Borrower nor any Subsidiary Guarantor has received any written
notice of, nor has any knowledge of, any material violation of any applicable
Requirements or Project Approvals or any other material violation of
restrictions or agreements by which Borrower, such Subsidiary Guarantor or such
Borrowing Base Property is bound; (viii) all utilities necessary for the use and
operation of the Borrowing Base Properties are installed to the property lines
of the Borrowing Base Properties through dedicated public rights of way or
through perpetual private easements approved by the Agent with respect to which,
as applicable, any applicable Mortgage creates a valid and enforceable first
lien and, except in the case of drainage facilities, are connected to the
Building located thereon with valid permits and are adequate to service the
Building in compliance with Applicable Law, (ix) the streets abutting the
Borrowing Base Properties are dedicated and accepted public roads, to which the
Borrowing Base Properties in each case has direct access or are perpetual
private ways (with direct access to public roads) to which the Borrowing Base
Properties have direct access approved by the Agent and with respect to which,
as applicable, any applicable Mortgage creates a valid and enforceable first
lien (subject to Liens permitted by §8.2(ix)), (x) there are no unpaid or
outstanding real estate or other taxes (including payments in lieu of taxes) or
assessments on or against any of the Borrowing Base Properties which are payable
by the Borrower, any Guarantor or any of their respective Subsidiaries (except
only real estate or other taxes or assessments, that are not yet delinquent or
are being protested as permitted by this Agreement), (xi) there are no unpaid or
outstanding gross receipts, rent or sales taxes payable by Borrower or any
Subsidiary Guarantor, with respect to the use and operation of such Borrowing
Base Property which are due and payable, (xii)Borrower has delivered to Agent a
true, correct and complete copy of the Management Agreement and Franchise
Agreement relating to such Borrowing Base Property, (xiii) neither the
improvements located on such Borrowing Base Property nor any operations therein,
is now or has been damaged, impacted, or otherwise affected in any material
respect by or subject to the growth or existence of a Mold Condition (as defined
in the Indemnity Agreement); (xiv) except as set forth on Schedule 6.22 with
respect to the Borrowing Base Properties as of the date of this Agreement or
with respect to additional Borrowing Base Properties as disclosed in writing to
Agent and the Lenders prior to acceptance of such Real Estate as a Borrowing
Base Property, Borrower or the Subsidiary Guarantors have completed all PIP or
other work required to be performed or completed under the Franchise Agreements
with respect to each Borrowing Base Property by the date of acceptance of such
Real Estate as a Borrowing Base Property, (xv) each Borrowing Base Property is
separately assessed for purposes of real estate tax assessment and payment,
(xvi) there are no pending, or to the knowledge of the Borrower, threatened or
contemplated, eminent domain proceedings against any Borrowing Base Property
except as disclosed to Agent pursuant to §7.7, (xvii) none of the Borrowing Base
Property is now damaged in any material respect as a result of any fire,
explosion, accident, flood or other casualty except as disclosed to Agent
pursuant to §7.7, (xviii) none of the Borrower, the Guarantors or any of their
respective Subsidiaries has received any outstanding notice from any insurer or
its agent requiring performance of any work with respect to any of the Borrowing
Base Property (other than with respect to outstanding claims in the ordinary
course of business that are not material), or canceling or threatening to cancel
any policy of insurance, and each of the Borrowing Base

 

83



--------------------------------------------------------------------------------

Properties complies with the material requirements of all of the Borrower’s,
Guarantors’ and their respective Subsidiaries’ insurance carriers, and (xix) no
person or entity has any right or option to acquire any Borrowing Base Property
or any portion thereof or interest therein. There have been no changes to any of
the Tier II Properties that are Borrowing Base Properties (including, without
limitation, changes or additions to the improvements, condemnations, changes in
ingress, egress or parking, easements or encroachments) that would be shown by a
current and accurate Survey from these conditions shown on the Surveys for the
Tier II Properties provided to the Agent prior to the Closing Date.

§6.23 Brokers. None of REIT nor any of its Subsidiaries has engaged or otherwise
dealt with any broker, finder or similar entity in connection with this
Agreement or the Loans contemplated hereunder.

§6.24 Other Debt. As of the date of this Agreement, (a) none of the Borrower,
any Guarantor nor any of their respective Subsidiaries is in default of the
payment of any Indebtedness, the performance of any related agreement, mortgage,
deed of trust, security agreement, financing agreement, indenture or lease to
which any of them is a party, and (b) no Indebtedness of the Borrower, any
Guarantor or any of their respective Subsidiaries has been accelerated. Neither
the Borrower nor any Guarantor is a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time or
payment of any of the Obligations to any other indebtedness or obligation of the
Borrower or any Guarantor. Schedule 6.24 hereto sets forth all agreements,
mortgages, deeds of trust, financing agreements or other material agreements
binding upon the Borrower and each Guarantor or their respective properties and
entered into by the Borrower and/or such Guarantor as of the date of this
Agreement with respect to any Indebtedness of the Borrower or any Guarantor in
an amount greater than $1,000,000.00 (other than with respect to any
Indebtedness being repaid with the proceeds of Loans on the date hereof), and
the Borrower has provided the Agent with such true, correct and complete copies
thereof.

§6.25 Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Loan Documents, including all Loans made or to be made
hereunder, neither the Borrower nor any Guarantor is insolvent on a balance
sheet basis such that the sum of such Person’s assets exceeds the sum of such
Person’s liabilities, the Borrower and each Guarantor is able to pay its debts
as they become due, and the Borrower and each Guarantor has sufficient capital
to carry on its business.

§6.26 No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it or any Guarantor.

§6.27 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower, any Guarantor or
any of their respective Subsidiaries with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

 

84



--------------------------------------------------------------------------------

§6.28 Transaction in Best Interests of the Borrower and Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, each Guarantor and their
respective Subsidiaries. The Borrower and the Guarantors are engaged in common
business enterprises related to those of the Borrower and each Guarantor will
derive substantial direct and indirect benefit from the effectiveness and
existence of this Agreement. The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute substantially more than
“reasonably equivalent value” (as such term is used in Section 548 of the
Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower,
the Guarantors and their respective Subsidiaries pursuant to this Agreement and
the other Loan Documents, and but for the willingness of each Guarantor to
guaranty the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower, each Guarantor
and their respective Subsidiaries to have available financing to conduct and
expand their business.

§6.29 Contribution Agreement. The Borrower and the Guarantors have executed and
delivered the Contribution Agreement, and the Contribution Agreement constitutes
the valid and legally binding obligations of such parties enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

§6.30 Representations and Warranties of Guarantors. The Borrower has no
knowledge that any of the representations or warranties of any Guarantor
contained in any Loan Document to which such Guarantor is a party are untrue or
inaccurate in any material respect.

§6.31 OFAC. None of the Borrower, the Guarantors, any of their Subsidiaries or
any of their respective officers or, to the knowledge of any Borrower, their
respective directors, employees, agents, advisors or Affiliates (a) is (or will
be) a Person: (i) that is, or is owned or controlled by Persons that are:
(x) the subject or target of any Sanctions Laws and Regulations or (y) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions Laws and Regulations, which includes, as of the Closing
Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria or (ii) listed in any
list related to or otherwise designated under any Sanctions Laws and Regulations
maintained under OFAC (including, those Persons named on OFAC’s Specially
Designated and Blocked Persons list), the U.S. Department of State or by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or under the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (any such Person described in clauses (i) or (ii),
a “Designated Person”) and (b) is not and shall not engage in any dealings or
transactions or otherwise be associated with a Designated Person. In addition,
the Borrower hereby agrees to provide to the Lenders any additional information
that a Lender reasonably deems necessary from time to time in order to ensure
compliance with Sanctions Laws and Regulations and all Applicable Laws
concerning money laundering and similar activities. Neither Borrower, any
Guarantor, nor any Subsidiary,

 

85



--------------------------------------------------------------------------------

director or officer of Borrower or Guarantor or, to the knowledge of Borrower,
any Affiliate, agent or employee of Borrower or any Guarantor, has engaged in
any activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction, including without limitation, any Sanctions Laws and Regulations.

§6.32 Labor Matters. Except as, in the aggregate, have not had and could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against REIT or any of its Subsidiaries pending
or, to the knowledge of the Borrower, threatened; (b) hours worked by and
payment made to employees of the REIT or any of its Subsidiaries have not been
in material violation of the Fair Labor Standards Act or any other applicable
requirement of law dealing with such matters; and (c) all payments due from REIT
or any of its Subsidiaries on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the REIT or such
Subsidiary.

§6.33 Ground Lease.

(a) Each Ground Lease with respect to a Borrowing Base Property, if any,
contains the entire agreement of the Borrower or applicable Subsidiary Guarantor
and the applicable owner of the fee interest in such Borrowing Base Property
(the “Fee Owner”), pertaining to the Borrowing Base Property covered thereby.
The Borrower or applicable Subsidiary Guarantors have no estate, right, title or
interest in or to the Borrowing Base Property affected by a Ground Lease except
under and pursuant to the Ground Lease. The Borrower has delivered a true and
correct copy of the Ground Lease to the Agent and the Ground Lease has not been
modified, amended or assigned, with the exception of written instruments that
have been recorded in the applicable real estate records and referenced in the
Title Policy for such Borrowing Base Property.

(b) The applicable Fee Owner is the exclusive fee simple owner of the Borrowing
Base Property, subject only to the Ground Lease and all Liens and other matters
disclosed in the applicable Title Policy for such Borrowing Base Property
subject to the Ground Lease, and the applicable Fee Owner is the sole owner of
the lessor’s interest in the Ground Lease.

(c) There are no rights to terminate the Ground Lease other than the applicable
Fee Owner’s right to terminate by reason of default, casualty, condemnation or
other reasons, in each case as expressly set forth in the Ground Lease.

(d) Each Ground Lease is in full force and effect and no breach or default or
event that with the giving of notice or passage of time would constitute a
breach or default under any Ground Lease (a “Ground Lease Default”) exists or
has occurred on the part of Borrower a Subsidiary Guarantor or, to Borrower’s
knowledge, on the part of a Fee Owner under any Ground Lease. All base rent and
additional rent, if any, due and payable under each Ground Lease has been paid
through the date hereof and neither Borrower nor a Subsidiary Guarantor is
required to pay any deferred or accrued rent after the date hereof under any
Ground Lease. Neither Borrower nor a Subsidiary Guarantor has received any
written notice that a Ground Lease Default has occurred or exists, or that any
Fee Owner or any third party alleges the same to have occurred or exist.

 

86



--------------------------------------------------------------------------------

(e) The Borrower or applicable Subsidiary Guarantor is the exclusive owner of
the ground lessee’s interest under and pursuant to each Ground Lease and has not
assigned, transferred or encumbered its interest in, to, or under the Ground
Lease, except to Agent under the Loan Documents or the lender of any
Indebtedness being repaid with the proceeds of Loans on the date hereof and
which is to be released in connection with the closing under this Agreement.

§6.34 Material Contracts. Schedule 6.34 is, as of the date of this Agreement, a
true, correct and complete listing of all Material Contracts. Each of the
Material Contracts is valid and enforceable in accordance with its terms and is
in full force and effect. Each Borrower or Guarantor that is a party to any
Material Contract has performed and is in compliance in all material respects
with all of the terms of such Material Contract, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, exists with
respect to any such Material Contract.

§6.35 Intellectual Property. The Borrower and the Guarantors own or have the
right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights, if any, necessary to the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.

§6.36 EEA Financial Institutions. None of the Borrower, any Guarantor, nor their
respective Subsidiaries is an EEA Financial Institution.

§6.37 Initial Borrowing Base Properties. Schedule 6.37 is, as of the date of
this Agreement, a true, correct and complete listing of the owners, TRS Lessees,
Managers and franchisees or licensees under the Franchise Agreements for the
Initial Borrowing Base Properties. The rights of the franchisee or licensee
under the Franchise Agreements for the Borrowing Base Properties and of the
Borrower or Subsidiary Guarantor under the Management Agreements for the
Borrowing Base Properties are included in the Collateral.

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. The Borrower and each Guarantor will maintain their
respective chief executive office at 4800 Montgomery Lane, Suite 220, Bethesda,
Maryland 20814, or at such other place in the United States of America as the
Borrower or any Guarantor shall designate upon thirty (30) days prior written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon the Borrower or such Guarantor in respect of the Loan Documents may be
given or made.

 

87



--------------------------------------------------------------------------------

§7.3 Records and Accounts. The Borrower and each Guarantor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither the Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, (x) make any
material change to the accounting policies/principles used by such Person in
preparing the financial statements and other information described in §6.4 or
§7.4, unless such change is required by GAAP or is mandated by GAAP to became
effective, or (y) change its fiscal year. The Agent and the Lenders acknowledge
that REIT’s fiscal year is a calendar year.

§7.4 Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent, in form and substance reasonably
satisfactory to the Agent, with sufficient copies for each of the Lenders:

(a) not later than ninety (90) days after the end of each calendar year, the
audited consolidated balance sheet of REIT and its Subsidiaries at the end of
such year, and the related audited consolidated statements of operations,
equity, and cash flows for such year, setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with GAAP, together with a certification by the
chief financial officer, chief executive officer, treasurer or chief accounting
officer of the REIT, that the information contained in such financial statements
fairly presents the financial position of REIT and its Subsidiaries, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by an independent nationally recognized accounting firm
reasonably approved by the Agent and who shall have authorized REIT to deliver
such financial statements and certifications thereof to the Agent and the
Lenders;

(b) not later than forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each year, copies of the unaudited consolidated balance
sheet of REIT and its Subsidiaries, at the end of such quarter, and the related
unaudited consolidated statements of operations, equity and cash flows for the
portion of REIT’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the chief
financial officer, chief executive officer, treasurer or chief accounting
officer of REIT that the information contained in such financial statements
fairly presents the financial position of REIT and its Subsidiaries on the date
thereof (subject to year-end adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
§§7.4(a) and 7.4(b), (i) a statement (a “Compliance Certificate”) certified by
the chief financial officer, chief executive officer, treasurer or chief
accounting officer of REIT in the form of Exhibit G hereto (or in such other
form as the Agent may approve from time to time) setting forth in reasonable
detail computations evidencing compliance or non-compliance (as the case may be)
with the covenants contained in §9 and the other covenants described in such
certificate

 

88



--------------------------------------------------------------------------------

and (if applicable) setting forth reconciliations to reflect changes in GAAP
since the Balance Sheet Date, and (ii) a projection for the current and next
three (3) succeeding fiscal quarters of compliance with the covenants described
in the Compliance Certificate. The Borrower shall submit with the Compliance
Certificate a Borrowing Base Certificate in the form of Exhibit H attached
hereto (a “Borrowing Base Certificate”) pursuant to which the Borrower shall
calculate the Borrowing Base Availability and the components thereof as of the
end of the immediately preceding fiscal quarter, together with such supporting
information as Agent may request, if reasonably available. Such Borrowing Base
Certificate shall specify whether there are any monetary or other defaults under
Ground Leases at a Borrowing Base Property. All income, expense and value
associated with Real Estate or other Investments disposed of during any quarter
will be eliminated from calculations, where applicable. All income, expense and
value associated with Real Estate or other Investments acquired during any
quarter will be added to calculations, where applicable, in a manner reasonably
acceptable to Agent. The Compliance Certificate shall be accompanied by copies
of the statements of the Consolidated EBITDA, Consolidated Adjusted EBITDA,
Funds Available for Distribution, Net Operating Income and Adjusted Net
Operating Income for such fiscal quarter, prepared on a basis consistent with
the statements furnished to the Agent prior to the date hereof and otherwise in
form and substance reasonably satisfactory to the Agent, together with a
certification by the chief financial officer, chief executive officer, treasurer
or chief accounting officer of REIT that the information contained in such
statement fairly presents the Consolidated EBITDA, Consolidated Adjusted EBITDA,
Funds Available for Distribution, Net Operating Income and Adjusted Net
Operating Income for such periods. Such statements shall also include (i) a
report on the average daily rate, occupancy levels and revenues per available
room for each Borrowing Base Property for (A) the current month (as compared to
the current budget and comparable period for the prior year), (B) on a
year-to-date basis (as compared to the current budget and the comparable period
of the prior year), (C) on a trailing 12-month basis (on a month-by-month
basis), and (ii) a budget reforecast (expressed on a month-by-month fiscal year
basis, showing year-to-date actual results plus projections for the remainder of
the year);

(d) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) an operating statement for each of the
Borrowing Base Properties for each such fiscal quarter and year to date,
together with a comparison against the operating statement for the prior year,
and a consolidated operating statement for the Borrowing Base Properties for
each such fiscal quarter and year to date, together with a comparison against
the consolidated operating statement for the prior year (such statements and
reports to be in form reasonably satisfactory to Agent), (ii) a consolidated
operating statement for all of the Real Estate of the Borrower and its
Subsidiaries for each such fiscal quarter and year to date (such statements and
reports to be in form reasonably satisfactory to Agent), (iii) an updated
twelve (12) month cash flow projection including details of the taxes,
insurance, and capital expenditures, and (iv) the status of any PIP or any
Renovations at any Borrowing Base Property;

(e) simultaneously with the delivery of the financial statements referred to in
§§7.4(a) and 7.4(b) above, a statement (i) listing the Real Estate owned or
leased by REIT and its Subsidiaries (or in which REIT or any of its Subsidiaries
owns an interest) and stating the location thereof, the date acquired and the
acquisition cost, the number of rooms and occupancy, and whether such Real
Estate constitutes a Land Asset or a Development Property, and (ii) listing the
Indebtedness of REIT and its Subsidiaries (excluding Indebtedness of the type

 

89



--------------------------------------------------------------------------------

described in §§8.1(a), 8.1(c), 8.1(d) and 8.1(f)), which statement shall
include, without limitation, a statement of the original principal amount of
such Indebtedness and the current amount outstanding, the holder thereof, the
maturity date and any extension options, the interest rate, the collateral
provided for such Indebtedness and whether such Indebtedness is Recourse
Indebtedness or Non-Recourse Indebtedness;

(f) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports, proxy statements and all other material
information sent to the owners of the Borrower or REIT (other than personal tax
information);

(g) promptly following the Agent’s request, after they are filed with the
Internal Revenue Service, copies of all annual federal income tax returns and
amendments thereto of the Borrower and REIT;

(h) notice of any audits pending or threatened in writing with respect to any
tax returns filed by REIT or any of its Subsidiaries promptly following notice
of such audit;

(i) promptly following the occurrence thereof, written notice to the Agent of
any new or additional Indebtedness in excess of $1,000,000 or monetary Liens on
any Real Estate directly or indirectly owned or leased by Borrower;

(j) within five (5) Business Days of receipt, copies of any written claim made
with respect to any Non-Recourse Exclusion;

(k) not later than January 31 of each year, a budget and business plan for the
REIT and its Subsidiaries and each Borrowing Base Property for the then-current
calendar year, which shall include a budget of planned capital expenditures on
both an individual and a consolidated basis for each Hotel Property of REIT and
its Subsidiaries and a marketing plan for each Hotel Property of the REIT and
its Subsidiaries;

(l) within forty-five (45) days after the end of each fiscal quarter, for each
Borrowing Base Property, a group booking pace report and market segmentation
report, if reasonably available;

(m) upon the request of Agent, the most current Smith Travel Research STR Report
available, comparing such Borrowing Base Property to its primary competitive
set;

(n) prompt notice of (i) any change in the senior management of the REIT, and
(ii) any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of Borrower, any Guarantor, or any
of their respective Subsidiaries which has had or could have a Material Adverse
Effect;

(o) evidence reasonably satisfactory to Agent of the timely payment of all real
estate taxes for the Borrowing Base Properties; and

(p) from time to time, such other financial data and information in the
possession of REIT or its Subsidiaries (including without limitation auditors’
management letters, status of litigation or investigations against REIT or any
of its Subsidiaries and any settlement discussions relating thereto, property
inspection and environmental reports and information as to zoning and other
legal and regulatory changes affecting REIT or any of its Subsidiaries) as the
Agent may reasonably request.

 

90



--------------------------------------------------------------------------------

The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Section and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information.” Any material to be delivered pursuant to
this §7.4 may be delivered electronically directly to Agent and the Lenders
provided that such material is in a format reasonably acceptable to Agent, and
such material shall be deemed to have been delivered to Agent and the Lenders
upon Agent’s receipt thereof. Upon the request of Agent, the Borrower shall
deliver paper copies thereof to Agent and the Lenders. The Borrower and the
Guarantors authorize Agent and Arranger to disseminate any such materials,
including without limitation the Information Materials through the use of
Intralinks, SyndTrak or any other electronic information dissemination system
(an “Electronic System”). Any such Electronic System is provided “as is” and “as
available.” The Agent and the Arranger do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
any notice, demand, communication, information or other material provided by or
on behalf of Borrower that is distributed over or by any such Electronic System
(“Communications”). No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by Agent or the Arranger in connection
with the Communications or the Electronic System. In no event shall the Agent,
the Arranger or any of their directors, officers, employees, agents or attorneys
have any liability to the Borrower or the Guarantors, any Lender or any other
Person for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
Guarantors’, the Agent’s or any Arranger’s transmission of Communications
through the Electronic System, and the Borrower and the Guarantors release
Agent, the Arranger and the Lenders from any liability in connection therewith.
Certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower,
its Subsidiaries or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will identify that portion of the Information Materials that may be
distributed to the Public Lenders and that (i) all such Information Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Information Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Agent, the Lenders and the Arranger to treat such
Information Materials as not containing any material non-public information with
respect to the Borrower, its Subsidiaries, its Affiliates or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Information Materials constitute
confidential information, they shall be treated as provided in §18.7); (iii) all
Information

 

91



--------------------------------------------------------------------------------

Materials marked “PUBLIC” are permitted to be made available through a portion
of any electronic dissemination system designated “Public Investor” or a similar
designation; and (iv) the Agent and the Arranger shall be entitled to treat any
Information Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of any electronic dissemination system not designated
“Public Investor” or a similar designation.

§7.5 Notices.

(a) Defaults. The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice of the existence of a claimed default or take any other action in respect
of a claimed default (whether or not constituting an Event of Default) under
this Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower, any Guarantor or any
of their respective Subsidiaries is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Borrower shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.

(b) Environmental Events. The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in any case
involves (A) any Borrowing Base Property, (B) any other Real Estate and could
reasonably be expected to have a Material Adverse Effect or (C) the Agent’s
liens or security title on the Collateral pursuant to the Security Documents.

(c) Notification of Claims Against Collateral. The Borrower will give notice to
the Agent in writing within five (5) Business Days of becoming aware of any
material setoff, claims (including, with respect to any Borrowing Base Property,
environmental claims), withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Lenders with respect to the
Collateral, are subject (other than Liens permitted with respect thereto
pursuant to §8.2).

(d) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation, government investigations or proceedings threatened in writing or
any pending litigation, government investigations and proceedings affecting the
Borrower, any Guarantor or any of their respective Subsidiaries or to which the
Borrower, any Guarantor or any of their respective Subsidiaries is or is to
become a party involving an uninsured claim against the Borrower, any Guarantor
or any of their respective Subsidiaries that could either reasonably be expected
to cause a Default or could

 

92



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect and stating the nature
and status of such litigation, government investigations or proceedings. The
Borrower will give notice to the Agent, in writing, in form and detail
reasonably satisfactory to the Agent and each of the Lenders, within ten
(10) days of any judgment not covered by insurance, whether final or otherwise,
against the REIT or any of its Subsidiaries in an amount in excess of
$1,000,000.00.

(e) Notice of Defaults Under Organizational Agreements. The Borrower will,
within five (5) Business Days of notice or receipt, provide to the Agent copies
of any and all written notices of default under any partnership agreement,
operating agreement or other organizational agreement to which Borrower or any
of its Subsidiaries is a party or of any failure by the Borrower or any of its
Subsidiaries to perform any material obligation under any such partnership
agreement, operating agreement or other organizational agreement.

(f) ERISA. The Borrower will give notice to the Agent within five (5) Business
Days after REIT or any ERISA Affiliate (i) gives or is required to give notice
to the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) gives a copy of any
notice of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any such plan.

(g) Notices of Default Under Management Agreements, Franchise Agreements and
Operating Leases. The Borrower will give notice to the Agent in writing within
three (3) Business Days after the Borrower or any Guarantor (i) receives written
notice from a Manager, Franchisor or TRS Lessee pursuant to a Management
Agreement, Franchise Agreement or Operating Lease relating to a Borrowing Base
Property of a default by the Borrower or Subsidiary Guarantor under such
Management Agreement, Franchise Agreement or Operating Lease, or (ii) delivers a
written notice to any Manager, Franchisor or TRS Lessee under a Management
Agreement, Franchise Agreement or Operating Lease of a Borrowing Base Property
of a default by such Manager, Franchisor or TRS Lessee under a Management
Agreement, Franchise Agreement or Operating Lease.

(h) Sales of Assets. The Borrower will give notice to the Agent in writing
within five (5) Business Days of any sale, disposition or other transfer of any
Real Estate of the Borrower, any Guarantor or any of their respective
Subsidiaries, which occurs prior to the occurrence of the Qualified Capital
Raise.

(i) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) Except as permitted under §§8.4 and 8.8, the Borrower and each Guarantor
will (i) preserve and keep in full force and effect their legal existence in the
jurisdiction of its incorporation or formation and (ii) will cause each of their
respective

 

93



--------------------------------------------------------------------------------

Subsidiaries that are not Guarantors to preserve and keep in full force and
effect their legal existence in the jurisdiction of its incorporation or
formation except where such failure has not had and could not reasonably be
expected to have a Material Adverse Effect. The Borrower and each Guarantor will
preserve and keep in full force all of their rights and franchises and those of
their respective Subsidiaries, the preservation of which is necessary to the
conduct of their business (except with respect to Subsidiaries of the Borrower
that are not Guarantors, where such failure has not had and could not reasonably
be expected to have a Material Adverse Effect). REIT shall at all times comply
with all requirements and applicable laws and regulations necessary to maintain
REIT Status and shall continue to receive REIT Status. The common stock of REIT
shall at all times during the term of this Agreement be listed for trading and
be traded on the New York Stock Exchange, NASDAQ or another nationally
recognized exchange. The REIT, Borrower, General Partner or TRS shall continue
to own directly or indirectly one hundred percent (100%) of the Subsidiary
Guarantors.

(b) The Borrower and each Guarantor (i) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, provided, that the foregoing, shall not prohibit the sale
of properties in the ordinary course of business in accordance with the terms of
this Agreement, and (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof.

§7.7 Insurance; Condemnation.

(a) The Borrower and each Subsidiary Guarantor will, at its expense, procure and
maintain for the benefit of the Borrower, each such Subsidiary Guarantor and the
Agent, insurance policies issued by such insurance companies, in such amounts,
in such form and substance, and with such coverages, endorsements, deductibles
and expiration dates as are acceptable to the Agent, providing the following
types of insurance covering each Borrowing Base Property:

(i) “Cause of Loss-Special Form” property insurance (including broad form flood,
broad form earthquake, coverage from loss or damage arising from acts of
terrorism, and comprehensive boiler and machinery coverages) on each Building
and the contents therein of the Borrower and its Subsidiaries in an amount not
less than one hundred percent (100%) of the full replacement cost of each
Building and the contents therein of the Borrower and its Subsidiaries or such
other amount as the Agent may approve, with deductibles not to exceed
$100,000.00 for any one occurrence, with a replacement cost coverage
endorsement, an agreed amount endorsement, and, if requested by the Agent, a
contingent liability from operation of building laws endorsement in such amounts
as the Agent may require. Full replacement cost as used herein means the cost of
replacing the Building (exclusive of the cost of excavations, foundations and
footings below the lowest basement floor) and the contents therein of the
Borrower and its Subsidiaries without deduction for physical depreciation
thereof;

 

94



--------------------------------------------------------------------------------

(ii) During the course of construction or repair of any Building, the insurance
required by clause (i) above shall be written on a builders risk, completed
value, non-reporting form, meeting all of the terms required by clause
(i) above, covering the total value of work performed, materials, equipment,
machinery and supplies furnished, existing structures, and temporary structures
being erected on or near the Borrowing Base Property, including coverage against
collapse and damage during transit or while being stored off-site, and
containing a soft costs (including loss of rents) coverage endorsement and a
permission to occupy endorsement;

(iii) Flood insurance if at any time any Building is located in any federally
designated “special hazard area” (including any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E)
and the broad form flood coverage required by clause (i) above is not available,
in an amount equal to the full replacement cost or the maximum amount then
available under the National Flood Insurance Program;

(iv) Business interruption insurance in an amount sufficient to recover at least
the total estimated gross receipts from all sources of income for the Borrowing
Base Property for a twelve (12) month period with an extended period of recovery
provision covering at least 180 days following the resumption of operations;

(v) Commercial general liability insurance against claims for personal injury
(to include, without limitation, bodily injury and personal and advertising
injury) and property damage liability, all on an occurrence basis, if
commercially available, with such coverages as the Agent may reasonably request
(including, without limitation, contractual liability coverage, completed
operations coverage for a period of two (2) years following completion of
construction of any improvements on the Borrowing Base Property, and coverages
equivalent to an ISO broad form endorsement), with a general aggregate limit of
not less than $2,000,000.00, a completed operations aggregate limit of not less
than $2,000,000.00, and a combined single “per occurrence” limit of not less
than $1,000,000.00 for bodily injury and property damage;

(vi) During the course of construction or repair of any improvements on the
Borrowing Base Property, the general contractor selected to oversee such
improvements shall provide commercial general liability insurance (including
completed operations coverage) naming Borrower as an additional insured, or in
lieu thereof, may provide for such coverage by way of an owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the insurance required by clause (v) above;

(vii) Employer’s liability insurance with respect to the Borrower’s employees
(or if the Borrower have no employees, with respect to the employees of the
managers under the Management Agreements);

(viii) Umbrella liability insurance with limits of not less than $25,000,000.00
to be in excess of the limits of the insurance required by clauses (v), (vi) and
(vii) above, with coverage at least as broad as the primary coverages of the
insurance required by clauses (v), (vi) and (vii) above, with any excess
liability insurance to be at least as broad as the coverages of the lead
umbrella policy. All such policies shall be endorsed to provide defense coverage
obligations;

 

95



--------------------------------------------------------------------------------

(ix) Workers’ compensation insurance for all employees of the Borrower or its
Subsidiaries engaged on or with respect to the Borrowing Base Property with
limits as required by Applicable Law (or if Borrower have no employees, for all
employees of the managers under the Management Agreements); and

(x) If the Borrower or a Subsidiary Guarantor is directly engaged in operating
the businesses of the Hotel Properties, the Borrower shall maintain such
additional insurance appropriate to the nature of the operations in such forms
and amounts as the Agent may reasonably require, including but not limited to
innkeeper/bailee legal liability coverage, general liability coverages for
restaurant and food service operations, liquor legal liability coverage,
garagekeepers legal liability coverage, and automobile liability coverage. If
the Borrower or a Subsidiary Guarantor contracts with a third party operator or
manager to conduct the business operations of the Hotel Properties, the Borrower
or such Subsidiary Guarantor shall cause its contracts to require these
coverages to be maintained by the operator or manager. In either case, the
insurance shall be written with appropriate extensions of coverage for the
Borrower, the Subsidiary Guarantors, and the Agent and Lenders as additional
insureds; and

(xi) Such other insurance in such form and in such amounts as may from time to
time be reasonably required by the Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Borrowing Base Property.

The Borrower shall pay all premiums on insurance policies. The insurance
policies with respect to all Borrowing Base Properties provided for in clauses
(v), (vi) and (viii) above shall name the Agent as an additional insured and
shall contain a cross liability/severability endorsement. The insurance policies
provided for in clauses (i), (ii), (iii), (iv) and (vi) above shall name the
Agent as mortgagee (with respect to each Borrowing Base Property subject to a
Mortgage) and loss payee, shall be first payable in case of loss to the Agent,
and shall contain mortgage clauses (with respect to each Borrowing Base Property
subject to a Mortgage) and lender’s loss payable endorsements in form and
substance acceptable to the Agent. The Borrower shall deliver certificates of
insurance evidencing all such policies to the Agent, and the Borrower shall
promptly furnish to the Agent all renewal notices and evidence that all premiums
or portions thereof then due and payable have been paid. Borrower shall provide
to Agent a duplicate original or certified copy of the insurance policies
required hereunder promptly after the original policy is received by Borrower.
Not less than ten (10) days prior to the expiration date of the policies, as the
same may be reduced by Agent, the Borrower shall deliver to the Agent evidence
of continued coverage, as may be satisfactory to the Agent, and within five
(5) Business Days after the renewal date of such policies, the Borrower shall
deliver a certificate of insurance to Agent, in form and substance satisfactory
to the Agent.

 

96



--------------------------------------------------------------------------------

(b) All policies of insurance required by this Agreement shall contain clauses
or endorsements to the effect that (i) no act or omission of the Borrower or any
Subsidiary or anyone acting for the Borrower or any Subsidiary (including,
without limitation, any representations made in the procurement of such
insurance), which might otherwise result in a forfeiture of such insurance or
any part thereof, no occupancy or use of the Borrowing Base Property for
purposes more hazardous than permitted by the terms of the policy, and no
foreclosure or any other change in title to the Borrowing Base Property or any
part thereof, shall affect the validity or enforceability of such insurance
insofar as the Agent is concerned, (ii) the insurer waives any right of set off,
counterclaim, subrogation, or any deduction in respect of any liability of the
Borrower or any Subsidiary and the Agent, (iii) such insurance is primary and
without right of contribution from any other insurance which may be available,
(iv) such policies shall not be modified so as to reduce or in any way
negatively affect insurance coverage on any Mortgaged Property, canceled or
terminated prior to the scheduled expiration date thereof without the insurer
thereunder giving at least thirty (30) days prior written notice to the Agent by
certified or registered mail; provided, however, that only ten (10) days prior
written notice to Agent shall be required if such cancellation or termination is
due to non-payment of any insurance premium, and (v) that the Agent or the
Lenders shall not be liable for any premiums thereon or subject to any
assessments thereunder, and shall in all events be in amounts sufficient to
avoid any coinsurance liability.

(c) The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of the Borrower
and other Persons not included in the Borrowing Base Properties, provided that
such blanket policy or policies comply with all of the terms and provisions of
this §7.7, and contain endorsements or clauses assuring that any claim or
recovery will not be less than that which a separate policy would provide.

(d) All policies of insurance required by this Agreement shall be issued by
companies licensed to do business in the State where the policy is issued and
also in the States where the Real Estate is located and shall be issued by
companies having a rating in Best’s Key Rating Guide of at least “A” and a
financial size category of at least “X”.

(e) Neither the Borrower nor any Subsidiary shall carry separate insurance,
concurrent in kind or form or contributing in the event of loss, with any
insurance required under this Agreement unless such insurance complies with the
terms and provisions of this §7.7.

(f) In the event of any loss or damage to or Taking of any Borrowing Base
Property, the Borrower or the applicable Guarantor shall give prompt written
notice to the insurance carrier and the Agent. Each of the Borrower and the
Guarantors hereby irrevocably authorizes and empowers the Agent, at the Agent’s
option and in the Agent’s sole discretion or at the request of the Required
Lenders in their sole discretion, as its attorney in fact, to make proof of such
loss, to adjust and compromise any claim under insurance policies or as a result
of a Taking, to appear in and prosecute any action arising from such insurance
policies or as a result of a Taking, to collect and receive Insurance Proceeds
and Condemnation Proceeds, and to deduct therefrom the Agent’s reasonable
expenses incurred in the collection of such Insurance Proceeds and Condemnation
Proceeds; provided, however, that so long as no Default or Event of Default has
occurred and is continuing and so long as the Borrower or any Guarantor shall in
good faith diligently pursue such claim, the Borrower or such Guarantor may make
proof of loss and appear in any proceedings or negotiations with respect to the
adjustment of such claim, except that the Borrower or such Guarantor may not
settle, adjust or compromise any such claim

 

97



--------------------------------------------------------------------------------

without the prior written consent of the Agent, which consent shall not be
unreasonably withheld or delayed; provided, further, that the Borrower or such
Guarantor may make proof of loss and adjust and compromise any claim under
casualty insurance policies which is in an amount less than $500,000.00 so long
as no Default or Event of Default has occurred and is continuing and so long as
the Borrower or such Guarantor shall in good faith diligently pursue such claim.
The Borrower and each Guarantor further authorize the Agent, at the Agent’s
option, to (i) apply the balance of such Insurance Proceeds and Condemnation
Proceeds to the payment of the Obligations whether or not then due, or (ii) if
the Agent shall require the reconstruction or repair of the Borrowing Base
Property, to hold the balance of such proceeds as trustee to be used to pay
taxes, charges, sewer use fees, water rates and assessments which may be imposed
on the Borrowing Base Property and the Obligations as they become due during the
course of reconstruction or repair of the Borrowing Base Property and to
reimburse the Borrower or such Guarantor, in accordance with such terms and
conditions as the Agent may prescribe, for, or to pay directly, the costs of
reconstruction or repair of the Borrowing Base Property, and upon completion of
such reconstruction or repair to pay any excess Insurance Proceeds to the
Borrower, provided that (i) upon completion of such reconstruction or repair,
such Borrowing Base Property is in compliance with all applicable state, federal
and local laws, ordinances and regulations, including, without limitation, all
building and zoning laws, ordinances and regulations and (ii) no Defaults or
Events of Default exist or are continuing under this Agreement on the date of
such payment to the Borrower.

(g) Notwithstanding the foregoing or anything to the contrary contained in the
Mortgages, the Agent shall make net Insurance Proceeds and Condemnation Proceeds
available to the Borrower or such Guarantor to reconstruct and repair the
Borrowing Base Property, in accordance with such terms and conditions as the
Agent may prescribe in the Agent’s discretion for the disbursement of the
proceeds, provided that (i) the cost of such reconstruction or repair is not
estimated by the Agent to exceed twenty-five percent (25%) of the replacement
cost of the damaged Building (as reasonably estimated by the Agent), (ii) no
Default or Event of Default shall have occurred and be continuing, (iii) the
Borrower or such Guarantor shall have provided to the Agent additional cash
security in an amount equal to the amount reasonably estimated by the Agent to
be the amount in excess of such proceeds which will be required to complete such
repair or restoration, (iv) the Agent shall have approved the plans and
specifications, construction budget, construction contracts, and construction
schedule for such repair or restoration and reasonably determined that the
repaired or restored Borrowing Base Property will provide the Agent with
adequate security for the Obligations (provided that the Agent shall not
disapprove such plans and specifications if the Building is to be restored to
substantially its condition immediately prior to such damage), (v) the Borrower
or such Guarantor shall have delivered to the Agent written agreements binding
upon the Franchisor and Manager agreeing upon a date for delivery of possession
of the Borrowing Base Property to permit time which is sufficient in the
judgment of the Agent for such repair or restoration and approving the plans and
specifications for such repair or restoration, or other evidence satisfactory to
the Agent that none of the Franchisor or Manager may terminate the Franchise
Agreement or the Management Agreement as a result of such casualty or as a
result of having a right to approve the plans and specifications for such repair
or restoration and prior to the expiration of any business interruption
coverage, (vi) the Agent shall reasonably determine that such repair or
reconstruction can be completed prior to the Maturity Date, (vii) the Agent
shall receive evidence reasonably satisfactory to it that any such restoration,
repair or rebuilding complies in

 

98



--------------------------------------------------------------------------------

all respects with the Franchise Agreement, the Management Agreement and any and
all applicable state, federal and local laws, ordinances and regulations,
including without limitation, zoning laws, ordinances and regulations, and that
all required permits, licenses and approvals relative thereto have been or will
be issued in a manner so as not to materially impede the progress of
restoration, (viii) the Agent shall receive evidence reasonably satisfactory to
it that the insurer under such policies of fire or other casualty insurance does
not assert any defense to payment under such policies against the Borrower, any
Guarantor or the Agent, and (ix) with respect to any Taking, (a) the value of
the land taken under such condemnation is less than $500,000.00; (b) less than
five percent (5%) of the land is taken; (c) the land that is taken is located
along the perimeter or periphery of the land; (d) access to the Borrowing Base
Property is not affected in any way by the Taking; (e) no portion of the
improvements are taken; and (f) Agent shall determine that following such repair
or restoration there shall be no reduction in occupancy or income from the
Borrowing Base Property so affected by such specific condemnation or taking
(excluding any proceeds from business interruption insurance or proceeds from
such award allocable to such income). Any excess Insurance Proceeds shall be
paid to the Borrower, or if a Default or Event of Default has occurred and is
continuing, such proceeds shall be applied to the payment of the Obligations,
unless in either case by the terms of the applicable insurance policy the excess
proceeds are required to be returned to such insurer. Any excess Condemnation
Proceeds shall be applied to the payment of the Obligations. In no event shall
the provisions of this Section be construed to extend the Maturity Date or to
limit in any way any right or remedy of the Agent upon the occurrence of an
Event of Default hereunder. If the Borrowing Base Property is acquired by the
Agent, all right, title and interest of the Borrower and any Guarantor in and to
any insurance policies to the extent that they relate to Borrowing Base
Properties and unearned premiums thereon and in and to the proceeds thereof
resulting from loss or damage to the Borrowing Base Property prior to the
acquisition shall pass to the Agent or any other successor in interest to the
Borrower or purchaser of the Borrowing Base Property.

(h) The Borrower, the Guarantors and their respective Subsidiaries (as
applicable) will, at their expense, procure and maintain insurance covering the
Borrower, the Guarantors and their respective Subsidiaries (as applicable) and
the Real Estate other than the Borrowing Base Properties in such amounts and
against such risks and casualties as are customary for properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy.

(i) The Borrower and the Guarantors will provide to the Agent for the benefit of
the Lenders Title Policies for all of the Borrowing Base Properties.

§7.8 Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Borrowing Base
Properties or the other Real Estate, sales and activities, or any part thereof,
or upon the income or profits therefrom as well as all claims for labor,
materials or supplies that if unpaid might by law become a lien or charge upon
any of its property or other Liens affecting any of the Collateral, any
Borrowing Base Property or any other property of the Borrower, the Guarantors or
their respective Subsidiaries and all non-governmental assessments, levies,
maintenance and other charges, whether resulting from

 

99



--------------------------------------------------------------------------------

covenants, conditions and restrictions or otherwise, water and sewer rents and
charges assessments on any water stock, utility charges and assessments and
owner association dues, fees and levies, provided that any such tax, assessment,
charge or levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings which shall
suspend the collection thereof with respect to such property and the Borrower or
applicable Guarantor shall not be subject to any fine, suspension or loss of
privileges or rights by reason of such proceeding, neither such property nor any
portion thereof or interest therein would be in any danger of sale, forfeiture,
loss or suspension of operation by reason of such proceeding and the Borrower,
such Guarantor or any such Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP (or if such aggregate amount so contested
relates to a Borrowing Base Property and equals or exceeds $500,000, then
Borrower shall have deposited with Agent as additional Collateral adequate
reserves as reasonably determined by Agent); and provided, further, that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, the Borrower, such Guarantor or any such
Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge or levy.
Borrower shall deliver to the Agent evidence of payment of taxes, other
assessments, levies and charges described in this §7.8 with respect to the
Borrowing Base Properties not later than ten (10) Business Days prior to the
date upon which such amounts are due and payable unless the same are being
contested in accordance with the terms hereof and the other Loan Documents.

§7.9 Inspection of Properties and Books. The Borrower and the Guarantors will,
and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense and upon reasonable prior notice, to visit
and inspect any of the properties of the Borrower, each Guarantor or any of
their respective Subsidiaries (subject to the rights of tenants under their
leases), to examine the books of account of the Borrower, any Guarantor and
their respective Subsidiaries (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower,
any Guarantor and their respective Subsidiaries with, and to be advised as to
the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections more often than once in any twelve (12) month period. The
Lenders shall use good faith efforts to coordinate such visits and inspections
so as to minimize the interference with and disruption to the normal business
operations of such Persons.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Guarantors will, and will cause each of their respective Subsidiaries to,
comply in all respects with (a) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (b) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (c) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (d) all applicable decrees, orders, and judgments, and (e) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except
where failure to so comply with either clause (a), (c) or (e) would not result
in the material non-

 

100



--------------------------------------------------------------------------------

compliance with the items described in such clauses. If any authorization,
consent, approval, permit or license from any officer, agency or instrumentality
of any government shall become necessary or required in order that the Borrower,
any Guarantor or their respective Subsidiaries may fulfill any of its
obligations hereunder, the Borrower, such Guarantor or such Subsidiary will
promptly take or cause to be taken all steps necessary to obtain such
authorization, consent, approval, permit or license and furnish the Agent and
the Lenders with evidence thereof. The Borrower shall develop and implement such
programs, policies and procedures as are necessary to comply with the Patriot
Act and shall promptly advise the Agent in writing in the event that the
Borrower shall determine that any investors in the Borrower are in violation of
such act.

§7.11 Further Assurances. The Borrower and each Guarantor will and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their reasonable satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

§7.12 Leases of the Property. Neither Borrower nor any Guarantor will without
the prior written consent of the Agent, such approval to not be unreasonably
withheld, (i) enter into a new Lease of all or any portion of a Borrowing Base
Property (other than with respect to the Leases of boat slips at the Borrowing
Base Properties located at 255 Lore Road, Solomons, Maryland and 201 Ocean
Drive, Key Largo, Florida), (ii) amend, supplement or otherwise modify any Lease
in a manner materially adverse to the interest of the Lenders (it being
understood that, without limitation, any shortening of a lease term, reduction
of rents or other payment obligations, granting of abatements, increasing
allowances, contributions or otherwise providing economic concessions to the
tenant hereunder, creating economic obligations of the landlord thereunder,
increasing the landlord’s obligations or decreasing the landlord’s rights,
altering the “triple net” or “double net” (as applicable) nature of any Lease,
decreasing the tenant’s obligations, creating additional remedies, rights of
self-help, offset, termination, co-tenancy or other similar provisions for the
benefit of the tenant thereunder, or creating rights of first offer or first
refusal, shall be deemed to be materially adverse to the Lenders),
(iii) terminate or cancel, or accept the surrender of, any Lease, (iv) if
Borrower’s or such Guarantor’s consent is required under the terms of such
Lease) consent to the assignment or subletting of, any Lease, or (v) grant any
concessions to or waive the performance of any material obligations of any
tenant, lessee or licensee under, any now existing or future Lease. Agent
consents to Borrower or the applicable Guarantor pursuing remedies against the
tenant under the West Virginia Lease and terminating the West Virginia Lease,
provided that, as provided above in this §7.12, any new Lease shall be subject
to the approval of Agent, such approval to not be unreasonably withheld. The
Lenders acknowledge that the existence of defaults under the West Virginia Lease
in and of themselves shall not be a Default or Event of Default. Any new Lease
(other than with respect to the Leases of boat slips at the Borrowing Base
Properties located at 255 Lore Road, Solomons, Maryland and 201 Ocean Drive, Key
Largo, Florida) shall contain customary mortgagee provisions (including the
ability of the landlord to assign its interest without consent and the
subordination of the Lease and the tenant’s rights thereunder to any mortgage,
deed of trust or deed to secure debt encumbering such property). Borrower shall
promptly deliver to Agent a copy of any amendment to a Lease (other than with
respect to the Leases of boat slips at the Borrowing Base Properties located at
255 Lore Road, Solomons, Maryland and 201 Ocean Drive, Key Largo, Florida).

 

101



--------------------------------------------------------------------------------

§7.13 Material Contracts.

(a) The Borrower and the Guarantors shall perform each and all of their
obligations under each Material Contract. Borrower shall not, and shall not
permit a Guarantor to, directly or indirectly cause or permit to exist any
condition which could result in the termination or cancellation of, or which
would relieve the performance of any obligations of any other party thereto
under, any Material Contract for all or any portion of the Borrowing Base
Properties.

(b) Neither the Borrower nor any Guarantor shall do any of the following without
the Agent’s prior written consent (which as to clause (i) shall not be
unreasonably withheld, conditioned or delayed): (i) enter into, surrender or
terminate any Material Contract, including any new or replacement Operating
Lease, Franchise Agreement or Management Agreement; (ii) be or become a party to
a Management Agreement that provides for base management fees in excess of 4.0%
of Gross Hotel Revenues; or (iii) reduce the term of, increase the charges or
fees payable by such Person under, decrease the charges or fees payable to such
Person under, or otherwise modify or amend in any material respect, any Material
Contract. As a condition to any approval of a new Manager, Borrower shall
deliver to Agent upon Agent’s request a collateral assignment of such Management
Agreement to Agent and a subordination of the Manager’s rights thereunder to the
rights of the Agent and the Lenders under the Loan Documents. Agent may
condition the approval of any Franchise Agreement upon the execution and
delivery by the Franchisor to Agent of a “comfort letter” in form and substance
reasonably satisfactory to Agent.

(c) The Borrower shall upon the request of the Agent obtain updated comfort
letters from such Franchisors as the Agent may request.

§7.14 Business Operations. REIT and its Subsidiaries shall operate their
respective businesses in substantially the same manner and in substantially the
same fields and lines of business as such business is now conducted and such
other lines of business that are reasonably related or incidental thereto and in
compliance with the terms and conditions of this Agreement and the Loan
Documents. Neither REIT nor the Borrower will, or permit any of their respective
Subsidiaries to, directly or indirectly, engage in any line of business other
than the acquisition, ownership, operation and development of Hotel Properties.

§7.15 Registered Service Mark. Without prior written notice to the Agent, except
for such rights as are granted pursuant to the approved Franchise Agreement for
a Borrowing Base Property or, only with respect to the Borrowing Base Property
located at 800 Laurel Street, Creston, Iowa, those owned by the REIT or its
Subsidiaries, none of the Borrowing Base Properties shall be owned or operated
by the Borrower or any Guarantor under any trademark, tradename, service mark or
logo (provided that the foregoing shall not preclude signs or other indications
that a Borrowing Base Property is owned or operated by REIT or one of its
Subsidiaries). In the event any of the Borrowing Base Properties shall be owned
or operated under any tradename, trademark, service mark or logo, except those
pursuant to a permitted Franchise Agreement or, only with respect to the
Borrowing Base Property located at 800 Laurel Street, Creston, Iowa, those owned
by the REIT or its Subsidiaries and excluding any such item that simply
indicates that the property is owned or operated by REIT or a Subsidiary, the

 

102



--------------------------------------------------------------------------------

Borrower or the applicable Guarantor shall enter into such agreements with the
Agent in form and substance reasonably satisfactory to the Agent, as the Agent
may reasonably require to grant the Agent a perfected first priority security
interest therein and to grant to the Agent or any successful bidder at a
foreclosure sale of such Borrowing Base Property the right and/or license to
continue operating such Borrowing Base Property under such tradename, trademark,
service mark or logo as determined by the Agent.

§7.16 Ownership of Real Estate. Without the prior written consent of the Agent,
all Real Estate and all interests (whether direct or indirect) of REIT or the
Borrower in any Real Estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by the Borrower or TRS
or a Wholly-Owned Subsidiary of the Borrower or TRS; provided, however that the
Borrower shall be permitted to own or lease interests in Real Estate through
non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates of the Borrower as
permitted by §8.3(m).

§7.17 Distributions of Income to the Borrower. The Borrower shall cause all of
its Subsidiaries (subject to the terms of any loan documents under which such
Subsidiary is the borrower) to distribute to the Borrower (but not less
frequently than once each calendar quarter, unless otherwise approved by the
Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from its Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after (a) the payment by each Subsidiary of its
debt service, operating expenses, capital improvements and leasing commissions
for such quarter and (b) the establishment of reasonable reserves for the
payment of operating expenses not paid on at least a quarterly basis and capital
improvements and tenant improvements to be made to such Subsidiary’s assets and
properties approved by such Subsidiary in the course of its business consistent
with its past practices.

§7.18 Plan Assets. The Borrower, the Guarantors and each of their respective
Subsidiaries will do, or cause to be done, all things necessary to ensure that
none of its Real Estate or other assets will be deemed to be Plan Assets at any
time.

§7.19 Completion of Renovations.

(a) In the event that Borrower or any Subsidiary Guarantor shall undertake any
Renovations to a Borrowing Base Property pursuant to a PIP or otherwise, the
Borrower shall (i) obtain the prior written approval of Agent (which approval
shall not be unreasonably withheld, conditioned or delayed) of such Renovation
if the total budgeted cost for such Renovation (together with any related
Renovations at such Borrowing Base Property) exceeds $500,000.00; (ii) cause the
same to be performed diligently and promptly and to be commenced, performed and
completed within the time limits set forth in the PIP (if applicable) and any
Material Contract; (iii) cause to be obtained all governmental permits required
for such Renovations; (iv) cause such Renovations to be constructed, performed
and completed in compliance, in all material respects, with Applicable Law and
all applicable requirements of the Manager and Franchisor, in a good and
workmanlike manner, with materials of high quality, free of defects, and in
accordance with the plans and specifications therefor and the PIP (if
applicable), without substantial deviation therefrom unless approved by the
Agent (which

 

103



--------------------------------------------------------------------------------

approval shall not be unreasonably withheld, conditioned or delayed) and by the
Manager or Franchisor, as applicable; (v) cause such Renovations to be
constructed and completed free and clear of any mechanic’s liens, materialman’s
liens and equitable liens; (vi) pay or cause to be paid all costs of such
Renovations when due; (vii) subject to Borrower’s or Subsidiary Guarantor’s
rights pursuant to §7.19(c), fully pay and discharge, or cause to be fully paid
and discharged, all claims for labor performed and material and services
furnished in connection with such Renovations; and (viii) subject to Borrower’s
or Subsidiary Guarantor’s rights pursuant to §7.19(c), promptly release and
discharge, or cause to be released and discharged, all claims of stop notices,
mechanic’s liens, materialman’s liens and equitable liens that may arise in
connection with such Renovations.

(b) Borrower shall notify the Agent of any Material Renovations that are
scheduled or planned for any Borrowing Base Property and shall, if reasonably
requested by the Agent, promptly furnish or cause to be furnished to the Agent
(i) copies of any plans and specifications, contracts and governmental permits
for such Material Renovations, and (ii) upon substantial completion of such
Material Renovations (A) a written statement or certificate executed by the
architect designated or shown on the plans and specifications (or, if no
architect has been retained, from the general contractor for such Material
Renovations) certifying, without qualification or exception, that such Material
Renovations are substantially completed, (B) all required occupancy permit(s)
for the Borrowing Base Property issued by the local government agency having
jurisdiction and authority to issue same, and (C) such other evidence of lien
free completion as the Agent deems satisfactory in its reasonable discretion.

(c) The Borrower shall not suffer or permit any mechanics’, materialmen’s,
suppliers’ or other Lien claims to be filed or otherwise asserted against any
Borrowing Base Property, subject to Borrower’s rights pursuant to §7.19(c). If a
claim of lien is recorded which affects any Borrowing Base Property, the
Borrower shall, within fifteen (15) days of such recording, or within ten
(10) days of the Agent’s demand, whichever occurs first: (i) pay and discharge,
or cause to be paid and discharged, the claim of Lien; or (ii) provide the Agent
with other assurances (which may include a bond) which the Agent deems, in its
reasonable discretion, to be satisfactory for the payment of such claim of Lien
and for the full and continuous protection of the Agent and the Lenders from the
effect of such Lien.

§7.20 Borrowing Base Properties.

(a) Borrower shall cause the Eligible Real Estate included in the calculation of
the Borrowing Base Availability and inclusion as Borrowing Base Properties to at
all times satisfy all of the following conditions:

(i) the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple or leased under a Ground Lease by Borrower or a Subsidiary Guarantor
(provided that notwithstanding anything to the contrary in this Agreement, from
and after the date of this Agreement, the Borrowing Base Properties shall only
be owned by Subsidiary Guarantors) and leased to a Subsidiary Guarantor that is
a TRS Lessee pursuant to an Operating Lease, free and clear of all Liens other
than the Liens permitted by §8.2(ix) (provided that with respect to any Real
Estate that becomes a Borrowing Base Property on or after the Closing Date, such
TRS Lessee shall be a Wholly-Owned Subsidiary of TRS), and

 

104



--------------------------------------------------------------------------------

such Eligible Real Estate and all assets of the TRS Lessee shall not have
applicable to it any negative pledge or restriction on the sale, pledge,
transfer, mortgage or assignment of such property (including any restrictions
contained in any applicable organizational documents);

(ii) none of the Eligible Real Estate shall have any material environmental,
structural or other defects, and not be subject to any condemnation proceeding,
that in any event would give rise to a materially adverse effect as to the
value, use of, operation of or ability to sell or finance such property, and
such property shall be in compliance with federally mandated flood insurance
requirements (including the maintenance of flood insurance if all or any portion
of any Building is located within a federally designated flood hazard zone);

(iii) the only assets of such Subsidiary Guarantor (including the TRS Lessee)
shall be the Eligible Real Estate included in the calculation of the Borrowing
Base Availability and as a Borrowing Base Property together with related
fixtures and personal property;

(iv) no strike, lockout, labor dispute, embargo, injunction or other proceeding
has occurred which causes, for more than fifteen (15) consecutive days, the
cessation or substantial curtailment of revenue producing activities of the
Borrower or any Guarantor at such Borrowing Base Property;

(v) to qualify as a Tier I Property:

(A) such Eligible Real Estate is used as a limited service, select service or
full service, in each case of upscale or midscale quality or better;

(B) such Eligible Real Estate is (1) managed by a third party manager approved
by the Agent; and (2) operated under a Management Agreement reasonably
satisfactory to the Agent;

(C) such Eligible Real Estate is operated under an Approved Brand pursuant to a
Franchise Agreement approved by Agent;

(D) such Eligible Real Estate was first acquired by such Subsidiary Guarantor
after September 30, 2015 (other than the Hilton Garden Inn located in Dowell,
Maryland); and

(E) the construction of the Hotel Property on such Eligible Real Estate was
either substantially completed or has undergone a complete renovation consistent
with the applicable PIP within fifteen (15) years of the date such Eligible Real
Estate is first included in the calculation of Borrowing Base Availability;

(vi) with respect to any Tier II Property, such Eligible Real Estate is managed
by a third-party manager approved by the Agent and operated under a Management
Agreement reasonably satisfactory to Agent;

 

105



--------------------------------------------------------------------------------

(vii) prior to the occurrence of the Qualified Capital Raise, all of the hotel
rooms in the Borrowing Base Properties must be open for business, have at least
one year of operating history and not under Material Renovation, and not more
than ten percent (10%) of the aggregate hotel rooms in the Borrowing Base
Properties may be under any Renovation (but for the avoidance of doubt, none may
be under Material Renovation);

(viii) from and after the occurrence of the Qualified Capital Raise:

(A) at least ninety percent (90%) of the aggregate hotel rooms in the Borrowing
Base Properties must be open for business, not under Material Renovation, and
have at least one year of operating history; and

(B) not more than ten percent (10%) of the total Borrowing Base Availability
shall be attributable to Hotel Properties which are recently-completed
developments or assets undergoing Material Renovation, but which assets included
in the calculation of Borrowing Base Availability shall in any event have at
least three (3) months of operating history (notwithstanding the foregoing, a
failure to satisfy the requirements of this clause (viii) (B) shall not result
in any Real Estate not being included as a Borrowing Base Property, but any such
Borrowing Base Availability in excess of such limitation shall be excluded for
purposes of calculating Borrowing Base Availability, the Tier I Borrowing Base
Value and the Tier II Borrowing Base Value and the associated Net Operating
Income and Adjusted Net Operating Income corresponding thereto shall be
similarly excluded);

(ix) no Person other than the Borrower, the REIT or another Subsidiary Guarantor
(and excluding for the purposes hereof ownership of other Persons in the
Borrower or the REIT) has any direct or indirect ownership of any legal,
equitable or beneficial interest in such Subsidiary Guarantors, and no direct or
indirect ownership or other interests or rights in any such Subsidiary Guarantor
shall be subject to any Lien (other than Liens in favor of Agent);

(x) no more than twenty percent (20%) of the total Borrowing Base Availability
shall be attributable to any single Tier I Property (notwithstanding the
foregoing, a failure to satisfy the requirements of this clause (x) shall not
result in any such Real Estate not being included as a Borrowing Base Property,
but any such Borrowing Base Availability in excess of such limitation shall be
excluded for purposes of calculating Borrowing Base Availability, the Tier I
Borrowing Base Value and the Tier II Borrowing Base Value and the associated Net
Operating Income and Adjusted Net Operating Income corresponding thereto shall
be similarly excluded);

(xi) no more than fifteen percent (15%) of the total Borrowing Base Availability
shall be attributable to Tier I Properties which are subject to Ground Leases
(notwithstanding the foregoing, a failure to satisfy the requirements of this
clause (xi) shall not result in any such Real Estate not being included as a
Borrowing Base Property, but any such Borrowing Base Availability in excess of
such limitation shall be excluded for purposes of calculating Borrowing Base
Availability, the Tier I Borrowing Base Value and the Tier II Borrowing Base
Value and the associated Operating Income and Adjusted Net Operating Income
corresponding thereto shall be similarly excluded);

 

106



--------------------------------------------------------------------------------

(xii) no more than twenty percent (20%) of the total Borrowing Base Availability
shall be attributable to Tier I Properties located within the same Submarket
(notwithstanding the foregoing, a failure to satisfy the requirements of this
clause (xii) shall not result in any such Real Estate not being included as a
Borrowing Base Property, but any such Borrowing Base Availability in excess of
such limitation shall be excluded for purposes of calculating Borrowing Base
Availability, the Tier I Borrowing Base Value and the Tier II Borrowing Base
Value and the associated Net Operating Income and Adjusted Net Operating Income
corresponding thereto shall be similarly excluded); and

(xiii) such Eligible Real Estate has not been removed from the calculation of
the Borrowing Base Availability pursuant to §5.4 or §7.20(c) or (d).

Notwithstanding the foregoing, the provisions of §7.20(a)(x), (xi) and (xii) and
§9.7 shall not be applicable until the date that is fifteen (15) months
following the occurrence of the Qualified Capital Raise and then shall be
applicable at all times thereafter.

(b) The Borrower shall, and shall cause each Subsidiary Guarantor to:

(i) operate each Borrowing Base Property in compliance with Applicable Law in
all material respects;

(ii) promptly perform and/or observe (or cause to be performed and/or observed)
in all material respects the covenants and agreements required to be performed
and observed by it under the Material Contracts to which it is a party and do
all things necessary to preserve and to keep unimpaired their rights thereunder;

(iii) enforce in all respects the performance and observance of all of the
material covenants and agreements required to be performed or observed by the
other parties to each Material Contract;

(iv) promptly deliver to the Agent a copy of each PIP, and any other material
written notice or report received by it or to it under any Management Agreement
or Franchise Agreement;

(v) maintain Inventory at the applicable Borrowing Base Property in amounts
reasonably required to meet the standards from time to time required by the
applicable Manager and Franchisor; and

(vi) maintain all Licenses required to operate the applicable Borrowing Base
Property in full force and effect and promptly comply with all material
conditions thereof.

(c) In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Borrowing Base Availability shall be damaged
in any material respect or taken by condemnation, then such property shall no
longer be included in the calculation of the Borrowing Base Availability unless
and until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational and the Agent shall receive evidence
satisfactory to the Agent of the value of such real estate following such repair
or

 

107



--------------------------------------------------------------------------------

restoration (both at such time and prospectively) or (ii) the Agent shall
receive evidence satisfactory to the Agent (which evidence may include the
availability of business interruption insurance) that the value of such real
estate (both at such time and prospectively) shall not be materially adversely
affected by such damage or condemnation. In the event that such damage or
condemnation only partially affects such Eligible Real Estate included in the
calculation of the Borrowing Base Availability, then the Agent may in good faith
reduce the Borrowing Base Availability attributable thereto based on such damage
until such time as the Agent receives evidence satisfactory to the Agent that
the value of such real estate (both at such time and prospectively) shall no
longer be materially adversely affected by such damage or condemnation.

(d) Upon any asset ceasing to qualify to be included in the calculation of the
Borrowing Base Availability, such asset shall no longer be included in the
calculation of the Borrowing Base Availability unless otherwise approved in
writing by the Required Lenders. Within five (5) Business Days of any such
disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Borrowing Base
Availability attributable to such asset. Simultaneously with the delivery of the
items required pursuant above, the Borrower shall deliver to the Agent an
updated Borrowing Base Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the conditions and covenants
contained in §§7.20, 9.1 and 9.7.

§7.21 Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is itself the subject of territorial sanctions
under applicable Sanctions Laws and Regulations, (ii) in any manner that would
result in a violation of applicable Sanctions Laws and Regulations by any party
to this Agreement, or (iii) in any manner that would cause the Borrower, the
Guarantors or any of their respective Subsidiaries to violate the United States
Foreign Corrupt Practices Act. None of the funds or assets of the Borrower or
Guarantors that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws and Regulations. Borrower shall maintain
policies and procedures designed to promote and achieve compliance with
Sanctions Laws and Regulations.

§7.22 Assignment of Interest Rate Protection. In the event that the Borrower or
any Guarantor shall enter into an interest rate cap, swap, collar or other
interest rate protection agreement with a Lender Hedge Provider (the “Interest
Hedge”), then as a condition to the obligations of Borrower or such Guarantor
with respect thereto constituting Hedge Obligations for the purposes of the Loan
Documents, Borrower or such Guarantor shall execute and deliver to Agent a
collateral assignment of such Interest Hedge in form and substance reasonably
satisfactory to Agent, and shall further deliver such legal opinions as to
Borrower or such Guarantor, and consents to and acknowledgments of such pledge
by the provider of the Interest Hedge, as Agent may reasonably require. For the
avoidance of doubt, unless the provisions of this §7.22 are complied with, no
Lender Hedge Provider shall have any right or benefit under or from the Loan
Documents or the Collateral.

 

108



--------------------------------------------------------------------------------

§7.23 Post-Closing Items. Borrower has been unable, as of the date hereof, to
satisfy all of the conditions precedent to the acceptance of certain assets for
the calculation of Borrowing Base Availability under this Agreement but Agent
and the Lenders are willing to enter into this Agreement and accept certain Loan
Documents subject to the terms of this Section. Borrower shall cause each of the
items described on Schedule 7.23 attached hereto and made a part hereof to be
delivered to and approved by Agent on or before March 15, 2017, as such period
may be extended by Agent in its discretion. All such items shall be in form and
substance reasonably satisfactory to Agent. Borrower further acknowledges that
with respect to the each of the Initial Borrowing Base Properties identified as
numbers 3 (Creston, Iowa—Supertel), 4 (Billings, Montana—Super 8), 7 (Creston,
Iowa—Super 8) and 14 (Bossier City, Louisiana—Days Inn) on Schedule 1.3 hereto,
notwithstanding the delivery to Agent and recording of Security Documents with
respect to such properties, such property shall not be included in the
calculation of Borrowing Base Availability until the items described in Item 2
on Schedule 7.23 hereto with respect to such property are satisfied in
accordance with the terms of this §7.23.

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

§8.1 Restrictions on Indebtedness. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

(c) current liabilities of the Borrower, the Guarantors or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(d) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(e) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default;

(f) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 

109



--------------------------------------------------------------------------------

(g) subject to the provisions of §9, Non-Recourse Indebtedness;

(h) prior to the occurrence of the Qualified Capital Raise, Recourse
Indebtedness of (i) (A) the REIT in principal amount not to exceed $1,011,599
pursuant to the Convertible Promissory Note dated March 16, 2016 by the REIT to
the order of Real Estate Strategies L.P., (B) the REIT, CDOR KCI Loft, LLC and
TRS KCI Loft, LLC in a principal amount not to exceed $15,925,000.00 with
respect to the purchase of the Aloft hotel in Leawood, Kansas, and (C) the REIT
in a principal amount not to exceed $640,000.00 by virtue of a note by the REIT
to the order of Real Estate Strategies, L.P. issued in connection with the
conversion of the Series D Preferred Stock to common stock of the REIT,
(ii) Indebtedness of Subsidiaries of Borrowers that are not Subsidiary
Guarantors with respect to interest rate hedges, and (iii) Indebtedness with
respect to Capitalized Leases and other equipment used in the ordinary course of
the operations of Hotel Properties in an aggregate amount not to exceed
$250,000.00 (provided that other than Borrower or the REIT, the only Person
liable with respect to such Indebtedness shall be the Person owning or operating
the Hotel Property where the applicable asset financed is located); and

(i) subject to the provisions of §9, from and after the occurrence of the
Qualified Capital Raise, Recourse Indebtedness of the REIT and its Subsidiaries,
provided that the aggregate amount of such Recourse Indebtedness (excluding the
Obligations) shall not at any time exceed ten percent (10%) of Consolidated
Total Asset Value.

Notwithstanding anything in this Agreement to the contrary, except as provided
in clause (x) below of this paragraph, (i) none of the Indebtedness described in
§8.1(g), (h) or (i) above shall have any of the Borrowing Base Properties or any
interest therein or any direct or indirect ownership interest in the Borrower or
any Subsidiary Guarantor as collateral, a borrowing base, asset pool or any
similar form of credit support for such Indebtedness, and (ii) none of the
Subsidiary Guarantors or any other Subsidiary of Borrower which, directly or
indirectly, owns or leases (whether pursuant to a Ground Lease or an Operating
Lease) a Borrowing Base Property shall create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness
(including, without limitation, pursuant to any conditional or limited guaranty
or indemnity agreement creating liability with respect to usual and customary
exclusions from the non-recourse limitations governing the Non-Recourse
Indebtedness of any Person, or otherwise) other than Indebtedness described in
§§8.1(a), 8.1(b), 8.1(c), 8.1(d), 8.1(e) and 8.1(f); provided further that (x) a
Subsidiary Guarantor may be liable with respect to Capital Leases and purchase
money Liens financing equipment used solely at such Subsidiary Guarantor’s Hotel
Property (whether owned or leased), provided that the aggregate of all such
obligations for all Subsidiary Guarantors shall not exceed $250,000.00 at any
time.

§8.2 Restrictions on Liens, Etc.. The Borrower will not, and will not permit any
Guarantor or their respective Subsidiaries to (a) create or incur or suffer to
be created or incurred or to exist any lien, security title, encumbrance,
mortgage, deed of trust, security deed, pledge, negative pledge, charge,
restriction or other security interest of any kind upon any of their respective
property or assets of any character whether now owned or hereafter acquired, or
upon the income or profits therefrom; (b) transfer any of their property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or

 

110



--------------------------------------------------------------------------------

performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement (or any financing lease having substantially
the same economic effect as any of the foregoing); (d) suffer to exist for a
period of more than thirty (30) days after the same shall have been incurred any
Indebtedness or claim or demand against any of them that if unpaid could by law
or upon bankruptcy or insolvency, or otherwise, be given any priority whatsoever
over any of their general creditors; (e) sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; or (f) incur or maintain any obligation
to any holder of Indebtedness of any of such Persons which prohibits the
creation or maintenance of any lien securing the Obligations (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein, the Borrower, any Guarantor or any such Subsidiary may create or incur
or suffer to be created or incurred or to exist:

(i) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or which are being contested as permitted under this Agreement;

(ii) Liens on assets other than (A) the Collateral, (B) the Borrowing Base
Properties and any Material Contracts that are not Collateral, or (C) any direct
or indirect interest of the Borrower, any Guarantor or any Subsidiary of the
Borrower in any Guarantor which owns or leases a Borrowing Base Property or in
any other Subsidiary, in respect of judgments permitted by §8.1(e);

(iii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iv) encumbrances on Real Estate other than Borrowing Base Properties consisting
of easements, rights of way, zoning restrictions, leases and other occupancy
agreements, restrictions on the use of real property and defects and
irregularities in the title thereto, and other minor non-monetary liens or
encumbrances none of which interferes materially with the use of the property
affected in the ordinary conduct of the business of the Borrower or any such
Subsidiary, which defects do not individually or in the aggregate have a
Material Adverse Effect;

(v) Liens on Real Estate and incidental personal property used in connection
therewith (other than the Borrowing Base Properties or other Collateral or any
direct or indirect interest therein) to secure Indebtedness of Subsidiaries of
the Borrower that are not Subsidiary Guarantors or owners of interests in
Subsidiary Guarantors permitted by §8.1(g), (h)(i)(B), (h)(ii), (h)(iii) and
(i);

(vi) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

 

111



--------------------------------------------------------------------------------

(vii) Liens of Capitalized Leases on the property leased thereby and Liens with
respect to property financed pursuant to §8.1(h)(iii) and §8.1(i);

(viii) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations; and

(ix) Leases, liens and encumbrances on a Borrowing Base Property expressly
permitted under the terms of this Agreement (with respect to Leases) and the
Mortgage relating thereto (with respect to liens and encumbrances), or if there
is no Mortgage, as set forth in the Title Policy approved by Agent in connection
with the acceptance of a Hotel Property as a Borrowing Base Property.

Notwithstanding anything in this Agreement to the contrary, (i) no Guarantor
shall create or incur or suffer to be created or incurred or to exist any Lien
other than Liens contemplated in (A) with respect to any Subsidiary Guarantor,
§§8.2(i), 8.2(vi), 8.2(viii) and 8.2(ix), and Liens securing the Indebtedness
permitted by clause (x) in the last paragraph of §8.1, (B) with respect to REIT,
General Partner and TRS, §§8.2(i), 8.2(iii), 8.2(vi) and 8.2(viii), and (C) with
respect to a Subsidiary Guarantor, §8.2(vii) (but subject to the terms of clause
(x) in the last paragraph of §8.1), and (ii) either Borrower, any Guarantor nor
any of their respective Subsidiaries shall grant any Liens secured by Equity
Interests or any distributions or any other rights or interests relating thereto
except for Liens granted to Agent under the Loan Documents and Liens secured by
Equity Interests of Subsidiaries of the Borrower that are not Subsidiary
Guarantors and that do not have direct or indirect interests in any Borrowing
Base Property or TRS Lessee. For the avoidance of doubt, no vehicles used in
connection with the operation of a Borrowing Base Property shall be subject to
any Lien.

§8.3 Restrictions on Investments. Neither the Borrower will, nor will it permit
any Guarantor or any of its Subsidiaries to, make or permit to exist or to
remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the REIT or its
Subsidiary;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at any time so invested with any
single bank having total assets of less than $1,000,000,000 will not exceed
$200,000;

(d) commercial paper assigned the highest rating by two (2) or more national
credit rating agencies and maturing not more than ninety (90) days from the date
of creation thereof;

 

112



--------------------------------------------------------------------------------

(e) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A by S&P and A1 by Moody’s issued by or by authority of any state
of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

(f) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing §§8.3(a), 8.3(b) or
8.3(c) with banks described in the foregoing §8.3(c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000; and

(g) shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in investments described in the foregoing §§8.3(a) through 8.3(f)
and have total assets in excess of $50,000,000.

(h) The acquisition of fee interests by the Borrower or its Subsidiaries in
(i) Real Estate which is utilized as a full service, select service or limited
service Hotel Property located in the continental United States or the District
of Columbia and businesses and investments incidental thereto, and (ii) subject
to the restrictions set forth in this §8.3, following the occurrence of the
Qualified Capital Raise, the acquisition of Land Assets to be developed for the
foregoing purpose;

(i) Investments by the Borrower in Wholly-Owned Subsidiaries of the Borrower,
which in turn own Investments permitted by this §8.3;

(j) Investments by the REIT in the General Partner and in Subsidiaries of
Borrower as contemplated in the definition of Wholly-Owned Subsidiary;

(k) Investments by General Partner in Borrower and in TRS;

(l) Following the occurrence of the Qualified Capital Raise, Investments in Land
Assets, provided that the aggregate Investment pursuant to this §8.3(l) shall
not at any time exceed five percent (5%) of Consolidated Total Asset Value;

(m) Following the occurrence of the Qualified Capital Raise, Investments in
non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates, which in turn own
Investments permitted by this §8.3, provided that the aggregate Investment
pursuant to this §8.3(m) (excluding Borrower’s Investment as of the date hereof
in the Aloft Atlanta Joint Venture) shall not at any time exceed ten percent
(10%) of Consolidated Total Asset Value (provided that prior to the occurrence
of the Qualified Capital Raise, the Borrower may own its Investment as of the
date of this Agreement in the Aloft Atlanta Joint Venture);

(n) Following the occurrence of the Qualified Capital Raise, Investments in
Development Properties for properties of the type described in §8.3(h)(i),
provided that the aggregate Investment pursuant to this §8.3(n) shall not at any
time exceed ten percent (10%) of Consolidated Total Asset Value; and

 

113



--------------------------------------------------------------------------------

(o) Investments in Mortgage Note Receivables created by seller-financing
provided by Borrower with respect to any Tier II Properties included as
Borrowing Base Properties existing on the date hereof, provided that the
aggregate Investment pursuant to this §8.3(o) shall not exceed in the aggregate
$5,000,000.00.

(p) Following the occurrence of the Qualified Capital Raise, Investments in
Mortgage Note Receivables (other than seller-financing), provided that the
aggregate Investment pursuant to §8.3(o) and this §8.3(p) shall not at any time
exceed five percent (5%) of Consolidated Total Asset Value.

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(l), (m), (n) (o) and (p) at any time exceed twenty
percent (20%) of Consolidated Total Asset Value at any time. For the avoidance
of doubt, no Investments described in §8.3(l), (m) (other than the Borrower’s
Investment as of the date of this Agreement in the Aloft Atlanta Joint Venture),
(n) or (p) shall be permitted until the Qualified Capital Raise has occurred.

For the purposes of this §8.3, the Investment of REIT or any of its Subsidiaries
in any non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s Equity Percentage of their
non-Wholly-Owned Subsidiaries’ and Unconsolidated Affiliates’ Investments valued
in the manner set forth for the determination of Consolidated Total Asset Value,
or if not included therein, valued at the GAAP book value.

§8.4 Merger, Consolidation. Other than with respect to or in connection with any
disposition permitted under §8.8, the Borrower will not, nor will it permit the
Guarantors or any of their respective Subsidiaries to, dissolve, liquidate,
dispose of or lease (but not including Operating Leases) all or substantially
all of its assets or business, merge, reorganize, consolidate or do any other
business combination, individually or in a series of transactions which may have
a similar effect as any of the foregoing, in each case without the prior written
consent of the Required Lenders. Notwithstanding the foregoing, so long as no
Default or Event of Default has occurred and is continuing immediately before
and after giving effect thereto, the following shall be permitted without the
consent of the Agent or any Lender: (i) the merger or consolidation of one or
more of the Subsidiaries of the Borrower (other than any Subsidiary that is a
Guarantor) with and into the Borrower (it being understood and agreed that in
any such event the Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of the Borrower; provided that no such
merger or consolidation shall involve any Subsidiary that is a Guarantor unless
such Guarantor will be the surviving Person, and (iii) the liquidation or
dissolution of any Subsidiary of the Borrower that does not own or lease any
assets so long as such Subsidiary is not a Guarantor (or if such Subsidiary is a
Guarantor, so long as the Borrower and such Subsidiary comply with the
provisions of §5.4). Nothing in this §8.4 shall prohibit the dissolution of a
Subsidiary which has disposed of its assets in accordance with this Agreement. A
Subsidiary of the Borrower may sell all of its assets (and may effectuate such
sale by merger or consolidation with another Person, with such other Person
being the surviving entity) subject to compliance with the terms of this
Agreement (including, without limitation, §§5.4 and 8.8), and after any such
permitted sale, may dissolve.

 

114



--------------------------------------------------------------------------------

§8.5 Sale and Leaseback. The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned or
leased by it in order that then or thereafter the Borrower or any such
Subsidiary shall lease back such Real Estate without the prior written consent
of the Agent, such consent not to be unreasonably withheld.

§8.6 Compliance with Environmental Laws. None of the Borrower nor any Guarantor
will, nor will any of them permit any of their respective Subsidiaries or any
other Person to, do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for quantities of Hazardous Substances used in
the ordinary course of operating single tenant commercial operating properties
as permitted under this Agreement and in material compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in compliance with Environmental Laws, (c) generate any
Hazardous Substances on any of the Real Estate except in compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, with respect to any Real Estate that is not a
Borrowing Base Property, where any such use, generation, conduct or other
activity has not had and could not reasonably be expected to have a Material
Adverse Effect.

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to confirm that no Hazardous Substances are or ever
were Released or disposed of on the Borrowing Base Properties in violation of
applicable Environmental Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Mortgage Property (including, without limitation, any such Release or disposal
occurring prior to the acquisition or leasing of such Mortgage Property by the
Borrower or any Guarantor), the Borrower shall, after obtaining knowledge
thereof, cause the prompt containment and removal of such Hazardous Substances
and remediation of the Mortgage Property in full compliance with all applicable
Environmental Laws; provided, that each of the Borrower and a Guarantor shall be
deemed to be in compliance with Environmental Laws for the purpose of this
clause (ii) so long as it or a responsible third party with sufficient financial
resources is taking reasonable action to remediate or manage any event of
noncompliance to the reasonable satisfaction of the Agent and no action shall
have been commenced or filed by any enforcement agency. The Agent may engage its
own Environmental Engineer to review the environmental assessments and the
compliance with the covenants contained herein.

 

115



--------------------------------------------------------------------------------

(iii) At any time after an Event of Default shall have occurred hereunder, the
Agent may at its election (and will at the request of the Required Lenders)
obtain such environmental assessments of any or all of the Borrowing Base
Properties prepared by an Environmental Engineer as may be necessary or
advisable for the purpose of evaluating or confirming (A) whether any Hazardous
Substances are present in the soil or water at or adjacent to any such Borrowing
Base Property and (B) whether the use and operation of any such Borrowing Base
Property complies with all Environmental Laws to the extent required by the Loan
Documents. Additionally, at any time that the Agent or the Required Lenders
shall have reasonable grounds to believe that a Release or threatened Release of
Hazardous Substances which any Person may be legally obligated to contain,
correct or otherwise remediate or which otherwise may expose such Person to
liability may have occurred, relating to any Borrowing Base Properties, or that
any of the Borrowing Base Properties is not in compliance with Environmental
Laws to the extent required by the Loan Documents, the Borrower shall promptly
upon the request of the Agent obtain and deliver to the Agent such environmental
assessments of such Borrowing Base Properties prepared by an Environmental
Engineer as may be necessary or advisable for the purpose of evaluating or
confirming (A) whether any Hazardous Substances are present in the soil or water
at or adjacent to such Borrowing Base Property and (B) whether the use and
operation of such Real Estate comply with all Environmental Laws to the extent
required by the Loan Documents. Environmental assessments may include detailed
visual inspections of such Borrowing Base Property including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are reasonably necessary or appropriate for a
complete determination of the compliance of such Borrowing Base Property and the
use and operation thereof with all applicable Environmental Laws. All
environmental assessments contemplated by this §8.6 shall be at the sole cost
and expense of the Borrower.

§8.7 Distributions.

(a) Prior to the occurrence of the Qualified Capital Raise, the Borrower,
General Partner and REIT shall not pay any Distributions to their partners or
shareholders, respectively, except (i) Preferred Distributions on (A) the Series
D Preferred Stock existing as of the date of this Agreement or (B) any Preferred
Securities issued in connection with the complete conversion of all outstanding
Series D Preferred Stock to the common stock of the REIT in an amount not
greater than the amount of the Series D Preferred Stock as of the date of this
Agreement and which have a dividend rate that does not exceed that of the Series
D Preferred Stock as of the date of this Agreement, (ii) Distributions by the
REIT to its common shareholders in an amount not in excess of REIT’s dividend
rate in effect as of the date of this Agreement (such dividend rate being
$0.01 per share per month) and (iii) Distributions by the Borrower to its
limited partners (other than REIT) in an amount not in excess of the economic
equivalent of the REIT’s dividend rate in effect as of the date of this
Agreement (such economic equivalent dividend rate being $0.01 per eight
(8) limited partnership interests per month); provided that the limitations
contained in this §8.7(a) shall not preclude Distributions in an amount equal to
the minimum distributions required under the Code to maintain the REIT Status of
REIT, as evidenced by a certification of the principal financial or accounting
officer of REIT containing calculations in detail reasonably satisfactory in
form and substance to the Agent. Nothing in this §8.7(a) shall prohibit
Distributions by the Borrower to the General Partner and Distributions by the
General Partner to the REIT to facilitate Distributions by the REIT otherwise
permitted in this §8.7(a).

 

116



--------------------------------------------------------------------------------

(b) From and after the occurrence of the Qualified Capital Raise, the Borrower,
General Partner and REIT shall not pay any Distribution to their partners or
shareholders, respectively, to the extent that the aggregate amount of such
Distribution paid, when added to the aggregate amount of all other Distributions
paid in any period of four (4) consecutive fiscal quarters, exceeds ninety-five
percent (95%) of Funds Available for Distribution for such period); provided
that the limitations contained in this §8.7(b) shall not preclude Distributions
in an amount equal to the minimum distributions required under the Code to
maintain the REIT Status of REIT, as evidenced by a certification of the
principal financial or accounting officer of REIT containing calculations in
detail reasonably satisfactory in form and substance to the Agent. Nothing in
this §8.7(b) shall prohibit Distributions by the Borrower to the General Partner
and Distributions by the General Partner to the REIT to facilitate Distributions
by the REIT otherwise permitted in this §8.7(b). In addition, Distributions from
the Borrower to the General Partner and Distributions from the General Partner
to the REIT shall not be counted in the ninety-five percent (95%) limitation set
forth above.

(c) If an Event of Default shall have occurred and be continuing, the Borrower,
General Partner and REIT shall make no Distributions to their respective
partners, members or other owners.

§8.8 Asset Sales. The Borrower will not, and will not permit the Guarantors or
their respective Subsidiaries to, sell, transfer or otherwise dispose of (a) all
or substantially all of their assets (provided that any direct or indirect
Subsidiary of the REIT (except for the Borrower or General Partner) may sell,
transfer or otherwise dispose of all of its assets as permitted by this
Agreement provided that the aggregate of all sales by the Borrower, the
Guarantors and their respective Subsidiaries shall not constitute a sale,
transfer or disposition of all or substantially all of the assets of the
Borrower and its Subsidiaries) or (b) any material asset other than pursuant to
a bona fide arm’s length transaction.

§8.9 Restriction on Prepayment of Indebtedness. The Borrower and the Guarantors
will not, and will not permit their respective Subsidiaries to, (a) during the
existence of any Default or Event of Default, prepay, redeem, defease, purchase
or otherwise retire the principal amount, in whole or in part, of any
Indebtedness other than the Obligations; provided, that the foregoing shall not
prohibit (x) the prepayment of Indebtedness which is financed solely from the
proceeds of a new loan which would otherwise be permitted by the terms of §8.1,
and (y) the prepayment, redemption, defeasance or other retirement of the
principal of Indebtedness secured by Real Estate which is satisfied solely from
the proceeds of a sale of the Real Estate securing such Indebtedness; or
(b) modify any document evidencing any Indebtedness (other than the Obligations)
to accelerate the maturity date or required payments of principal of such
Indebtedness during the existence of an Event of Default.

§8.10 Zoning and Contract Changes and Compliance. Neither the Borrower nor any
Guarantor shall (a) initiate or consent to any zoning reclassification of any of
the Borrowing Base Property or seek any variance under any existing zoning
ordinance or use or permit the use of any Borrowing Base Property in any manner
that could result in such use becoming a non-

 

117



--------------------------------------------------------------------------------

conforming use under any zoning ordinance or any other applicable land use law,
rule or regulation or (b) initiate any change in any laws, requirements of
governmental authorities or obligations created by private contracts and Leases
which now or hereafter may materially adversely affect the ownership, occupancy,
use or operation of any Borrowing Base Property.

§8.11 Derivatives Contracts. Neither the Borrower, the Guarantors nor any of
their respective Subsidiaries shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Hedge Obligations and interest rate
swap, collar, cap or similar agreements providing interest rate protection and
currency swaps and currency options made in the ordinary course of business and
permitted pursuant to §8.1.

§8.12 Transactions with Affiliates. The Borrower shall not, and shall not permit
any Guarantor or Subsidiary of any of them to, permit to exist or enter into,
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate (but not including the
Borrower or any Guarantor), except (i) transactions set forth on Schedule 6.14
attached hereto and (ii) transactions in the ordinary course of business
pursuant to the reasonable requirements of the business of such Person and upon
fair and reasonable terms which are no less favorable to such Person than would
be obtained in a comparable arm’s length transaction with a Person that is not
an Affiliate.

§8.13 Management Fees. Borrower shall not pay, and shall not permit to be paid,
any management fees or other payments under any Management Agreement for any
Borrowing Base Property to any manager that is an Affiliate of Borrower or REIT
in the event that an Event of Default shall have occurred and be continuing.

§8.14 Changes to Organizational Documents. Borrower shall not amend or modify,
or permit the amendment or modification of, the articles, bylaws, limited
liability company agreements or other formation or organizational documents of
Borrower or any Guarantor in any material respect, without the prior written
consent of Agent, not to be unreasonably withheld, conditioned or delayed. For
the avoidance of doubt, amendments or modifications to the organizational
documents of Borrower, General Partner or REIT related to governance matters
(e.g., board size) or capitalization including, but not limited to, the
establishment of new classes or series of preferred stock and effecting stock
splits shall not be deemed to be material for purposes of this §8.14.

§8.15 Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, neither the Borrower, the General Partner nor the REIT will create or
incur or suffer to be created or incurred any Lien on any legal, equitable or
beneficial interest of the REIT in the General Partner or the Borrower, or of
Borrower in any Subsidiary Guarantor, including, without limitation, any
Distributions or rights to Distributions on account thereof (other than those in
favor of Agent).

§8.16 Non-Encumbrance. Without implying any limitation upon the generality of
§8.2, the Borrower will not, and will not permit any other Person to, create or
incur or suffer to be created or incurred or to exist (a) any lien, encumbrance,
mortgage, pledge, negative pledge, change, restriction or other security
interest of any kind upon any Borrowing Base Property, or (b) any provision of a
document, instrument or agreement (other than a Loan Document) which, in the
case of (a) or (b), prohibits or purports to prohibit the creation or assumption
of any Lien on any Borrowing Base Property or interest therein as security for
the Obligations.

 

118



--------------------------------------------------------------------------------

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

§9.1 Borrowing Base. The Borrower will not at any time permit the aggregate
Outstanding Loans and Swing Loans and Letter of Credit Liabilities to exceed the
Borrowing Base Availability.

§9.2 Leverage.

(a) Prior to the occurrence of the Qualified Capital Raise the Borrower will not
at any time permit the ratio of Consolidated Total Indebtedness to Consolidated
Total Asset Value (expressed as a percentage) to exceed the following:

 

For the Period:

   Ratio

Commencing on the date of this Agreement through June 29, 2017

   70%

Commencing June 30, 2017 and continuing through the day prior to the occurrence
of the Qualified Capital Raise

   65%

Commencing on the date of the Qualified Capital Raise and continuing thereafter

   60%

(b) Commencing on the date the First Extension Period becomes effective and
continuing thereafter, the Borrower will not at any time permit the ratio of
Consolidated Total Indebtedness to Adjusted Consolidated EBITDA determined for
the most recently ended four (4) fiscal quarters to exceed 6.25 to 1. For the
avoidance of doubt commencing on the date the first Extension Period becomes
effective, the covenant in §9.2(a) shall no longer be applicable.

§9.3 Secured Leverage Ratio. The Borrower shall not at any time permit the ratio
of Secured Indebtedness of the REIT and its Subsidiaries (excluding the
Obligations) to Consolidated Total Asset Value (expressed as a percentage) to
exceed forty percent (40%).

 

119



--------------------------------------------------------------------------------

§9.4 Debt Service Coverage Ratio. The Borrower shall not at any time permit the
ratio of Adjusted Consolidated EBITDA as determined for the most recently ended
four (4) fiscal quarters to Consolidated Debt Service determined for the most
recently ended four (4) fiscal quarters to be less than the following:

 

For the Period:

  

Ratio

Commencing on the date of this Agreement through the first to occur of (x)
December 31, 2017 and (y) the Qualified Capital Raise

   1.50 to 1

Provided that the Qualified Capital Raise has not occurred, commencing on
January 1, 2018 and continuing through the occurrence of the Qualified Capital
Raise

   1.75 to 1

Commencing on the occurrence of the Qualified Capital Raise and continuing
thereafter

   2.00 to 1

For the purposes of determining compliance with this §9.4 commencing upon the
occurrence of the Qualified Capital Raise, Consolidated Debt Service shall be
determined for the fiscal quarter in which the Qualified Capital Raise occurs
(and after giving pro forma effect in a manner reasonably acceptable to Agent to
any debt reductions during such quarter as a result of the Qualified Capital
Raise), and then annualized in a manner reasonably acceptable to Agent.
Thereafter Consolidated Debt Service shall be determined by annualizing the
actual Consolidated Debt Service (determined for the first fiscal quarter as
provided above) from and including the quarter in which the Qualified Capital
Raise occurs until there are four (4) full fiscal quarters of results, and
thereafter shall be determined based upon the most recently ended four (4)
fiscal quarters.

§9.5 Adjusted Consolidated EBITDA to Fixed Charges. The Borrower will not at any
time permit the ratio of Adjusted Consolidated EBITDA determined for the most
recently ended four (4) fiscal quarters to Fixed Charges determined for the most
recently ended four (4) fiscal quarters to be less than the following:

 

For the Period:

  

Ratio

Commencing on the date of this Agreement through the first to occur of
(x) December 31, 2017 and (y) the Qualified Capital Raise

   1 to 1

Provided that the Qualified Capital Raise has not occurred, commencing on
January 1, 2018 and continuing through the occurrence of the Qualified Capital
Raise

   1.10 to 1

Commencing on the occurrence of the Qualified Capital Raise and continuing
thereafter

   1.50 to 1

 

120



--------------------------------------------------------------------------------

For the purposes of determining compliance with this §9.5 commencing upon the
occurrence of the Qualified Capital Raise, the Consolidated Interest Expense
component of Fixed Charges shall be determined for the fiscal quarter in which
the Qualified Capital Raise occurs (and after giving pro forma effect in a
manner reasonably acceptable to Agent to any debt reductions during such quarter
as a result of the Qualified Capital Raise), and then annualized in a manner
reasonably acceptable to Agent. Thereafter the Consolidated Interest Expense
component of Fixed Charges shall be determined by annualizing the actual
Consolidated Interest Expense (determined for the first fiscal quarter as
provided above) from and including the quarter in which the Qualified Capital
Raise occurs until there are four (4) full fiscal quarters of results, and
thereafter shall be determined based upon the most recently ended four (4)
fiscal quarters.

§9.6 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Consolidated Tangible Net Worth to be less than the sum of
(i) $55,000,000.00, plus (ii) eighty percent (80%) of the sum of any additional
Net Offering Proceeds after the date of this Agreement.

§9.7 Minimum Property Requirement. The Borrowing Base Properties included in the
calculation of the Borrowing Base Availability shall consist of not less than
seven (7) Borrowing Base Properties, with an aggregate Appraised Value of not
less than $150,000,000.00.

§9.8 Unhedged Variable Rate Debt. Commencing on March 31, 2017 and at all times
thereafter, the Borrower will not at any time permit the Unhedged Variable Rate
Debt of the REIT and its Subsidiaries on a Consolidated basis to exceed
twenty-five percent (25%) of Consolidated Total Asset Value.

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
shall be subject to the satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document, except that each Lender shall have receive the fully-executed original
of its Note.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to Borrower or any Guarantor that owns or leases a Borrowing
Base Property) in which such Borrowing Base Property is located and a duly
authorized officer, partner or member of such Person, as applicable, to be true
and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower and each such
Guarantor, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification.

§10.3 Resolutions. All action on the part of the Borrower and each Guarantor, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

 

121



--------------------------------------------------------------------------------

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Borrower and each Guarantor an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and each Guarantor in form and substance reasonably satisfactory to the
Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

§10.8 Representations and Warranties. The representations and warranties made by
the Borrower and each Guarantor in the Loan Documents or otherwise made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.

§10.9 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.10 Borrowing Base Qualification Documents. The Borrowing Base Qualification
Documents for each Borrowing Base Property included in the calculation of the
Borrowing Base Availability as of the Closing Date shall have been delivered to
the Agent at the Borrower’s expense and shall be in form and substance
reasonably satisfactory to the Agent.

§10.11 Compliance Certificate and Borrowing Base Certificate. The Agent shall
have received a Compliance Certificate and Borrowing Base Certificate dated as
of the date of the Closing Date demonstrating compliance with each of the
covenants calculated therein as of the most recent fiscal quarter for which the
Borrower has provided financial statements under §6.4.

§10.12 Appraisals. The Agent shall have received the Appraisals of each
Borrowing Base Property and the other Real Estate of the Borrower.

 

122



--------------------------------------------------------------------------------

§10.13 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.14 Contribution Agreement. The Agent shall have received a fully executed
counterpart of the Contribution Agreement.

§10.15 Insurance. The Agent shall have received certificates evidencing that the
Agent is named as mortgagee and/or additional insured, as applicable, on all
policies of insurance as required by this Agreement or the other Loan Documents.

§10.16 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

§11. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Loan is to be made or any Letter
of Credit is to be issued.

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects both as of the date
as of which they were made and shall also be true and correct in all material
respects as of the time of the making of such Loan or the issuance of such
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information as required by
§2.7, or a fully completed Letter of Credit Request required by §2.10, as
applicable.

§11.4 Endorsement to Title Policy. To the extent the Agent is a beneficiary of
any Mortgage, at such times as the Agent shall determine in its discretion at
any time, to the extent available under Applicable Law, a “date down”
endorsement to each Title Policy indicating no change in the state of title and
containing no survey exceptions not approved by the Agent, which endorsement
shall, expressly or by virtue of a proper “revolving credit” clause or
endorsement in each Title Policy, increase the coverage of each Title Policy to
the aggregate amount of all Loans advanced and outstanding and Letters of Credit
issued and outstanding

 

123



--------------------------------------------------------------------------------

(provided that the amount of coverage under an individual Title Policy for an
individual Borrowing Base Property need not equal the aggregate amount of all
Loans), or if such endorsement is not available, such other evidence and
assurances as the Agent may reasonably require (which evidence may include,
without limitation, an affidavit from the Borrower stating that there have been
no changes in title from the date of the last effective date of the Title
Policy).

§11.5 Future Advances Tax Payment. To the extent the Agent is a beneficiary of
any Mortgage, as a condition precedent to any Lender’s obligations to make any
Loans available to the Borrower hereunder, the Borrower will pay to the Agent or
the Person entitled thereto any mortgage, recording, intangible, documentary
stamp or other similar taxes and charges which the Agent reasonably determines
to be payable as a result of such Loan to any state or any county or
municipality thereof in which any of the Borrowing Base Properties is located,
and deliver to the Agent such affidavits or other information which the Agent
reasonably determines to be necessary in connection with such payment in order
to insure that the Mortgages on the Borrowing Base Properties located in such
state secure the Borrower’s obligation with respect to the Loans then being
requested by the Borrower. The provisions of this §11.5 shall not limit the
Borrower’s obligations under other provisions of the Loan Documents, including
§15.

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder or under any of the other Loan Documents when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

(c) the Borrower shall fail to perform any term, covenant or agreement contained
in §9;

(d) any of the Borrower, the Guarantors or any of their respective Subsidiaries
shall fail to perform any other term, covenant or agreement contained herein or
in any of the other Loan Documents which they are required to perform (other
than those specified in the other subsections or clauses of this §12 or in the
other Loan Documents);

(e) any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;

 

124



--------------------------------------------------------------------------------

(f) the Borrower, any Guarantor or any of their Subsidiaries shall fail to pay
when due (including, without limitation, at maturity), or within any applicable
period of grace, any obligation for borrowed money or credit received or other
Indebtedness (including under any Derivatives Contract), or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness (including under any Derivatives Contract)
for such period of time as would permit (assuming the giving of appropriate
notice if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require the prepayment,
redemption, purchase, termination or other settlement thereof; provided,
however, that the events described in this §12.1(f) shall not constitute an
Event of Default unless such failure to perform, together with other failures to
perform as described in §12.1(f), involves singly or in the aggregate (i) any
obligations for Indebtedness or under Derivative Contracts (other than
Non-Recourse Indebtedness) totaling $500,000.00 or greater or (ii) Non-Recourse
Indebtedness totaling $10,000,000.00 or greater;

(g) any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

(h) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrower, the Guarantors,
or any of their respective Subsidiaries or any substantial part of the assets of
any thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof;

(i) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrower, the Guarantors, or any of their respective
Subsidiaries or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;

(j) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, one (1) or more
uninsured or unbonded final judgments against the Borrower, any Guarantor or any
of their respective Subsidiaries that, either individually or in the aggregate,
exceed $2,500,000.00 per occurrence or during any twelve (12) month period;

 

125



--------------------------------------------------------------------------------

(k) any of the Loan Documents or the Contribution Agreement shall be disavowed,
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
disavow, cancel, revoke, rescind or challenge or contest the validity or
enforceability of any of the Loan Documents or the Contribution Agreement shall
be commenced by or on behalf of the Borrower or any Guarantor, or any court or
any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination, or issue a judgment, order, decree or
ruling, to the effect that any one or more of the Loan Documents or the
Contribution Agreement is illegal, invalid or unenforceable in accordance with
the terms thereof;

(l) any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur, in each case, other than as permitted under the terms of this
Agreement or the other Loan Documents;

(m) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower, the Guarantors or any of their respective Subsidiaries to the
PBGC or such Guaranteed Pension Plan in excess of $2,500,000.00 and (x) such
event in the circumstances occurring reasonably could constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

(n) the Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower or any of their respective
Subsidiaries which in the good faith judgment of the Required Lenders could
reasonably be expected to have a Material Adverse Effect, (ii) any Borrowing
Base Property or any Material Contract, or (iii) the Collateral;

(o) any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

(p) any Change of Control shall occur; or

(q) an Event of Default under any of the other Loan Documents shall occur; then,
and in any such event, the Agent may, and, upon the request of the Required
Lenders, shall by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, the Letters of Credit and the other
Loan Documents to be, and they shall thereupon

 

126



--------------------------------------------------------------------------------

forthwith become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; provided that in the event of any Event of Default specified in
§§12.1(g), 12.1(h) or 12.1(i), all such amounts shall become immediately due and
payable automatically and without any requirement of presentment, demand,
protest or other notice of any kind from any of the Lenders or the Agent, the
Borrower hereby expressly waiving any right to notice of intent to accelerate
and notice of acceleration. Upon demand by the Agent or the Required Lenders in
their absolute and sole discretion after the occurrence and during the
continuance of an Event of Default, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
Lenders will cause a Revolving Credit Loan to be made in the undrawn amount of
all Letters of Credit. The proceeds of any such Revolving Credit Loan will be
pledged to and held by the Agent as security for any amounts that become payable
under the Letters of Credit and all other Obligations and Hedge Obligations. In
the alternative, if demanded by the Agent in its absolute and sole discretion
after the occurrence and during the continuance of an Event of Default, the
Borrower will deposit into the Collateral Account and pledge to the Agent cash
in an amount equal to the amount of all undrawn Letters of Credit. Such amounts
will be pledged to and held by the Agent for the benefit of the Lenders as
security for any amounts that become payable under the Letters of Credit and all
other Obligations and Hedge Obligations. Upon any draws under Letters of Credit,
at the Agent’s sole discretion, the Agent may apply any such amounts to the
repayment of amounts drawn thereunder and upon the expiration of the Letters of
Credit any remaining amounts will be applied to the payment of all other
Obligations and Hedge Obligations or if there are no outstanding Obligations and
Hedge Obligations and the Lenders have no further obligation to make Revolving
Credit Loans or issue Letters of Credit or if such excess no longer exists, such
proceeds deposited by the Borrower will be released to the Borrower.

§12.2 Certain Cure Periods; Limitation of Cure Periods. Notwithstanding anything
contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) in the event
that the Borrower cures such Default within five (5) Business Days after the
date such payment is due (or, with respect to any payments other than interest
on the Loans, any reimbursement obligations with respect to the Letters of
Credit, any fees due under the Loan Documents or any deposits to the Tax and
Insurance Reserve Account or the FF&E Reserve Account (as defined in the Cash
Collateral Agreement), within five (5) Business Days after written notice
thereof shall have been given to the Borrower by the Agent), provided, however,
that the Borrower shall not be entitled to receive more than two (2) grace or
cure periods in the aggregate pursuant to this clause (i) in any period of 365
days ending on the date of any such occurrence of Default, and provided further,
that no such cure period shall apply to any payments due upon the maturity of
the Notes, and (ii) no Event of Default shall exist hereunder upon the
occurrence of any failure described in §12.1(d) in the event that the Borrower
cures (or causes to be cured) such Default within thirty (30) days following
receipt of written notice of such default, provided that the provisions of this
clause (ii) shall not pertain to defaults consisting of a failure to provide
insurance as required by §7.7, to any default (whether of the Borrower, any
Guarantor or any Subsidiary thereof) consisting of a failure to comply with
§§7.4(c), 7.14, 7.18, 7.19(c), 7.20, 7.23, 8.1, 8.2, 8.3, 8.4, 8.7, 8.8, 8.9,
8.11, 8.13, 8.14, 8.15 or 8.16 or to any Default excluded from any provision of
cure of defaults contained in any other of the Loan Documents.

 

127



--------------------------------------------------------------------------------

In the event that there shall occur any Default that affects only certain
Borrowing Base Properties or the owner(s) thereof, then the Borrower may elect
to cure such Default (so long as no other Default or Event of Default would
arise as a result) by electing to have Agent remove such Borrowing Base
Properties from the calculation of Borrowing Base Availability and by reducing
the outstanding Loans by the amount of the Borrowing Base Availability
attributable to such Borrowing Base Property, in which event such removal and
reduction shall be completed within ten (10) Business Days after receipt of
notice of such Default from the Agent or the Required Lenders and the expiration
of any applicable cure period provided under this §12.2.

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(g), 12.1(h) or 12.1(i) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue Letters of Credit to the Borrower. If any other Event of
Default shall have occurred, the Agent may, and upon the election of the
Required Lenders, shall, by notice to the Borrower terminate the obligation to
make Revolving Credit Loans to and issue Letters of Credit for the Borrower. No
termination under this §12.3 shall relieve the Borrower or the Guarantors of
their obligations to the Lenders arising under this Agreement or the other Loan
Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders
may, and upon the direction of the Required Lenders, shall proceed to protect
and enforce their rights and remedies under this Agreement, the Notes and/or any
of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by Applicable Law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, requiring the establishment of a hard lockbox and
cash management system with Agent, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, the Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by the Agent in
connection therewith, shall be payable by the Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within five (5) days
after demand bear interest at the Default Rate. In the event that all or any
portion of the Obligations is collected by or through an attorney-at-law, the
Borrower shall pay all costs of collection including, but not limited to,
reasonable attorney’s fees.

 

128



--------------------------------------------------------------------------------

§12.5 Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of the Borrower or the Guarantors, such monies shall be distributed for
application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise, protection or
enforcement by the Agent of all or any of the rights, remedies, powers and
privileges of the Agent or the Lenders under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

(b) Second, to all other Obligations and Hedge Obligations (including any
interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Required Lenders shall determine;
provided, that (i) Swing Loans shall be repaid first, (ii) distributions in
respect of such other Obligations shall include, on a pari passu basis, any
Agent’s fee payable pursuant to §4.2, (iii) in the event that any Lender is a
Defaulting Lender, payments to such Lender shall be governed by §2.13, and
(iv) except as otherwise provided in clause (iii), Obligations owing to the
Lenders with respect to each type of Obligation such as interest, principal,
fees and expenses and Hedge Obligations (but excluding the Swing Loans) shall be
made among the Lenders and Lender Hedge Providers, pro rata; and provided,
further that the Required Lenders may in their discretion make proper allowance
to take into account any Obligations not then due and payable; and

(c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§12.6 Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, Swing Loans and the other Obligations and Hedge
Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
any interest provided for below). The balances from time to time in the
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities or Swing Loans until applied by the Agent as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Collateral Account shall be subject to withdrawal only as provided in this
§12.6.

(b) Amounts on deposit in the Collateral Account shall not be invested by the
Agent, and will earn interest at a rate paid by Agent with respect to similar
accounts, and shall be held in the name of and be under the sole dominion and
control of the Agent for the ratable benefit of the Lenders. The Agent shall
exercise reasonable care in the custody and preservation

 

129



--------------------------------------------------------------------------------

of any funds held in the Collateral Account and shall be deemed to have
exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment. If a Swing Loan is not refinanced as a Base Rate Loan as
provided in §2.5 above, then the Agent is authorized to use monies deposited in
the Collateral Account to make payment to the Swing Loan Lender with respect to
any participation not funded by a Defaulting Lender.

(d) If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
or withdraw any amounts in the Collateral Account and apply proceeds thereof to
the Obligations and Hedge Obligations in accordance with §12.5.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in the Collateral Account exceed the aggregate amount of the Letter
of Credit Liabilities then due and owing and the pro rata share of any Letter of
Credit Obligations and Swing Loans of any Defaulting Lender after giving effect
to §2.13(c), the Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within ten (10) Business Days after the Agent’s receipt
of such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of the Letter of Credit Liabilities and
Swing Loans at such time.

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account. The Borrower authorizes the Agent to
file such financing statements as the Agent may reasonably require in order to
perfect the Agent’s security interest in the Collateral Account, and the
Borrower shall promptly upon demand execute and deliver to the Agent such other
documents as the Agent may reasonably request to evidence its security interest
in the Collateral Account.

§13. SETOFF.

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of the Agent, be applied to
or set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the

 

130



--------------------------------------------------------------------------------

Guarantors to such Lender under the Loan Documents. Each of the Lenders agree
with each other Lender that if such Lender shall receive from the Borrower or
the Guarantors, whether by voluntary payment, exercise of the right of setoff,
or otherwise, and shall retain and apply to the payment of the Note or Notes
held by such Lender (but excluding the Swing Loan Note) any amount in excess of
its ratable portion of the payments received by all of the Lenders with respect
to the Notes held by all of the Lenders, such Lender will make such disposition
and arrangements with the other Lenders with respect to such excess, either by
way of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest. In the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of this Agreement and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) such Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. The Agent shall act as the contractual representative of the
Lenders hereunder, and notwithstanding the use of the term “Agent”, it is
understood and agreed that the Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower
to the extent otherwise required hereunder.

 

131



--------------------------------------------------------------------------------

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by the Agent with the consent or at the request of the Required
Lenders. The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, unless the Agent has received
notice from a Lender or the Borrower referring to the Loan Documents and
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of the Collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. The Agent’s Special Counsel has only represented the
Agent and KeyBank in connection with the Loan Documents and the only attorney
client relationship or duty of care is between the Agent’s Special Counsel and
the Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents and the granting and
perfecting of liens in the Collateral.

§14.5 Payments.

(a) A payment by the Borrower or any Guarantor to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary

 

132



--------------------------------------------------------------------------------

practices, such Lender’s pro rata share of payments received by the Agent for
the account of the Lenders except as otherwise expressly provided herein or in
any of the other Loan Documents. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, each payment by
the Borrower hereunder shall be applied in accordance with §2.13(d).

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. To the extent that Borrower for any reason fails to
indefeasibly pay any amount required under §15 or §16 to be paid by it to the
Agent, the Lenders ratably agree hereby to indemnify and hold harmless the Agent
from and against any and all claims, actions and suits (whether groundless or
otherwise), losses, damages, costs, expenses (including any expenses for which
the Agent has not been reimbursed by the Borrower as required by §15), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Agent’s actions taken
hereunder or thereunder, except to the extent that any of the same shall be
directly caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 The Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Any such resignation may at the Agent’s
option also constitute the Agent’s resignation as the Issuing Lender and the
Swing Loan Lender. Upon any such resignation, the Required Lenders, subject to
the terms of §18.1, shall have the right to appoint as a successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, any Lender or any bank whose
senior debt obligations are rated not less than “A” or its equivalent by Moody’s
or not less than “A” or its equivalent by S&P and which has a net worth of not
less than $500,000,000.00. If no successor Agent shall have been appointed and
shall have accepted such appointment within ten (10) days after the retiring
Agent’s giving of notice of resignation, then

 

133



--------------------------------------------------------------------------------

the retiring Agent may, on behalf of the Lenders, appoint a successor Agent,
which shall be any Lender or any bank whose senior debt obligations are rated
not less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00. In
either case, unless an Event of Default shall have occurred and be continuing,
such successor Agent and, if applicable, Issuing Lender and Swing Loan Lender,
shall be reasonably acceptable to the Borrower. Upon the acceptance of any
appointment as the Agent and, if applicable, the Issuing Lender and the Swing
Loan Lender, hereunder by a successor Agent and, if applicable, Issuing Lender
and Swing Loan Lender, such successor Agent and, if applicable, Issuing Lender
and Swing Loan Lender, shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and, if applicable,
Issuing Lender and Swing Loan Lender, and the retiring Agent and, if applicable,
Issuing Lender and Swing Loan Lender, shall be discharged from its duties and
obligations hereunder as the Agent and, if applicable, the Issuing Lender and
the Swing Loan Lender. After any retiring Agent’s resignation, the provisions of
this Agreement and the other Loan Documents shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent, the Issuing Lender and the Swing Loan Lender. If the
resigning Agent shall also resign as the Issuing Lender, such successor Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Issuing Lender, in either case, to assume
effectively the obligations of the current Agent with respect to such Letters of
Credit. Upon any change in the Agent under this Agreement, the resigning Agent
shall execute such assignments of and amendments to the Loan Documents as may be
necessary to substitute the successor Agent for the resigning Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if the Agent
reasonably determines payment is in the best interest of all the Lenders, the
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and the Agent shall promptly thereafter notify the
Lenders of such action. Each Lender shall, within thirty (30) days of request
therefor, pay to the Agent its Commitment Percentage of the reasonable costs
incurred by the Agent in taking any such actions hereunder to the extent that
such costs shall not be promptly reimbursed to the Agent by the Borrower or the
Guarantors or out of the Collateral within such period. The Required Lenders may
direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, provided that the Agent need not comply with any such direction to
the extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.

 

134



--------------------------------------------------------------------------------

§14.11 Request for Agent Action. The Agent and the Lenders acknowledge that in
the ordinary course of business of the Borrower, (a) a Borrowing Base Property
may be subject to a Taking, or (b) the Borrower or any Subsidiary Guarantor may
desire to enter into easements or other agreements affecting the Borrowing Base
Properties, or take other actions or enter into other agreements in the ordinary
course of business which similarly require the consent, approval or agreement of
the Agent. In connection with the foregoing, the Lenders hereby expressly
authorize the Agent to (x) execute releases of liens in connection with any
Taking, (y) execute consents or subordinations in form and substance
satisfactory to the Agent in connection with any easements or agreements
affecting the Borrowing Base Property, or (z) execute consents, approvals, or
other agreements in form and substance satisfactory to the Agent in connection
with such other actions or agreements as may be necessary in the ordinary course
of the Borrower’s business.

§14.12 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless the Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that the Agent file such proof of claim.

§14.13 Reliance by the Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Agent may presume that such condition is satisfactory to such Lender unless the
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

§14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders or the
Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action from the Agent together with all reasonably requested information related
thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively,
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that

 

135



--------------------------------------------------------------------------------

any Lender does not approve any recommendation of the Agent, such Lender shall
in such notice to the Agent describe the actions that would be acceptable to
such Lender. If consent is required for the requested action, any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action. In the
event that any recommendation is not approved by the requisite number of Lenders
and a subsequent approval on the same subject matter is requested by the Agent,
then for the purposes of this paragraph each Lender shall be required to respond
to a request for Directions within five (5) Business Days of receipt of such
request. The Agent and each Lender shall be entitled to assume that any officer
of the other Lenders delivering any notice, consent, certificate or other
writing is authorized to give such notice, consent, certificate or other writing
unless the Agent and such other Lenders have otherwise been notified in writing.

§14.15 The Borrower Not Beneficiary. Except for the provisions of §14.9 relating
to the appointment of a successor Agent, the provisions of this §14 are solely
for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower.

§14.16 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §§12.1, 12.5, 12.6 or any other provision of the Loan Documents,
the Agent shall be entitled to rely upon the trustee, paying agent or other
similar representative (each, a “Representative”) or, in the absence of such a
Representative, upon the holder of the Hedge Obligations for a determination
(which each holder of the Hedge Obligations agrees (or shall agree) to provide
upon request of the Agent) of the outstanding Hedge Obligations owed to the
holder thereof. Unless it has actual knowledge (including by way of written
notice from such holder) to the contrary, the Agent, in acting hereunder, shall
be entitled to assume that no Hedge Obligations are outstanding.

§14.17 Comfort Letters. Borrower and the Lenders acknowledge that Agent has
entered into and will hereafter enter into comfort letters or other agreements
with Franchisors on forms delivered to and reasonably approved by Agent.
Borrower acknowledges that the existence of such letters and agreements and the
performance by Agent and the Lenders of any obligations under such letters and
agreements shall not affect, impair or release the obligations of Borrower or
Guarantors under the Loan Documents. Such letters and agreements are solely for
the benefit of Agent and the Lenders and not for the benefit of Borrower or
Guarantors, and Borrower and Guarantors shall have no rights thereunder or any
right to insist on the performance thereof. Agent is authorized by Lenders to
perform its obligations under such letters and agreements, and each Lender
agrees to be bound thereby and to perform its obligations thereunder.

§15. EXPENSES.

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any Indemnified Taxes (including any interest
and penalties in respect thereto) payable by the Agent or any of the Lenders,
including any recording, mortgage, documentary or intangibles taxes in
connection with the Loan Documents, or other taxes relating thereto payable on
or with respect to the transactions contemplated by this Agreement, including
any such taxes

 

136



--------------------------------------------------------------------------------

payable by the Agent or any of the Lenders after the Closing Date (the Borrower
hereby agreeing to indemnify the Agent and each Lender with respect thereto),
(c) all title insurance premiums, engineer’s fees, environmental reviews and
reasonable fees, expenses and disbursements of the counsel to the Agent and KCM
and any local counsel to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) the reasonable out-of-pocket fees, costs, expenses and
disbursements of the Agent and KCM incurred in connection with the syndication
and/or participation (by KeyBank) of the Loans, (e) all other reasonable
out-of-pocket fees, expenses and disbursements of the Agent incurred by the
Agent in connection with the preparation, administration or interpretation of
the Loan Documents and other instruments mentioned herein, the addition or
substitution of additional Collateral, the release of Collateral, the making of
each advance hereunder, the issuance of Letters of Credit, and the syndication
of the Commitments pursuant to §18 (without duplication of those items addressed
in clause (d) above), (f) all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and costs, and fees and costs of appraisers,
engineers, investment bankers or other experts retained by the Agent) incurred
by any Lender or the Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrower or
the Guarantors or the administration thereof after the occurrence of a Default
or Event of Default or any other workout of the Loan Documents and (ii) any
litigation, proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Agent’s, or any of the Lenders’ relationship with the
Borrower or the Guarantors (provided that any attorneys’ fees and costs pursuant
to this §15(f) with respect to counsel separate from that retained by Agent
(including local counsel) shall be limited to those incurred by one primary
counsel retained by the Required Lenders), (g) all reasonable out-of-pocket
fees, expenses and disbursements of the Agent incurred in connection with UCC
searches, UCC filings, title rundowns, title searches or mortgage recordings,
(h) all reasonable out-of-pocket fees, expenses and disbursements (including
reasonable attorneys’ fees and costs) which may be incurred by KeyBank in
connection with the execution and delivery of this Agreement and the other Loan
Documents (without duplication of any of the items listed above), and (i) all
reasonable out-of-pocket expenses relating to the use of Intralinks, SyndTrak or
any other similar system for the dissemination and sharing of documents and
information in connection with the Loans. The covenants of this §15 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder.

§16. INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders, the
Arranger, their respective Affiliates and Persons who control the Agent, or any
Lender or the Arranger, and each director, officer, employee, agent and attorney
of each of the foregoing Persons, against any and all claims, actions and suits,
whether groundless or otherwise, and from and against any and all liabilities,
losses, damages and expenses of every nature and character arising out of or
relating to this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation,
(a) any and all claims for brokerage, leasing, finders or similar fees which may
be made relating to the Borrowing Base Properties, any other Real Estate or the
Loans, (b) any condition of the Borrowing Base Properties or any other Real
Estate, (c) any actual or proposed use by the Borrower of the proceeds of any of
the Loans or Letters of Credit, (d) any actual or alleged

 

137



--------------------------------------------------------------------------------

infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower, any Guarantor or any of their respective Subsidiaries, (e) the
Borrower and the Guarantors entering into or performing this Agreement or any of
the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Borrowing Base Properties or any other Real Estate, (g) with
respect to the Borrower, the Guarantors and their respective Subsidiaries and
their respective properties and assets, the violation of any Environmental Law,
the Release or threatened Release of any Hazardous Substances or any action,
suit, proceeding or investigation brought or threatened with respect to any
Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury, nuisance or damage to property), and (h) any
use of Intralinks, SyndTrak or any other system for the dissemination and
sharing of documents and information, in each case including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower shall not be obligated under this §16 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and an additional
single local counsel in each applicable local jurisdiction for all such parties
(and, to the extent reasonably necessary in the case of an actual or perceived
conflict of interest, one additional counsel) and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable fees and expenses
of such counsel. No person indemnified hereunder shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby. If, and to
the extent that the obligations of the Borrower under this §16 are unenforceable
for any reason, the Borrower hereby agrees to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
Applicable Law. The provisions of this §16 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder.

§17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents and the Borrower’s obligations under
§§4.8, 4.9 and 4.10 shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
delivered to any Lender or the Agent at any time by or on behalf of the
Borrower, any Guarantor or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

 

138



--------------------------------------------------------------------------------

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities (but not to any natural
person) all or a portion of its interests, rights and obligations under this
Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it and the
Notes held by it); provided that (a) the Agent, the Issuing Lender and, so long
as no Default or Event of Default exists hereunder, the Borrower shall have each
given its prior written consent to such assignment, which consent shall not be
unreasonably withheld or delayed, and if the Borrower does not respond to any
such request for consent within five (5) Business Days after receipt of notice,
the Borrower shall be deemed to have consented (provided that such consent shall
not be required for any assignment to another Lender, to a Related Fund, to a
lender or an Affiliate of a Lender which controls, is controlled by or is under
common control with the assigning Lender or to a wholly-owned Subsidiary of such
Lender), (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement with respect to the Commitment, (c) the parties to such assignment
shall execute and deliver to the Agent, for recording in the Register (as
hereinafter defined) an assignment and acceptance agreement in the form of
Exhibit I attached hereto (an “Assignment and Acceptance Agreement”), together
with any Notes subject to such assignment, (d) in no event shall any assignment
be to any Person controlling, controlled by or under common control with, or
which is not otherwise free from influence or control by the Borrower or any
Guarantor or be to a Defaulting Lender or an Affiliate of a Defaulting Lender,
(e) such assignee of a portion of the Revolving Credit Loans shall have a net
worth or unfunded commitment as of the date of such assignment of not less than
$100,000,000.00 (unless otherwise approved by the Agent and, so long as no
Default or Event of Default exists hereunder, the Borrower), (f) such assignee
shall acquire an interest in the Loans of not less than $5,000,000.00 and
integral multiples of $1,000,000.00 in excess thereof (or if less, the remaining
Loans of the assignor), unless waived by the Agent, and so long as no Default or
Event of Default exists hereunder, the Borrower and (g) if such assignment is
less than the assigning Lender’s entire Commitment, the assigning Lender shall
retain an interest in the Loans of not less than $5,000,000.00. Upon execution,
delivery, acceptance and recording of such Assignment and Acceptance Agreement,
(i) the assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and
(iii) the Agent may unilaterally amend Schedule 1.1 to reflect such assignment.
In connection with each assignment, the assignee shall represent and warrant to
the Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, the Borrower and/or any Guarantor and whether such
assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender, no such assignment shall be effective unless and until, in addition to
the other

 

139



--------------------------------------------------------------------------------

conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or actions, including funding, with the consent
of the Borrower and the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Loans in accordance with its
applicable Commitment Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

§18.2 Register. The Agent, acting for this purpose as a non-fiduciary agent for
Borrower, shall maintain on behalf of the Borrower a copy of each assignment
delivered to it and a register or similar list (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $5,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from the Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4 Participations. Each Lender may, without the consent of Agent or Borrower,
sell participations to one or more Lenders or other entities (but not to any
natural person) in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any

 

140



--------------------------------------------------------------------------------

rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §§4.8, 4.9, 4.10 and 13,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrower, (e) such sale is effected in accordance with all
applicable laws, and (f) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by the Borrower and/or any Guarantor and shall not be a
Defaulting Lender or an Affiliate of a Defaulting Lender; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor or any material Collateral
(except as otherwise permitted under this Agreement). Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. §341, any other central bank having
jurisdiction over such Lender, or to such other Person as the Agent may approve
to secure obligations of such Lender. No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.

§18.6 No Assignment by the Borrower. The Borrower shall not assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. The Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from the

 

141



--------------------------------------------------------------------------------

Borrower or any Guarantor that has been identified in writing as confidential by
any of them, and shall use reasonable efforts in accordance with its customary
procedures to not disclose such information to any other Person, it being
understood and agreed that, notwithstanding the foregoing, a Lender may make
(a) disclosures to its participants (provided such Persons are advised of the
provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, each Lender shall notify the Borrower of any request by any
Governmental Authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information. In addition, each Lender may make disclosure
of such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). In addition, the Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. Non-public
information shall not include any information which is or subsequently becomes
publicly available other than as a result of a disclosure of such information by
a Lender, or prior to the delivery to such Lender is within the possession of
such Lender if such information is not known by such Lender to be subject to
another confidentiality agreement with or other obligations of secrecy to the
Borrower or the Guarantors, or is disclosed with the prior approval of the
Borrower. Nothing herein shall prohibit the disclosure of non-public information
to the extent necessary to enforce the Loan Documents.

§18.8 Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires approval of the Required Lenders,
all of the Lenders or all of the Lenders directly affected thereby but is not
approved by one or more of the Lenders (any such non-consenting Lender shall
hereafter be referred to as the “Non-Consenting Lender”), then, within thirty
(30) Business Days after the Borrower’s receipt of notice of such disapproval by
such Non-Consenting Lender, the Borrower shall have the right as to such
Non-Consenting Lender, to be exercised by delivery of written notice delivered
to the Agent and the Non-Consenting Lender within thirty (30) Business Days of
receipt of such notice, to elect to cause the Non-Consenting Lender to transfer
its Commitment. The Agent shall promptly notify the remaining Lenders that each
of such Lenders shall have the right, but not the obligation, to acquire a
portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Non-Consenting Lender (or if any of such Lenders does not
elect to purchase

 

142



--------------------------------------------------------------------------------

its pro rata share, then to such remaining Lenders in such proportion as
approved by the Agent). In the event that the Lenders do not elect to acquire
all of the Non-Consenting Lender’s Commitment, then the Agent shall endeavor to
find a new Lender or Lenders to acquire such remaining Commitment. Upon any such
purchase of the Commitment of the Non-Consenting Lender, the Non-Consenting
Lender’s interests in the Obligations and its rights hereunder and under the
Loan Documents shall terminate at the date of purchase, and the Non-Consenting
Lender shall promptly execute and deliver any and all documents reasonably
requested by the Agent to surrender and transfer such interest, including,
without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Lender’s original Note. Notwithstanding anything in this §18.8 to
the contrary, any Lender or other Lender assignee acquiring some or all of the
assigned Commitment of the Non-Consenting Lender must consent to the proposed
amendment, modification or waiver. The purchase price for the Non-Consenting
Lender’s Commitment shall equal any and all amounts outstanding and owed by the
Borrower to the Non-Consenting Lender, including principal and all accrued and
unpaid interest or fees, plus any applicable amounts payable pursuant to §4.7
which would be owed to such Non-Consenting Lender if the Loans were to be repaid
in full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrower may pay to such Non-Consenting Lender any interest,
fees or other amounts (other than principal) owing to such Non-Consenting
Lender).

§18.9 Amendments to Loan Documents. Upon any such assignment, the Borrower and
the Guarantors shall, upon the request of the Agent, enter into such documents
as may be reasonably required by the Agent to modify the Loan Documents to
reflect such assignment.

§18.10 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§19. NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

(a) Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §19 referred to as
“Notice”), but specifically excluding to the maximum extent permitted by law any
notices of the institution or commencement of foreclosure proceedings, must be
in writing and shall be deemed to have been properly given or served by personal
delivery or by sending same by overnight courier or by depositing same in the
United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telecopy and addressed as
follows:

If to the Agent or KeyBank:

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Tom Schmitt

Telecopy No.: (770) 510-2195

 

143



--------------------------------------------------------------------------------

and

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Michele Barber

Telecopy No.: (770) 510-2195

and

Dentons US LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

If to the Borrower:

Condor Hospitality Limited Partnership

4800 Montgomery Lane, Suite 220

Bethesda, Maryland 20814

Attn: Jonathan J. Gantt

Telecopy No.: (402) 371-4229

With a copy to:

McGrath North Mullin & Kratz, PC LLO

First National Tower, Suite 3700

1601 Dodge Street

Omaha, Nebraska 68102

Attn: Jason D. Benson, Esq.

Telecopy No.: (402) 952-6864

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telecopy is permitted, upon being sent and
confirmation of receipt. The time period in which a response to such Notice must
be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt. Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent. By giving at least fifteen
(15) days prior Notice thereof, the Borrower, a Lender or the Agent shall have
the right from time to time and at any time during the term of this Agreement to
change their respective addresses and each shall have the right to specify as
its address any other address within the United States of America.

 

144



--------------------------------------------------------------------------------

(b) Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantors, Agent and Lenders. Agent may also require that any such
documents and signature delivered by facsimile or “PDF” format by electronic
mail be confirmed by a manually-signed original thereof; provided, however, that
the failure to request or deliver any such manually-signed original shall not
affect the effectiveness of any facsimile or “PDF” document or signature.

(c) Notices and other communications to the Agent, the Lenders and the Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing Lender, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Section by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and the Agent, and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5- 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS

 

145



--------------------------------------------------------------------------------

AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT
SITTING THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY,
THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT
AND IRREVOCABLY (a) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH
RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (b) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §19. IN ADDITION TO THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT
OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE
ANY COLLATERAL OR OTHER ASSETS OF THE BORROWER AND THE GUARANTORS EXIST AND THE
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN §19.

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

146



--------------------------------------------------------------------------------

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26. DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them. Borrower acknowledges, on behalf of itself and its
Affiliates, that the Agent and each of the Lenders and their respective
Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) in which Borrower and its Affiliates may
have conflicting interests regarding the transactions described herein and
otherwise. Neither the Agent nor any Lender will use confidential information
described in §18.7 obtained from Borrower by virtue of the transactions
contemplated hereby or its other relationships with Borrower and its Affiliates
in connection with the performance by the Agent or such Lender or their
respective Affiliates of services for other companies, and neither the Agent nor
any Lender nor their Affiliates will furnish any such information to other
companies. Borrower, on behalf of itself and its Affiliates, also acknowledges
that neither the Agent nor any Lender has any obligation to use in connection
with the transactions contemplated hereby, or to furnish to Borrower,
confidential information obtained from other companies. Borrower, on behalf of
itself and its Affiliates, further acknowledges that one or more of the Agent
and Lenders and their respective Affiliates may be a full service securities
firm and may from time to time effect transactions, for its own or its
Affiliates’ account or the account of customers, and hold positions in loans,
securities or options on loans or securities of Borrower and its Affiliates.

 

147



--------------------------------------------------------------------------------

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender directly affected thereby: (a) a reduction in the rate of interest on the
Notes (other than a reduction or waiver of default interest); (b) an increase in
the amount of the Commitments of the Lenders (except as provided in §2.11 and
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon (other than a reduction or waiver of default
interest) or fee payable under the Loan Documents; (d) a change in the amount of
any fee payable to a Lender hereunder; (e) the postponement of any date fixed
for any payment of principal of or interest on the Loan; (f) an extension of the
Maturity Date; (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the release of the Borrower, any Collateral or all or
substantially all of the Guarantors except as otherwise provided in this
Agreement; (i) an amendment of the definition of Required Lenders or of any
requirement for consent by all of the Lenders; (j) any modification to require a
Lender to fund a pro rata share of a request for an advance of the Revolving
Credit Loan made by the Borrower other than based on its Commitment Percentage;
(k) an amendment to this §27; or (l) an amendment of any provision of this
Agreement or the Loan Documents which requires the approval of all of the
Lenders or the Required Lenders to require a lesser number of Lenders to approve
such action. The provisions of §14 may not be amended without the written
consent of the Agent. There shall be no amendment, modification or waiver of any
provision in the Loan Documents with respect to Swing Loans without the consent
of the Swing Loan Lender, nor any amendment, modification or waiver of any
provision in the Loan Documents with respect to Letters of Credit without the
consent of the Issuing Lender. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders, except that (x) the Commitment of any Defaulting Lender may not be
increased without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender. The Borrower agrees
to enter into such modifications or amendments of this Agreement or the other
Loan Documents as reasonably may be requested by KeyBank and KCM in connection
with the syndication of the Loan, provided that no such amendment or
modification affects or increases any of the obligations of the Borrower
hereunder. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon. No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. No notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

148



--------------------------------------------------------------------------------

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arranger and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans and issue Letters of Credit, are imposed solely and exclusively for
the benefit of the Agent and the Lenders and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans or
issue Letters of Credit in the absence of strict compliance with any or all
thereof and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of any construction by the Borrower or any of its
Subsidiaries of any development or the absence therefrom of defects.

 

149



--------------------------------------------------------------------------------

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

§34. ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank.]

 

150



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership
By:   Condor Hospitality REIT Trust,   a Maryland real estate investment trust,
  its general partner

 

        By:   /s/ Jonathan J. Gantt         Name: Jonathan J. Gantt
        Title: Vice President

(SEAL)

[Signatures Continued on Next Page]

KEYBANK / CONDOR CREDIT AGREEMENT



--------------------------------------------------------------------------------

AGENT AND LENDERS KEYBANK NATIONAL ASSOCIATION, individually as a Lender and as
the Agent By:   /s/ Jennifer L. Power Name: Jennifer L. Power Title: Vice
President  

(SEAL)

[Signatures Continued on Next Page]

KEYBANK / CONDOR CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:   /s/ Lisa M. Mahoney Name: Lisa M. Mahoney
Title: Assistant Vice President  

(SEAL)

Address:

The Huntington National Bank

200 Public Square, 7th Floor

Cleveland, Ohio 44114

Attention: Scott A. Childs

Facsimile: (888) 987-9315

Email: scott.childs@huntington.com

KEYBANK / CONDOR CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of                 ,
20__, by                                     , a
                                 (“Joining Party”), and delivered to KeyBank
National Association, as Agent, pursuant to §5.4 of that certain Credit
Agreement dated as of March 1, 2017, as from time to time in effect (the “Credit
Agreement”), by and among CONDOR HOSPITALITY LIMITED PARTNERSHIP (the
“Borrower”), KeyBank National Association, for itself and as the Agent, and the
other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.4 of the Credit Agreement, to
become an additional Guarantor under the Cash Collateral Agreement, the
Guaranty, the Indemnity Agreement and the Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the Cash
Collateral Agreement, the Guaranty, the Indemnity Agreement, and the other Loan
Documents with respect to all the Obligations of the Borrower now or hereafter
incurred under the Credit Agreement and the other Loan Documents, a “Guarantor”
under the Indemnity Agreement and the Contribution Agreement. Joining Party
agrees that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a “Subsidiary Guarantor” and a “Guarantor” under the Credit
Agreement, the Cash Collateral Agreement, the Guaranty, the Indemnity Agreement,
the other Loan Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), the
representations and warranties contained in the Credit Agreement and the other
Loan Documents applicable to a “Subsidiary Guarantor” or “Guarantor” are true
and correct in all material respects as applied to Joining Party as a Subsidiary
Guarantor and a Guarantor on and as of the Effective Date as though made on that
date. As of the Effective Date, all covenants and agreements in the Loan
Documents and the Contribution Agreement of the Guarantors apply to Joining
Party and no Default or Event of Default shall exist or might exist upon the
Effective Date in the event that Joining Party becomes a Guarantor.

 

A-1



--------------------------------------------------------------------------------

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Cash Collateral Agreement, the Guaranty, the Contribution Agreement
and the Indemnity Agreement heretofore delivered to the Agent and the Lenders
shall be a joint and several obligation of Joining Party to the same extent as
if executed and delivered by Joining Party, and upon request by the Agent, will
promptly become a party to the Cash Collateral Agreement, the Guaranty, the
Contribution Agreement and the Indemnity Agreement to confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
                            , 201        .

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”

 

 

By:     Name:     Title:      

(SEAL)

 

ACKNOWLEDGED: KEYBANK NATIONAL ASSOCIATION, as Agent By:     Its:    

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REVOLVING CREDIT NOTE

 

$                                            , 201__

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                (“Payee”), or order, in accordance with the terms of that
certain Credit Agreement, dated as of March 1, 2017, as from time to time in
effect, by and among Maker, KeyBank National Association, for itself and as
Agent, and such other Lenders as may be from time to time named therein (the
“Credit Agreement”), to the extent not sooner paid, on or before the Maturity
Date, the principal sum of                      ($            ), or such amount
as may be advanced by the Payee under the Credit Agreement as a Revolving Credit
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by Applicable Law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent

 

B-1



--------------------------------------------------------------------------------

permitted by Applicable Law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by Applicable Law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership By:  
Condor Hospitality REIT Trust,   a Maryland real estate investment trust,   its
general partner

 

        By:             Name:             Title:      

(SEAL)

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SWING LOAN NOTE

 

$5,000,000.00                        , 2017

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                                                  (“Payee”), or
order, in accordance with the terms of that certain Credit Agreement, dated as
of March 1, 2017, as from time to time in effect, by and among Maker, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Maturity Date, the principal sum of Five Million
and No/100 Dollars ($5,000,000.00), or such amount as may be advanced by the
Payee under the Credit Agreement as a Swing Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by Applicable Law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Maturity Date and is subject to mandatory prepayment in the amounts
and under the circumstances set forth in the Credit Agreement, and may be
prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent

 

C-1



--------------------------------------------------------------------------------

permitted by Applicable Law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by Applicable Law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership By:  
Condor Hospitality REIT Trust,   a Maryland real estate investment trust,   its
general partner

 

  By:       Name:       Title:        

(SEAL)

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Shelly West

Ladies and Gentlemen:

Pursuant to the provisions of §2.7 of that certain Credit Agreement dated as of
March 1, 2017 (as the same may hereafter be amended, the “Credit Agreement”), by
and among Condor Hospitality Limited Partnership (the “Borrower”), KeyBank
National Association for itself and as Agent, and the other Lenders from time to
time party thereto, the Borrower hereby requests and certifies as follows:

1. Revolving Credit Loan. The Borrower hereby requests a [Revolving Credit Loan
under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

Principal Amount: $                        

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:                    ]

2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.9 of
the Credit Agreement.

3. No Default. Borrower certifies that the Borrower and the Guarantors are and
will be in compliance with all covenants under the Loan Documents after giving
effect to the making of the Loan requested hereby and no Default or Event of
Default has occurred and is continuing. No condemnation proceedings are pending
or, to the undersigned’s knowledge, threatened against any Borrowing Base
Property except as disclosed to Agent in writing.

4. Representations True. Borrower certifies, represents and agrees that each of
the representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made and, is true in all material respects as of
the date hereof and shall also be true at and as of the Drawdown Date for the
Loan requested hereby, with the same effect as if made at and as of such
Drawdown Date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

 

D-1



--------------------------------------------------------------------------------

5. Other Conditions. The undersigned chief executive officer, president or chief
financial officer of the Borrower certifies, represents and agrees that all
other conditions to the making of the Loan requested hereby set forth in the
Credit Agreement have been satisfied or waived in writing.

6. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this
                 day of                     , 201        .

 

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership By:  
Condor Hospitality REIT Trust,   a Maryland real estate investment trust,   its
general partner

 

  By:       Name:   Title:    

(SEAL)

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT REQUEST

[Date]

KeyBank National Association, as Agent

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Shelly West

Re: Letter of Credit Request under Credit Agreement

Ladies and Gentlemen:

Pursuant to §2.10 of that certain Credit Agreement dated as of March 1, 2017, by
and among you, certain other Lenders and Condor Hospitality Limited Partnership
(the “Borrower”), as amended from time to time (the “Credit Agreement”), we
hereby request that you issue a Letter of Credit as follows:

Name and address of beneficiary:             

Face amount: $            

Proposed Issuance Date:             

Proposed Expiration Date:             

Other terms and conditions as set forth in the proposed form of Letter of Credit
attached hereto.

Purpose of Letter of Credit:                                          
                                   

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

The Borrower certifies that the Borrower is and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of the
Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing. No condemnation proceedings are pending or, to the
undersigned’s knowledge, threatened against any Borrowing Base Property except
as disclosed to Agent in writing.

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

 

E-1



--------------------------------------------------------------------------------

The Borrower certifies, represents and agrees that each of the representations
and warranties made by or on behalf of the Borrower, the Guarantors or their
respective Subsidiaries, contained in the Credit Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made, is true as of the date hereof and shall also be true
at and as of the proposed issuance date of the Letter of Credit requested
hereby, with the same effect as if made at and as of the proposed issuance date,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).

 

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership By:  
Condor Hospitality REIT Trust,   a Maryland real estate investment trust,   its
general partner

 

  By:       Name:       Title:        

(SEAL)

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LETTER OF CREDIT APPLICATION

 

LOGO [g339491cm178-1.jpg]

 

F-1



--------------------------------------------------------------------------------

LOGO [g339491cm178-2.jpg]

 

F-2



--------------------------------------------------------------------------------

LOGO [g339491cm178-3.jpg]

 

F-3



--------------------------------------------------------------------------------

LOGO [g339491cm178-4.jpg]

 

F-4



--------------------------------------------------------------------------------

LOGO [g339491cm178-5.jpg]

 

F-5



--------------------------------------------------------------------------------

LOGO [g339491cm178-6.jpg]

 

F-6



--------------------------------------------------------------------------------

LOGO [g339491cm178-7.jpg]

 

F-7



--------------------------------------------------------------------------------

LOGO [g339491cm178-8.jpg]

 

F-8



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention: Tom Schmitt

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of March 1, 2017 (as
the same may hereafter be amended, the “Credit Agreement”) by and among Condor
Hospitality Limited Partnership (the “Borrower”), KeyBank National Association
for itself and as Agent, and the other Lenders from time to time party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, the Borrower (or REIT, on the Borrower’s
behalf) is furnishing to you herewith (or has most recently furnished to you)
the consolidated financial statements of REIT for the fiscal period ended
                                 (the “Balance Sheet Date”). Such financial
statements have been prepared in accordance with GAAP and present fairly the
consolidated financial position of REIT at the date thereof and the results of
its operations for the periods covered thereby.

This certificate is submitted in compliance with requirements of §2.11(d), §5.3,
§5.5(b), §7.4(c) or §10.11 of the Credit Agreement, as applicable. If this
certificate is provided under a provision other than §7.4(c), the calculations
provided below are made using the consolidated financial statements of REIT as
of the Balance Sheet Date adjusted in the best good faith estimate of REIT to
give effect to the making of a Loan, issuance of a Letter of Credit, acquisition
or disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of REIT of its
effects are set forth in reasonable detail in an attachment hereto. The
undersigned officer is the chief financial officer, chief executive officer,
treasurer or chief accounting officer of the Borrower (or REIT, if this
certificate is delivered by REIT on the Borrower’s behalf).

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate this                 day of                     , 201    .

 

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership By:  

Condor Hospitality REIT Trust,

a Maryland real estate investment trust,

its general partner

  By:       Name:       Title:         (SEAL)

 

G-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

G-3



--------------------------------------------------------------------------------

LOGO [g339491cm178-9.jpg]

 

G-4



--------------------------------------------------------------------------------

LOGO [g339491c178-10.jpg]

 

G-5



--------------------------------------------------------------------------------

LOGO [g339491c178-11.jpg]

 

G-6



--------------------------------------------------------------------------------

LOGO [g339491c178-12.jpg]

 

G-7



--------------------------------------------------------------------------------

LOGO [g339491c178-13.jpg]

 

G-8



--------------------------------------------------------------------------------

LOGO [g339491c178-14.jpg]

 

G-9



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWING BASE CERTIFICATE

KeyBank National Association, as Agent

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attn: Tom Schmitt

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of March 1, 2017 (as
the same may hereafter be amended, the “Credit Agreement”), by and among Condor
Hospitality Limited Partnership (the “Borrower”), KeyBank National Association
for itself and as Agent, and the other Lenders from time to time party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith the
Borrowing Base Certificate. This certificate is submitted in compliance with
requirements of the Credit Agreement.

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants of the Credit Agreement relating
hereto.

IN WITNESS WHEREOF, the undersigned have duly executed this Borrowing Base
Certificate this              day of                     , 201      .

 

CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership By:  

Condor Hospitality REIT Trust,

a Maryland real estate investment trust,

its general partner

  By:       Name:       Title:         (SEAL)

 

H-1



--------------------------------------------------------------------------------

LOGO [g339491c178-15.jpg]

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                        , by and between                          (“Assignor”),
and                              (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Credit Agreement, dated March 1,
2017, as, by and among CONDOR HOSPITALITY LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Borrower”), the other lenders that are or may become a
party thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (as
amended from time to time, the “Credit Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its Revolving Credit Note in the amount of
$                         representing a $                         Commitment,
and a                          percent (            %) Commitment Percentage,
and a corresponding interest in and to all of the other rights and obligations
under the Credit Agreement and the other Loan Documents relating thereto (the
assigned interests being hereinafter referred to as the “Assigned Interests”),
including Assignor’s share of all outstanding Revolving Credit Loans with
respect to the Assigned Interests and the right to receive interest and
principal on and all other fees and amounts with respect to the Assigned
Interests, all from and after the Assignment Date, all as if Assignee were an
original Lender under and signatory to the Credit Agreement having a Commitment
Percentage equal to the amount of the respective Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which obligations shall include, but shall not be
limited to, the obligation to make Revolving Credit

 

I-1



--------------------------------------------------------------------------------

Loans to the Borrower with respect to the Assigned Interests and to indemnify
the Agent as provided therein (such obligations, together with all other
obligations set forth in the Credit Agreement and the other Loan Documents are
hereinafter collectively referred to as the “Assigned Obligations”). Assignor
shall have no further duties or obligations with respect to, and shall have no
further interest in, the Assigned Obligations or the Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Revolving Credit Note is $                         and
the aggregate outstanding principal balance of the Revolving Credit Loans made
by it equals $                , and (iii) that it has forwarded to the Agent the
Revolving Credit Note held by Assignor. Assignor makes no representation or
warranty, express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness or
sufficiency of any Loan Document or any other instrument or document furnished
pursuant thereto or in connection with the Loan, the collectability of the
Loans, the continued solvency of the Borrower or the continued existence,
sufficiency or value of the Collateral or any assets of the Borrower which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrower of any of its obligations under the Loan Documents to
which it is a party or any other instrument or document delivered or executed
pursuant thereto or in connection with the Loan; other than that it is the legal
and beneficial owner of, or has the right to assign, the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim.

(b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Credit Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not

 

I-2



--------------------------------------------------------------------------------

under common control with and is otherwise free from influence or control by,
the Borrower or any Guarantor and is not a Defaulting Lender or Affiliate of a
Defaulting Lender, (g) represents and warrants that if Assignee is not
incorporated under the laws of the United States of America or any State, it has
on or prior to the date hereof delivered to the Borrower and the Agent
certification as to its exemption (or lack thereof) from deduction or
withholding of any United States federal income taxes and (h) if Assignee is an
assignee of any portion of the Revolving Credit Notes, Assignee has a net worth
or unfunded commitments as of the date hereof of not less than $100,000,000.00
unless waived in writing by the Borrower and the Agent as required by the Credit
Agreement. Assignee agrees that the Borrower may rely on the representation
contained in Section 4(h).

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $                     representing the
aggregate principal amount outstanding of the Revolving Credit Loans owing to
Assignor under the Loan Agreement and the other Loan Documents with respect to
the Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Credit Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be                          (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Credit Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

 

I-3



--------------------------------------------------------------------------------

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:          

 

    

 

    

 

    

 

     Attn:           Facsimile:        

Domestic Lending Office: Same as above

Eurodollar Lending Office: Same as above

9. Payment Instructions. All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to the Agent.

10. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
the Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Credit
Agreement.

[signatures on following page]

 

I-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE: By:       Title

 

ASSIGNOR: By:       Title

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY: KEYBANK NATIONAL
ASSOCIATION, as Agent By:       Title CONSENTED TO BY: CONDOR HOSPITALITY
LIMITED PARTNERSHIP, a Virginia limited partnership By:   Condor Hospitality
REIT Trust,

 

  a Maryland real estate investment trust, its general partner   By:       Name:
      Title:         (SEAL)

 

I-5



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of March 1, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Condor Hospitality Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF LENDER] By:     Name:     Title:     Date:                       
    , 20    

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of March 1, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Condor Hospitality Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF PARTICIPANT] By:     Name:     Title:     Date:  
                         , 20    

 

J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of March 1, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Condor Hospitality Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF PARTICIPANT] By:     Name:     Title:     Date:  
                         , 20    

 

J-3



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of March 1, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Condor Hospitality Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
§18.1 thereof (the “Lenders”), KeyBank National Association, as Agent (the
“Agent”) and the other parties thereto.

Pursuant to the provisions of §4.3 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [NAME OF LENDER] By:     Name:     Title:     Date:                       
    , 20    

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ASSIGNMENT OF INTERESTS

THIS ASSIGNMENT OF INTERESTS (this “Assignment”), dated as of
                    , 2017, by                                     , a
                                     (“Assignor”), to KEYBANK NATIONAL
ASSOCIATION (“KeyBank”), as the Agent for itself and other Lenders from time to
time party to the Credit Agreement (as hereinafter defined) (KeyBank, in its
capacity as the Agent, is hereinafter referred to as the “Agent”).

W I T N E S S E T H:

WHEREAS, Assignor is the sole member [and manager] of each of the limited
liability companies described on Exhibit “A” attached hereto and made a part
hereof (such limited liability companies are hereinafter referred to
collectively as the “Companies” and individually as a “Company”); and

WHEREAS, the Companies are governed by the agreements and other organizational
documents, if any, described on Exhibit “A” attached hereto opposite the name of
the respective Company (collectively, the “Organizational Agreements”); and

WHEREAS, [Assignor][Condor Hospitality Limited Partnership, a Virginia limited
partnership (“Borrower”], KeyBank, the other Lenders which are now or hereafter
a party thereto and the Agent have entered into that certain Credit Agreement
dated as of March 1, 2017 (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed or modified or restated from
time to time, the “Credit Agreement”), pursuant to which the Lenders have agreed
to provide to [Assignor][Borrower] a revolving credit loan facility as provided
in the Credit Agreement; and

WHEREAS, the Agent and the Lenders have required, as a condition to entering
into the Credit Agreement, that Assignor execute this Assignment in order to
secure the prompt and complete payment, as and when due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all indebtedness, liabilities, duties, responsibilities and obligations, whether
such indebtedness, liabilities, duties, responsibilities and obligations are now
existing or are hereafter created or arising, under the Credit Agreement, the
Notes and/or the other Loan Documents, including, without limitation, the
payment, observance and performance of, among other things, (a) the obligations
of [Borrower and] Assignor arising from this Assignment and the other Loan
Documents to which [it][each] is a party [including, without limitation, the
Guaranty], (b) all other Obligations (including, in the case of each of clauses
(a) and (b), any interest, fees and other charges in respect of the Credit
Agreement and the other Loan Documents that would accrue but for the filing of a
petition initiating any bankruptcy, insolvency, receivership or other similar
case or proceeding under federal or state law, whether or not such interest,
fees and other charges accrue or are recoverable against Assignor after the
filing of such petition for purposes of the Bankruptcy Code or are an allowed
claim in such proceeding), and (c) the Hedge Obligations (but excluding any
Excluded Hedge Obligations), plus reasonable attorneys’ fees and expenses if the
obligations represented

 

K-1

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

under this Assignment, the Credit Agreement and the other Loan Documents are
collected by law, through an attorney-at-law, or under advice therefrom (all
such indebtedness, liabilities, duties, responsibilities and obligations being
hereinafter referred to as the “Secured Obligations”).

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
covenant and agree as follows:

1. Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meaning set forth in the Credit Agreement.

2. Grant of Security Interest. As security for the payment and performance by
[Borrower and] Assignor of each and all of the Secured Obligations, Assignor
does hereby transfer, assign, pledge, convey, and grant to the Agent, and does
hereby grant a security interest to the Agent in, all of Assignor’s right, title
and interest in and to the following:

(a) All right, title, interest and claims or rights of Assignor now or hereafter
acquired as a member or manager of the Companies, specifically including, but
without limitation, Assignor’s economic rights, control rights and interest and
status as a member in the Companies, the Assignor’s right to participate in the
management of the business and affairs of the Companies, the interest of
Assignor in, to and under the Organizational Agreements of each of the
Companies, the capital of the Companies, and the property and assets of the
Companies and any rights pertaining thereto, as such membership interests are
described on Exhibit “A”, which membership interests are evidenced, as
applicable, by the certificates (the “Certificates”) as described on Exhibit “A”
representing the membership interests of Assignor as described on Exhibit “A” in
such Companies, together with any and all other securities, cash, certificates
or other property, option or right in respect of, in addition to or substitution
or exchange for the Certificates or any of the foregoing, or other property at
any time and from time to time receivable or otherwise distributed in respect of
or in exchange for all or any thereof; and

(b) Any and all profits, proceeds, accounts, income, dividends, distributions,
payments upon dissolution or liquidation of any of the Companies, or the sale,
financing or refinancing of any of the property or assets of any of the
Companies, proceeds of a casualty or condemnation, proceeds upon a redemption or
conversion, return of capital, repayment of loans, and payments of any kind or
nature whatsoever, now or hereafter distributable or payable by any of the
Companies, or any member or manager of any of the Companies (in such member’s
capacity as a member) to Assignor, by reason of Assignor’s interest in any of
the Companies, or otherwise, or now or hereafter distributable or payable to
Assignor from any other source by reason of Assignor being a member in any of
the Companies or otherwise, or on account of any interest in or claims or rights
against any of the Companies held by Assignor, or by reason of services
performed by Assignor as a member for or on behalf of any of the Companies, or
with respect to the assets of any of the Companies, and any and all proceeds
from any transfer, assignment or pledge of any interest of Assignor in, or claim
or right against, any of the Companies (regardless of whether such transfer,
assignment or pledge is permitted under the terms hereof or the other Loan
Documents), and all claims, choses in action or things in action or rights as a
creditor now or hereafter arising against any of the Companies; and

 

K-2

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

(c) All accounts, contract rights, chattel paper (whether tangible or
electronic), deposit accounts, security entitlements, securities accounts,
investment property, letters of credit, letter of credit rights, money,
supporting obligations, commercial tort claims and general intangibles
(including, without limitation, payment intangibles and software) of Assignor
now or hereafter evidencing, arising from or relating to, any of the foregoing;
and

(d) All notes or other documents or instruments of Assignor now or hereafter
evidencing or securing any of the foregoing; and

(e) All right of Assignor to collect and enforce payments distributable or
payable by any of the Companies or any member or manager of any of the Companies
to Assignor pursuant to the terms of any of the Organizational Agreements of any
Company in which Assignor is a member or otherwise; and

(f) All documents, writings, leases, books, files, records, computer tapes,
programs, ledger books and ledger pages of Assignor arising from or used in
connection with any of the foregoing; and

(g) All renewals, extensions, additions, substitutions or replacements of any of
the foregoing; and

(h) All powers, options, rights, privileges and immunities pertaining to any of
the foregoing; and

(i) All products and proceeds of any of the foregoing and all cash, security or
other property distributed on account of, or in exchange or substitution of, any
of the foregoing (including, without limitation, certificates and securities).

All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral”. The items described in clause (a) above are
sometimes hereinafter referred to as the “Membership Interests”, and the items
described in clauses (b) through (i) above are sometimes hereinafter referred to
collectively as the “Distributions”.

3. Obligations Secured. This Assignment secures the payment and performance of
the Secured Obligations, whether now existing or arising hereafter. Without
limiting the generality of the foregoing, this Assignment secures the payment of
all amounts which constitute part of the Secured Obligations and would be owed
by [Borrower or] Assignor to the Agent, the Lenders, or any of them, but for the
fact that they are unenforceable or not allowable due to the existence of an
Insolvency Event involving [Borrower, ]Assignor or any Guarantor.

4. Collection of Distributions.

(a) It is acknowledged and agreed by the parties hereto that the Agent shall
have sole and exclusive possession of the Distributions and that this Assignment
constitutes a present, absolute and current assignment of all the Distributions
and is effective upon the execution and delivery hereof. Payments under or with
respect to the Distributions shall be made as follows:

 

K-3

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

(i) Assignor shall not have any right to receive payments made under or with
respect to the Distributions (including, without limitation, any Distributions
from or relating to any sale, transfer, assignment, conveyance, option or other
disposition of, or any pledge, mortgage, encumbrance, financing or refinancing
of, or casualty to or condemnation of, any of the Collateral or any real or
personal property of the Company (collectively, the “Property”), or upon any
redemption or conversion of the Collateral, regardless of whether such event is
permitted under the terms of the Loan Documents), and all such payments shall be
delivered directly by the Companies, as applicable, to the Agent for application
by the Agent to the Secured Obligations in accordance with the Credit Agreement.

(ii) If Assignor shall receive any payments made under or with respect to the
Distributions (including, without limitation, any Distributions from or relating
to any sale, transfer, assignment, conveyance, option or other disposition of,
or any pledge, mortgage, encumbrance, financing or refinancing of, or payment
of, or casualty to or condemnation of, any of the Collateral or the Property, or
upon any redemption or conversion of the Collateral, regardless of whether such
event is permitted under the terms of the Loan Documents), Assignor shall hold
all such payments in trust for the Agent, will not commingle such payments with
other funds of Assignor, and will immediately pay and deliver in kind, all such
payments directly to the Agent (with such endorsements and assignments as may be
necessary to transfer title to the Agent) for application by the Agent to the
Secured Obligations in accordance with the Credit Agreement.

(iii) Assignor hereby agrees for the benefit of each of the Companies and any
member or manager thereof, that all payments actually received by the Agent
hereunder or pursuant hereto shall be deemed payments to Assignor by the
respective Company, as the case may be.

(iv) In furtherance of the foregoing, Assignor does hereby notify and direct
each of the Companies and their members and managers that all payments under or
with respect to the Distributions shall be made directly to the Agent at the
address set forth herein for application by the Agent to the Secured Obligations
in accordance with the Credit Agreement.

(b) Assignor shall cause each of the Companies to promptly distribute all net
proceeds of the sale, transfer, assignment, conveyance, option or other
disposition of, or any mortgage, hypothecation, encumbrance, financing or
refinancing of, or payment of, or casualty to, or condemnation of, any of their
respective assets or properties, and the assets or properties of their
respective subsidiaries, and any and all other Distributions distributable or
payable by the Companies or any member or manager thereof, under the terms of
the Organizational Agreements of the Companies.

(c) To the extent permitted by law, Assignor hereby irrevocably designates and
appoints the Agent its true and lawful attorney in fact, which appointment is
coupled with an interest and is irrevocable, either in the name of the Agent, or
in the name of Assignor, at Assignor’s sole cost and expense, and regardless of
whether or not the Agent becomes a member or manager in any of the Companies, to
take any or all of the following actions, provided, however, that no such action
shall be permitted or undertaken by Agent unless an Event of Default shall have
occurred and be continuing:

 

K-4

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

(i) to ask, demand, sue for, attach, levy, settle, compromise, collect,
compound, recover, receive and give receipt and acquittances for any and all
Collateral and to take any and all actions as the Agent may deem necessary or
desirable in order to realize upon the Collateral, or any portion thereof,
including, without limitation, making any statements and doing and taking any
actions on behalf of Assignor which are otherwise required of Assignor under the
terms of any agreement as conditions precedent to the payment of the
Distributions, and the right and power to receive, endorse, assign and deliver
in the name of Assignor, any checks, notes, drafts, instruments and other
evidences of payment received in payment of or on account of all or any portion
of the Collateral and Assignor hereby waives presentment, demand, protest, and
notice of demand, protest and non-payment of any instrument so endorsed; and

(ii) to institute one or more actions against any of the Companies or any member
or manager thereof in connection with the collection of the Collateral, to
prosecute to judgment, settle or dismiss any such actions, and to make any
compromise or settlement deemed desirable, in the Agent’s sole and absolute
discretion, with respect to such Distributions, to extend the time of payment,
arrange for payment in installments or otherwise modify the terms of any of the
Organizational Agreements of any Company with respect to the Distributions or
release of any of the Companies or any member or manager thereof, respectively,
from their respective obligations to pay any Distribution, without incurring
responsibility to, or affecting any liability of, Assignor under any of such
Organizational Agreements;

it being specifically understood and agreed, however, that the Agent shall not
be obligated in any manner whatsoever to give any notices of default (except as
specifically required herein or in the other Loan Documents) or to exercise any
such power or authority or be in any way responsible for the preservation,
maintenance, collection of or realizing upon the Collateral, or any portion
thereof or any of Assignor’s rights therein. The foregoing appointment is
irrevocable and continuing and any such rights, powers and privileges shall be
exclusive in the Agent, its successors and assigns until this Assignment
terminates as provided in Section 14 hereof.

(d) Notwithstanding anything in this Section 4 to the contrary, so long as no
Event of Default has occurred and is continuing, or would occur as a result
thereof, Assignor shall have a right (revocable upon the occurrence and during
the continuation of an Event of Default) to receive any Distributions as
permitted under the Credit Agreement. Notwithstanding anything contained herein
to the contrary, no such income to be distributed shall be attributable to
rents, accounts, accounts receivable, fees or other amounts paid more than one
(1) month in advance, and provided further that the right to receive such
Distributions shall not include any proceeds of any sale, transfer, assignment,
conveyance, option or other disposition of, or any mortgage, hypothecation,
encumbrance, financing or refinancing of, or casualty or condemnation of, any of
the Properties, or any other Person in which it directly or indirectly holds an
interest except after compliance with the terms of §5.5 of the Credit Agreement,
any principal payments of any notes receivable, any amounts otherwise required
by the terms of the Loan Documents to be paid to the Agent or any other items of
income which are extraordinary or of a non-recurring nature.

 

K-5

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

5. Warranties and Covenants. Assignor does hereby warrant and represent to, and
covenant and agree with the Agent, as follows:

(a) Assignor has, and shall maintain throughout the term of this Assignment, all
necessary power, authority and legal right to own and grant a security interest
in the Collateral, and to assign to the Agent the security interest granted
hereby.

(b) Each of the Companies is a limited liability company duly formed and validly
existing under the laws of the State identified on Exhibit “A” attached hereto.
If required by the laws of any jurisdiction in which each of the Companies
directly or indirectly owns, leases or operates property or conducts or
transacts business, the applicable Company is, and shall remain throughout the
term of this Assignment, legally qualified to do business therein and is, and
shall remain throughout the term of this Assignment, in good standing therein,
has, and shall maintain throughout the term of this Assignment, all necessary
power, authority and legal right to own, lease and operate its properties and
assets as now or hereinafter contemplated to be owned, leased or operated, and
to conduct the businesses and transactions in which it is currently engaged or
as hereinafter contemplated to be engaged, and to hold all necessary
governmental approvals, licenses, permits, certificates, inspections, consents
and franchises as are required to so own, lease or operate its properties and
assets and to so carry on such businesses and transactions.

(c) None of the Companies own or shall own an interest in any Person.

(d) All duties, obligations and responsibilities required to be performed by
Assignor or any Company as of the date hereof under any of the Organizational
Agreements of any Company have been performed, and no default or condition which
with the passage of time or the giving of notice, or both, would constitute an
event of default exists under any of such Organizational Agreements.

(e) None of the Membership Interests are or will be evidenced by any
certificate, instrument, document or other writing other than the Certificates
and the Organizational Agreements of the Companies, as the case may be. The
Certificates have been duly authorized and validly issued, and are fully paid
and non-assessable.

(f) This Assignment has been duly executed and delivered by Assignor and
constitutes the valid, legal and binding obligation of Assignor, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and general principles of equity. No Person other than Assignor has or
shall have any right to exercise any voting or management rights with respect to
any Company (other than the managers and officers thereof).

(g) A certified copy of each of the Organizational Agreements of each Company,
together with all amendments thereto, has been delivered to the Agent and such
Organizational Agreements have been duly authorized, executed and delivered by
Assignor and have not been modified, amended or supplemented except as indicated
on Exhibit “A”. Each of such Organizational Agreements is in full force and
effect and is enforceable in accordance with its respective terms, and, so long
as this Assignment remains in effect, Assignor shall not modify, amend, cancel,
release, surrender, terminate or permit the modification, amendment,
cancellation, release, surrender or termination of, any of such Organizational
Agreements, or dissolve, liquidate or permit the expiration of any of such
Organizational Agreements or the termination or cancellation thereof, without in
each instance the prior written consent of the Agent.

 

K-6

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

(h) There are no actions, suits or proceedings pending or, to the knowledge of
Assignor, threatened against or affecting Assignor, the Collateral or any
Company, or involving the validity or enforceability of this Assignment or the
priority of the lien thereof, at law or in equity, or before any governmental or
administrative agency, and there are no judgments outstanding against Assignor,
and no actions, suits, proceedings or investigations pending or threatened
against Assignor, that if adversely determined, individually or in the
aggregate, would adversely affect the property, assets, financial condition or
business of Assignor or any Company or impair the rights or abilities of
Assignor or any Company to carry on its operations, substantially as conducted
on the date of this Assignment.

(i) Assignor is and shall remain the sole lawful, beneficial and record owner of
the Collateral, which Assignor has hereby granted a security interest to the
Agent, free and clear of all liens, restrictions, Adverse Claims, pledges,
encumbrances, charges, rights of third parties and rights of set off or
recoupment whatsoever (other than those with respect to the Collateral in favor
of the Agent hereunder), and Assignor has the full and complete right, power and
authority to grant a security interest in the Collateral in favor of the Agent,
in accordance with the terms and provisions of this Assignment. The term
“Adverse Claims” shall mean, with respect to any item of property, any and all
claims, liens, security interests, charges, options, rights, restrictions on
transfer or pledge, covenants and encumbrances of any kind affecting the item of
property, including (if applicable) “adverse claims” as such term is defined in
Section 8-102 of the Uniform Commercial Code, other than the liens and security
interests created in favor of the Agent pursuant to this Assignment. Each
Company is and shall remain the sole, lawful, beneficial and record owner of its
[Real Estate][leasehold] owned as of the date on which such Person becomes a
Company under this Agreement, except after compliance with the terms of §5.5 of
the Credit Agreement, and no Company owns or will own any asset other than the
applicable assets described as being owned by such Company in Schedule 1
attached hereto (except for any furniture, fixtures, equipment, accounts,
agreements and cash related to, or used in the ordinary operation of, the
applicable assets described in Schedule 1 attached hereto). Assignor is not and
will not become a party to or otherwise be bound by or subject to any agreement,
other than the Credit Agreement, which restricts in any manner the rights of any
present or future holder of such Collateral with respect thereto. No Person has
any option, right of first refusal, right of first offer or other right to
acquire all or any portion of the Collateral.

(j) Assignor is and shall remain the sole lawful, beneficial and record owner of
the Membership Interests and Distributions in the Companies in which Assignor
has hereby granted a security interest to Agent, and no other Person owns or
shall have any right to vote or exercise control over such Companies (other than
the managers and officers thereof). Assignor has fully funded all of its capital
contributions required pursuant to the applicable Organizational Agreements of
each of the Companies and Assignor has no further obligation to contribute
capital to such Companies.

(k) This Assignment, together with the filing of appropriate UCC financing
statement, and the Certificates and powers delivered to the Agent (such powers
to be in the form of Exhibit “B” attached hereto) creates a valid and binding
first priority security interest in the

 

K-7

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

Collateral securing the payment of the Secured Obligations and the performance
by Assignor of its obligations under the Loan Documents and this Assignment, and
all filings and other actions necessary to perfect and protect such security
interests have been duly made and taken. Neither Assignor nor any other Person
has performed, nor will Assignor perform, or cause or permit any other Person to
perform, any acts which could reasonably be expected to prevent the Agent from
enforcing any of the terms and conditions of this Assignment or which would
limit the Agent in any such enforcement.

(l) There are no notes or other documents or instruments evidencing,
constituting, guaranteeing or securing any of the Distributions or any right to
receive the Distributions.

(m) Assignor consents to the admission of the Agent or any other purchaser of
any of the Membership Interests upon a foreclosure sale as a substitute member
of a Company, with all of the rights and privileges of a member under the
applicable Organizational Agreement in the event that the Agent exercises its
rights under this Assignment and the Agent or such other purchaser succeeds to
ownership of all or any portion of the Membership Interests.

(n) (i) Assignor’s correct legal name (including, without limitation,
punctuation and spacing) indicated on the public record of Assignor’s
jurisdiction, mailing address, identity or corporate structure, residence or
chief executive office, jurisdiction of organization, organizational
identification number, and federal tax identification number, are as set forth
on Exhibit “C” attached hereto and by this reference made a part hereof,
(ii) Assignor has been using or operating under said name, identity or corporate
structure without change for the time period set forth on Exhibit “C” attached
hereto, and (iii) in order to perfect the pledge and security interests granted
herein against Assignor, a U.C.C. Financing Statement must be filed with the
Secretary of State of [Delaware]. Assignor covenants and agrees that Assignor
shall not change any of the matters addressed by clauses (i), (ii), and (iii) of
this Section 5(m) unless it has given the Agent no less than thirty (30) days’
prior written notice of any such change and caused to be filed at the request of
the Agent, or authorized the Agent or the Agent’s counsel to file, such
additional financing statements or other instruments to be filed in such
jurisdictions as the Agent may deem necessary or advisable in its sole
discretion to prevent any filed financing statement from becoming misleading or
losing its perfected status.

(o) Assignor agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as the Agent may reasonably at any time
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto the Agent its rights, powers and remedies hereunder, including,
without limitation, the protection and perfection of the Agent’s security
interest in the Collateral. Without limiting the generality of the foregoing, at
any time and from time to time, Assignor shall, at the reasonable request of the
Agent, make, execute, acknowledge, and deliver or authorize the execution and
delivery of and where appropriate, cause to be recorded and/or filed and from
time to time thereafter to be re-recorded and/or refiled at such time in such
offices and places as shall be deemed desirable by the Agent all such other and
further assignments, security agreements, financing statements, continuation
statements, endorsements, assurances, certificates and other documents as the
Agent from time to time may

 

K-8

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

require for the better assuring, conveying, assigning and confirming to the
Agent the Collateral and the rights hereby conveyed or assigned or intended now
or hereafter to be conveyed or assigned, and for carrying out the intention or
facilitating the performance of the terms of this Assignment. Upon any failure
of Assignor to do so, the Agent may make, execute, record, file, rerecord and/or
refile, acknowledge and deliver any and all such further assignments, security
agreements, financing statements, continuation statements, endorsements,
assurances, instruments, certificates and documents for and in the name of
Assignor, and Assignor hereby irrevocably appoints the Agent the agent and
attorney-in-fact with full power of substitutions of Assignor so to do. This
power is coupled with an interest and is irrevocable. Without limiting the
generality of the foregoing, Assignor will obtain such waivers of lien, estoppel
certificates or subordination agreements as the Agent may reasonably require to
insure the priority of its security interest in the Collateral. Assignor also
shall furnish to the Agent such evidence as the Agent reasonably may require
from time to time to confirm the value of the Collateral.

(p) Exhibit “C” correctly sets forth all names and tradenames that Assignor has
used within the last five years, and also correctly sets forth the locations of
all of the chief executive offices of Assignor over the last five years.

(q) Assignor shall, at any time and from time to time, take such steps as the
Agent may reasonably request for the Agent (1) to obtain an acknowledgment, in
form and substance reasonably satisfactory to the Agent, of any bailee having
possession of any of the Collateral, stating that the bailee holds possession of
such Collateral on behalf of the Agent, (2) to obtain “control” of any
investment property, deposit accounts, letter-of-credit rights, or electronic
chattel paper (as such terms are defined by the Uniform Commercial Code as
enacted in the State of New York (the “UCC”) with corresponding provisions
thereof defining what constitutes “control” for such items of collateral) in
each case which are included as Collateral, with any agreements establishing
control to be in form and substance reasonably satisfactory to the Agent, and
(3) otherwise to insure the continued perfection and priority of the Agent’s
security interest in any of the Collateral and of the preservation of its rights
therein. If Assignor shall at any time, acquire a “commercial tort claim” (as
such term is defined in the UCC with respect to the Collateral or any portion
thereof) in excess of $250,000, Assignor shall promptly notify the Agent thereof
in writing, providing a reasonable description and summary thereof, and, upon
the request of Agent, shall execute a supplement to this Assignment in form and
substance acceptable to the Agent granting a security interest in such
commercial tort claim to the Agent.

(r) Assignor hereby authorizes the Agent, its counsel or its representative, at
any time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Collateral or any portion thereof
in such jurisdictions as the Agent may deem necessary or desirable in order to
perfect the security interests granted by Assignor under this Assignment or any
other Loan Document, and such financing statements may contain, among other
items as the Agent may deem advisable to include therein, the federal tax
identification number and state organizational number of Assignor.

(s) The transactions contemplated by this Assignment do not violate and do not
require that any filing, registration or other act be taken with respect to any
and all laws pertaining to the registration or transfer of securities, including
without limitation the Securities

 

K-9

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

Act of 1933, as amended, the Securities and Exchange Act of 1934, as amended,
and any and all rules and regulations promulgated thereunder or any similar
federal, state or local law, rule, regulation or orders (collectively, the
“Applicable Law”) hereafter enacted or analogous in effect, as the same are
amended and in effect from time to time (hereinafter referred to collectively as
the “Securities Laws”). Assignor shall at all times comply with the Securities
Laws as the same pertain to all or any portion of the Collateral or any of the
transactions contemplated by this Assignment.

(t) Except for the Loan Documents, Assignor is not a party to any contract or
agreement or subject to any restriction or requirement materially and adversely
affecting the Collateral, its business, operations or condition, financial or
otherwise.

(u) No transfer tax, deed tax, conveyance tax or similar tax will be payable as
a result of a transfer of the Collateral (whether by foreclosure, conveyance in
lieu of foreclosure or otherwise) by Assignor to the Agent.

(v) Each of the Organizational Agreements of the Companies provides that the
Equity Interests governed thereby are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.

6. General Covenants. Assignor covenants and agrees that, so long as this
Assignment is continuing:

(a) Except with respect to any Equity Interests that have been released as
provided in §5.5 of the Credit Agreement, Assignor shall not, without the prior
written consent of the Agent, which consent may be withheld by the Agent in its
sole and absolute discretion, directly or indirectly or by operation of law,
sell, transfer, assign, dispose of, pledge, convey, option, mortgage,
hypothecate or encumber any of the Collateral. [Assignor shall not, without the
prior written consent of Agent, which consent may be withheld by Agent in its
sole and absolute discretion, directly or indirectly or by operation of law,
sell, transfer, assign, dispose of, pledge, convey, option, mortgage,
hypothecate or encumber any of the managing interests of any of the Companies.]

(b) Assignor shall at all times defend the Collateral against all claims and
demands of all persons at any time claiming any interest in the Collateral
adverse to the Agent’s interest in the Collateral as granted hereunder.

(c) So long as this Assignment remains in effect, Assignor shall not, unless the
Equity Interests of such Company have been released pursuant to §5.5 of the
Credit Agreement (i) modify, amend, cancel, release, surrender, terminate or
permit the modification, amendment, cancellation, release, surrender or
termination of, any of the Organizational Agreements of any Company, or
(ii) dissolve, liquidate or to the extent within Assignor’s control under such
Organizational Agreements, permit the dissolution, liquidation or expiration of
any of the Companies or any of such Organizational Agreements, or (iii) seek the
partition of any of the assets of any of the Companies. Assignor shall not
permit any change in any manager or appointment of additional managers or
officers of a Company that is a limited liability company except in compliance
with Section 6(n). Any manager, if not an individual, shall be a Wholly-Owned
Subsidiary of REIT, and if an individual, shall be an officer of REIT.

 

K-10

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

(d) Assignor shall perform all of its duties, responsibilities and obligations
under each of the Organizational Agreements of each Company and with respect to
the Collateral, and shall diligently and in good faith protect the value of the
Collateral.

(e) Assignor shall pay or cause to be paid all taxes and other charges against
the Collateral, shall not use the Collateral illegally, and shall not suffer to
exist any material loss, theft, damage or destruction of the Collateral and
shall suffer to exist no levy, seizure or attachment of the Collateral.

(f) Assignor, at the request of the Agent, shall promptly take such actions as
the Agent may reasonably require to enforce or cause to be enforced the terms of
any of the Organizational Agreements of any Company, or any other contract,
agreement or instrument included in, giving rise to, creating, establishing,
evidencing or relating to the Collateral or to collect or enforce any claim for
payment or other right or privilege assigned to the Agent hereunder.

(g) Except for those items of the Collateral that are delivered to the Agent as
provided herein, the Collateral, and all records of Assignor relative to the
Collateral, are and will be kept at the office of Assignor located in Douglas
County, Nebraska. Assignor shall give the Agent not fewer than thirty (30) days
prior written notice of any change in the location of the Collateral or of such
records, and Assignor will not, without the prior written consent of the Agent,
move the Collateral or such records to a location outside of Douglas County,
Nebraska or keep duplicate records with respect to the Collateral at any address
outside such county.

(h) If any amounts are due from any of the Companies to Assignor, including,
without limitation, any amounts in respect of Distributions payable to Assignor
in the future, and the obligations to pay or repay such amount is to be
evidenced by a separate document or instrument, then as evidence of such
obligations, Assignor shall cause such Company to issue Assignor, as the
evidence of any obligations of such Company to pay Distributions to Assignor in
the future, a promissory note bearing the legend attached hereto as Exhibit “C”,
which note shall provide that all payments due under such promissory note are to
be paid directly to the Agent as required by and applied as provided in this
Assignment until the Secured Obligations are paid in full and the Lenders have
no further obligation to make any advances or issue Letters of Credit under the
Credit Agreement or this Assignment is otherwise terminated as provided herein.
No other evidence of such obligations shall be executed by such Company to
Assignor.

(i) Assignor shall promptly deliver to the Agent any note or other document or
instrument entered into after the date hereof which evidences, constitutes,
guarantees or secures any of the Distributions or any right to receive a
Distribution, which notes or other documents and instruments shall be
accompanied by such endorsements or assignments as the Agent may require to
transfer title to the Agent.

 

K-11

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

(j) So long as this Assignment shall remain in effect, Assignor shall, promptly
following receipt, forward to the Agent duplicate copies of any and all notices
of default under any of the Organizational Agreements of any Company or of any
failure by Assignor or any other Company to perform any obligation under any of
such Organizational Agreements.

(k) [Reserved].

(l) Anything herein to the contrary notwithstanding, (i) Assignor shall remain
liable under each of the Organizational Agreements of each Company and all other
contracts, agreements and instruments included in, giving rise to, creating,
establishing, evidencing or relating to the Collateral to the extent set forth
therein to perform all of its duties and obligations (including, without
limitation, any obligation to make capital contributions or provide other funds
to such entities) to the same extent as if this Assignment had not been
executed, (ii) the exercise by the Agent of any of its rights hereunder shall
not release Assignor from any of its duties or obligations under any of such
Organizational Agreements or any such contracts, agreements and instruments, and
(iii) neither the Agent nor any of the Lenders shall have any obligation or
liability under any of such Organizational Agreements or any such contract,
agreement or instrument by reason of this Assignment, nor shall the Agent or any
of the Lenders be obligated to perform any of the obligations or duties of
Assignor thereunder or to take any action to collect or enforce any claim for
payment or other right or privilege assigned to the Agent hereunder.

(m) Assignor shall not, without the prior written consent of the Agent, which
consent may be withheld by the Agent in its sole and absolute discretion, take
or permit to be taken any action which could result in the sale, reduction,
cancellation, dilution, diminution, conversion or withdrawal of any interest of
such Assignor in any of the Companies or omit to take any action necessary to
prevent any such sale, reduction, cancellation, dilution, diminution, conversion
or withdrawal, or otherwise take any action or omit to take any action that
would, in the exercise of the Agent’s judgment, jeopardize or diminish the
security interests or rights and benefits afforded to the Agent by the
Collateral. Without limiting the foregoing, such Assignor shall not consent to
or permit to occur the admission of any new member or equityholder, or the
creation of any new class of interest in any of the Companies or the issuance,
directly or indirectly, of any other equity or beneficial interest in any of the
Companies.

(n) Assignor has delivered to the Agent a resignation letter in the form of
Exhibit “E” attached hereto (each, a “Resignation Letter”) from each officer or
manager of each Company that provides that such Person has resigned its position
as an officer or manager of the Company, as applicable, effective upon receipt
of written notice from the Agent of the occurrence of an Event of Default.
Assignor shall within ten (10) days notify the Agent of any change in any such
officer or manager, or the addition of any other Person as an officer or
manager, and shall cause each officer or manager of the Company that may be
appointed after the date hereof to deliver to the Agent within ten (10) days of
such appointment or election a Resignation Letter satisfactory to the Agent.

(o) Assignor has delivered to the Agent an Acknowledgement in the form of
Exhibit “F” attached hereto from each Company.

 

K-12

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

7. Substitution, Exchanges, Additional Interest.

If Assignor shall at any time be entitled to receive or shall receive any cash,
certificate or other property, option or right, upon, in respect of, as an
addition to, or in substitution or exchange for any of the Collateral, whether
for value paid by Assignor or otherwise, Assignor agrees that the same shall be
deemed to be Collateral and shall be delivered directly to the Agent in each
case, accompanied by proper instruments of assignment and powers duly executed
by Assignor in such a form as may be reasonably required by the Agent, to be
held by the Agent subject to the terms hereof, as further security for the
Secured Obligations (except as otherwise provided herein with respect to the
application of the foregoing to the Secured Obligations). If Assignor receives
any of the foregoing directly, Assignor agrees to hold such cash or other
property in trust for the benefit of the Agent, and to surrender such cash or
other property to the Agent promptly following receipt of the same. In the event
that Assignor purchases or otherwise acquires or obtains any additional interest
in the Companies or any rights or options to acquire such interest, all rights
to receive profits, proceeds, accounts, income, dividends, distributions or
other payments as a result of such additional interest, rights and options shall
automatically be deemed to be a part of the Collateral. All certificates, if
any, representing such interests shall be promptly delivered to the Agent,
together with assignments related thereto, or other instruments appropriate to
transfer a certificate representing any such interest, duly executed in blank.

8. Events of Default. An Event of Default shall exist hereunder upon the
occurrence of any of the following:

(a) Assignor shall fail to duly and fully comply with any covenant, condition or
agreement in Section 5(a), 5(i), 5(j), 6(a), 6(c), 6(h), 6(i), 6(m) or 7 of this
Assignment;

(b) Assignor shall fail to, or Assignor shall fail to cause any other Person, to
duly and fully comply with any covenant, condition or agreement of this
Assignment (other than those specified in subsection (a) above or any default
excluded from any provision of a grace period or cure of defaults contained in
any other of the Loan Documents) and such failure is not cured in the applicable
time period provided in the Credit Agreement;

(c) The occurrence of an Event of Default under any of the other Loan Documents;

(d) Any amendment to or termination of a financing statement naming Assignor as
debtor and the Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by, or caused by, or at the instance of
Assignor or by, or caused by, or at the instance of any principal, member,
partner, shareholder or officer of Assignor without the prior written consent of
the Agent; or

(e) Any amendment to or termination of a financing statement naming Assignor as
debtor and Agent as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by any party other than Agent or Agent’s
counsel without the prior written consent of Agent and the effect of such filing
is not completely nullified to the reasonable satisfaction of Agent within ten
(10) days after notice to Assignor thereof.

 

K-13

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

9. Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default, the
Agent may take any action deemed by the Agent to be necessary or appropriate to
the enforcement of the rights and remedies of the Agent under this Assignment
and the Loan Documents, including, without limitation, the exercise of its
rights and remedies with respect to any or all of the Collateral. The remedies
of the Agent shall include, without limitation, all rights and remedies
specified in the Loan Documents and this Assignment, all remedies of the Agent
under applicable general or statutory law, and the remedies of a secured party
under the UCC, regardless of whether the UCC has been enacted or enacted in that
form in any other jurisdiction in which such right or remedy is asserted. In
addition to such other remedies as may exist from time to time, whether by way
of set off, banker’s lien, consensual security interest or otherwise, upon the
occurrence and during the continuance of an Event of Default, the Agent is
authorized at any time and from time to time, without notice to or demand upon
Assignor (any such notice or demand being expressly waived by Assignor) to
charge any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by the Agent to
or for the credit of or the account of Assignor against any and all of the
Secured Obligations, irrespective of whether or not the Agent shall have made
any demand for payment and although such Secured Obligations may be unmatured.
Any notice required by law, including, but not limited to, notice of the
intended disposition of all or any portion of the Collateral, shall be
reasonable and properly given if given in the manner prescribed for the giving
of notice herein, and, in the case of any notice of disposition, if given at
least ten (10) days prior to such disposition. The Agent may require Assignor to
assemble the Collateral and make it available to the Agent at any place to be
designated by the Agent which is reasonably convenient to both parties. It is
expressly understood and agreed that the Agent shall be entitled to dispose of
the Collateral at any public or private sale or sales, without recourse to
judicial proceedings and without either demand, appraisement, advertisement or
notice (except as such notice as is otherwise required under this Assignment) of
any kind, all of which are expressly waived, and that the Agent shall be
entitled to bid and purchase at any such sale. In the event that the Agent is
the successful bidder at any public or private sale of any note or other
document or instrument evidencing Assignor’s right to receive a Distribution,
the Agent shall be entitled to credit the amount bid by the Agent against the
obligations evidenced by such note, document or instrument rather than the
Secured Obligations. In the event that the Agent is the successful bidder at any
public or private sale of the Collateral or any portion thereof, the amount bid
by the Agent may be credited against the Secured Obligations as provided in the
Credit Agreement. To the extent the Collateral consists of marketable
securities, the Agent shall not be obligated to sell such securities for the
highest price obtainable, but shall sell them at the market price available on
the date of sale. The Agent shall not be obligated to make any sale of the
Collateral if it shall determine not to do so regardless of the fact that notice
of sale of the Collateral may have been given. The Agent may, without notice or
publication, adjourn any public sale from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. Each such
purchaser at any such sale shall hold the Collateral sold absolutely free from
claim or right on the part of Assignor. In the event that any consent, approval
or authorization of any governmental agency or commission will be necessary to
effectuate any such sale or sales, Assignor shall execute all such applications
or other instruments as the Agent may deem reasonably necessary to obtain such
consent, approval or authorization. The Agent may notify any account debtor or
obligor with respect to the Collateral to make payment directly to the Agent,
and may demand, collect,

 

K-14

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

receipt for, settle, compromise, adjust, sue for, foreclose or realize upon the
Collateral as the Agent may determine whether or not the Secured Obligations or
the Collateral are due, and for the purpose of realizing the Agent’s rights
therein, the Agent may receive, open and dispose of mail addressed to Assignor
and endorse notes, checks, drafts, money orders, documents of title or other
evidences of payment, shipment or storage of any form of Collateral on behalf
and in the name of Assignor, as its attorney in fact. In addition, Assignor
hereby irrevocably designates and appoints the Agent its true and lawful
attorney-in-fact either in the name of the Agent or Assignor to (i) sign
Assignor’s name on any Collateral, drafts against account debtors, assignments,
any proof of claim in any bankruptcy or other insolvency proceeding involving
any account debtor, any notice of lien, claim of lien or assignment or
satisfaction of lien, or on any financing statement or continuation statement
under the UCC; (ii) send verifications of accounts receivable to any account
debtor; and (iii) in connection with a transfer of the Collateral as described
above, sign in Assignor’s name any documents necessary to transfer title to the
Collateral to the Agent or any third party. All acts of said attorney in fact
are hereby ratified and approved and the Agent shall not be liable for any
mistake of law or fact made in connection therewith. This power of attorney is
coupled with an interest and shall be irrevocable so long as any amounts remain
unpaid on any of the Secured Obligations. All remedies of the Agent shall be
cumulative to the full extent provided by law, all without liability except to
account for property actually received, but the Agent shall have no duty to
exercise such rights and shall not be responsible for any failure to do so or
delay in so doing. Pursuit by the Agent of certain judicial or other remedies
shall not abate nor bar other remedies with respect to the Secured Obligations
or to other portions of the Collateral. The Agent may exercise its rights to the
Collateral without resorting or regard to other collateral or sources of
security or reimbursement for the Secured Obligations. In the event that any
transfer tax, deed tax, conveyance tax or similar tax is payable in connection
with the foreclosure, conveyance in lieu of foreclosure or otherwise of the
Membership Interests or other Collateral, Assignor shall pay such amount to the
Agent upon demand and if Assignor fails to pay such amount on demand, the Agent
may advance such amount on behalf of Assignor and the amount thereof shall
become a part of the Secured Obligations and bear interest at the Default Rate
until paid.

(b) If Assignor fails to perform any agreement or covenant contained in this
Assignment beyond any applicable period for notice and cure, the Agent may
itself perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment which Assignor shall fail to perform, and the cost
of such performance, together with any expenses, including reasonable attorneys’
fees actually incurred (including reasonable attorneys’ fees incurred in any
appeal) by the Agent in connection therewith, shall be payable by Assignor
within ten (10) days of written demand therefor and shall constitute a part of
the Secured Obligations and, if not paid within such ten (10) days of written
demand, shall bear interest at the Default Rate.

(c) Whether or not an Event of Default has occurred and whether or not the Agent
is the absolute owner of the Collateral, the Agent may take such action as the
Agent may deem necessary to protect the Collateral or its security interest
therein, the Agent being hereby authorized to pay, purchase, contest and
compromise any encumbrance, charge or lien which in the reasonable judgment of
the Agent appears to be prior or superior to its security interest, and in
exercising any such powers and authority to pay necessary out-of-pocket
expenses, employ counsel and pay reasonable attorney’s fees. Any such advances
made or expenses incurred by

 

K-15

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

the Agent shall be deemed advanced under the Loan Documents, shall increase the
indebtedness evidenced and secured thereby, shall be payable within ten
(10) days of written demand therefor and, if not paid within such ten (10) days
of written demand, and shall bear interest at the Default Rate.

(d) Any certificates or securities held by the Agent as Collateral hereunder
may, at any time, and at the option of the Agent, be registered in the name of
the Agent or its nominee, endorsed or assigned in blank or in the name of any
nominee and the Agent may deliver any or all of the Collateral to the issuer or
issuers thereof for the purpose of making denominational exchanges or
registrations or transfer or for such other purposes in furtherance of this
Assignment as the Agent may deem desirable. Except as provided in the
immediately succeeding sentence, Assignor shall retain the right to vote any of
the Collateral, as applicable, or exercise membership rights, as applicable, in
a manner not inconsistent with the terms of this Assignment and the other Loan
Documents, and the Agent hereby grants to Assignor its proxy to enable Assignor
to so vote any of the Collateral or exercise such membership rights, as
applicable (except that Assignor shall not have any right to exercise any such
power if the exercise thereof would violate or result in a violation of any of
the terms of this Assignment or any of the other Loan Documents). At any time
after the occurrence and during the continuance of any Event of Default, the
Agent or its nominee shall, upon written notice to Assignor and the applicable
Company, automatically have the sole and exclusive right to give all consents,
waivers and ratifications in respect of the Collateral and exercise all voting
and other membership, management, approval or other rights at any meeting of the
members or managers of such Company (and the right to call such meetings) or
otherwise (and to give written consents in lieu of voting thereon)
(collectively, the “Voting Rights”), and exercise any and all rights of
conversion, exchange, subscription or any of the rights, privileges or options
pertaining to such Collateral and otherwise act with respect thereto and
thereunder as if the Agent or its nominee were the absolute owner thereof (all
of such rights of Assignor ceasing to exist and terminating upon the occurrence
and during the continuance of an Event of Default) including, without
limitation, the right to exchange, at its discretion, any and all of such
Collateral upon the merger, consolidation, reorganization, recapitalization or
the readjustment of the issuer thereof, all without liability except to account
for property actually received and in such manner as the Agent shall determine
in its sole and absolute discretion, but the Agent shall have no duty to
exercise any of the aforesaid rights, privileges or options and shall not be
responsible for the failure to do so or delay in so doing. The exercise by the
Agent of any of its rights and remedies under this Section 9(d) shall not be
deemed a disposition of collateral under Article 9 of the UCC nor an acceptance
by the Agent of any of the Collateral in satisfaction of the Secured
Obligations.

(e) Upon the written demand of the Agent following the occurrence of and during
the continuance of an Event of Default, Assignor shall deliver or cause to be
delivered to the Agent or the Agent’s designee copies of all books, records,
contracts, Leases, other loan documents, files and other correspondence relating
to each Company, or any property owned by any Company, and upon the foreclosure,
conveyance in lieu of foreclosure or otherwise of the Membership Interests which
constitute 100% of the Membership Interests in a Company, Assignor shall deliver
or cause to be delivered to the Agent or the Agent’s designee original versions
of all of such instruments relating to such Company.

 

K-16

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Assignment or any other Loan Document to
the contrary, any reference in this Assignment or any other Loan Document to
“the continuance of a default” or “the continuance of an Event of Default” or
any similar phrase shall not create or be deemed to create any right of Assignor
or any other party to cure any default following the expiration of any
applicable grace or notice and cure period.

10. Duties of the Agent. The powers conferred on the Agent hereunder are solely
to protect its interest in the Collateral and shall not impose any duty upon it
to exercise any such powers. The Agent’s duty with reference to the Collateral
shall be solely to use slight care in the custody and preservation of the
Collateral, which shall not include any steps necessary to preserve rights
against prior parties. The Agent shall have no responsibility or liability for
the collection of any Collateral or by reason of any invalidity, lack of value
or uncollectability of any of the payments received by it.

11. Indemnification.

(a) It is specifically understood and agreed that this Assignment shall not
operate to place any responsibility or obligation whatsoever upon the Agent or
any of the Lenders, or cause the Agent or any of the Lenders to be, or to be
deemed to be, a member in any of the Companies and that in accepting this
Assignment, the Agent and the Lenders neither assume nor agree to perform at any
time whatsoever any obligation or duty of Assignor relating to the Collateral or
under any of the Organizational Agreements of the Companies or any other
mortgage, indenture, contract, agreement or instrument to which the Companies
are a party or to which they are subject, all of which obligations and duties
shall be and remain with and upon Assignor.

(b) Assignor agrees to indemnify, defend and hold the Agent and the Lenders
harmless from and against any and all claims, expenses, losses and liabilities
growing out of or resulting from this Assignment (including, without limitation,
enforcement of this Assignment) or acts taken or omitted to be taken by the
Agent or the Lenders hereunder or in connection therewith, except claims,
expenses, losses or liabilities resulting from the Agent’s or such Lender’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction after the expiration of all applicable appeal periods.

(c) Assignor, within ten (10) days of written demand shall pay to the Agent the
amount of any and all reasonable out-of-pocket expenses, including, without
limitation, the reasonable fees and disbursements of counsel actually incurred
(including those incurred in any appeal), and of any experts and agents, which
the Agent may incur in connection with (i) the administration of this
Assignment, (ii) the sale of, collection from, or other realization upon, any of
the Collateral, (iii) the exercise or enforcement of any of the rights of the
Agent hereunder, or (iv) the failure by Assignor or any Company to perform or
observe any of the provisions hereof.

 

K-17

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

12. Security Interest Absolute. All rights of the Agent, and the security
interests hereunder, and all of the obligations secured hereby, shall be
absolute and unconditional, irrespective of:

(a) Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;

(b) Any change in the time (including any extension of the maturity date of the
Note), manner or place of payment of, or in any other term of, all or any of the
Secured Obligations or any other amendment or waiver of or any consent to any
departure from the Loan Documents;

(c) Any exchange, release or nonperfection of any other collateral for the
Secured Obligations, or any release or amendment or waiver of or consent to
departure from any of the Loan Documents with respect to all or any part of the
Secured Obligations; or

(d) Any other circumstance (other than payment of the Secured Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
Assignor, any Company or any third party for the Secured Obligations or any part
thereof.

13. Amendments and Waivers. No amendment or waiver of any provision of this
Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by the Agent and
Assignor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No course of
dealing, delay or omission of the Agent to exercise any right, power or remedy
accruing upon any Default or Event of Default shall exhaust or impair any such
right, power or remedy or shall be construed to be a waiver of any such Event of
Default, or acquiescence therein; and every right, power and remedy given by
this Assignment to the Agent may be exercised from time to time and as often as
may be deemed expedient by the Agent. No notice to or demand upon Assignor shall
entitle Assignor to other or further notice or demand in similar or other
circumstances. Failure on the part of the Agent to complain of any act or
failure to act which constitutes an Event of Default, irrespective of how long
such failure continues, shall not constitute a waiver by the Agent of the
Agent’s rights hereunder or impair any rights, powers or remedies consequent on
any Event of Default. Assignor hereby waives to the extent permitted by law all
rights which Assignor has or may have under and by virtue of the UCC and any
federal, state, county or municipal statute, regulation, ordinance, Constitution
or charter, now or hereafter existing, similar in effect thereto providing any
right of Assignor to notice and to a judicial hearing prior to seizure by the
Agent of any of the Collateral. Assignor hereby waives and renounces for itself,
its heirs, successors and assigns, presentment, demand, protest, advertisement
or notice of any kind (except for any notice required by law or the Loan
Documents) and all rights to the benefits of any statute of limitations and any
moratorium, reinstatement, marshaling, forbearance, valuation, stay, extension,
homestead, redemption and appraisement now provided or which may hereafter be
provided by the Constitution and laws of the United States and of any state
thereof, both as to itself and in and to all of its property, real and personal,
against the enforcement of this Assignment and the collection of any of the
Secured Obligations.

14. Continuing Security Interest; Transfer of Note; Release of Collateral. This
Assignment shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the indefeasible payment in full
of the Secured Obligations and the Lenders have no further obligation to make
any advances or issue Letters of Credit under the Credit

 

K-18

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

Agreement, (b) be binding upon Assignor and its permitted heirs, successors and
assigns, and (c) inure, together with the rights and remedies of the Agent
hereunder, to the benefit of the Agent and the Lenders and their respective
successors, transferees and assigns. Upon the indefeasible payment in full of
the Secured Obligations and the termination or expiration of any obligation of
the Lenders to make further advances or issue Letters of Credit under the Credit
Agreement, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to Assignor. Upon any such termination, the Agent
will, at Assignor’s expense, execute and deliver to Assignor such documents as
Assignor shall reasonably request to evidence such termination.

15. Modifications, Etc. Assignor hereby consents and agrees that the Agent may
at any time and from time to time, without notice to or further consent from
Assignor, either with or without consideration, surrender any property or other
security of any kind or nature whatsoever held by it or by any person, firm or
corporation on its behalf or for its account, securing the Secured Obligations;
substitute for any Collateral so held by it, other collateral of like kind;
agree to modification of the terms of the Loan Documents; extend or renew the
Loan Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period; grant releases, compromises and
indulgences with respect to the Loan Documents to any persons or entities now or
hereafter liable thereunder or hereunder; release any guarantor, endorser or any
other person or entity liable with respect to the Secured Obligations; or take
or fail to take any action of any type whatsoever; and no such action which the
Agent shall take or fail to take in connection with the Loan Documents, or any
of them, or any security for the payment of the Secured Obligations or for the
performance of any obligations or undertakings of Assignor, nor any course of
dealing with Assignor or any other person, shall release Assignor’s obligations
hereunder, affect this Assignment in any way or afford Assignor any recourse
against Lender.

16. Securities Act. In view of the position of Assignor in relation to the
Collateral, or because of other current or future circumstances, a question may
arise under the Securities Laws or the Organizational Agreements of the
Companies with respect to any disposition of the Collateral permitted hereunder.
Assignor recognizes that the Organizational Agreements of the Companies strictly
limit transfers of the Membership Interests, as the case may be, and the
admission of substitute members to the Companies. Assignor understands that
compliance with the Securities Laws and the Organizational Agreements of the
Companies might very strictly limit the course of conduct of the Agent if the
Agent were to attempt to dispose of all or any part of the Collateral in
accordance with the terms hereof, and might also limit the extent to which or
the manner in which any subsequent transferee of any Collateral could dispose of
the same. Similarly, there may be other legal restrictions or limitations
affecting the Agent in any attempt to dispose of all or part of the Collateral
in accordance with the terms hereof under applicable Blue Sky or other state
securities laws or similar Applicable Law analogous in purpose or effect.
Assignor recognizes that in light of the foregoing restrictions and limitations
the Agent may, with respect to any sale of the Collateral, limit the purchasers
to those who will agree, among other things, to acquire such Collateral for
their own account, for investment, and not with a view to the distribution or
resale thereof and who are able to satisfy any conditions or requirements set
forth in the Organizational Agreements of the Companies and the Agent may sell
the Collateral in parcels and at such times and to such Persons as the Agent may
reasonably determine is necessary to comply with such conditions or
requirements. Assignor acknowledges and agrees that in light of the foregoing
restrictions and limitations, the Agent in its sole and

 

K-19

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

absolute discretion may, in accordance with Applicable Law and the
Organizational Agreements of the Companies, (a) proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Collateral or part thereof shall have been filed under the Securities Laws
(b) approach and negotiate with a single potential purchaser to effect such sale
and (c) sell portions of the Collateral separately and at such times and in such
manner to such Persons as the Agent may reasonably determine is necessary to
comply with such conditions and requirements. Assignor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller if such sale were a public sale without such restrictions. In the event
of any such sale, the Agent shall incur no responsibility or liability for
selling all or any part of the Collateral in accordance with the terms hereof at
a price that the Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached or if all the Collateral were sold at a single sale. Assignor further
agrees that any sale or sales by the Agent of the Collateral made as provided in
this Section 16 shall be commercially reasonable. The provisions of this
Section 16 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Agent sells. The Agent and the Lenders shall not be liable to
Assignor for any loss in value of the Collateral by reason of any delay in the
sale of the Collateral.

17. Governing Law; Terms. THIS ASSIGNMENT SHALL PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW BE GOVERNED BY AND CONSTRUED UNDER THE LAWS
OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT OF PROCEDURAL AND SUBSTANTIVE
MATTERS RELATING ONLY TO THE CREATION, PERFECTION AND FORECLOSURE OF SECURITY
INTERESTS AND LIENS, AND ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE
COLLATERAL, WHICH MATTER SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

18. Notices. Each notice, demand, election or request provided for or permitted
to be given pursuant to this Assignment (hereinafter in referred to as a
“Notice”) must be in writing and shall be deemed to have been properly given or
served if given in the manner prescribed in the Credit Agreement if given to
Assignor.

19. Counterparts. This Assignment and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Assignment it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

20. No Unwritten Agreements. THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

K-20

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

21. Miscellaneous. Time is of the essence of this Assignment. Title or captions
of sections or paragraphs hereof are for convenience only and neither limit nor
amplify the provisions hereof. If, for any circumstances whatsoever, fulfillment
of any provision of this Assignment shall involve transcending the limit of
validity presently prescribed by applicable law, the obligation to be fulfilled
shall be reduced to the limit of such validity; and if any clause or provision
herein operates or would prospectively operate to invalidate this Assignment, in
whole or in part, then such clause or provision only shall be held for naught,
as though not herein contained, and the remainder of this Assignment shall
remain operative and in full force and effect.

[Remainder of page intentionally left blank.]

 

K-21

ASSIGNMENT OF INTERESTS (CONDOR)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and the Agent have executed this Assignment under
seal on the date first above written.

 

ASSIGNOR:                                    
                                                  , a
                                                                             
By:     Name:     Title:       [SEAL] AGENT: KEYBANK NATIONAL ASSOCIATION, as
the Agent By:     Name:     Title:    

 

Doc ID

Include Draft

   [SIGNATURE PAGE TO ASSIGNMENT OF INTERESTS (CONDOR)]    Include Date Include
Time    K-22   



--------------------------------------------------------------------------------

EXHIBIT “A”

COMPANIES

 

NAME OF ENTITY

 

FORMATION
DOCUMENTS

 

STATE OF
FORMATION

   TYPE OF
INTEREST      CERTIFICATE
NUMBER      PROPERTY               

 

EXHIBIT “A” TO ASSIGNMENT OF INTERESTS (CONDOR)

K-23



--------------------------------------------------------------------------------

EXHIBIT “B”

FORM OF POWER

IRREVOCABLE CERTIFICATE POWER

FOR VALUE RECEIVED, the undersigned (hereinafter referred to as “Assignor”) has
fully and irrevocably granted, assigned and transferred and hereby does fully
and irrevocably grant, assign and transfer to
                                                      and the successors,
transferees, assigns and personal representatives thereof (hereinafter
collectively referred to as “Assignee”) the following property:

[            ] shares of [units/limited liability company interests] of
[                    ], a [                    ], represented by certificate
number [            ].

Assignor hereby irrevocably appoints Assignee to be Assignor’s true and lawful
attorney-in-fact, with full power of substitution, and empowers Assignee, for
and in the name and stead of Assignor, to sell, transfer, hypothecate, liquidate
or otherwise dispose of all of or any portion of the above-described securities,
from time to time, and, for that purpose, to make, sign, execute and deliver any
documents or perform any other act necessary for such sale, transfer,
hypothecation, liquidation or other disposition. Assignor acknowledges that this
appointment is coupled with an interest and shall not be revocable by Assignor’s
dissolution or any other reason. Assignor hereby ratifies and approves all acts
that Assignee or any substitute therefor shall do by virtue hereof.

IN WITNESS WHEREOF, the undersigned has executed and sealed this power as of
this              day of                 ,             .

 

                                                                              
       , a                                          
                                        By:     Name:     Title:    

 

EXHIBIT “B” TO ASSIGNMENT OF INTERESTS (CONDOR)

K-24



--------------------------------------------------------------------------------

EXHIBIT “C”

PROMISSORY NOTE LEGEND

“THIS NOTE HAS BEEN PLEDGED BY                              (“ASSIGNOR”) TO
KEYBANK NATIONAL ASSOCIATION, AS THE AGENT (THE “AGENT”), PURSUANT TO AN
ASSIGNMENT OF INTERESTS DATED                     , 201_ (AS THE SAME MAY BE
MODIFIED, AMENDED OR RESTATED FROM TIME TO TIME, THE “ASSIGNMENT”). ALL AMOUNTS
PAYABLE TO ASSIGNOR PURSUANT TO THIS NOTE SHALL BE PAID DIRECTLY TO THE AGENT AS
REQUIRED BY THE ASSIGNMENT.”

 

EXHIBIT “C” TO ASSIGNMENT OF INTERESTS (CONDOR)

K-25



--------------------------------------------------------------------------------

EXHIBIT “D”

DESCRIPTION OF “DEBTOR” AND “SECURED PARTY”

 

A. Debtor:

                             , a                     . Debtor has been using or
operating under said name and identity or corporate structure without change
since                     .

Names and Tradenames used within last five years:                 

Location of all chief executive offices over last five years:
                        .

Organizational Number:                         

 

B. Secured Party:

KEYBANK NATIONAL ASSOCIATION, as the Agent.

 

EXHIBIT “D” TO ASSIGNMENT OF INTERESTS (CONDOR)

K-26



--------------------------------------------------------------------------------

EXHIBIT “E”

FORM OF RESIGNATION LETTER

[DATE]

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention: Real Estate Capital Services

Ladies and Gentlemen:

The undersigned hereby irrevocably tenders its resignation as [an officer][a
manager] of [NAME OF COMPANY], a              limited liability company (the
“Company”), which resignation shall become effective at the time specified in
any written notice from you advising the Company that an Event of Default has
occurred under that certain Credit Agreement dated as of March 1, 2017, among
Condor Hospitality Limited Partnership, KeyBank National Association, as the
Agent, and the other parties thereto (as the same may be varied, extended,
supplemented, consolidated, amended, replaced, renewed, modified or restated,
the “Credit Agreement”; capitalized terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Credit Agreement). The
undersigned acknowledges and agrees that the undersigned shall have no right or
obligation to inquire or verify whether any Event of Default has occurred, and
notwithstanding any claim of any other Person to the contrary, the foregoing
resignation shall be effective upon the Company’s receipt from you of the notice
described above. The undersigned further agrees that any such notice shall be
effective if delivered to the undersigned at the address set forth below (or at
such other address of which the undersigned shall have notified the Agent in
accordance with the notice provision set forth in the Credit Agreement).

 

  Name:    

 

Title:    

 

Address: c/o                                          
                                 

 

 

 

Attention:                                                              

 

EXHIBIT “E” TO ASSIGNMENT OF INTERESTS (CONDOR)

K-27



--------------------------------------------------------------------------------

EXHIBIT “F”

FORM OF ACKNOWLEDGMENT

(NAME OF PLEDGED COMPANY)

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00), and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned [NAME OF PLEDGED COMPANY] (“Pledged
Company”), being a “Company” as defined in that certain Assignment of Interests
dated as of                 , 201_ (the “Assignment”) from
                                     (“Assignor”) to KEYBANK NATIONAL
ASSOCIATION, as the Agent (the “Agent”), do hereby:

(a) consent to the execution and delivery of the Assignment by Assignor, a copy
of which has been delivered to Pledged Company;

(b) acknowledge and represent to the Agent and the Lenders that all conditions
and requirements, if any, set forth in the “Organizational Agreements” governing
Pledged Company and all other agreements, if any, with respect to the assignment
by Assignor to the Agent of the “Membership Interests” and the “Distributions”
(in each case as defined in the Assignment) and a subsequent transfer to the
Agent, the Lenders, or any nominee thereof or any purchaser (a “Purchaser”) of
the Membership Interests and the Distributions, in the event that the Agent
exercises its remedies under the Assignment, by foreclosure, a conveyance in
lieu thereof or otherwise, have been satisfied, and acknowledge and agree that
it has reflected such assignment to the Agent pursuant to the Assignment in its
books and records and shall take such actions, without regard to any notice or
demand by Assignor to Pledged Company, as the Agent, the Lenders or any nominee
thereof or any other Purchaser of the Membership Interests and the Distributions
may deem necessary to reflect (i) the assignment of the Membership Interests and
the Distributions to the Agent or (ii) the transfer of the Membership Interests
and Distributions to the Agent, the Lenders, any nominee thereof or any
Purchaser, in their respective books and records. Pledged Company acknowledges
that any Purchaser that acquires the Membership Interests by foreclosure,
conveyance in lieu thereof or otherwise shall automatically and without further
action be recognized as a substitute Member of Pledged Company in the place of
Assignor, without the necessity of any other consent or approval of any member
or manager of Pledged Company or other Person or the payment of any fees or
expenses;

(c) agree to cooperate with the Agent, the Lenders, any nominee thereof, or any
other Purchaser in executing and filing any amendments to the certificate or
agreement of Pledged Company and any other registrations or qualifications to do
business as the Agent, the Lenders, any nominee thereof or such Purchaser may
deem necessary upon a transfer of the Membership Interests and the Distributions
by foreclosure, conveyance in lieu thereof or otherwise;

(d) acknowledge and represent that no default or event which, with the giving of
notice or the passage of time, could become a default has occurred as to
Assignor under the Organizational Agreements of Pledged Company and all capital
contributions required of Assignor pursuant to the Organizational Agreements of
Pledged Company as of the date hereof have been made, and that Assignor has no
further obligation to contribute capital to Pledged Company;

 

EXHIBIT “F” TO ASSIGNMENT OF INTERESTS (CONDOR)

K-28



--------------------------------------------------------------------------------

(e) acknowledge that it has received proper notice from Assignor to pay directly
to the Agent, to the extent required by the Assignment, all Distributions now or
hereafter distributable or payable by Pledged Company to Assignor pursuant to
the Organizational Agreements of Pledged Company, and agree it will pay such
Distributions to the Agent at 127 Public Square, Cleveland, Ohio 44114-1306, or
to such other address as the Agent may designate in writing, without any
additional notification or authorization from Assignor;

(f) represent to the Agent that (i) the books and records of Pledged Company
indicate that Assignor is the owner of the Membership Interests and the
Distributions, and (ii) it has not received any notice of, and is not otherwise
aware of, any assignment of, security interest in, or lien or encumbrance on, or
with respect to, such Membership Interests or Distributions other than the lien
of the Agent;

(g) agree that the Agent and its representatives may inspect the books and
records of Pledged Company at the place of business of Pledged Company at
                         or at any other location of any of the books and
records of Pledged Company during normal business hours, and that Assignor may
disclose to the Agent information and reports concerning its financial condition
and affairs and the financial condition and affairs of Pledged Company;

(h) agree to send copies to the Agent at the address referenced in
subparagraph (e) above of any and all notices that are sent to Assignor pursuant
to the Organizational Agreements of Pledged Company;

(i) agree that if any amounts are due from Pledged Company to Assignor and the
obligation to repay such amount is to be evidenced by a separate document, then
as evidence of such indebtedness, Pledged Company shall issue to Assignor a
promissory note which contains the following legend: “THIS NOTE HAS BEEN PLEDGED
BY                      (“ASSIGNOR”) TO KEYBANK NATIONAL ASSOCIATION, AS THE
AGENT (THE “AGENT”) PURSUANT TO AN ASSIGNMENT OF INTERESTS DATED AS OF
                    , 201_ (THE “ASSIGNMENT”). ALL AMOUNTS PAYABLE TO ASSIGNOR
PURSUANT TO THIS NOTE SHALL BE PAID DIRECTLY TO THE AGENT AS REQUIRED BY THE
ASSIGNMENT,” and Pledged Company shall cause Assignor to deliver such promissory
note to the Agent as required by the terms of the Assignment. No other evidence
of such obligation shall be executed by Pledged Company to Assignor. As of the
date hereof, there are no amounts owed to Assignor by Pledged Company other than
Distributions to be made in accordance with the Organizational Agreements of
Pledged Company, and there are no notes, documents, instruments or other
agreements evidencing, constituting, guaranteeing or securing any Distributions;

(j) to distribute any Distributions in accordance with the provisions of the
Assignment and the Credit Agreement;

(k) covenant and agree to give the Agent written notice at the address provided
in paragraph (e) above properly specifying wherein Assignor under the
Organizational Agreements of Pledged Company has failed to perform any of the
covenants or obligations of Assignor

 

EXHIBIT “F” TO ASSIGNMENT OF INTERESTS (CONDOR)

K-29



--------------------------------------------------------------------------------

thereunder, and agree that the Agent shall have the right, but not the
obligation, within thirty (30) days after receipt by the Agent of such notice
(or within such additional time as is reasonably required to correct any such
default) to correct or remedy, or cause to be corrected or remedied, each such
default before Pledged Company may take any action under the Organizational
Agreements of Pledged Company by reason of such default;

(l) acknowledge and agree that the representations, warranties, covenants and
agreements contained in this Acknowledgment constitute a material inducement to
the Agent and the Lenders to enter into the Loan Documents and the transactions
contemplated hereby and thereby and that without the execution and delivery of
this Acknowledgment the Agent and the Lenders would not have entered into the
Loan Documents and the transactions contemplated hereby and thereby;

(m) acknowledge and agree that neither the Agent nor any Lender shall have any
obligation or liability under the Organizational Agreements of Pledged Company
or any other agreement between Assignor and Pledged Company by virtue of the
Assignment or any of the other Loan Documents, nor shall the Agent or any Lender
be obligated to perform any of the obligations or duties of Assignor thereunder;

(n) agree that upon the occurrence and during the continuance of any Event of
Default, all rights of Assignor to exercise the Voting Rights in Pledged Company
shall, upon notice by the Agent to Assignor and Pledged Company, automatically
terminate and cease to exist and all such rights shall thereupon be
automatically vested in the Agent who shall thereupon have the sole and
exclusive right to exercise such Voting Rights;

(o) covenant and agree that it shall not take any action of any kind or nature
whatsoever, either directly or indirectly, to oppose, impede, obstruct, hinder,
frustrate, enjoin or otherwise interfere with the legal and rightful exercise by
the Agent of any of the Agent’s rights and remedies against or with respect to
the Loan, the Collateral, this Acknowledgment or any of the other Loan
Documents, and shall not, either directly or indirectly, cause any other Person
to take any of the foregoing actions; and

(p) covenant and agree to cooperate fully and completely with the legal and
rightful exercise by the Agent of any of the Agent’s rights and remedies against
or with respect to the Collateral, this Acknowledgment or any of the Loan
Documents.

Except as otherwise provided herein, capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Assignment.
This Acknowledgment shall be binding upon the parties hereto and their
successors, successors-in-title and assigns. This Acknowledgment shall pursuant
to Section 5-1401 of the New York General Obligations Law be governed and
construed under the laws of the State of New York.

This Acknowledgment may be executed in several counterparts, each of which when
so executed and delivered shall be an original, and all of which together shall
constitute one instrument.

[Remainder of page intentionally left blank.]

 

EXHIBIT “F” TO ASSIGNMENT OF INTERESTS (CONDOR)

K-30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set its hand and seal this
             day of                         , 201_.

 

PLEDGED COMPANY: [INSERT SIGNATURE BLOCK FOR PLEDGED COMPANY]

 

K-31



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Commitment    Commitment Percentage  

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention: Tom Schmitt

Telephone: 770-510-2109

Facsimile: 770-510-2195

   $45,000,000.00      50 % 

LIBOR Lending Office:

Same as Above

     

The Huntington National Bank

200 Public Square, 7th Floor

Cleveland, Ohio 44114

Attention: Scott A. Childs

Telephone: 216-515-6529

Facsimile: 888-987-9315

   $45,000,000.00      50 % 

LIBOR Lending Office:

Same as Above

     

TOTAL

   $90,000,000.00      100 % 

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.3

INITIAL BORROWING BASE PROPERTIES,

TIER I PROPERTIES AND TIER II PROPERTIES

 

Property Name

  

            City             

           State                      Rooms             Tier I Properties      
   1   SpringHills Suites    San Antonio      TX        116   2   Hilton Garden
Inn    Solomons      MD        100     Tier II Properties          3   Supertel
   Creston      IA        41   4   Super 8    Billings      MT        106   5  
Quality Inn    Solomons      MD        60   6   Comfort Suites    South Bend   
  IN        135   7   Super 8    Creston      IA        121   8   Key West Inn
   Key Largo      FL        40   9   Comfort Inn    New Castle      PA        79
  10   Quality Inn    Morgantown      WV        80   11   Comfort Inn    Ft.
Wayne      IN        127   12   Comfort Inn    Warsaw      IN        71   13  
Comfort Inn    Lafayette      IN        62   14   Days Inn    Bossier City     
LA        176             

 

 

   

Total

           1,375  

 

Schedule 1.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 2.9(a)

PERMITTED ACQUISITIONS

 

Property Name

               City                        State           
        Rooms          

1    Home2 Suites

   Round Rock    TX      91  

2    Home2 Suites

   Lexington    KY      103  

3    Home2 Suites

   Tallahassee    FL      132  

4    Home2 Suites

   Memphis    TN      105 *          

 

 

 

 

* Will not be Borrowing Base Property

 

Schedule 2.9(a) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 2.9(b)

PERMITTED REFINANCES

 

Debt

   Payoff Amount  

Great Western Bank (Revolving Credit Facility)

   $ 3,158.61  

Latitude / NorthMarq

   $ 11,181,783.99  

Western Alliance Bank (MOA Portfolio)

   $ 4,630,171.25  

Western Alliance Bank (South Portfolio)

   $ 2,741,110.78  

Morgan Stanley / PNC Real Estate

   $ 936,232.72  

Cantor / Wells Fargo

   $ 5,847,972.38  

Huntington

   $ 7,354,814.52     

 

 

 

Total

   $ 32,695,244.25     

 

 

 

 

Schedule 2.9(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 4.3

ACCOUNTS

None.

 

Schedule 4.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.3

BORROWING BASE QUALIFICATION DOCUMENTS

With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included as a Borrowing Base Property, each of the
following:

(a) Description of Property. A narrative description of the Real Estate, the
improvements thereon and other information required pursuant to §5.3 and
evidence of compliance with the requirements of §7.20.

(b) Security Documents.

(i) With respect to any Tier I Properties and Tier II Properties included as a
Borrowing Base Property prior to the occurrence of the Qualified Capital Raise,
a Mortgage, Assignment of Leases and Rents, a joinder and supplement to the
Security Agreement and such other Security Documents relating to such Real
Estate, including any amendments to or additional Security Documents, in order
to grant to the Agent, for the benefit of the Lenders, a first priority lien and
security interest (subject to any Liens expressly permitted with respect thereto
by §8.2) in such Borrowing Base Property and all assets of the TRS Lessee, duly
executed and delivered by the respective parties thereto, and the Agent shall
have recorded such Security Documents, amendments, UCC financing statements or
amendments thereto as the Agent may reasonably require.

(ii) With respect to any Tier I Properties included as a Borrowing Base Property
commencing upon the occurrence of the Qualified Capital Raise and continuing
thereafter, such Security Documents relating to the Equity Interests in each
Subsidiary directly or indirectly owning or leasing (including TRS Lessee) any
such Real Estate, including any amendments to or additional Security Documents,
in order to grant to the Agent, for the benefit of the Lenders, a first priority
lien and security interest (subject to any Liens expressly permitted with
respect thereto by §8.2) in such Equity Interests in each Subsidiary directly or
indirectly owning or leasing (including TRS Lessee) such Real Estate and in each
other Subsidiary, duly executed and delivered by the respective parties thereto
(which with respect to such Borrowing Base Property shall include, if required
by the Agent, the delivery to Agent of certificates evidencing such Equity
Interests together with such transfer powers or assignments as the Agent may
reasonably require), and the Agent shall have recorded such UCC financing
statements or amendments thereto as the Agent may reasonably require.

(c) Authority Documents. If such Real Estate is owned or leased by a Subsidiary
Guarantor, such organizational and formation documents of such Subsidiary
Guarantor as the Agent shall require.

(d) Opinion. If required by the Agent, the favorable legal opinion of counsel to
the Borrower or such Subsidiary Guarantor, from counsel reasonably acceptable to
the Agent, addressed to the Lenders and the Agent covering the due
authorization, execution, delivery and enforceability of such Security
Documents, the Joinder Agreement and such other matters as the Agent shall
reasonably request.

 

Schedule 5.3 – Page 1



--------------------------------------------------------------------------------

(e) Perfection of Liens. Evidence reasonably satisfactory to the Agent that the
Security Documents are effective to create in favor of the Agent a legal, valid
and enforceable first lien or security title and security interest in the
Collateral subject thereto and that all filings, recordings, deliveries of
instruments and other actions necessary or desirable to protect and preserve
such liens or security title or security interests have been duly effected.

(f) Survey and Taxes. With respect to the Borrowing Base Properties, a current
Survey of such Real Estate or with respect to the Initial Borrowing Base
Properties that are Tier II Properties, the most recent Survey, of such Real
Estate and evidence of payment of all taxes, assessments and municipal charges
on such Real Estate, which on the date of determination are required to have
been paid under §7.8.

(g) Title Insurance; Title Exception Documents. The Title Policy (or “marked”
commitment/pro forma policy for a Title Policy) covering such Real Estate,
including all endorsements thereto, and together with proof of payment of all
fees and premiums for such policy, and true and accurate copies of all documents
listed as exceptions under such policy.

(h) Mezzanine Endorsement. If required by Agent in connection with any pledge of
Equity Interests, an ALTA Form 16-06 Mezzanine Financing endorsement or
equivalent to the Title Policy relating to such Borrowing Base Property in form
and substance reasonably satisfactory to Agent, together with proof of payment
of all premiums for such endorsement (provided that no Mezzanine Financing
endorsement shall be required with respect to the Initial Borrowing Base
Properties).

(i) UCC Certification; Bankruptcy and Litigation Searches. A certification from
the Title Insurance Company, records search firm, or counsel satisfactory to the
Agent that a search of the appropriate public records designated by Agent,
disclosed no (i) financing statements which affect any property, rights or
interests of the Borrower or such Subsidiary Guarantor except to the extent that
the same are discharged and removed prior to or simultaneously with the
inclusion of the Real Estate and/or Equity Interests in the Collateral,
(ii) bankruptcy filings, or (iii) judgments (except those that are approved by
Agent).

(j) Material Contracts. A true copy of the Operating Lease, Management Agreement
and Franchise Agreement relating to such Real Estate, which shall be in form and
substance reasonably satisfactory to the Agent, and with respect to the
Management Agreement for each Tier I Property and upon request of Agent with
respect to each Tier II Property, an assignment of such Management Agreement and
a subordination of the manager’s rights thereunder to the rights of Agent and
the Lenders under the Loan Documents, and with respect to the Franchise
Agreement, a comfort letter in form and substance satisfactory to Agent.

(k) Subordination Agreements. A subordination and attornment agreement from the
TRS Lessee of such Real Estate as required by Agent, each such agreement to be
in form and substance reasonably satisfactory to Agent.

(l) Estoppel Certificates. If requested by Agent, an estoppel certificate from
the TRS Lessee of such Real Estate and such certificate to be dated after
execution of the applicable Operating Lease and in any event not more than
thirty (30) days prior to the inclusion of such Real Estate as a Borrowing Base
Property, each such estoppel certificate to be in form and substance reasonably
satisfactory to Agent.

 

Schedule 5.3 – Page 2



--------------------------------------------------------------------------------

(m) Certificates of Insurance. Each of (i) a current certificate of insurance as
to the insurance maintained by the Borrower or such Subsidiary Guarantor on such
Real Estate (including flood insurance if necessary) from the insurer or an
independent insurance broker dated as of the date of determination, identifying
insurers, types of insurance, insurance limits, and policy terms; (ii) certified
copies of all policies evidencing such insurance (or certificates therefor
signed by the insurer or an agent authorized to bind the insurer); and
(iii) such further information and certificates from the Borrower or such
Subsidiary Guarantor, its insurers and insurance brokers as the Agent may
reasonably request, all of which shall be in compliance with the requirements of
this Agreement.

(n) Property Condition Report. A property condition report from a firm of
professional engineers or architects selected by Borrower or Subsidiary
Guarantor and reasonably acceptable to Agent (the “Inspector”) satisfactory in
form and content to the Agent and the Required Lenders, dated not more than one
hundred twenty (120) days prior to the inclusion of such Real Estate and/or
Equity Interests in the Collateral, addressing such matters as the Agent and the
Required Lenders may reasonably require.

(o) Hazardous Substance Assessments. A hazardous waste site assessment report
addressed to the Agent (or the subject of a reliance letter addressed to, and in
a form reasonably satisfactory to, the Agent) concerning Hazardous Substances
and asbestos on such Real Estate dated or updated not more than one hundred
twenty (120) days prior to the inclusion of such Real Estate and/or Equity
Interests in the Collateral, from the Environmental Engineer, such report to
contain no qualifications except those that are acceptable to the Required
Lenders in their reasonable discretion and to otherwise be in form and substance
reasonably satisfactory to the Agent in its reasonable discretion.

(p) Zoning and Land Use Compliance. Such evidence regarding zoning and land use
compliance as the Agent may require and approve in its reasonable discretion,
including, without limitation, a PZR Zoning report.

(q) Licenses. A copy of all Licenses necessary or desirable for the use
occupancy of the Borrowing Base Property.

(r) Equipment Leases. Copies of each lease of personal property or other
equipment used at such Real Estate.

(s) Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent and the Required Lenders as provided in §5.2 and dated
not more than one hundred (120) days prior to the inclusion of such Real Estate
and/or Equity Interests in the Collateral.

(t) Budget. An operating and capital expenditure budget for such Real Estate in
form and substance reasonably satisfactory to the Agent, together with a
thirty-six (36) month cash flow projection. The capital expenditure budget for
the Real Estate must show adequate reserves or cash flow to cover capital
expenditure needs of the Real Estate.

 

Schedule 5.3 – Page 3



--------------------------------------------------------------------------------

(u) Operating Statements. Operating statements for such Real Estate in the form
of such statements delivered to the Agent under §7.4(d) covering each of the
twelve (12) fiscal quarters ending immediately prior to the addition of such
Real Estate and/or Equity Interests to the Collateral, to the extent available.

(v) Marketing Information. Such information regarding the market in which the
Real Estate is located as Agent may reasonably request.

(w) Certificate of Occupancy. A copy of the certificate(s) of occupancy issued
to the Subsidiary Guarantor for such parcel of Real Estate permitting the use
and occupancy of the Building thereon (or a copy of the certificates of
occupancy issued for such parcel of Real Estate and evidence satisfactory to the
Agent that any previously issued certificate(s) of occupancy is not required to
be reissued to the Borrower or any Subsidiary Guarantor), or a legal opinion or
certificate from the appropriate authority reasonably satisfactory to the Agent
that no certificates of occupancy are necessary to the use and occupancy
thereof.

(x) Covenant Compliance. A Compliance Certificate and Borrowing Base Certificate
demonstrating compliance with all covenants, representations and warranties set
forth in the Loan Documents after giving effect to the inclusion of such parcel
as a Borrowing Base Property.

(y) Environmental Disclosure. With respect to the Initial Borrowing Base
Properties, such evidence regarding compliance with §6.19(d) as the Agent may
reasonably require.

(z) Guarantor Documents. With respect to Real Estate owned or leased by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.

(aa) Additional Documents. Such other agreements, documents, certificates,
reports or assurances as the Agent may reasonably require.

 

Schedule 5.3 – Page 4



--------------------------------------------------------------------------------

SCHEDULE 6.3

TITLE TO PROPERTIES

None.

 

Schedule 6.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

Schedule 6.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

PENDING LITIGATION

 

1. Ellis vs. Supertel Hospitality Limited Partnership. On February 17, 2016, our
registered agent was served with a complaint filed in the Monroe County Circuit
Court, Florida. Mr. Ellis is alleging injury from a slip and fall at the Key
West Inn Key Largo on August 4, 2014. This claim is fully insured by Liberty
Mutual

 

Schedule 6.7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.10

TAX STATUS

None.

 

Schedule 6.10 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.14

CERTAIN TRANSACTIONS

None.

 

Schedule 6.14 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(a)

SUBSIDIARIES OF REIT

 

1. Condor Hospitality Limited Partnership, a Virginia limited partnership, owned
99% by Condor Hospitality REIT Trust and 1% by Limited Partners.

 

2. Condor Hospitality REIT Trust, a Maryland real estate investment trust, owned
100% by REIT.

 

3. Solomons Beacon Inn Limited Partnership, a Maryland limited partnership,
owned 99% by Solomons GP, LLC and 1% by REIT.

 

4. Solomons GP, LLC, a Delaware limited liability company, owned 100% by Condor
Hospitality Limited Partnership.

 

5. SPPR Holdings, Inc., a Delaware corporation, owned 100% by REIT.

 

6. SPPR TRS Subsidiary, LLC, a Delaware limited liability company, owned 100% by
TRS Leasing, Inc.

 

7. SPPR-Dowell Holdings, Inc., a Delaware corporation, owned 100% by REIT.

 

8. SPPR-Dowell TRS Subsidiary, LLC, a Delaware limited liability company, owned
100% by TRS Leasing, Inc.

 

9. SPPR-Dowell, LLC, a Delaware limited liability company, owned 99% by Condor
Hospitality Limited Partnership and 1% by SPPR-Dowell Holdings, Inc.

 

10. SPPR-Hotels, LLC, a Delaware limited liability company, owned 99% by Condor
Hospitality Limited Partnership and 1% by SPPR Holdings, Inc.

 

11. SPPR-South Bend, LLC, a Delaware limited liability company, owned 100% by
Condor Hospitality Limited Partnership.

 

12. TRS Subsidiary, LLC, a Delaware limited liability company, owned 100% by TRS
Leasing, Inc.

 

13. TRS Leasing, Inc., a Virignia corporation, owned 100% by Condor Hospitality
REIT Trust.

 

14. CDOR San Spring, LLC, a Delaware limited liability company, owned 100% by
Condor Hospitality Limited Partnership.

 

15. TRS San Spring, LLC, a Delaware limited liability company, owned 100% by TRS
Leasing, Inc.

 

16. CDOR KCI Loft, LLC, a Delaware limited liability company, owned 100% by
Condor Hospitality Limited Partnership.

 

Schedule 6.20(a) – Page 1



--------------------------------------------------------------------------------

17. TRS KCI Loft, LLC, a Delaware limited liability company, owned 100% by TRS
Leasing, Inc.

 

18. CDOR JAX Court, LLC, a Delaware limited liability company, owned 100% by
Condor Hospitality Partnership.

 

19. TRS JAX Court, LLC, a Delaware limited liability company, owned 100% by TRS
Leasing, Inc.

 

20. CDOR ATL Indy, LLC, a Delaware limited liability company, owned 100% by
Condor Hospitality Partnership.

 

21. TRS ATL Indy, LLC, a Delaware limited liability company, owned 100% by TRS
Leasing, Inc.

 

22. Supertel Hospitality Management, Inc., a Maryland corporation, owned 100% by
REIT.

 

23. E&P REIT Trust, a Maryland real estate investment trust, owned 100% by REIT.

 

24. E&P Financing Limited Partnership, a Maryland limited partnership, owned 99%
by REIT and 1% by E&P REIT Trust.

 

Schedule 6.20(a) – Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.20(b)

UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

 

1. Spring Street Hotel Property II LLC, a Delaware limited liability company,
owned 80% by Condor Hospitality Limited Partnership and 20% by TWC Spring Hotel
LLC.

 

2. Spring Street Hotel OpCo II LLC, a Delaware limited liability company, owned
80% by TRS Leasing, Inc. and 20% by TWC Spring OpCo LLC.

 

Schedule 6.20(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21

LEASES

Restaurant Leases:

 

1. Morgantown, WV (Quality Inn) – Lease dated March 24, 2016, by and between
Solomons Beacon Inn Limited Partnership, a Maryland limited partnership
(“Landlord”) and Beanery 119, LLC (“Tenant”) for space in the building located
at Quality Inn, 226 Comfort Inn Road, Morgantown, West Virginia (the
“Property”).

 

2. Solomons, MD (Quality Inn) – Lease dated February 10, 2014, by and between
Solomons Beacon Inn Limited Partnership, a Maryland limited partnership
(“Landlord”) and Angler Investors LLC (“Tenant”) for space in the building
located at Comfort Inn & Marina Restaurant, 255 Lore Road, Solomons, Maryland
(the “Property”) .

Parking License:

 

1. San Antonio, TX (SpringHill Suites) – Monthly License Agreement dated
September 5, 2014, by and between Gunnels-Olivares, Inc. dba/Enter Park, a Texas
corporation (“Licensor”) and SpringHill Suites By Marriott (“Licensee”) for the
purpose of parking and storing vehicles in Licensor’s parking lot located at 510
St. Mary’s St., San Antonio, TX (the “Premises”).

Boat Slip Leases:

 

1. Boat slip leases with respect to the Borrowing Base Properties located at 255
Lore Road, Solomons, Maryland and 201 Ocean Drive, Key Largo, Florida.

 

Schedule 6.21 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.22

PROPERTY

 

1. Any matters set forth in the property condition reports, Phase I
environmental site assessments and surveys delivered to Agent.

 

Schedule 6.22 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.24

OTHER DEBT

 

1. Springing Unconditional Guaranty of Payment and Performance dated as of
December 14, 2016 by Condor Hospitality Trust, Inc. in favor of Great Western
Bank, with respect to the Loan Agreement dated as of December 14, 2016 among
CDOR KCI Loft, LLC, TRS KCI Loft, LLC and Great Western Bank, and the other Loan
Documents thereto (as defined therein).

 

2. Convertible Promissory Note dated March 16, 2016 by Condor Hospitality Trust,
Inc. to the order of Real Estate Strategies L.P. in the original principal
amount of $1,011,599.

 

Schedule 6.24 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.34

MATERIAL CONTRACTS

Management Agreements:

 

1. Peachtree Hospitality Management – Hotel Management Agreement dated
October 1, 2015, by and between TRS San Spring, LLC, a Delaware limited
liability company (“Lessee”) and Peachtree Hospitality Management, LLC
(“Operator”) for the purpose of engaging Operator to operate the following
locations:

 

  a. SpringHill Suites by Marriott hotel located at 524 St. Mary’s St., San
Antonio, TX

 

2. Cherry Cove Hospitality Management – Hotel Management Agreement dated July 1,
2016, by and between SPPR-Dowell TRS Subsidiary LLC, a Delaware limited
liability company (“Lessee”) and Cherry Cove Hospitality Management,
LLC(“Operator”) for the purpose of engaging Operator to operate the following
locations:

 

  a. Hilton Garden Inn by Hilton hotel located at 13100 Dowell Road, Dowell, MD

 

  b. Quality Inn by Choice hotel located at 255 Lorre Road, Solomons, MD

 

3. K Partners Hospitality Group – Hotel Management Agreement dated July 1, 2016,
by and between TRS Subsidiary LLC, a Delaware limited liability company
(“Lessee”) and K Partners Hospitality Group, LP(“Operator”) for the purpose of
engaging Operator to operate the following locations:

 

  a. Comfort Inn by Choice hotel located at 1740 New Butler Road, New Castle, PA

 

  b. Quality Inn by Choice hotel located at 225 Comfort Inn Road, Morgantown, WV

 

4. Kinseth Hotel Corporation – Hotel Management Agreement dated July 1, 2016, by
and between TRS Leasing, Inc., a Virginia limited liability company and TRS
Subsidiary LLC. a Delaware limited liability company (collectively “Lessee”) and
Kinseth Hotel Corporation (“Operator”) for the purpose of engaging Operator to
operate the following locations:

 

  a. Super 8 by Wyndham hotel located at 5400 Southgate Drive, Billings, MT

 

  b. Super 8 by Wyndham hotel located at 804 West Taylor, Creston, IA

 

  c. Supertel Inn hotel located at 800 Laurel Street, Creston, IA

 

Schedule 6.34 – Page 1



--------------------------------------------------------------------------------

5. Hospitality Management Advisors, Inc. – Hotel Management Agreement dated
July 1, 2016, by and between TRS Leasing, Inc., a Virginia limited liability
company and TRS Subsidiary LLC a Delaware limited liability company and SPPR TRS
Subsidiary LLC, a Delaware limited liability company (collectively “Lessee”) and
Hospitality Management Advisors, Inc. (“Operator”) for the purpose of engaging
Operator to operate the following locations:

 

  a. Comfort Inn & Suites by Choice hotel located 3328 E Center St, Warsaw, IN

 

  b. Comfort Suites by Choice hotel located at 5775 Coventry Ln, Ft. Wayne, IN

 

  c. Comfort Suites by Choice hotel located at 31 Frontage Rd, Lafayette, IN

 

  d. Comfort Suites by Choice hotel located at 52939 US 933 N, South Bend, IN

 

  e. Days Inn by Wyndham hotel located at 200 John Wesley Blvd, Bossier City, LA

 

  f. Key West Inn hotel located at 201 Ocean Drive, Key Largo, FL

Franchise Agreements:

 

1. San Antonio, TX (SpringHill Suites) – SpringHill Suites by Marriott
Relicensing Franchise Agreement dated October 1, 2015, by and between Marriott
International, Inc. (“Franchisor”) and TRS San Spring, LLC (“Franchisee”) for
the hotel located at 524 St. Mary’s St., San Antonio, TX, and any amendments,
assignments, modifications and any supplements thereto.

 

2. Dowell, MD (Hilton Garden Inn) – Hilton Garden Inn Franchise Agreement
effective date of May 25, 2012, by and between Hilton Garden Inns Franchise LLC
(“Franchisor”) and TRS Leasing, Inc., a Virginia corporation (“Franchisee”) for
the hotel located at 13100 Dowell Road, Dowell, MD, and any amendments,
assignments, modifications and any supplements thereto.

 

3. Billings, MT (Super 8) – Franchise Agreement effective date of October 11,
1999 by and between Super 8 Motels, Inc. (“Franchisor”) and MOA Hospitality,
Inc., a Delaware corporation (“Original Franchisee”) for the hotel located at
5400 Southgate Drive, Billings, MT, and any amendments, assignments,
modifications and any supplements thereto.

 

4. Bossier City, LA (Days Inn) – License Agreement dated of March 31, 2007 by
and between Days Inn Worldwide, Inc. (“Franchisor”) and Supertel Limited
Partnership, a Virginia limited partnership and TRS Leasing, Inc. a Virginia
corporation (“Franchisee”) for the hotel located at 200 John Wesley Blvd,
Bossier City, LA, and any amendments, assignments, modifications and any
supplements thereto.

 

Schedule 6.34 – Page 2



--------------------------------------------------------------------------------

5. Creston, IA (Super 8) – Franchise Agreement effective date of September 20,
1998 by and between Super 8 Motels, Inc. (“Franchisor”) and Supertel
Hospitality, Inc., a Delaware corporation (“Franchisee”) for the hotel located
at 804 West Taylor, Creston, IA, and any amendments, assignments, modifications
and any supplements thereto.

 

6. Ft. Wayne, IN (Comfort Suites) – Franchise Agreement effective date of
November 7, 2005 by and between Choice Hotels International, Inc. (“Franchisor”)
and Supertel Hospitality, Inc., a Delaware corporation, Supertel Limited
Partnership, a Virginia limited partnership, Supertel Hospitality REIT Trust, a
Maryland REIT and TRS Leasing, Inc. a Virginia corporation (“Franchisee”) for
the hotel located at 5775 Coventry Ln, Ft. Wayne, IN and any amendments,
assignments, modifications and any supplements thereto.

 

7. Key Largo, FL (Key West Inn) – License Agreement effective date of
December 20, 2007, by and between Key West Inns, Inc. (“Franchisor”) and TRS
Leasing, Inc., a Virginia corporation (“Franchisee”) for the hotel located at
201 Ocean Drive, Key Largo, FL, and any amendments, assignments, modifications
and any supplements thereto.

 

8. Lafayette, IN (Comfort Suites) – Franchise Agreement effective date of
November 7, 2005 by and between Choice Hotels International, Inc. (“Franchisor”)
and Supertel Hospitality, Inc., a Delaware corporation, Supertel Limited
Partnership, a Virginia limited partnership, Supertel Hospitality REIT Trust, a
Maryland REIT and TRS Leasing, Inc. a Virginia corporation (“Franchisee”) for
the hotel located at 31 Frontage Rd, Lafayette, IN and any amendments,
assignments, modifications and any supplements thereto.

 

9. Morgantown, WV (Quality Inn) – Franchise Agreement effective date of
September 29, 2014 by and between Choice Hotels International, Inc.
(“Franchisor”) and TRS Subsidiary, LLC, a Delaware limited liability company
(“Franchisee”) for the hotel located at 225 Comfort Inn Road, Morgantown, WV and
any amendments, assignments, modifications and any supplements thereto.

 

10. New Castle, PA (Quality Inn) – Franchise Agreement effective date of
March 17, 1997 by and between Choice Hotels Franchising, Inc. (“Franchisor”) and
Humphrey Hospitality Management, Inc. a Maryland corporation (“Original
Franchisee”) for the hotel located at 1740 New Butler Road, New Castle, PA and
any amendments, assignments, modifications and any supplements thereto.

 

11. Solomons, MD (Quality Inn) – Franchise Agreement effective date of
December 24, 2015 by and between Choice Hotels International, Inc.
(“Franchisor”) and TRS Leasing, Inc. a Virginia corporation (“Franchisee”) for
the hotel located at 255 Lorre Road, Solomons, MD and any amendments,
assignments, modifications and any supplements thereto.

 

Schedule 6.34 – Page 3



--------------------------------------------------------------------------------

12. South Bend, IN (Comfort Suites – Franchise Agreement effective date of
November 7, 2005 by and between Choice Hotels International, Inc. (“Franchisor”)
and Supertel Hospitality, Inc., a Delaware corporation, Supertel Limited
Partnership, a Virginia limited partnership, Supertel Hospitality REIT Trust, a
Maryland REIT and TRS Leasing, Inc. a Virginia corporation (“Franchisee”) for
the hotel located at 52939 US 933 N, South Bend, IN and any amendments,
assignments, modifications and any supplements thereto.

 

13. Warsaw, IN (Comfort Inn & Suites) – Franchise Agreement effective date of
November 8, 2005 by and between Choice Hotels International, Inc. (“Franchisor”)
and Supertel Hospitality, Inc., a Delaware corporation, Supertel Limited
Partnership, a Virginia limited partnership, Supertel Hospitality REIT Trust, a
Maryland REIT and TRS Leasing, Inc. a Virginia corporation (“Franchisee”) for
the hotel located at 3328 E Center St, Warsaw, IN and any amendments,
assignments, modifications and any supplements thereto.

 

*Note: Through various amendments, assignments, modifications and supplements to
the foregoing Franchise Agreements, the current franchisees thereof are as
indicated on Schedule 6.37.

Operating Leases:

 

1. Billings, MT (Super 8) – Master Lease Agreement dated as of January 5, 2007
by and between Supertel Limited Partnership, a Virginia limited partnership
(“Lessor”) and TRS Leasing, Inc., a Virginia corporation (“Lessee”) for the
hotel located at 5400 Southgate Drive, Billings, MT, and any amendments,
assignments, modifications and any supplements thereto.

 

2. Bossier City, LA (Days Inn) – Master Lease Agreement dated as of April 4,
2007 by and between Supertel Limited Partnership, a Virginia limited partnership
(“Lessor”) and TRS Leasing, Inc., a Virginia corporation (“Lessee”) for the
hotel located at 200 John Wesley Blvd, Bossier City, LA, and any amendments,
assignments, modifications and any supplements thereto.

 

3. Creston, IA (Super 8) – Master Lease Agreement dated as of November 26, 2002
by and between Solomons Beacon Inn Limited Partnership, a Maryland limited
partnership (“Lessor”) and TRS Subsidiary, LLC, a Delaware limited liability
company (“Lessee”) for the hotel located at 804 West Taylor, Creston, IA, and
any amendments, assignments, modifications and any supplements thereto.

 

4. Creston, IA (Supertel Inn) – Master Lease Agreement dated as of June 29, 2006
by and between Supertel Limited Partnership, a Virginia limited partnership
(“Lessor”) and TRS Leasing, Inc., a Virginia corporation (“Lessee”) for the
hotel located at 800 Laurel Street, Creston, IA, and any amendments,
assignments, modifications and any supplements thereto.

 

Schedule 6.34 – Page 4



--------------------------------------------------------------------------------

5. Dowell, MD (Hilton Garden Inn) – Master Lease Agreement dated as of
October 11, 2012 by and between SPPR-Dowell, LLC, a Delaware limited liability
company (“Lessor”) and SPPR-Dowell TRS Subsidiary, LLC, a Delaware limited
liability company (“Lessee”) for the hotel located at 13100 Dowell Road, Dowell,
MD, and any amendments, assignments, modifications and any supplements thereto.

 

6. Ft. Wayne, IN (Comfort Suites) – Master Lease Agreement dated as of
November 7, 2005 by and between SPPR Hotels, LLC, a Delaware limited liability
company (“Lessor”) and SPPR TRS Subsidiary, LLC, a Delaware limited liability
company (“Lessee”) for the hotel located at 5775 Coventry Ln, Ft. Wayne, IN, and
any amendments, assignments, modifications and any supplements thereto.

 

7. Key Largo, FL (Key West Inn) – Master Lease Agreement dated as of
November 26, 2002 by and between Solomons Beacon Inn Limited Partnership, a
Maryland limited partnership (“Lessor”) and TRS Subsidiary, LLC, a Delaware
limited liability company (“Lessee”) for the hotel located at 201 Ocean Drive,
Key Largo, FL, and any amendments, assignments, modifications and any
supplements thereto.

 

8. Lafayette, IN (Comfort Suites) – Master Lease Agreement dated as of
November 7, 2005 by and between SPPR Hotels, LLC, a Delaware limited liability
company (“Lessor”) and SPPR TRS Subsidiary, LLC, a Delaware limited liability
company (“Lessee”) for the hotel located at 31 Frontage Rd, Lafayette, IN, and
any amendments, assignments, modifications and any supplements thereto.

 

9. Morgantown, WV (Quality Inn) – Master Lease Agreement dated as of
November 26, 2002 by and between Solomons Beacon Inn Limited Partnership, a
Maryland limited partnership (“Lessor”) and TRS Subsidiary, LLC, a Delaware
limited liability company (“Lessee”) for the hotel located at 225 Comfort Inn
Road, Morgantown, WV, and any amendments, assignments, modifications and any
supplements thereto.

 

10. New Castle, PA (Quality Inn) – Master Lease Agreement dated as of
November 26, 2002 by and between Solomons Beacon Inn Limited Partnership, a
Maryland limited partnership (“Lessor”) and TRS Subsidiary, LLC, a Delaware
limited liability company (“Lessee”) for the hotel located at 1740 New Butler
Road, New Castle, PA, and any amendments, assignments, modifications and any
supplements thereto.

 

11. San Antonio, TX (SpringHill Suites) – Master Lease Agreement dated as of
October 1, 2015 by and between CDOR San Spring, LLC, a Delaware limited
liability company (“Lessor”) and TRS San Spring, LLC, a Delaware limited
liability company (“Lessee”) for the hotel located at 524 St. Mary’s St., San
Antonio, TX, and any amendments, assignments, modifications and any supplements
thereto.

 

Schedule 6.34 – Page 5



--------------------------------------------------------------------------------

12. Solomons, MD (Quality Inn) – Master Lease Agreement dated as of November 2,
2012 by and between Supertel Limited Partnership, a Virginia limited partnership
(“Lessor”) and TRS Leasing, Inc., a Virginia corporation (“Lessee”) for the
hotel located at 255 Lorre Road, Solomons, MD, and any amendments, assignments,
modifications and any supplements thereto.

 

13. South Bend, IN (Comfort Suites) – Master Lease Agreement dated as of
November 30, 2005 by and between SPPR-South Bend, LLC, a Delaware limited
liability company (“Lessor”) and TRS Leasing, Inc., a Virginia corporation
(“Lessee”) for the hotel located at 52939 US 933 N, South Bend, IN, and any
amendments, assignments, modifications and any supplements thereto.

 

14. Warsaw, IN (Comfort Inn & Suites) – Master Lease Agreement dated as of
November 7, 2005 by and between SPPR Hotels, LLC, a Delaware limited liability
company (“Lessor”) and SPPR TRS Subsidiary, LLC, a Delaware limited liability
company (“Lessee”) for the hotel located at 3328 E Center St, Warsaw, IN, and
any amendments, assignments, modifications and any supplements thereto.

*Note: Through various amendments, assignments, modifications and supplements to
the foregoing Operating Leases, the current TRS Lessees thereof are as indicated
on Schedule 6.37.

 

Schedule 6.34 – Page 6



--------------------------------------------------------------------------------

SCHEDULE 6.37

INITIAL BORROWING BASE PROPERTIES

 

Asset #

  Tier  

Address

 

City

 

State

 

Zip

 

Flag

 

Manager

 

Owner

 

TRS Lessee

 

Franchisee

(if different from
TRS Lessee)

1   1   524 S. St. Mary’s St.   San Antonio   Texas   78205   Spring Hill Suites
by Marriott3   Peachtree   CDOR San Spring, LLC   TRS San Spring, LLC   2   1  
13100 Dowell Road   Dowell   Maryland   20629   Hilton Garden Inn1   Cherry Cove
  SPPR-Dowell, LLC   SPPR-Dowell TRS Subsidiary, LLC   3   2   800 Laurel Street
  Creston   Iowa   50801   Supertel Inn   Kinseth   Condor Hospitality Limited
Partnership   TRS Leasing, Inc.   4   2   5400 Southgate Drive   Billings  
Montana   59101   Super 8   Kinseth   Condor Hospitality Limited Partnership  
TRS Leasing, Inc.   Condor Hospitality Limited Partnership 5   2   255 Lore Road
  Solomons   Maryland   20688   Quality Inn   Cherry Cove4   Condor Hospitality
Limited Partnership   TRS Leasing, Inc.   6   2   52939 US 933N   South Bend  
Indiana   46637   Comfort Suites   HMA   SPPR-South Bend, LLC   TRS Leasing,
Inc.   SPPR – South Bend, LLC and TRS Leasing, Inc. 7   2   804 West Taylor
Street   Creston   Iowa   50801   Super 8   Kinseth   Solomons Beacon Inn
Limited Partnership   TRS Subsidiary, LLC   8   2   201 Ocean Drive   Key Largo
  Florida   33037   Key West Inn   HMA   Solomons Beacon Inn Limited Partnership
  TRS Subsidiary, LLC   9   2   1740 New Butler Road   New Castle   Pennsylvania
  16101   Comfort Inn   K Partners   Solomons Beacon Inn Limited Partnership  
TRS Subsidiary, LLC   10   2   225 Comfort Inn Drive   Morgantown   West
Virginia   26508   Quality Inn   K Partners   Solomons Beacon Inn Limited
Partnership   TRS Subsidiary, LLC   11   2   5775 Coventry Lane   Fort Wayne  
Indiana   46804   Comfort Suites   HMA   SPPR-Hotels, LLC   SPPR TRS Subsidiary,
LLC   12   2   3328 East Center Street   Warsaw   Indiana   46580   Comfort Inn
& Suites   HMA   SPPR-Hotels, LLC   SPPR TRS Subsidiary, LLC   13   2   31
Frontage Road   Lafayette   Indiana   47905   Comfort Suites   HMA  
SPPR-Hotels, LLC   SPPR TRS Subsidiary, LLC   14   2   200 John Wesley Blvd  
Bossier City   Louisiana   71112   Days Inn   HMA   Condor Hospitality Limited
Partnership   TRS Leasing, Inc.   TRS Leasing, Inc. and Condor Hospitality
Limited Partnership

 

3  Liquor license

4  Management Agreement is with SPPR-Dowell TRS Subsidiary, LLC

 

Schedule 6.37 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.23

POST-CLOSING DELIVERIES

 

1. Delivery of signed comfort letters for all Borrowing Base Properties (other
than the Key West Inn in Key Largo, Florida).

 

2. Final Title Policies (or marked pro forma policies acceptable to Agent) for
the following Borrowing Base Properties:

 

  a. Bossier City, Louisiana

 

  b. Billings, Montana

 

  c. Creston, Iowa (Super 8)

 

  d. Creston, Iowa (Supertel)

 

Schedule 7.23 – Page 1